19-11632-mg        Doc 14       Filed 05/21/19 Entered 05/21/19 01:10:17                     Main Document
                                              Pg 1 of 288


Paul V. Shalhoub
Andrew S. Mordkoff
WILLKIE FARR & GALLAGHER LLP
787 Seventh Avenue
New York, New York 10019
Telephone: (212) 728-8000
Facsimile: (212) 728-8111

Proposed Counsel for the Debtors and
Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
In re:                                                 :      Chapter 11
                                                       :
Aegerion Pharmaceuticals, Inc., et al.,1               :      Case No. 19-__________ (              )
                                                       :
                           Debtors.                    :      (Joint Administration Pending)
-------------------------------------------------------x

                        DEBTORS’ MOTION FOR INTERIM
          AND FINAL ORDERS: (I) AUTHORIZING POSTPETITION FINANCING;
     (II) GRANTING LIENS, SECURITY INTERESTS AND SUPERPRIORITY STATUS;
    (III) AUTHORIZING USE OF CASH COLLATERAL; (IV) AFFORDING ADEQUATE
          PROTECTION; (V) SCHEDULING A FINAL HEARING; (VI) MODIFYING
            THE AUTOMATIC STAY; AND (VII) GRANTING RELATED RELIEF

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

                 The debtors and debtors in possession in the above-captioned cases (collectively,

the “Debtors”), by and through their proposed attorneys, Willkie Farr & Gallagher LLP,

represent:




1
        The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal taxpayer
        identification number are Aegerion Pharmaceuticals, Inc. (0116), and Aegerion Pharmaceuticals Holdings,
        Inc. (1331). The Debtors’ executive headquarters are located at 245 First Street, Riverview II, 18th Floor,
        Cambridge, MA 02142.
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                          Pg 2 of 288


                                     RELIEF REQUESTED

               1.      The Debtors hereby move for entry of an interim order, substantially in the

form annexed hereto as Exhibit A (the “Interim Order”), and a final order, substantially in the

form annexed hereto as Exhibit B (the “Final Order” and, together with the Interim Order, the

“Orders”), pursuant to sections 105(a), 361, 362, 363, 364, 503 and 507 of title 11 of the United

States Code (the “Bankruptcy Code”), Rules 2002, 4001, and 9014 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 4001-2 of the Local Bankruptcy

Rules for the Southern District of New York (the “Local Rules”), inter alia: (a) authorizing the

Debtors to enter into postpetition financing arrangements as provided in that certain DIP Credit

Agreement (as defined below); (b) granting superpriority liens and claims; (c) authorizing the

Debtors to use Cash Collateral (as defined below); (d) granting adequate protection;

(e) scheduling a final hearing pursuant to Bankruptcy Rule 4001 with respect to the relief

requested herein; (f) modifying the automatic stay; and (g) granting related relief (the “Motion”).

               2.      In support of the Motion, the Debtors rely upon and incorporate by

reference the Declaration of John R. Castellano in Support of Chapter 11 Petitions and First Day

Pleadings (the “First Day Declaration”), which is being filed with the Court concurrently

herewith. The Debtors respectfully request entry of (a) the Interim Order, which authorizes the

use of Cash Collateral, provides adequate protection and grants other related relief, and (b) the

Final Order, which approves the DIP Credit Agreement and the incurrence of debtor-in-

possession financing thereunder, the continued use of Cash Collateral, and other related relief.

The Debtors respectfully seek entry of the Orders, inter alia:

   (a)     authorizing the Debtor designated as “Borrower” under, and as defined in, the DIP
           Credit Agreement (the “Borrower”) to obtain, and the other guarantors (the “DIP
           Guarantors”) under the DIP Loan Documents (as defined below) to unconditionally
           guaranty, jointly and severally, the Borrower’s obligations in respect of, a senior
           secured priming and superpriority postpetition term loan facility in a principal amount

                                                -2-
19-11632-mg        Doc 14       Filed 05/21/19 Entered 05/21/19 01:10:17                     Main Document
                                              Pg 3 of 288


             of up to $20,000,000 (the “DIP Facility”) and the loans extended under the DIP
             Facility, the “DIP Loans”), pursuant to the terms of (x) the Final Order, (y) that
             certain Debtor-in-Possession Credit Agreement (as the same may be amended,
             restated, supplemented, or otherwise modified from time to time in accordance with
             its terms, the “DIP Credit Agreement”),2 by and among the Borrower, the DIP
             Guarantors, Cantor Fitzgerald Securities, as administrative agent and collateral agent
             (in such capacities, collectively, the “DIP Agent”), and the other financial institutions
             party to the DIP Credit Agreement as “Lenders” under, and as defined in, the DIP
             Credit Agreement (collectively, the “DIP Lenders,” and together with the DIP Agent
             and any other party to which DIP Obligations (as defined in the Final Order) are
             owed, the “DIP Secured Parties”), in substantially the form attached to this Motion,
             and (z) any and all other Loan Documents (as defined in the DIP Credit Agreement,
             and together with the DIP Credit Agreement, collectively, the “DIP Loan
             Documents”), to fund, among other things, ongoing working capital, general
             corporate expenditures and other financing needs of the Debtors;

    (b)      approving the terms of, and authorizing the Debtors to execute and deliver, and
             perform under, the DIP Loan Documents and authorizing and directing the Debtors to
             perform such other and further acts as may be required in connection with the DIP
             Loan Documents and the Final Order;

    (c)      granting (x) to the DIP Agent, for the benefit of itself and the other DIP Secured
             Parties, Liens on all of the Adequate Protection Collateral (as described below)
             pursuant to sections 364(c)(2), 364(c)(3) and 364(d) of the Bankruptcy Code, which
             Liens (1) shall be senior to the Primed Liens (as described below) and (2) shall be
             junior solely to any valid, enforceable and non-avoidable Liens that are (A) in
             existence on the Petition Date (as defined below), (B) either perfected as of the
             Petition Date or perfected subsequent to the Petition Date solely to the extent
             permitted by section 546(b) of the Bankruptcy Code, and (C) senior in priority to the
             Prepetition Liens (as defined in the Orders) (all such Liens, collectively, the
             “Prepetition Prior Liens”) and (y) to the DIP Secured Parties, pursuant to section
             364(c)(1) of the Bankruptcy Code, superpriority administrative claims having
             recourse to all prepetition and postpetition property of the Debtors’ estates, now
             owned or hereafter acquired and the proceeds of each of the foregoing, including,
             upon entry of the Final Order, and any Avoidance Action Proceeds;

    (d)      authorizing the Debtors to use “cash collateral,” as such term is defined in section 363
             of the Bankruptcy Code (the “Cash Collateral”), including Cash Collateral in which
             the Prepetition Secured Parties (as defined in the Orders) and/or the DIP Secured
             Parties have a Lien or other interest, in each case whether existing on the Petition
             Date, arising pursuant to the Final Order or otherwise;



2
    Unless otherwise specified herein, all capitalized terms used herein without definition shall have the respective
    meanings given to such terms in the DIP Credit Agreement, the Interim Order or the Final Order. A copy of the
    DIP Credit Agreement (without exhibits and schedules) is attached hereto as Exhibit C.


                                                        -3-
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                          Pg 4 of 288


   (e)     vacating the automatic stay imposed by section 362 of the Bankruptcy Code solely to
           the extent necessary to implement and effectuate the terms and provisions of the
           Orders and the DIP Loan Documents;

   (f)     granting the Prepetition Secured Parties, as of the Petition Date and in accordance
           with the relative priorities set forth in the Orders, the Prepetition Secured Party
           Adequate Protection (as defined in the Orders), which consists of, among other
           things, Adequate Protection Liens (as described below), Adequate Protection
           Superiority Claims (as described below), and current payment (in-kind) of accrued
           and unpaid prepetition and postpetition interest at the non-default rate, payment of
           certain specified postpetition payments due to the Prepetition Secured Parties, and
           reimbursable fees and expenses;

   (g)     waiving certain rights of the Debtors to surcharge collateral pursuant to section 506(c)
           of the Bankruptcy Code; and

   (h)     the scheduling of a final hearing (the “Final Hearing”) on this Motion to consider
           entry of the Final Order authorizing the Debtors to access the full amount of the DIP
           Facility and use Cash Collateral on a final basis and approving the form of notice
           procedures with respect thereto.

                                PRELIMINARY STATEMENT

               3.      The Debtors have adequate cash on hand, and expect to generate

additional cash from operations sufficient to fund the Debtors’ operating and other needs through

the use of Cash Collateral and without the need to access any of the additional liquidity to be

provided by the DIP Facility, for at least the first few months of these chapter 11 cases.

Nevertheless, to ensure the Debtors will have adequate long-term liquidity to fund the full

expected period of these cases, the Debtors have arranged for $20 million in new money

financing under the DIP Facility. In connection with the use of Cash Collateral, that financing

will provide the necessary liquidity to (i) fund the Debtors’ operating, working capital and

capital expenditure needs during the course of these chapter 11 cases, (ii) provide the Debtors

with continued access to the use of Cash Collateral and (iii) implement and consummate their

contemplated restructuring.




                                                -4-
19-11632-mg     Doc 14       Filed 05/21/19 Entered 05/21/19 01:10:17          Main Document
                                           Pg 5 of 288


               4.     As described in the First Day Declaration, the Debtors faced significant

challenges leading to the commencement of these chapter 11 cases. Ultimately, the Debtors

determined that the most value-maximizing approach was to proceed with an all stock

investment from Amryt Pharma plc (the “Plan Investor”) through a pre-negotiated chapter 11

plan (the “Plan”) and restructuring, with such stock and other consideration to be distributed to

the Debtors’ creditors under the Plan (the “Proposed Restructuring Transaction”). To

effectuate the Proposed Restructuring Transaction, the Debtors entered into a Restructuring

Support Agreement (the “RSA”) with the Plan Investor, the Debtors’ non-debtor parent

Novelion Therapeutics Inc. (“Novelion”), and certain prepetition lenders representing (i) 100%

in principal amount and number of holders under the Debtors’ Bridge Loan (as defined below),

and (ii) 67% in principal amount of the Debtors’ Convertible Notes (as defined below). The

RSA provides for a consensual restructuring of the Debtors and secures each party’s support of

the Debtors’ proposed Plan.

               5.     In connection with executing the RSA, the Debtors also entered into a plan

funding agreement (the “Plan Funding Agreement”) with the Plan Investor, which, subject to

certain terms and conditions, provides that the Plan Investor will acquire 100% of the equity

interests of reorganized Aegerion in exchange for new common stock of the Plan Investor.

Following the transaction, the Plan Investor will continue as a public company, with reorganized

Aegerion as its wholly-owned subsidiary, diversely held by its former creditors and the Plan

Investor’s existing shareholders. The consensual use of Cash Collateral and proposed DIP

Facility provide the Debtors with the necessary liquidity and time to implement the Proposed

Restructuring Transaction.




                                               -5-
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                          Pg 6 of 288


               6.      Several compelling reasons justify approval of the DIP Facility and use of

Cash Collateral. First, the Debtors’ ability to use Cash Collateral (and ultimately access the

incremental liquidity provided by the DIP Facility) are vital to preserving the value of their

enterprise during the course of these chapter 11 cases. The Debtors must obtain the ability to use

Cash Collateral and access the DIP Facility in order to continue operating their business,

maintain business relationships with vendors and suppliers, continue providing products to

customers, retain their workforce by making payroll, and satisfy other working capital and

operational needs—all with the aim of ensuring a value maximizing restructuring for the benefit

of its stakeholders.

               7.      Second, the Debtors believe the DIP Facility contains the best available

pricing under the circumstances and it was negotiated in good faith and at arms’ length with the

DIP Lenders. Third, authorization to use Cash Collateral and access the financing provided by

the DIP Facility are critical steps in the implementation of the Proposed Restructuring

Transaction, which is designed to provide the greatest return for the benefit of the Debtors’

stakeholders. Stated otherwise, use of Cash Collateral and approval of the DIP Facility are keys

to these chapter 11 cases as they provide for working capital and will allow the Debtors to

continue operating until the Proposed Restructuring Transaction is fully consummated.

                                        BACKGROUND

A.     General Background.

               8.      On the date hereof (the “Petition Date”), each of the Debtors filed a

voluntary petition in the Court for relief under chapter 11 of the Bankruptcy Code. The Debtors

intend to continue in the possession of their respective properties and the management of their

respective businesses as debtors in possession pursuant to sections 1107 and 1108 of the

Bankruptcy Code. The Debtors have requested that these chapter 11 cases be consolidated for

                                                -6-
19-11632-mg          Doc 14   Filed 05/21/19 Entered 05/21/19 01:10:17           Main Document
                                            Pg 7 of 288


procedural purposes only. As of the date hereof, no trustee, examiner or official committee has

been appointed in any of the Debtors’ cases.

                9.       The events leading up to the Petition Date and the facts and circumstances

supporting the relief requested herein are further set forth in the First Day Declaration.

B.       Prepetition Capital Structure.

                10.      As of the Petition Date, the Debtors had approximately $441 million of

consolidated outstanding indebtedness, which includes approximately $414 million of debt that

matures in 2019. The components of the Debtors’ outstanding indebtedness are summarized

below.

                i.       Convertible Notes

                11.      On August 15, 2014, Aegerion Pharmaceuticals, Inc. (“Aegerion”)

entered into a convertible note indenture with The Bank of New York Mellon, as indenture

trustee, pursuant to which Aegerion issued 2% senior unsecured convertible notes in the original

aggregate principal amount of $325 million due August 15, 2019 (the “Convertible Notes”). As

of the Petition Date, approximately $304.1 million remains outstanding under the Convertible

Notes, including interest and fees.

                ii.      Intercompany Loan

                12.      In connection with Novelion merger with Aegerion, on June 14, 2016

Aegerion and Novelion entered into a loan and security agreement (the “Novelion

Intercompany Loan Credit Agreement”), pursuant to which Novelion provided a senior

secured term loan to Aegerion in the principal amount of $40 million, bearing paid-in-kind

interest at 8% and maturing on July 1, 2019 (the “Novelion Intercompany Loan”). The

Novelion Intercompany Loan is secured by, among other things, Aegerion’s intellectual property

and all of Aegerion’s equity interests (including up to 65% of Aegerion’s equity interests of any

                                                 -7-
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                          Pg 8 of 288


first-tier foreign subsidiary). As of the Petition Date, approximately $36.3 million remains

outstanding under the Novelion Intercompany Loan, including interest and fees.

               iii.    Bridge Loan

               13.     On November 8, 2018, Aegerion entered into a bridge credit agreement

(the “Bridge Loan Credit Agreement”) with certain funds managed by Highbridge Capital

Management, LLC and Athyrium Capital Management, LP as lenders (the “Bridge Loan

Lenders”), Cantor Fitzgerald Securities as agent, Aegerion as borrower, and Debtor Aegerion

Pharmaceuticals Holdings, Inc. as guarantor. Pursuant to the Bridge Loan Credit Agreement, the

Debtors borrowed secured first lien term loans in the aggregate principal amount of $50 million

(the “New Money Bridge Loan”) and $22.5 million of secured term loans that were funded to

repurchase and retire, at par, an equal amount of Convertible Notes held by the Bridge Loan

Lenders (collectively, the “Roll Up Loan” and together with the New Money Bridge Loan, the

“Bridge Loan”). The New Money Bridge Loan accrues interest at the rate of 11% per annum

and the Roll Up Loan accrues interest at the rate of 2% per annum. Interest accrues and

compounds quarterly in arrears and is not payable in cash until maturity.

               14.     The Bridge Loan is secured by a lien on substantially all of the assets of

the Debtors, including a pledge of 65% of the obligors’ first-tier foreign subsidiaries’ equity

interests. The liens granted to secure the obligations under the New Money Bridge Loan are

senior to the liens granted to secure the Debtors’ obligations under the Novelion Intercompany

Loan; however, the liens granted to secure the Roll Up Loan are junior to those granted under the

Novelion Intercompany Loan.

               15.     The Bridge Loan had an initial maturity of February 15, 2019, subject to

the Debtors’ right to extend pursuant to the terms thereof. On January 31, 2019, Aegerion sent

notice to the agent under the Bridge Loan Credit Agreement electing to extend the initial

                                                -8-
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                          Pg 9 of 288


maturity date to June 30, 2019, as permitted under and in accordance with the terms of the

Bridge Loan Credit Agreement. As of the Petition Date, approximately $73.8 million remains

outstanding under the Bridge Loan, including interest and fees.

               iv.     Trade Claims

               16.     In addition to the Debtors’ funded debt, the Debtors estimate that, as of the

Petition Date, they had approximately $1.7 million in unpaid trade and other ordinary course

obligations.

               v.      Equity Ownership

               17.     Novelion, the Debtors’ non-Debtor ultimate parent, owns 100% of the

outstanding equity interests in Aegerion. As of the Petition Date, Novelion had 19,017,310

shares of common stock outstanding, which is listed on NASDAQ. Novelion is not a debtor in

these chapter 11 cases.

C.     The Debtors’ Decision to Enter into the DIP Credit Agreement.

               18.     As a bankruptcy filing became more of a possibility, the Debtors, along

with their advisors, began informal discussions with the DIP Lenders (who also are the Debtors’

Bridge Loan Lenders) to secure the funding necessary to facilitate the Proposed Restructuring

Transaction in a chapter 11 restructuring. In evaluating their financing options, the Debtors were

cognizant of the challenges presented by the fact that substantially all of the Debtors’ assets were

encumbered by liens securing their obligations under the Bridge Loan Credit Agreement and the

Novelion Intercompany Loan, as well as the fact that the Bridge Loan Lenders held over

majority of the Debtors’ Convertible Notes. Moreover, in negotiating the terms of the DIP

Facility and the Proposed Restructuring Transaction, the DIP Lenders indicated a willingness to

allow the Debtors to satisfy their obligations under the DIP Facility through the issuance of new

unsecured convertible debt to be issued under the Plan (to the extent the Debtors do not have

                                                -9-
19-11632-mg         Doc 14   Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                          Pg 10 of 288


sufficient cash on the effective date of the Plan to satisfy the DIP Obligations in full in cash).

Indeed, the pre-negotiated Plan provides for that result. This provides necessary certainty

regarding the Debtors’ ability to implement and consummate the carefully negotiated Proposed

Restructuring Transaction. In light of that agreement and their existing capital structure, it

became clear to the Debtors that any alternative postpetition lender likely would not be willing to

extend credit to them on better terms, nor on an unsecured or junior basis.

               19.      The Debtors and their advisors therefore engaged in arm’s length, good

faith negotiations with the DIP Lenders and their advisors and ultimately agreed to the terms of

the DIP Facility.

                                         JURISDICTION

               20.      The Court has jurisdiction to consider this Motion pursuant to 28 U.S.C.

§§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper

before the Court pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory bases for the relief

requested herein are sections 105(a), 361, 362, 363, 364, 503 and 507 of the Bankruptcy Code,

Rules 2002, 4001, and 9014 of the Bankruptcy Rules, and Rule 4001-2 of the Local Rules.

                                       THE DIP FACILITY

A.     The Debtors’ Need for Liquidity.

               21.      The Debtors require the use of Cash Collateral (and ultimately access to

the financing available under the DIP Facility) to have sufficient liquidity to operate their

business and administer their estates during these chapter 11 cases. The value of the Debtors’

estates is dependent primarily on the continued dedication of their employees’ abilities and their

ability to continue providing pharmaceutical products to their customers. Interruption of the

Debtors’ business would severely impede the Debtors’ ability to continue operations and

maintain the value of the estates for the benefit of their stakeholders. Consequently, the Debtors

                                                - 10 -
19-11632-mg         Doc 14       Filed 05/21/19 Entered 05/21/19 01:10:17                    Main Document
                                              Pg 11 of 288


require the DIP Facility and the use of Cash Collateral as critical, value-maximizing elements of

these chapter 11 cases.

                  22.      Access to the DIP Facility and use of Cash Collateral is also necessary to

provide comfort to third parties, such as the Debtors’ employees, customers, vendors and

suppliers, that the Debtors have sufficient capital to continue their operations in the ordinary

course while they pursue their Proposed Restructuring Transaction.

                  23.      The DIP Facility, totaling $20 million in the aggregate, will provide the

necessary liquidity to fund, in combination with the use of Cash Collateral, the Debtors’

operating, working capital and capital expenditure needs during the course of these chapter 11

cases. Through the Interim Order, the Debtors seek authorization to use Cash Collateral and

grant related adequate protection on an interim basis (the Debtors do not require access to the

financing available under the DIP Facility during this interim period). Upon entry of the Final

Order, the Debtors will be able to access the financing under the DIP Facility (subject to its

terms).

B.        Terms of the DIP Facility and Orders.

                  24.      The principal terms of the proposed DIP Facility, including the provisions

of the DIP Credit Agreement, the Interim Order and the Final Order required to be highlighted in

this Motion pursuant to Bankruptcy Rule 4001(c) and Local Rule 4001-2, are as follows:3

Borrower:                                        Aegerion Pharmaceuticals, Inc.

Guarantor:                                       Aegerion Pharmaceuticals Holdings, Inc.




3
          This summary is qualified in its entirety by the provisions of the DIP Loan Documents, the Interim Order
          and the Final Order, as applicable, the terms of which govern in all respects.




                                                        - 11 -
19-11632-mg     Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17           Main Document
                                       Pg 12 of 288


Administrative & Collateral Agent:   Cantor Fitzgerald Securities

DIP Lenders:                         Athyrium Opportunities II Acquisition, LP, Athyrium
                                     Opportunities III Acquisition, LP, 1992 MSF International,
                                     Ltd., 1992 Tactical Credit Master Fund, L.P.

DIP Facility:                        $20 million senior secured super-priority multi-draw term loan
FBR 4001(c)(1)(B)                    facility.
LBR 4001-2(a)(1)


Approved Budget                      Please see Exhibit A to the Interim Order. The Debtors
LBR 4001-2(a)(2)                     believe that the budget will be adequate to pay all
Interim Order ¶ 2                    administrative expenses during the period when financing is
Final Order ¶ 2                      needed.


Interest Rate:                       12.5% per annum, payable monthly in cash on the last
FBR 4001(c)(1)(B)                    Business Day of each calendar month, commencing June 30,
LBR 4001-2(a)(3)                     2019, and the Maturity Date.
DIP Credit Agreement Section 2.05
                                     Upon the occurrence and during the continuance of any Event
                                     of Default, at the request of the Administrative Agent the
                                     Borrower shall pay interest on (i) the principal amount of the
                                     Loans and (ii) to the extent then due and payable all other
                                     outstanding Obligations under the DIP Credit Agreement, in
                                     each case under clauses (i) and (ii), at an interest rate per
                                     annum at all times equal to the Default Rate to the fullest
                                     extent permitted by applicable Laws. The “Default Rate”
                                     means an interest rate equal to the interest rate above plus
                                     2.0% per annum.




                                           - 12 -
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17               Main Document
                                        Pg 13 of 288


Fees:                              Commitment Fee: 2.5% of the Commitment, paid in cash on
LBR 4001-2(a)(3), (16)             the Closing Date.
DIP Credit Agreement Section 2.06,
10.04                              Exit Fee: The Borrowers shall pay an Exit Fee equal to 1.5%
Final Order ¶ 2                    of the aggregate Loans actually advanced, payable to each
                                   Lender ratably based on the amount of Loans actually
                                   advanced by such Lender (whether or not such Lender is a
                                   Lender as of the date of payment of the Exit Fee). The Exit
                                   Fee shall be payable in cash on the earlier of (i) the date of
                                   repayment of all or a portion of any Loans and (ii) the
                                   Maturity Date.

                                        Ticking Fee: The Borrowers shall pay a Ticking Fee equal to
                                        such Lender’s Pro Rata Share of the product of (i) 4.0% per
                                        annum multiplied by (ii) for each monthly period (or partial
                                        period if applicable), the actual daily amount by which the
                                        Aggregate Commitment exceeds the aggregate amount of
                                        Loans advanced during the period since the last payment in
                                        respect of the Ticking Fee was made. The Ticking Fee shall be
                                        payable in cash monthly in arrears on the last Business Day of
                                        each calendar month, commencing May 31, 2019 and shall
                                        accrue at all times from and after the execution and delivery of
                                        this Agreement through earlier of (a) the Commitment
                                        Expiration Date and (b) the Termination of the DIP Financing.

                                        Administration Fee: Borrower shall pay to the Lenders or their
                                        respective designees on the Closing Date, for the account of
                                        each Lender, an Administration Fee, paid in cash, in the
                                        aggregate amount for all such Lenders equal to $50,000, paid
                                        ratably to the Lenders based on their Pro Rata Share of the
                                        Commitments.

                                        Fees and Expenses of the DIP Lenders: The Debtors shall pay,
                                        in accordance with the DIP Credit Agreement and the Final
                                        Order, the reasonable and documented out-of-pocket costs and
                                        expenses of the Administrative Agent and DIP Lenders
                                        (including the reasonable and documented fees, out-of-pocket
                                        expenses and actual disbursements of outside counsel) as set
                                        forth in the DIP Credit Agreement.

Maturity Date:                          The date which is the earliest to occur of (i) the effective date
FBR 4001(c)(1)(B)                       of a confirmed chapter 11 reorganization, (ii) the date that is
DIP Credit Agreement Section 1.01       one hundred and fifty (150) days after the Petition Date, which
                                        may be extended by an additional sixty (60) days to the extent
                                        the “Outside Date” (as defined in the Plan Funding
                                        Agreement) is extended in accordance with Section 8.1(b)(ii)
                                        of the Plan Funding Agreement and (iii) the date on which the
                                        Loans and other Obligations hereunder are accelerated and
                                        become due and payable following the occurrence of an Event
                                        of Default, in each case, pursuant to Section 8.02 of the DIP
                                        Credit Agreement.

                                              - 13 -
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                         Pg 14 of 288



Voluntary Prepayment                   The Debtors may, upon notice to the DIP Agent, voluntarily
LBR 4001-2(a)(13)                      prepay the loans in whole or in part without penalty.
DIP Credit Agreement Section 2.03

Adequate Protection Collateral:        Any and all tangible and intangible pre- and post-petition
FBR 4001(c)(1)(B)(i) and (vii)         property of the Debtors, whether existing before, on or after
LBR 4001-2(a)(4)                       the Petition Date, together with any proceeds thereof,
Interim Order ¶ 3                      including, without limitation, any and all cash and any
Final Order ¶ 3                        investment of such cash, inventory, goods, accounts, accounts
                                       receivable, other rights to payment whether arising before or
                                       after the Petition Date, contracts, properties, plants, fixtures,
                                       machinery, equipment, general intangibles, payment
                                       intangibles, documents, instruments, securities, chattel paper,
                                       interests in leaseholds (provided, however, that solely to the
                                       extent that any lease prohibits the granting of a lien thereon, or
                                       otherwise prohibits hypothecation of the leasehold interest,
                                       then in such event there shall only be a lien on the economic
                                       value of, proceeds of sale or other disposition of, and any
                                       other proceeds and products of such leasehold interests unless
                                       the applicable provision is rendered ineffective by applicable
                                       non-bankruptcy law or the Bankruptcy Code), real property,
                                       deposit accounts (except for any account created to hold an
                                       adequate assurance deposit for utility providers, pursuant to
                                       separate order of the Court), securities accounts, investment
                                       property, letters of credit, letter-of-credit rights, patents,
                                       copyrights, trademarks, trade names, rights under license
                                       agreements and other intellectual property, commercial tort
                                       claims, capital stock of subsidiaries, Avoidance Action
                                       Proceeds, wherever located, and the proceeds, products, rents,
                                       accession and profits of the foregoing.

DIP Liens:                             Effective as of the Petition Date, the following DIP Liens will
FBR 4001(c)(1)(B)(i) and (vii)         be granted on all Adequate Protection Collateral, in each case
LBR 4001-2(a)(4)                       subject to the Carve-Out: (i) pursuant to section 364(c)(3) of
DIP Credit Agreement Section           the Bankruptcy Code, a perfected, binding, continuing,
Final Order ¶ 2                        enforceable, and non-avoidable Lien upon all Adequate
                                       Protection Collateral that is subject solely to the Prepetition
                                       Prior Liens, which DIP Lien shall be junior only to such
                                       Prepetition Prior Liens and the Carve-Out; and (ii) pursuant to
                                       section 364(d)(1) of the Bankruptcy Code, a perfected,
                                       binding, continuing, enforceable and non-avoidable first
                                       priority, senior priming Lien on all other Adequate Protection
                                       Collateral (including Cash Collateral), which DIP Lien (x)
                                       shall be senior to the Adequate Protection Liens and senior
                                       and priming to (A) the Prepetition Liens and (B) any Liens
                                       that are junior to the Prepetition Liens or the Adequate
                                       Protection Liens, after giving effect to any intercreditor or
                                       subordination agreements (the Liens referenced in clauses (A)
                                       and (B), collectively, the “Primed Liens”) and shall be junior


                                             - 14 -
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                        Pg 15 of 288


                                      only to the Prepetition Prior Liens and the Carve-Out.

DIP Superpriority Claims:             The DIP Lenders shall be deemed to have an allowed
FBR 4001(c)(1)(B)(i) and (vii)        superpriority administrative claims pursuant to section
LBR 4001-2(a)(4)                      364(c)(1) of the Bankruptcy Code, which shall have priority,
DIP Credit Agreement Section 9.14     subject only to the payment of the Carve-Out in accordance
Final Order ¶ 2                       with this Final Order, over all administrative expense claims,
                                      adequate protection and other diminution claims (including
                                      the Adequate Protection Superpriority Claims (as defined in
                                      the Final Order)), priority and other unsecured claims, and all
                                      other claims against the Debtors or their estates, now existing
                                      or hereafter arising, of any kind or nature whatsoever,
                                      including administrative expenses or other claims of the kinds
                                      specified in, or ordered pursuant to, sections 105, 326, 328,
                                      330, 331, 503(a), 503(b), 506(c), 507(a), 507(b), 546, 726,
                                      1113, and 1114 or any other provision of the Bankruptcy Code
                                      or otherwise, whether or not such expenses or claims may
                                      become secured by a judgment Lien or other non-consensual
                                      Lien, levy, or attachment.

                                      The DIP Superpriority Claim shall be subject to and
                                      subordinate to in all events to the Carve-Out.

Carve-Out:                             Each of the DIP Liens, the DIP Superpriority Claims, the
LBR 4001-2(a)(5)                       Prepetition Liens, the Adequate Protection Liens, and the
Interim Order ¶ 6                      Adequate Protection Superpriority Claims shall be subject
Final Order ¶ 6                        and subordinate to payment of the Carve-Out in accordance
                                       with the following: (i) (a) all unpaid fees required to be paid
                                       in these chapter 11 cases to the clerk of the Court and to the
                                       office of the United States Trustee under 28 U.S.C. §
                                       1930(a)(6); (b) all reasonable fees and expenses incurred by a
                                       trustee under section 726(b) of the Bankruptcy Code, in an
                                       aggregate amount not to exceed $50,000 (without regard to
                                       the Carve-Out Trigger Notice); (c) to the extent allowed by
                                       the Court at any time, whether by interim order, procedural
                                       order or otherwise, all unpaid fees, costs, and disbursements
                                       of Debtors’ Professionals that are incurred prior to the
                                       delivery by the DIP Agent or Prepetition Agent of a Carve-
                                       Out Trigger Notice, whether allowed by the Court prior to or
                                       after delivery of the Carve-Out Trigger Notice, that remain
                                       unpaid after application of any retainers being held by such
                                       professionals; (c) to the extent allowed by the Court at any
                                       time, whether by interim order, procedural order or
                                       otherwise, all unpaid fees, costs, and disbursements of
                                       Committee’s Professionals and all reasonable unpaid out-of-
                                       pocket expenses of the members of any Committee Members,
                                       in each case that are incurred prior to the delivery by the DIP
                                       Agent or Prepetition Agent of a Carve-Out Trigger Notice,
                                       whether allowed by the Court prior to or after delivery of the
                                       Carve-Out Trigger Notice, and remain unpaid after


                                            - 15 -
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                        Pg 16 of 288


                                       application of any retainers being held by such professionals,
                                       in an aggregate amount (for both Committee Members and
                                       the Committee’s Professionals) not to exceed $500,000; (d)
                                       the unpaid fees, costs, and disbursements of the Debtors’
                                       Professionals that are incurred after the delivery of a Carve-
                                       Out Trigger Notice by the DIP Agent or the Prepetition
                                       Agent, that are allowed by the Court under sections 327, 330
                                       or 363 of the Bankruptcy Code, after application of any
                                       already un-applied retainers being held by such professionals,
                                       in an aggregate amount not to exceed $1,000,000; and (e) the
                                       reasonable unpaid fees, costs, and disbursements of the
                                       Committee Professionals and the reasonable unpaid expenses
                                       of Committee Members that are incurred after the delivery of
                                       a Carve-Out Trigger Notice by the DIP Agent or the
                                       Prepetition Agent, that are allowed by the Court under
                                       sections 328, 330 or 1103 of the Bankruptcy Code after
                                       application of any retainers being held by such professionals,
                                       in an aggregate amount (for both Committee Members and
                                       the Committee’s Professionals) not to exceed $250,000
                                       (provided that any success, completion, or similar fees
                                       payable from the Post-Default Carve-Out Cap amount shall
                                       be subject and subordinate, and junior in right of payment, to
                                       all other Professional Fees payable from such amount).


Validity of DIP Liens and Adequate    The DIP Liens and Adequate Protection Liens shall be
Protection Liens:                     deemed valid, binding, enforceable and perfected upon entry
FBR 4001(c)(1)(B)(iii)                of the relevant Order. The DIP Lenders and the Prepetition
DIP Credit Agreement Section 9.14     Lenders shall not be required to file any UCC-1 financing
Interim Order ¶ 4                     statements, mortgages, deeds of trust, security deeds, notices
Final Order ¶ 4                       of lien or any similar document or take any other action
                                      (including possession of the DIP Collateral) in order to
                                      validate the perfection of any of the DIP Liens or Adequate
                                      Protection Liens.

Use of Funds                          The Debtors shall be authorized to use the proceeds
LBR 4001-2(a)(9)                      (including, without limitation, cash, accounts, negotiable
DIP Credit Agreement Section 6.12     instruments and any other property comprising “Cash
Interim Order ¶ 2                     Collateral”) for funding general working capital purposes,
Final Order ¶ 2                       expenses and operating expenses in accordance with the
                                      Approved Budget (subject to Permitted Variances), the Final
                                      Order and the DIP Credit Agreement.

Conditions Precedent:                 The DIP Credit Agreement incorporates conditions precedent
FBR 4001(c)(1)(B)                     as are usual and customary for financings of this type
LBR 4001-2(a)(2)                      including (and as set forth in greater detail in the DIP Credit
DIP Credit Agreement Section 4.01     Agreement):

                                      Conditions Precedent to advances of initial Loans, including
                                      but not limited to:


                                            - 16 -
19-11632-mg   Doc 14   Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                    Pg 17 of 288



                                  1.   Execution and delivery of the DIP Loan Documents;

                                  2. Administrative Agent’s or the Lenders’ (as applicable)
                                       receipt of the documents described in Sections 4.01(a) and
                                       (j) of the DIP Credit Agreement;

                                  3.   Administrative Agent and each Lender receipt of the
                                       Initial Approved Budget;

                                  4.   All proceedings commenced in connection with the
                                       execution of the DIP Credit Agreement, all other Loan
                                       Documents and approval thereof by the Court (including,
                                       without limitation, the nature, scope and extent of notices
                                       to interested parties with respect to all hearings related
                                       hereto and thereto) shall be satisfactory in all respects to
                                       the Administrative Agent and the Required Lenders;

                                  5.   The Borrower and each guarantor under the DIP Credit
                                       Agreement (i.e. the Loan Parties) shall have commenced
                                       these chapter 11 cases and all of the “first day motions,”
                                       “first day orders” and all related pleadings entered or to
                                       be entered at the time of the Petition Date or shortly
                                       thereafter shall have been made available to the
                                       Administrative Agent and DIP Lenders in advance, and
                                       shall be reasonably satisfactory in form and substance to
                                       the Administrative Agent and the Required Lenders;

                                  6. The Final Order shall have been entered by the Court,
                                     within forty Business Days of the Petition Date;

                                  7. All orders entered by the Court pertaining to cash
                                     management and adequate protection, including the
                                     Financing Orders, and all other motions and documents
                                     filed or to be filed with, and submitted to the Court in
                                     connection therewith, shall be satisfactory in all respects
                                     in form and substance to the Administrative Agent and the
                                     Required Lenders;

                                  8. Borrower shall have paid all accrued and unpaid costs,
                                     fees and expenses (including applicable Attorney Costs
                                     (with respect to the reasonable and documented fees and
                                     expenses of Shipman & Goodwin LLP) and the
                                     reasonable and documented out-of-pocket fees and
                                     expenses of the Financial Advisor, and any other advisors
                                     to the Administrative Agent and the DIP Lenders) and any
                                     other compensation required to be paid to the
                                     Administrative Agent and the DIP Lenders on or prior to
                                     closing shall have been received (to the extent an invoice
                                     for such costs, fees and expenses has been provided to the


                                         - 17 -
19-11632-mg   Doc 14   Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                    Pg 18 of 288


                                       Borrower at least two Business Days prior to closing;

                                  9. The DIP Lenders shall have received on or prior to the
                                     closing all documentation and other information required
                                     by regulatory authorities under applicable “know your
                                     customer” and anti-money laundering rules and
                                     regulations, including without limitation the USA
                                     PATRIOT Act, in order to allow the Lenders to comply
                                     therewith, in each case, to the extent requested at least
                                     five Business Days prior to the closing;

                                  10. No trustee, examiner or receiver shall have been
                                      appointed or designated with respect to the Loan Parties’
                                      business, properties or assets;

                                  11. There shall have been no event or circumstance, either
                                      individually or in the aggregate, that has had or would
                                      reasonably be expected to have a Material Adverse Effect
                                      (as defined in the DIP Credit Agreement), except for (i)
                                      the commencement of the chapter 11 cases, (ii) the
                                      continuation of the circumstances giving rise to the filing
                                      thereof or as a result thereof, and (iii) any defaults under
                                      agreements as a result of the commencement of the
                                      chapter 11 cases that have no effect under the terms of
                                      the Bankruptcy Code; and

                                  12. The Restructuring Support Agreement shall have been
                                      executed by all parties thereto and shall be in full force
                                      and effect.

                                  Conditions Precedent to advances of all Loans, including but
                                  not limited to:

                                  1. Administrative Agent’s or the Lenders’ (as applicable)
                                       receipt of the documents described in Sections 4.02(a) of
                                       the DIP Credit Agreement;

                                  2. Representations and warranties of each Loan Party in the
                                     DIP Credit Agreement or any other DIP Loan Document
                                     shall be true and correct in all material respects and no
                                     Default or Event of Default shall exist or would result
                                     from the incurrence of the Loans or from the application
                                     of the proceeds therefrom;

                                  3.    The Final Order shall be in full force and effect, and shall
                                       not have been vacated, reversed, rescinded or appealed
                                       and stayed, and, without the prior written consent of the
                                       Administrative Agent and the Required Lenders, shall not
                                       have been amended or modified; and

                                  4. Borrowing shall not be in an amount greater than is

                                         - 18 -
19-11632-mg    Doc 14       Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                         Pg 19 of 288


                                           reasonably necessary to allow the Borrower to (a)
                                           maintain a cash reserve of $5,000,000, (b) make the
                                           expenditures set forth in the Approved Budget (subject to
                                           the Permitted Variances), and (c) following approval by
                                           the Court of the Reorganization Plan, maintain a cash
                                           reserve reasonably sufficient to make the payments and
                                           disbursements (including estimated amounts in respect of
                                           professional fees and expenses of the Loan Parties, any
                                           statutory committee of unsecured creditors appointed in
                                           these chapter 11 case, the Administrative Agent, the
                                           Lenders and the Prepetition Secured Parties (as defined in
                                           the Final Order) contemplated by the Reorganization Plan.


Waiver of Automatic Stay:              Any automatic stay otherwise applicable to the DIP Secured
FBR 4001(c)(1)(B)(iv)                  Parties and the Prepetition Secured Parties is hereby modified,
Interim Order ¶ 14                     without requiring prior notice to or authorization of the Court,
Final Order ¶ 15                       to the extent necessary to permit the DIP Secured Parties and
                                       the Prepetition Secured Parties (subject to the Subordination
                                       Agreement) to exercise (i) immediately upon the occurrence
                                       and during the continuance of any Termination Event, all
                                       rights and remedies under the Orders, Prepetition Bridge Loan
                                       Credit Agreement (solely with respect to Bridge Loan
                                       Obligation other than Roll Up Loans), the DIP Loan
                                       Documents and/or applicable non-bankruptcy law (other than
                                       those rights and remedies against the Adequate Protection
                                       Collateral as provided in the Orders), including the right to
                                       (i)(1) declare all Prepetition Bridge Loan Obligations (other
                                       than Roll Up Loans) and/or DIP Obligations to be
                                       immediately due and payable, (2) declare the termination,
                                       reduction or restriction of any further commitment to extend
                                       credit to the Debtors, to the extent any such commitment
                                       remains, and/or (3) terminate the Prepetition Bridge Loan
                                       Credit Agreement, DIP Facility and any other DIP Loan
                                       Documents as to any future liability or obligation of the DIP
                                       Agent, Prepetition Agent, and the other DIP Secured Parties
                                       and Prepetition Secured Parties, but without affecting any of
                                       the DIP Obligations or Prepetition Obligations or the DIP
                                       Liens or Prepetition Liens securing such obligations; and/or
                                       (ii) to declare a termination, reduction or restriction on the
                                       ability of the Debtors to use any Cash Collateral (any such
                                       declaration hereunder shall be made to the respective lead
                                       counsel to the Debtors, the Committee and the U.S. Trustee,
                                       and shall be referred to herein as a “Termination Declaration”
                                       and the date that is the earliest to occur of any such
                                       Termination Declaration being herein referred to as the
                                       “Termination Declaration Date”).




                                             - 19 -
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                         Pg 20 of 288


Representations                         The DIP Facility contains representations and warranties
and Warranties:                         consistent with the Prepetition Credit Agreement (with
DIP Credit Agreement Article V          modifications typical for debtor-in-possession facilities of this
                                        type).

Indemnification:                        Borrower shall indemnify and hold harmless the
FBR 4001(c)(1)(B)(ix)                   Administrative Agent, each DIP Lender and their respective
DIP Credit Agreement Section 10.05      affiliates, directors, officers, employees, counsel, agents,
                                        trustees, advisors and attorneys in fact (including without
                                        limitation, Latham & Watkins LLP and Ducera Partners LLC)
                                        from and against any and all liabilities, obligations, losses,
                                        taxes, damages, penalties, claims, demands, actions,
                                        judgments, suits, costs, expenses and disbursements (including
                                        one counsel to the Administrative Agent and a separate
                                        counsel to the DIP Lenders, taken as a whole) (and, in the
                                        event of any actual conflict of interest, additional counsel to
                                        the affected parties) of any kind or nature whatsoever which
                                        may at any time be imposed on, incurred by or asserted
                                        against any such Indemnitee to the extent provided in Section
                                        10.05 of the DIP Credit Agreement.

Covenants:                              Customary financial and negative covenants consistent with a
FBR 4001(c)(1)(B)                       DIP financing facility. Financial reporting covenants include,
LBR 4001-2(a)(8)                        but are not limited to: (i) monthly, quarterly and annual,
DIP Credit Agreement Articles VI, VII   internally prepared, financial statements, (ii) proposed
Interim Order ¶ 2                       Supplemental Approved Budgets and variance reports in
Final Order ¶ 2                         accordance with the Final Order, and (iii) other reporting as
                                        set forth in Section 6.01 of the DIP Credit Agreement.

                                        The Orders provide that the Debtors may expend Cash
                                        Collateral and related proceeds subject to certain permitted
                                        variances, including (i) permitted variances with respect to the
                                        actual operating disbursements of the Debtors tested weekly
                                        and on a basis in accordance with the Orders, and (ii)
                                        permitted variances with respect to the actual cash receipts of
                                        the Debtors tested weekly.

Events of Default:                      The DIP Credit Agreement contains such events of default as
FBR 4001(c)(1)(B)                       are usual and customary for financings of this kind, including
LBR 4001-2(a)(10) & (11)                but not limited to:
DIP Credit Agreement Section 8.01
                                        1. The Loan Parties fail to pay (i) when and as required to be
                                           paid herein, any amount of principal of any Loan or (ii)
                                           within three Business Days after the same becomes due in
                                           cash, any interest on any Loan or any other amount
                                           payable hereunder or with respect to any other Loan
                                           Document;

                                        2. The Borrower fails to perform or observe any term,
                                           covenant or agreement in any of Sections 6.01(d), 6.01(f),


                                              - 20 -
19-11632-mg   Doc 14   Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                    Pg 21 of 288


                                      6.03(a), 6.05, 6.07, 6.10(b), 6.12, 6.19 or 6.20 or Article
                                      VII of the DIP Credit Agreement;

                                  3. Loan Party fails to perform or observe any other covenant
                                     or agreement (not specified in Section 8.01(a) or (b) of the
                                     DIP Credit Agreement) contained in any Loan Document
                                     on its part to be performed or observed and such failure
                                     continues for fifteen days after receipt by the Borrower of
                                     written notice thereof by the Administrative Agent or the
                                     Required Lenders;

                                  4. Any representation, warranty, certification or statement of
                                     fact made or deemed made by or on behalf of any Loan
                                     Party herein, in any other Loan Document, or in any
                                     document required to be delivered in connection herewith
                                     or therewith shall be incorrect or misleading in any
                                     material respect when made or deemed made;

                                  5. Any Loan Party or any Subsidiary (A) fails to make any
                                     payment beyond the applicable grace period with respect
                                     thereto, if any (whether by scheduled maturity, required
                                     prepayment, acceleration, demand, or otherwise) in
                                     respect of any post-Petition Date indebtedness (other than
                                     indebtedness under the DIP Credit Agreement) having an
                                     aggregate principal amount of not less than the $300,000
                                     (i.e., the Threshold Amount), unless such failure to pay is
                                     a result of these chapter 11 cases, or (B) fails to observe or
                                     perform any other agreement or condition relating to any
                                     such indebtedness, or any other event occurs, the effect of
                                     which default or other event is to cause, or to permit the
                                     holder or holders of such indebtedness (or a trustee or
                                     agent on behalf of such holder or holders or beneficiary or
                                     beneficiaries) to cause, with the giving of notice if
                                     required, such indebtedness to become due or to be
                                     repurchased,       prepaid,    defeased      or      redeemed
                                     (automatically or otherwise), or an offer to repurchase,
                                     prepay, defease or redeem such Indebtedness to be made,
                                     prior to its stated maturity, in each case, unless such
                                     failure to observe or perform is a result of these chapter 11
                                     cases;

                                  6. After the Petition Date, there is entered against any Loan
                                     Party or any subsidiary a final judgment or order for the
                                     payment of money in an aggregate amount exceeding the
                                     Threshold Amount (to the extent not covered by
                                     independent third-party insurance as to which the insurer
                                     has been notified of such judgment or order and does not
                                     deny or fail to confirm coverage) and such judgment or
                                     order shall not have been satisfied, vacated, discharged or
                                     stayed or bonded pending an appeal for a period of
                                     sixty consecutive days;

                                        - 21 -
19-11632-mg   Doc 14   Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                    Pg 22 of 288



                                  7. The occurrence of certain ERISA-related events;

                                  8. Any material provision of any Loan Document, at any
                                     time after its execution and delivery or entry (with respect
                                     to the Final Order) and for any reason other than as
                                     expressly permitted thereunder or the satisfaction in full of
                                     all the Obligations, ceases to be in full force and effect; or
                                     any Loan Party contests in any manner the validity or
                                     enforceability of any provision of any Loan Document; or
                                     any Loan Party denies that it has any or further liability or
                                     obligation under any Loan Document (other than as a
                                     result of the Termination of the DIP Financing), purports
                                     to revoke or rescind any Loan Document or asserts
                                     (including by commencing or joining in any legal
                                     proceeding) that any Collateral Document is invalid or
                                     unenforceable or contests in any manner that any Loan
                                     Document constitutes a valid and enforceable agreement
                                     against it;

                                  9. There occurs any (i) Change of Control (as defined in     the
                                     DIP Credit Agreement) or (ii) any change to               the
                                     ownership of direct and indirect Subsidiaries of          the
                                     Borrower from the ownership structure set forth            on
                                     Schedule 5.14 of the DIP Credit Agreement

                                  10. Any Collateral Document shall for any reason cease to
                                      create a valid and perfected Lien (having the priorities
                                      specified in the Final Order) on and security interest in the
                                      DIP Collateral;

                                  11. Any Loan Party voluntarily or involuntarily dissolves or is
                                      dissolved, liquidates or is liquidated or files a motion with
                                      the Court seeking authorization to dissolve or liquidate;

                                  12. If any Loan Party is enjoined, restrained or in any way
                                      prevented by court order (other than an approved Court
                                      order) from continuing to conduct all or any material part
                                      of its business affairs or any Loan Party or any of their
                                      respective subsidiaries’ cessation of all or any material
                                      part of its business operations (other than in connection
                                      with a sale of assets permitted by the Loan Documents or
                                      otherwise consented to by the Required Lenders);

                                  13. With respect to the board of directors of the Borrower, the
                                      independent directors no longer constitute 50% of such
                                      board of directors;

                                  14. The Borrower no longer retains AlixPartners as its
                                      financial advisor unless replaced with a financial advisor
                                      acceptable to the Required Lenders;

                                        - 22 -
19-11632-mg   Doc 14   Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                    Pg 23 of 288



                                  15. The Court fails to enter the Final Order within forty
                                      calendar days of the Petition Date (with such changes as
                                      the Administrative Agent and the Required Lenders may
                                      agree to), or the Court enters an order (other than one
                                      subject to a stay) that reverses, vacates or stays for a
                                      period in excess of ten days the effectiveness of the Final
                                      Order whether on appeal or otherwise, in each case
                                      without the written consent of the Required Lenders;

                                  16. An order with respect to the Chapter 11 Case shall be
                                      entered by the Court (or any of the Loan Parties shall file
                                      any pleading or motion requesting entry of an order)
                                      (i) appointing a trustee under Section 1104 of the
                                      Bankruptcy Code, (ii) appointing an examiner with
                                      enlarged powers (beyond those set forth in
                                      Section 1106(a)(3) and (4) of the Bankruptcy Code)
                                      relating to the operation of the business under
                                      Section 1106(b) of the Bankruptcy Code, or
                                      (iii) dismissing or converting the Chapter 11 Case to a
                                      Chapter 7 case;

                                  17. Any Loan Party fails or neglects to comply with any
                                      provision of the Final Order;

                                  18. Any Person other than a Loan Party shall have filed a plan
                                      of reorganization or liquidation in the Chapter 11 Case
                                      following termination of the Loan Parties’ exclusivity
                                      periods under Section 1121 of the Bankruptcy Code,
                                      unless approved by the Required Lenders;

                                  19. (i) An order (other than one subject to a stay) with respect
                                      to these chapter 11 cases shall be entered by the Court
                                      (A) permitting any administrative expense claim or any
                                      other claim (now existing or hereafter arising, of any kind
                                      or nature whatsoever) to have priority as to any of the
                                      Loan Parties that is pari passu or senior to the Obligations
                                      under the DIP Loan Documents, other than the Carve-Out
                                      or other claims expressly permitted to have priority over
                                      the Obligations under the Final Order; (B) granting or
                                      permitting the grant of a Lien on the Collateral (other than
                                      a Permitted Lien); or (ii) an order shall be entered by the
                                      Court dismissing these chapter 11 cases which does not
                                      provide for (x) the termination of the DIP Facility and
                                      (y) until the termination of the DIP Facility, the continuity
                                      and priority of the Liens of the DIP Agent in the DIP
                                      Collateral, the superpriority administrative expense claim
                                      status of the Obligations to the same extent as is provided
                                      in the Final Order upon such dismissal;

                                  20. The Court enters an order or orders granting relief from

                                        - 23 -
19-11632-mg   Doc 14   Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                    Pg 24 of 288


                                      the automatic stay applicable under Section 362 of the
                                      Bankruptcy Code for any reason to any Person holding a
                                      Lien upon any pre-petition or post-petition assets of any
                                      Loan Party with respect to any Collateral as to which the
                                      Administrative Agent has been granted a first priority lien,
                                      or any other assets of any Loan Party where the aggregate
                                      value of the property subject to all such order or orders is
                                      greater than the Threshold Amount;

                                  21. Any of the Loan Parties shall seek to, or shall support
                                      (whether by way of motion or other pleadings filed with
                                      the Court or any other writing executed by any Loan Party
                                      or by oral argument) any other Person’s motion to,
                                      (i) disallow in whole or in part any of the Obligations
                                      arising under this Agreement or any other Loan Document
                                      or (ii) challenge the validity and enforceability of the
                                      Liens or security interests granted under any of the Loan
                                      Documents or in the Final Order in favor of the
                                      Administrative Agent;

                                  22. Any of the Loan Parties shall make any payment (as
                                      adequate protection or otherwise), or application for
                                      authority to pay, on account of any claim or Indebtedness
                                      arising prior to the Petition Date other than those
                                      payments in respect of adequate protection permitted
                                      pursuant to the terms of the Final Order and payments
                                      authorized by the Court in respect of (i) any payments
                                      required and/or permitted in the “first day orders” or any
                                      subsequent approved Court order or (ii) accrued payroll
                                      and related expenses as of the Petition Date;

                                  23. (i) An order shall have been entered modifying (in a
                                      manner adverse to the Loan Parties) the adequate
                                      protection obligations granted in the Final Order without
                                      the prior written consent of the DIP Agent, (ii) an order
                                      shall have been entered by the Court avoiding or requiring
                                      disgorgement by the Administrative Agent or any of the
                                      Lenders of any amounts received in respect of the
                                      Obligations, (iii) any Loan Party shall filed with the Court
                                      a motion seeking authority to use any cash proceeds of
                                      any of the Collateral to the extent prohibited hereunder,
                                      without the written consent of the Required Lenders and
                                      the Administrative Agent or (iv) any Loan Party shall file
                                      a motion or other request with the Court seeking any
                                      financing under Section 364(d) of the Bankruptcy Code
                                      secured by any of the Collateral that does not require (x)
                                      the termination of the DIP Facility and (y) until the
                                      termination of the DIP Facility, the continuity and priority
                                      of the Liens of the Administrative Agent in the Collateral,
                                      the superpriority administrative expense claim status of
                                      the Obligations to the same extent as is provided in the

                                        - 24 -
19-11632-mg     Doc 14       Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                          Pg 25 of 288


                                             Final Order;

                                         24. The Borrower shall fail to (i) file, by no later than May 21,
                                             2019, the Reorganization Plan or a plan of reorganization
                                             in these chapter 11 cases that contains a provision for the
                                             Termination of the DIP Financing on the effective date of
                                             such plan (or such other satisfaction of the Obligations for
                                             which each Lender has provided its prior consent) and
                                             (ii) obtain entry of a confirmation order from the Court
                                             with respect to the Reorganization Plan or a plan of
                                             reorganization in these chapter 11 cases that contains a
                                             provision for (x) the termination of the DIP Facility and
                                             (y) until the termination of the DIP Facility, the continuity
                                             and priority of the liens of the Administrative Agent in the
                                             Collateral, the superpriority administrative expense claim
                                             status of the obligations under the DIP Credit Agreement,
                                             in each instance, to the same extent as is provided in the
                                             Final Order by on hundred twenty-five calendar days after
                                             the Petition Date; or

                                         25. The Restructuring Support Agreement is (i) no longer in
                                             effect or (ii) is amended, modified or subject to a waiver,
                                             in the case of clause (ii), in a manner materially adverse to
                                             the interests of the DIP Lenders without the consent of the
                                             Required Lenders.

Governing Law and Jurisdiction:          State of New York and the Bankruptcy Code
DIP Credit Agreement Section 10.14


               25.    The Debtors additionally seek approval of the Interim Order regarding the

Debtors’ use of the Cash Collateral on the terms and conditions set forth in the Interim Order.

               26.    Pursuant to Bankruptcy Rule 4001 and Local Rule 4001-2, below is a

summary of certain provisions of the Interim Order regarding the terms of the Debtors’ use of the

Cash Collateral and adequate protection provided therein.

Adequate Protection Liens:               The Interim Order provides that as adequate protection,
LBR 4001-2(a)(4)                         subject to the Carve-Out, for and to the extent of any
Interim Order ¶ 3(i)                     diminution in value of their respective interests in the property
                                         that existed on or prior to the Petition Date, together with all
                                         cash and non-cash proceeds thereof (the “Prepetition
                                         Collateral”), the Prepetition Agent and Prepetition Bridge
                                         Loan Secured Parties are granted valid, duly perfected and
                                         non-avoidable replacement security interests and liens in and
                                         to all of the Prepetition Collateral as partial adequate


                                               - 25 -
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17               Main Document
                                        Pg 26 of 288


                                         protection (“Adequate Protection Liens”). For purposes of
                                         the Interim Order, the Adequate Protection Liens shall not
                                         attach to any claims pursuant to sections 502(d), 544, 545,
                                         547, 548, 549 and 550 of the Bankruptcy Code or the proceeds
                                         thereof.

Adequate Protection Superpriority        The Interim Order provides that as further adequate protection
Claims:                                  against any diminution in value in the Prepetition Collateral,
LBR 4001-2(a)(4)                         the Prepetition Bridge Loan Secured Parties, as applicable, are
Interim Order ¶ 3(ii)                    granted a separate allowed superpriority adequate protection
                                         claim in these chapter 11 cases (the foregoing superpriority
                                         claims shall be referred to as the “Adequate Protection
                                         Superpriority Claims”). Subject to the Carve-Out, the
                                         Superpriority Adequate Protection Claim shall have priority
                                         over all administrative expense claims and priority and other
                                         unsecured claims against the Debtors or their estates, now
                                         existing or hereafter arising, of any kind or nature whatsoever,
                                         including administrative expenses of the kind specified in or
                                         ordered pursuant to sections 105, 326, 328, 330, 331, 503(a),
                                         503(b), 506(c) (subject to the entry of the Final Order to the
                                         extent provided in Paragraph 7), 507(a), 507(b), 546(c),
                                         546(d), 726 , 1113, 1114 or any other provision of the
                                         Bankruptcy Code or otherwise, and payable from and having
                                         recourse to all prepetition and postpetition property of the
                                         Debtors and all proceeds thereof (excluding Avoidance
                                         Actions but including, subject to entry of the Final Order, all
                                         Avoidance Actions Proceeds).




                             BASIS FOR RELIEF REQUESTED

               27.    The Debtors believe that the DIP Facility is the best financing available to

the Debtors. The Debtors do not believe they would be able to procure financing (a) in the form

of unsecured credit allowable under section 503(b)(1) of the Bankruptcy Code, or (b) solely as an

administrative expense under section 364(a)-(b) of the Bankruptcy Code. Given the Debtors’

existing capital structure, and the DIP Lenders’ agreement to allow a portion of the DIP

Obligations to be paid through the issuance of new convertible unsecured notes under the Plan to

the extent the Debtors also do not have adequate cash on the effective date of the Plan, the

Debtors do not believe they would be able to procure postpetition financing on terms better than

those provided by the DIP Lenders.

                                               - 26 -
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 27 of 288


               28.     Section 364 of the Bankruptcy Code distinguishes among (a) obtaining

unsecured credit in the ordinary course of business, (b) obtaining unsecured credit out of the

ordinary course of business and (c) obtaining credit with specialized priority or with security. If

a debtor in possession cannot obtain sufficient postpetition credit on an unsecured basis, section

364(c) of the Bankruptcy Code permits a bankruptcy court to authorize a debtor to obtain credit

or incur debt, repayment of which is (x) entitled to superpriority administrative expense status or

(y) secured by a senior lien on unencumbered property or a junior lien on encumbered property,

or both. Furthermore, section 364(d) of the Bankruptcy Code permits a bankruptcy court to

authorize a debtor to obtain postpetition credit secured by a senior or equal lien on encumbered

property (i.e., a priming lien) when a debtor is unable to obtain credit elsewhere and the interests

of the existing lienholders are adequately protected. See 11 U.S.C. §§ 364(c), (d).

               29.     As discussed herein, the DIP Facility will be secured by substantially all

of the assets of the Debtors’ estates, including liens on any unencumbered property, junior liens

and senior priming liens, pursuant to section 364 of the Bankruptcy Code, and all DIP

Obligations will be granted superpriority administrative expense status.

A.     The Debtors Should Be Authorized to Obtain
       Postpetition Financing Under Section 364(c) of the Bankruptcy Code.

               30.     Section 364(c) of the Bankruptcy Code provides that if a debtor is unable

to obtain unsecured credit allowable as an administrative expense, the court may authorize the

debtor to obtain credit or incur debt (a) on a superpriority administrative basis, (b) secured by a

lien on the debtor’s unencumbered assets, and (c) secured by a junior lien on the debtor’s already

encumbered assets. See 11 U.S.C. § 364(c). Section 364(c) financing is appropriate when the

debtor in possession is unable to obtain unsecured credit allowable as an ordinary administrative

claim. See In re Ames Dep’t Stores, Inc., 115 B.R. 34, 37-29 (Bankr. S.D.N.Y. 1990) (debtor


                                                - 27 -
19-11632-mg         Doc 14   Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                          Pg 28 of 288


must show that it has made a reasonable effort to seek other sources of financing under sections

364(a) and (b) of the Bankruptcy Code).

               31.      Courts have articulated a three-part test to determine whether a debtor is

entitled to financing under section 364(c) of the Bankruptcy Code. Specifically, courts look to

whether: (a) the debtor is unable to obtain unsecured credit under section 364(b), i.e., by

allowing a lender only an administrative claim; (b) the credit transaction is necessary to preserve

the assets of the estate; and (c) the terms of the transaction are fair, reasonable, and adequate,

given the circumstances of the debtor-borrower and the proposed lender. See In re Ames Dep’t

Stores, 115 B.R. at 37-39. The Debtors satisfy each part of this test.

               i.       The Debtors Could Not Obtain Unsecured Financing.

               32.      To show that the credit required is not obtainable on an unsecured basis, a

debtor need only demonstrate “by a good faith effort that credit was not available without” the

protections of section 364(c) of the Bankruptcy Code. Bray v. Shenandoah Fed. Say. and Loan

Ass’n (In re Snowshoe Co.), 789 F.2d 1085, 1088 (4th Cir. 1986). Thus, “[t]he statute imposes

no duty to seek credit from every possible lender before concluding that such credit is

unavailable.” Id.; see also In re Ames Dep’t Stores, 115 B.R. at 40 (holding that debtor made

reasonable effort to secure financing where it approached four lending institutions, was rejected

by two, and selected the least onerous financing option from remaining two lenders).

               33.      As set forth above, prior to the Petition Date, the Debtors and their

advisors discussed debtor-in-possession financing with their Bridge Loan Lenders and evaluated

whether they would be able to obtain such financing on terms better than those being offered by

the Bridge Loan Lenders. The Bridge Loan Lenders (who are the DIP Lenders under the DIP

Credit Agreement) were not willing to provide the financing needed on simply an unsecured,



                                                - 28 -
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                         Pg 29 of 288


administrative claim basis; nor were they willing to provide the necessary financing on a junior

secured basis. During the course of negotiations, the Bridge Loan Lenders also informed the

Debtors that they would not consent to the priming of the liens securing their Bridge Loan by a

third party lender. Moreover, in connection with negotiations regarding the terms of the Plan,

the DIP Lenders agreed to allow a portion of the DIP Obligations to be paid as new convertible

unsecured notes under the Plan to the extent the Debtors do not have adequate cash on the

effective date of the Plan. Given the foregoing, and the expense, time and risks associated with

finding and obtaining court approval of alternative financing and the immediacy of the Debtors’

need to access Cash Collateral, the Debtors determined that it would not be productive to solicit

interest for junior or unsecured administrative expense financing from additional lenders prior to

the commencement of these chapter 11 cases.

               ii.     Entry Into the DIP Facility Is Necessary to Preserve Assets of the
                       Estates and Is in the Best Interest of Creditors.

               34.     A debtor’s decision to enter into a postpetition lending facility under

section 364 of the Bankruptcy Code is governed by the business judgment standard. See In re

Barbara K Enters., Inc., 2008 WL 2439649 at *14 (Bankr. S.D.N.Y. Mar. 5, 2009) (explaining

that courts defer to debtor’s business judgment); Ames Dep’t Stores, 115 B.R. at 38 (noting that

financing decisions under section 364 of the Bankruptcy Code must reflect debtor’s business

judgment). Courts grant a debtor considerable deference in acting in accordance with its sound

business judgment. See, e.g., Barbara K Enters., 2008 WL 2439649 at *14 (explaining that

courts defer to debtor’s business judgment “so long as a request for financing does not ‘leverage

the bankruptcy process’ and unfairly cede control of the reorganization to any party in interest.”).

               35.     To determine whether the business judgment standard is met, a court is

“required to examine whether a reasonable business person would make a similar decision under


                                               - 29 -
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                         Pg 30 of 288


similar circumstances.” In re Dura Auto. Sys., Inc., No. 06-11202 (KJC), 2007 Bankr. LEXIS

2764, at *272 (Bankr. D. Del. Aug. 15, 2007) (quoting In re Exide Techs., 340 B.R. 222, 239

(Bankr. D. Del. 2006)).

               36.     Here, in the exercise of their business judgment, the Debtors have

determined that entry into the DIP Facility is necessary to preserve the assets of their estates in

order to pursue and consummate the Proposed Restructuring Transaction. The Debtors’ decision

to enter into their existing capital structure and the pricing and terms offered, as well as the DIP

Facility was informed by the DIP Lenders’ commitments to the RSA and the Plan. Ultimately,

the Debtors’ decision to enter into the DIP Facility is clearly the best option available to the

Debtors and entry of the Orders is in the best interests of the Debtors, their estates, and their

stakeholders. Without the use of Cash Collateral and financing provided by the DIP Facility, the

Debtors would lack the liquidity necessary to continue operating their business in the ordinary

course while they pursue the Proposed Restructuring Transaction in an orderly manner.

               iii.    The Terms of the DIP Facility Are Fair and Reasonable Under the
                       Circumstances.

               37.     In determining whether the terms of postpetition financing are fair and

reasonable, courts consider the relative circumstances of both the debtor and the potential lender.

See In re Farmland, 294 B.R. at 886-89; see also Unsecured Creditors’ Comm. Mobil Oil Corp.

v. First Nat’l Bank & Trust Co. (In re Ellingsen MacLean Oil Co., Inc.), 65 B.R. 358, 364-65 n.7

(W.D. Mich. 1986) (recognizing debtor may have to enter into “hard” bargains to acquire funds

for its reorganization). The propriety of a proposed financing facility should also be considered

in light of current market conditions. See Tr. of Record at 740:4-6, In re Lyondell Chem. Co.,

No. 09-10023 (REG) (Bankr. S.D.N.Y. Feb. 27, 2009) (“[B]y reason of present market

conditions, as disappointing as the [DIP financing] pricing terms are, I find the provisions [of a


                                                 - 30 -
19-11632-mg         Doc 14       Filed 05/21/19 Entered 05/21/19 01:10:17                      Main Document
                                              Pg 31 of 288


DIP financing facility that included a roll-up of prepetition secured debt] reasonable here and

now.”).

                   38.      Through the consensual use of Cash Collateral and the financing available

under the DIP Facility, the Debtors will have the liquidity they need to operate their business

during these chapter 11 cases. The terms that have been agreed to are fair and customary, and

permit the Debtors to effectively pursue the Proposed Restructuring Transaction.

                   39.      Moreover, the Debtors believe the various fees and charges associated

with obtaining the DIP Facility are usual and customary and well within the range of

reasonableness.4 Courts recognize that lender fees often are the only way to obtain financing,

and routinely approve them. See, e.g., Resolution Trust Corp. v. Official Unsecured Creditors’

Comm. (In re Defender Drug Stores, Inc.), 145 B.R. 312, 316-19 (B.A.P. 9th Cir. 1992)

(approving financing facility pursuant to section 364 of the Bankruptcy Code that included a

lender “enhancement fee”).

                   40.      Further, the DIP Facility does not directly or indirectly deprive the

Debtors’ estates or other parties in interest of possible rights and powers by restricting the

services for which professionals may be paid in these chapter 11 cases. Instead, the DIP Facility

subjects the security interests and administrative expense claims granted to the DIP Lenders to

the Carve-Out for certain administrative and professional fees, including (a) administrative

expenses incurred in accordance with the Budget, (b) fees required to be paid to the Court and to

the U.S. Trustee, and (c) fees and disbursements incurred by professional persons employed by

the Debtors or any statutory committee in the Debtors’ chapter 11 cases. Carve-outs for



4
          The Debtors intend on filing a supporting declaration regarding the fees and pricing under the DIP Facility
          prior to the hearing to consider entry of the Final Order.


                                                        - 31 -
19-11632-mg          Doc 14   Filed 05/21/19 Entered 05/21/19 01:10:17           Main Document
                                           Pg 32 of 288


professional fees have been found to be reasonable and necessary to ensure that statutory

creditors’ committees and debtors’ estates are adequately assisted by counsel and other

professionals. See In re Ames, 115 B.R. at 38.

                41.      Accordingly, after thorough analysis by the Debtors and their advisors, the

Debtors have concluded that the terms of the DIP Facility are reasonable and appropriate under

the circumstances.

B.      Financing Under Section 364(d) of the Bankruptcy Code.

                42.      Section 364(d)(1) of the Bankruptcy Code provides that a court may

authorize a debtor to incur postpetition debt on a senior or “priming” basis if (a) the debtor is

unable to obtain credit otherwise and (b) there is “adequate protection of the interest of the

holder of the lien on the property of the estate on which such senior or equal lien is proposed to

be granted.” See 11 U.S.C. § 364(d)(1); see also In re YL West 87th Holdings I LLC, 423 B.R.

421, 441 (Bankr. S.D.N.Y. 2010).

                i.       Priming Pursuant to Section 364(d)(1).

                43.      Section 364(d) does not require an exhaustive search for alternative

financing. See In re Snowshoe Co., 789 F.2d at 1088; see also In re 495 Central Park Ave.

Corp., 136 B.R. 626, 630-31 (Bankr. S.D.N.Y. 1992) (“Section 364(d)(1) does not require the

debtor to seek alternate financing from every possible lender. However, the debtor must make

an effort to obtain credit without priming a senior lien.”); In re Reading Tube Indus., 72 B.R.

329, 332 (Bankr. E.D. Pa. 1987) (“Courts have found 20 attempts [to secure funding] and 2

attempts [to secure funding] to be sufficient under the particular circumstances of each case but .

. . one attempt is not sufficient.”).




                                                 - 32 -
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 33 of 288


               44.     Here, the DIP Lenders have insisted upon senior secured liens pursuant to

section 364(d)(1). Importantly, however, the Prepetition Secured Parties have consented to

being primed and have agreed to the Debtors’ entry into the DIP Facility. See Anchor Savs.

Bank v. Sky Valley, Inc., 99 B.R. 117, 122 (N.D. Ga. 1989) (consenting to imposition of priming

lien “relieved the debtor of having to demonstrate that [the lienholders] were adequately

protected”). Moreover, the priming liens do not prime the Prepetition Prior Liens (i.e., liens that

were in existence on the Petition Date, either perfected as of the Petition Date or perfected

subsequent to the Petition Date to the extent permitted by section 546(b) of the Bankruptcy

Code, and senior in priority to the liens associated with the Bridge Loan Credit Agreement and

the Novelion Intercompany Loan Credit Agreement). Accordingly, the Debtors submit that the

priming liens contained in the DIP Facility are appropriate under the circumstances here.

               ii.     The Debtors’ Proposed Grant of Adequate Protection Is Appropriate.

               45.     The Debtors believe that the Prepetition Secured Parties’ interests in the

Prepetition Collateral are also adequately protected in compliance with section 364(d)(1) of the

Bankruptcy Code.

               46.     While the Bankruptcy Code does not define “adequate protection,” section

361 of the Bankruptcy Code contains a non-exhaustive list of acceptable forms of adequate

protection, including cash payments, additional liens, replacement liens, and the “indubitable

equivalent of such entity’s interest in such property.” 11 U.S.C. § 361. The “indubitable

equivalent” alternative “is regarded as a catch all, allowing courts discretion in fashioning the

protection provided to a secured party.” Resolution Trust Corp. v. Swedeland Dev. Group, Inc.

(In re Swedeland Dev. Group, Inc.), 16 F.3d 552, 564 (3d Cir. 1994). Courts determine adequate

protection for purposes of the Bankruptcy Code “on a case-by-case basis.” Id.; see also In re



                                                - 33 -
19-11632-mg       Doc 14       Filed 05/21/19 Entered 05/21/19 01:10:17                      Main Document
                                            Pg 34 of 288


Mosello, 195 B.R. 277, 289 (Bankr. S.D.N.Y. 1996) (“[T]he determination of adequate

protection is a fact-specific inquiry . . . left to the vagaries of each case.”). The purpose of

adequate protection “is to ensure that the creditor receives the value for which he bargained

prebankruptcy.” Id. (quoting MBank Dallas, N.A. v. O’Connor (In re O’Connor), 808 F.2d

1393, 1396 (10th Cir. 1987)); In re 495 Cent. Park Ave. Corp., 136 B.R. 626, 631 (Bankr.

S.D.N.Y. 1992) (“The goal of adequate protection is to safeguard the secured creditor from

diminution in the value of its interest.”).5

                 47.      Here, the Debtors propose to grant the adequate protection provisions set

forth in the summary chart in paragraph 24 above to the extent of any diminution in value of the

Prepetition Collateral. See also Interim Order at ¶ 3 and Final Order at ¶ 3. The Debtors believe

that the adequate protection proposed herein is fair and reasonable under the circumstances of

these chapter 11 cases and is more than sufficient to satisfy the requirements of section 364(d) of

the Bankruptcy Code.




5
        Because section 361 of the Bankruptcy Code defines “adequate protection” for purposes of sections 362,
        363 and 364 of the Bankruptcy Code, even though the relief requested in this section of the Motion is based
        on section 364(d) of the Bankruptcy Code, cases discussing the concept of adequate protection for purposes
        of sections 362 or 363 are valid authority. See LNC Investments, Inc. v. First Fidelity Bank, 247 B.R. 38,
        45 (S.D.N.Y. 2000) (stating that section 361 complements protective provisions sections 362, 363 and
        364 by delineating manners in which adequate protection may be provided in all three of these
        circumstances); Midlantic National Bank v. Anchorage Boat Sales, Inc. (In re Anchorage Boat Sales,
        Inc.), 4 B.R. 635, 644 (Bankr. E.D.N.Y. 1980) (noting that “section 363(e) is duplicative of the rights
        afforded to creditors under section 362(d)”). In applying each of these sections, the Court is directed by
        the Bankruptcy Code to section 361 to determine the measure of relief necessary to provide the creditor
        with adequate protection. Therefore, the adequate protection analysis which the Court has undertaken in
        considering the proper measure of relief under section 362(d) applies to the plaintiffs section 363(e) claim
        as well . . .”); Desert Fire Prot. v. Fontainebleau Las Vegas Holdings, LLC (In re Fontainebleau Las Vegas
        Holdings, LLC), 434 B.R. 716, 753 (S.D. Fla. 2010) (noting that “the principle of adequate protection
        applies equally” in cash collateral and priming contexts).


                                                      - 34 -
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 35 of 288


               iii.    Use of Cash Collateral.

               48.     Although the Debtors do not require immediate access to the financing

being made available under the DIP Facility, the Debtors do require and request immediate use

of their Cash Collateral pending the hearing to consider entry of the Final Order.

Section 63(c)(2) of the Bankruptcy Code provides that the Debtors may not use, sell or lease

cash collateral unless “(A) each entity that has an interest in such cash collateral consents; or (B)

the court, after notice and a hearing, authorizes such use, sale, or lease in accordance with the

provisions of this section.” 11 U.S.C. § 363(c)(2). Use of cash collateral is authorized if the

holders of interests in such cash collateral consent or are provided adequate protection for such

interests. See 11 U.S.C. § 363(e).

               49.     The Debtors submit that, under the circumstances here, their request to use

Cash Collateral should be approved. As discussed in detail above, the Prepetition Secured

Parties have consented to the Debtors’ use of Cash Collateral, subject to the terms of the Orders.

In addition, the Debtors believe that the adequate protection proposed herein and in the Orders is

fair and reasonable and is sufficient to satisfy the requirements of section 363(c) of the

Bankruptcy Code.

D.     Modification of the Automatic Stay.

               50.     Section 362 of the Bankruptcy Code provides for an automatic stay upon

the filing of a bankruptcy petition. The DIP Credit Agreement and the Orders contemplate the

modification of the automatic stay to the extent necessary to permit the Debtors and the DIP

Agent and DIP Lenders to take all actions necessary to implement the DIP Credit Agreement and

the Orders. Pursuant to Local Rule 4001-2(g)(10)(A), the DIP Lenders will provide seven (7)

calendar days’ prior notice to counsel for the Debtors, counsel for any Committee and the U.S.

Trustee after an event of default before enforcing remedies under the DIP Loan Documents.

                                                - 35 -
19-11632-mg       Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                         Pg 36 of 288


                 51.   Stay modification provisions of this type are customary components of

postpetition debtor-in-possession financing facilities and, in the Debtors’ business judgment, are

reasonable under the circumstances, and will provide the Debtors and other parties reasonable

time to cure or contest an event of default. Accordingly, the Debtors request that the Court

authorize the modification of the automatic stay in accordance with the terms set forth in the

Interim Order.

E.      Interim Approval and Irreparable Harm.

                 52.   Bankruptcy Rule 4001 provides that a final hearing on a motion to obtain

postpetition financing and use of cash collateral may not be commenced earlier than fourteen

(14) days after the service of such motion. Upon request, however, the Court is empowered to

conduct a preliminary, expedited hearing on the motion and to authorize the use of cash

collateral and proposed debtor-in-possession financing to the extent necessary to avoid

immediate and irreparable harm to a debtor’s estate. See Fed. R. Bankr. P. 4001(c)(2).

                 53.   Here, the Debtors have an urgent and immediate need to use Cash

Collateral in order to continue to operate. Absent access to Cash Collateral, the Debtors would

have no ability to meet their ongoing obligations to suppliers, vendors, employees and other

creditors and conduct the Proposed Restructuring Transaction. The Debtors’ use of Cash

Collateral will ensure that the “going concern” value of their assets is preserved, a value

substantially greater than the value which would be realized if the Debtors were forced to cease

operations immediately due to a lack of liquidity. Accordingly, the Debtors request that the

Court conduct a preliminary hearing on the Motion and authorize the Debtors, from the entry of

the Interim Order until the Final Hearing, to use Cash Collateral to avoid irreparable harm to

their estates.



                                                - 36 -
19-11632-mg        Doc 14   Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                         Pg 37 of 288


F.       Establishing Notice Procedures and Scheduling the Final Hearing.

               54.     Notice of this Motion will be provided to: (a) the U.S. Trustee; (b) the

Debtors’ thirty (30) largest unsecured creditors on a consolidated basis; (c) counsel to those

certain lenders under the Debtors’ proposed debtor-in-possession financing facility, the Debtors’

prepetition secured bridge loan credit agreement and the Debtors’ 2% unsecured convertible

notes; (d) counsel to Novelion Therapeutics, Inc.; (e) counsel to the indenture trustee for the

Debtors’ 2% unsecured convertible notes; (f) the United States Attorney’s Office for the

Southern District of New York; (g) the Internal Revenue Service; (h) the United States Food and

Drug Administration; and (i) counsel to the Plan Investor ((a) through (i), collectively, the

“Notice Parties”)). The Debtors submit that, under the circumstances, no other or further notice

is required.

               55.     The Debtors request that the Court schedule the Final Hearing within

thirty-five (35) days of the filing date and authorize them to mail copies of the entered Interim

Order, which fixes the time, date and manner for the filing of objections to entry of the Final

Order.

               56.     The Debtors request that the Court consider such notice of the Final

Hearing to be sufficient notice under Bankruptcy Rules 2002 and 4001.

               57.     No previous request for the relief sought herein has been made to this or

any other Court.



                            Remainder of Page Intentionally Left Blank




                                                - 37 -
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                        Pg 38 of 288


                                        CONCLUSION

               WHEREFORE the Debtors request that the Court (a) enter an order substantially

in the form of the proposed Interim Order annexed hereto as Exhibit A; (b) after the Final

Hearing, enter the Final Order substantially in the form annexed hereto as Exhibit B; and

(c) grant such other and further relief as the Court may deem just and proper.


Dated: May 20, 2019
       New York, New York
                                              WILLKIE FARR & GALLAGHER LLP
                                              Proposed Counsel for the Debtors and
                                              Debtors in Possession



                                               By: /s/ Paul V. Shalhoub
                                                  Paul V. Shalhoub
                                                  Andrew S. Mordkoff

                                                   787 Seventh Avenue
                                                   New York, New York 10019
                                                   Telephone: (212) 728-8000
                                                   Facsimile: (212) 728-8111




                                               - 38 -
19-11632-mg   Doc 14   Filed 05/21/19 Entered 05/21/19 01:10:17   Main Document
                                    Pg 39 of 288


                                   EXHIBIT A

                             Proposed Interim Order
19-11632-mg        Doc 14       Filed 05/21/19 Entered 05/21/19 01:10:17                       Main Document
                                             Pg 40 of 288


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
In re                                                 :     Chapter 11
                                                      :
                                              1
Aegerion Pharmaceuticals, Inc., et al.,               :     Case No. 19-__________ (                )
                                                      :
                           Debtors.                   :     (Jointly Administered)
------------------------------------------------------x

      INTERIM ORDER (I) AUTHORIZING THE USE OF CASH COLLATERAL
     PURSUANT TO SECTION 363 OF THE BANKRUPTCY CODE, (II) GRANTING
     ADEQUATE PROTECTION TO THE PREPETITION SECURED PARTIES, (III)
     GRANTING LIENS AND SUPERPRIORITY CLAIMS, (IV) MODIFYING THE
         AUTOMATIC STAY, AND (V) SCHEDULING A FINAL HEARING

        Upon the motion, dated May 20, 2019 [Docket No. [___]] (the “Motion”), of the Borrower

(as defined below) and the other debtors and debtors-in-possession (collectively, the “Debtors”),

in the above-referenced chapter 11 cases (the “Cases”), seeking (among other things) entry of an

interim order (this “Interim Order”), pursuant to sections 105, 361, 362, 363, 503, 507, and 552 of

title 11 of the United States Code (as amended, the “Bankruptcy Code”), Rules 2002, 4001, 6004,

and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 4001-

2 of the Local Bankruptcy Rules for the United States Bankruptcy Court for the Southern District

of New York (the “Local Rules”), that, among other things:

        (i)      authorizes the Debtors to use “cash collateral,” as such term is defined in section
                 363 of the Bankruptcy Code (the “Cash Collateral”), including Cash Collateral in
                 which the Prepetition Secured Parties (as defined below) have a Lien or other
                 interest, in each case whether existing on the Petition Date, arising pursuant to this
                 Interim Order or otherwise;

        (ii)     vacates the automatic stay imposed by section 362 of the Bankruptcy Code solely
                 to the extent necessary to implement and effectuate the terms and provisions of this
                 Interim Order;



1
        The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal taxpayer identification
        number are: Aegerion Pharmaceuticals, Inc. (0116) and Aegerion Pharmaceuticals Holdings, Inc. (1331).
        The Debtors’ executive headquarters are located at 245 First Street, Riverview II, 18th Floor, Cambridge,
        MA 02142.
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                         Pg 41 of 288


       (iii)   grants the Prepetition Secured Parties, as of the Petition Date and in accordance
               with the relative priorities set forth herein, the Prepetition Secured Parties Adequate
               Protection (as defined below), which consists of, among other things, Adequate
               Protection Liens (as defined below), Adequate Protection Superiority Claims (as
               defined below), and current payment of accrued and unpaid prepetition and
               postpetition interest at the non-default rate, payment of certain specified
               postpetition payments due to the Prepetition Secured Parties, and reimbursable fees
               and expenses;

       (iv)    schedules a final hearing on the Motion (the “Final Hearing”) to be held no later
               than thirty-five calendar days after the Petition Date to consider entry of a final
               order that grants all of the relief requested in the Motion on a final basis (including
               approval on a final basis of the Debtors’ request for an order approving postpetition
               debtor in possession financing (the “DIP Facility”), which relief also was sought
               by the Motion), which final order shall be in form and substance (including with
               respect to any subsequent modifications to the form or substance made in response
               to objections of other creditors or this Court) acceptable to the Prepetition Agent
               (the “Final Order”);

       (v)     waives, upon entry of the Final Order, certain rights of the Debtors to surcharge
               collateral pursuant to section 506(c) of the Bankruptcy Code; and

       (vi)    provides for the immediate effectiveness of this Interim Order and waives any
               applicable stay (including under Bankruptcy Rule 6004) to permit such immediate
               effectiveness.

       Having considered the Motion, and the Declaration of John R. Castellano in Support of

Chapter 11 Petitions and First Day Pleadings, (the “First Day Declaration”), and the evidence

submitted or proffered at the hearing on this Interim Order (the “Interim Hearing”); and in

accordance with Bankruptcy Rules 2002, 4001(b), 4001(c), and 4001(d) and 9014 and all

applicable Local Rules, notice of the Motion and the Interim Hearing having been provided

pursuant to Bankruptcy Rule 4001(b)(1)(C); and an Interim Hearing having been held and

concluded on ___________________, 2019; and it appearing that approval of the interim relief

requested in the Motion is necessary to avoid immediate and irreparable harm to the Debtors

pending the Final Hearing and otherwise is fair and reasonable and in the best interests of the

Debtors, their creditors, their estates and all parties in interest, and is essential for the continued




                                                 -2-
19-11632-mg        Doc 14       Filed 05/21/19 Entered 05/21/19 01:10:17                     Main Document
                                             Pg 42 of 288


operation of the Debtors’ business and the preservation of the value of the Debtors’ assets; and

after due deliberation and consideration, and good and sufficient cause appearing therefor:

    THIS COURT MAKES THE FOLLOWING FINDINGS OF FACT AND
CONCLUSIONS OF LAW:2

              A.          Petition Date. On May 20, 2019 (the “Petition Date”), each of the Debtors

filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code with the United States

Bankruptcy Court for the Southern District of New York (this “Court”). The Debtors have

continued in the management and operation of their businesses and properties as debtors-in-

possession pursuant to sections 1107 and 1108 of the Bankruptcy Code. No statutory committee

of unsecured creditors (to the extent such committee is appointed, the “Committee”), trustee, or

examiner has been appointed in the Cases.

              B.          Jurisdiction and Venue. This Court has core jurisdiction over the Cases,

the Motion and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157(b) and 1334.

Venue for the Cases and proceedings on the Motion is proper before this Court pursuant to 28

U.S.C. §§ 1408 and 1409. The statutory and other predicates for the relief granted herein are

sections 105, 361, 362, 363, 364, 507 and 552 of the Bankruptcy Code, Bankruptcy Rules 2002,

4001, 6004, and 9014 and the Local Rules.

              C.          Notice. The Interim Hearing is being held pursuant to the authorization of

Bankruptcy Rule 4001. Notice of the Interim Hearing and the interim relief requested in the

Motion has been provided by the Debtors, whether by facsimile, electronic mail, overnight courier

or hand delivery, to certain parties in interest, including: (i) the Office of the United States Trustee

for the Southern District of New York (the “United States Trustee”), (ii) those entities or



2
    Findings of fact shall be construed as conclusions of law, and conclusions of law shall be construed as findings
    of fact, as appropriate, pursuant to Bankruptcy Rule 7052.


                                                       -3-
19-11632-mg       Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                         Pg 43 of 288


individuals included on the Debtors’ list of 30 largest unsecured creditors on a consolidated basis,

(iii) counsel to the Prepetition Agent (as defined below), (iv) the Prepetition Agent, (v) the

Prepetition Bridge Lenders, (vi) counsel to the Prepetition Bridge Lenders, (vii) counsel to

Novelion Therapeutics, Inc., (vii) Novelion Therapeutics, Inc., (ix) counsel to Amryt Pharma Plc,

and (x) all other known lienholders. Under the circumstances, such notice of the Motion, and the

relief requested therein and the Interim Hearing complies with Bankruptcy Rule 4001(b), (c) and

(d) and the Local Rules, and no other notice need be provided for entry of this Interim Order.

             D.        Debtors’ Stipulations Regarding the Prepetition Facilities. Subject only

to the rights of parties in interest that are specifically set forth in Paragraph 5 below, the Debtors,

on their behalf and on behalf of their estates, admit, stipulate, acknowledge, and agree (Paragraphs

D and E hereof shall be referred to herein collectively as the “Debtors’ Stipulations”) as follows:

                     (i)      Prepetition Bridge Loan Credit Facility. Pursuant to that certain

Bridge Credit Agreement dated as of November 8, 2018 (as amended, restated or otherwise

modified from time to time, the “Prepetition Bridge Loan Credit Agreement,” and collectively

with any other agreements and documents executed or delivered in connection therewith, including

the “Loan Documents” as defined therein, each as may be amended, restated, supplemented, or

otherwise modified from time to time, the “Prepetition Bridge Loan Documents”), among (a)

Aegerion Pharmaceuticals, Inc. (the “Borrower”), as borrower, (b) the other financial institutions

party thereto as “Lenders” (collectively, in their capacity as such, the “Prepetition Bridge

Lenders”), and (c) Cantor Fitzgerald Securities, as administrative agent and collateral agent (in

such capacities, the “Prepetition Agent” and, together with the Prepetition Bridge Lenders and any

other party to which Prepetition Bridge Loan Obligations (as defined below) are owed, the

“Prepetition Bridge Loan Secured Parties”), the Prepetition Bridge Loan Secured Parties agreed to




                                                 -4-
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                        Pg 44 of 288


extend loans and other financial accommodations to, the Borrower pursuant to the Prepetition

Bridge Loan Documents. All obligations of the Debtors arising under the Prepetition Bridge Loan

Credit Agreement (including all “Roll Up Loans” (the “Roll Up Loans”) and the other

“Obligations”, each as defined therein) or the other Prepetition Bridge Loan Documents shall

collectively be referred to herein as the “Prepetition Bridge Loan Obligations.”

                   (ii)     Novelion Intercompany Loan Credit Agreement. Pursuant to that

certain Amended and Restated Loan and Security Agreement, dated as of March 15, 2018, between

the Novelion Therapeutics Inc. (“Novelion” and, collectively with the Prepetition Bridge Loan

Secured Parties, the “Prepetition Secured Parties”) and the Borrower (as amended by Amendment

No. 1 and Consent, dated as of November 8, 2018 and as further amended, modified, restated,

replaced or supplemented from time to time, the “Novelion Intercompany Loan Agreement” and,

together with the Bridge Loan Credit Agreement, the “Prepetition Credit Agreements”), and

collectively with any other agreements and documents executed or delivered in connection

therewith, including the “Loan Documents” as defined therein, each as may be amended, restated,

supplemented, or otherwise modified from time to time, the “Novelion Intercompany Loan

Documents” and, collectively with the Prepetition Bridge Loan Documents, the “Prepetition Loan

Documents”), Novelion agreed to extend loans and other financial accommodations to, the

Borrower pursuant to the Novelion Intercompany Loan Documents. All obligations of the Debtors

arising under the Novelion Intercompany Loan Agreement (including the “Obligations”, as

defined therein, whether or not arising under the Novelion Loan Documents) or the other Novelion

Intercompany Loan Documents, whether presently existing or arising in the future, shall

collectively be referred to herein as the “Novelion Intercompany Loan Obligations” and,

collectively with the Prepetition Bridge Loan Obligations, the “Prepetition Obligations”. Pursuant




                                               -5-
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 45 of 288


to the Subordination Agreement (defined below), the Prepetition Bridge Loan Secured Parties

agreed not to challenge, join, direct, support or encourage any other party in challenging or seeking

to challenge, the Novelion Intercompany Loan Obligations in the original aggregate amount of

$25 million (subject to reduction for certain repayments authorized under the Prepetition Loan

Documents) (the “Non-Contested Novelion Intercompany Amount”).

                   (iii)     Prepetition Liens and Prepetition Collateral.         Pursuant to the

Collateral Documents (each as defined in the Prepetition Credit Agreements) (as such documents

were amended, restated, supplemented, or otherwise modified from time to time, the “Prepetition

Collateral Documents”), by and among each of the Loan Parties party thereto (the “Grantors”),

Novelion and the Prepetition Agent, each Grantor granted to (i) the Prepetition Agent, for the

benefit of itself and the other Prepetition Bridge Loan Secured Parties, to secure the Prepetition

Bridge Loan Obligations, a first priority security interest in and continuing Lien (the “Prepetition

Bridge Loan Liens”) on substantially all of such Grantor’s assets and properties (which, for the

avoidance of doubt, includes Cash Collateral) and all proceeds, products, accessions, rents, and

profits thereof, in each case whether then owned or existing or thereafter acquired or arising,

subject to the terms of the Subordination Agreement (as defined below) with respect to the Roll

Up Loans and (ii) Novelion, to secure the Novelion Intercompany Loan Obligations, a first priority

security interest in and continuing Lien (the “Novelion Intercompany Loan Liens” and,

collectively with the Prepetition Bridge Loan Liens, the “Prepetition Liens”) on substantially all

of such Grantor’s assets and properties (which, for the avoidance of doubt, includes Cash

Collateral) and all proceeds, products, accessions, rents, and profits thereof, in each case whether

then owned or existing or thereafter acquired or arising, subject to the terms of the Subordination

Agreement. All “Collateral” as defined in the Prepetition Credit Agreements granted or pledged




                                                -6-
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 46 of 288


by such Grantors pursuant to any Prepetition Collateral Document or any other Prepetition Loan

Document shall collectively be referred to herein as the “Prepetition Collateral.” As of the Petition

Date, (I) the Prepetition Bridge Loan Liens and the Novelion Intercompany Loan Liens supporting

the Non-Contested Novelion Intercompany Amount (a) are legal, valid, binding, enforceable, and

perfected Liens, (b) were granted to, or for the benefit of, the Prepetition Bridge Loan Secured

Parties and Novelion (as applicable) for fair consideration and reasonably equivalent value, (c) are

not subject to avoidance, recharacterization, or subordination pursuant to the Bankruptcy Code or

applicable non-bankruptcy law (except for the priming contemplated herein), and (d) are subject

and subordinate only to (A) the Carve-Out (as defined below) (B) the Permitted Liens (as defined

in the Prepetition Bridge Loan Credit Agreement) and (C) solely with respect to the Roll Up Loans,

as and to the extent set forth in the Subordination Agreement, the Novelion Intercompany Loan

Obligations, and (II) (w) the Prepetition Bridge Loan Obligations and the Non-Contested Novelion

Intercompany Amount constitute legal, valid, and binding obligations of the applicable Debtors,

enforceable in accordance with the terms of the applicable Prepetition Loan Documents (other than

in respect of the stay of enforcement arising from section 362 of the Bankruptcy Code), (x) no

setoffs, recoupments, offsets, defenses, or counterclaims to any of the Prepetition Bridge Loan

Obligations or the Non-Contested Novelion Intercompany Amount exist, (y) no portion of the

Prepetition Bridge Loan Obligations or the Non-Contested Novelion Intercompany Amount or any

payments made to any or all of the Prepetition Bridge Loan Secured Parties or Novelion on account

of the Non-Contested Novelion Intercompany Amount are subject to avoidance, disallowance,

disgorgement, recharacterization, recovery, subordination, attack, offset, counterclaim, defense, or

“claim” (as defined in the Bankruptcy Code) of any kind pursuant to the Bankruptcy Code or

applicable non-bankruptcy law, and (z) any guarantee under the Collateral Documents (as defined




                                                -7-
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17          Main Document
                                        Pg 47 of 288


in the Prepetition Bridge Loan Credit Agreement) shall continue in full force and effect to

unconditionally guaranty the Prepetition Bridge Loan Obligations and the Non-Contested

Novelion Intercompany Amount notwithstanding any use of Cash Collateral permitted hereunder.

                  (iv) Amounts Owed under Prepetition Loan Documents. As of the Petition

Date, the applicable Debtors owed the Prepetition Bridge Loan Secured Parties, pursuant to the

Prepetition Bridge Loan Documents, without defense, counterclaim, reduction or offset of any

kind, in respect of loans made and other financial accommodations made by the Prepetition Bridge

Loan Secured Parties, an aggregate principal amount of not less than $72,976,717 with respect to

the bridge loan facility, which amount includes a principal amount of not less than $22,500,000

with respect to the Roll-Up Loans, plus all accrued and hereafter accruing and unpaid interest

thereon and any additional fees, expenses (including any reasonable attorneys’, accountants’,

appraisers’, and financial advisors’ fees and expenses that are chargeable or reimbursable under

the Prepetition Bridge Loan Documents), and other amounts now or hereafter due under the

Prepetition Bridge Loan Documents. As of the Petition Date, the applicable Debtors owed

Novelion an aggregate principal amount of not less than $36,340,173 pursuant to the Novelion

Intercompany Loan Agreement of which amount, $19,393,700 is the outstanding Non-Contested

Novelion Intercompany Amount, plus all accrued and hereafter accruing and unpaid interest

thereon and any additional fees, expenses (including any reasonable attorneys’, accountants’,

appraisers’, and financial advisors’ fees and expenses that are chargeable or reimbursable under

the Novelion Intercompany Loan Documents), and other amounts now or hereafter due under the

Novelion Intercompany Loan Documents.

                   (v)      Release of Claims. Subject to the reservation of rights set forth in

Paragraph 5 below, each Debtor and its estate shall be deemed to have forever waived, discharged,




                                              -8-
19-11632-mg       Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                         Pg 48 of 288


and released each of (i) the Prepetition Bridge Loan Secured Parties, (ii) Novelion, and (iii) each

of their respective affiliates, assigns or successors and the respective members, managers, equity

holders, affiliates, agents, attorneys, financial advisors, consultants, officers, directors, employees

and other representatives of the foregoing (all of the foregoing, collectively, in such capacity, the

“Prepetition Secured Party Releasees”) from any and all “claims” (as defined in the Bankruptcy

Code), counterclaims, causes of action (including causes of action in the nature of “lender

liability”), defenses, setoff, recoupment, other offset rights and other rights of disgorgement or

recovery against any and all of the Prepetition Secured Party Releasees, whether arising at law or

in equity, relating to and/or otherwise in connection (as applicable) with the Prepetition Bridge

Loan Obligations, the Prepetition Bridge Loan Liens, the Non-Contested Novelion Intercompany

Amount or the debtor-creditor relationship between any of the Prepetition Bridge Loan Secured

Parties, on the one hand, and any of         the Debtors, on the other hand, including (I) any

recharacterization, subordination, avoidance, disallowance or other claim arising under or pursuant

to section 105 or chapter 5 of the Bankruptcy Code or under any other similar provisions of

applicable state law, federal law, or municipal law and (II) any right or basis to challenge or object

to the amount, validity, or enforceability of the Prepetition Bridge Loan Obligations, the Non-

Contested Novelion Intercompany Amount, or any payments or other transfers made on account

of the Prepetition Bridge Loan Obligations or the Non-Contested Novelion Intercompany Amount,

or the validity, enforceability, priority, or non-avoidability of the Prepetition Liens securing the

Prepetition Bridge Loan Obligations and the Non-Contested Novelion Intercompany Amount,

including any right or basis to seek any disgorgement or recovery of payments of cash or any other

distributions or transfers previously received by any of the Prepetition Secured Party Releasees.

             E.        Cash Collateral. All of the Debtors’ cash, including any cash in deposit




                                                 -9-
19-11632-mg       Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                         Pg 49 of 288


accounts of the Debtors, wherever located, constitutes Cash Collateral of the Prepetition Secured

Parties.

             F.        Subordination Agreement. The Subordination Agreement dated as of

November 8, 2018 (as amended, restated, supplemented, or otherwise modified in accordance with

its terms, the “Subordination Agreement”) among the Prepetition Bridge Loan Secured Parties,

Novelion and Novelion Services USA, Inc. (“Novelion Services”) sets forth subordination and

other provisions governing the relative priorities and rights of the Prepetition Bridge Loan Secured

Parties and the Prepetition Bridge Loan Obligations and Prepetition Bridge Loan Liens, on the one

hand, and the indebtedness and obligations of the Debtors to Novelion and Novelion Services, on

the other hand, including (a) the Novelion Intercompany Loan Obligations and the Novelion

Intercompany Liens and (b) any other documentation providing for any payment obligation of the

Debtors or any subsidiary of the Debtors to Novelion or Novelion Services, or any affiliate thereof,

including, without limitation, under (x) that certain Master Service Agreement, dated as of

December 1, 2016, between Novelion and the Borrower (as amended, modified or supplemented

from time to time) and (y) that certain Master Service Agreement, dated as of December 1, 2016,

between Novelion Services and the Buyer (as amended, modified or supplemented from time to

time). Pursuant to section 510 of the Bankruptcy Code, such Subordination Agreement and any

other intercreditor agreement or subordination agreement between and/or among the Prepetition

Agent, any Prepetition Bridge Loan Lender, Novelion, any Debtor or affiliate thereof, and any

other applicable intercreditor or subordination provisions contained in any credit agreement,

security agreement, indenture or related document, (i) shall remain in full force and effect, (ii)

shall continue to govern the relative priorities, rights and remedies of the Prepetition Bridge Loan

Secured Parties and Novelion (including the relative priorities, rights and remedies of such parties




                                               - 10 -
19-11632-mg      Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17           Main Document
                                        Pg 50 of 288


with respect to the replacement liens and administrative expense claims and superpriority

administrative expense claims granted, or amounts payable, by the Debtors under this Interim

Order or otherwise and the modification of the automatic stay), and (iii) shall not be amended,

altered or modified by the terms of this Interim Order. Pursuant to the Subordination Agreement

and the Prepetition Credit Agreements, the Net Cash Proceeds (as defined in the Prepetition Bridge

Loan Credit Agreement) received from the Permitted Licensing Transaction (as defined in the

Prepetition Bridge Loan Credit Agreement) were to be remitted by the Borrower to repay (i) the

Prepetition Bridge Loans (but not the Roll Up Loans) and (ii) the Non-Contested Novelion

Intercompany Amount, on a 58% and 42% basis, respectively (such payments, the “Permitted

Licensing Transaction Payments”).

            G.        Adequate Protection for Prepetition Secured Parties. The Prepetition

Bridge Loan Secured Parties have agreed, and Novelion is deemed to have agreed pursuant to the

terms of the Subordination Agreement, to permit the Debtors to use the Prepetition Collateral,

including the Cash Collateral, during the Interim Period (as defined below), subject to the terms

and conditions set forth herein. The Prepetition Secured Parties are entitled to the adequate

protection as set forth herein pursuant to sections 361, 362, and 363 of the Bankruptcy Code.

Based on the Motion and on the record presented to this Court at the Interim Hearing, the terms of

the proposed adequate protection arrangements and the use of the Cash Collateral contemplated

hereby are fair and reasonable, reflect the Debtors’ prudent exercise of business judgment

consistent with their fiduciary duties, and constitute reasonably equivalent value and fair

consideration for the consent of the Prepetition Secured Parties. Prepetition Bridge Loan Lenders

holding 100% of the aggregate principal balance of the Loans (each as defined in the Prepetition

Bridge Loan Credit Agreement) have expressly consented to the entry of this Interim Order and




                                              - 11 -
19-11632-mg        Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                          Pg 51 of 288


the relief provided herein and pursuant to the terms of the Prepetition Bridge Loan Credit

Agreement.

             H.          Section 552. In light of the subordination of their Liens and superpriority

administrative claims to the Carve-Out, each of the Prepetition Secured Parties is entitled to all of

the rights and benefits of section 552(b) of the Bankruptcy Code, and, subject to the entry of the

Final Order, the “equities of the case” exception shall not apply.

              I.         Relief Essential; Best Interest. For the reasons stated above, the Debtors

have requested immediate entry of this Interim Order pursuant to Bankruptcy Rules 4001(b)(2)

and 4001(c)(2), and the Local Rules. Absent granting the relief set forth in this Interim Order, the

Debtors’ estates, their businesses and properties and their ability to successfully reorganize or

otherwise preserve the enterprise value of the Debtors’ estates will be immediately and irreparably

harmed. Authorization of the use of Cash Collateral in accordance with this Interim Order is

therefor in the best interests of the Debtors’ estates and consistent with their fiduciary duties.

Based on all of the foregoing, sufficient cause exists for immediate entry of the Interim Order

pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2) and the applicable Local Rules.

       NOW, THEREFORE, based on the Motion and the record before this Court with respect

to the Motion, and with the consent of the Debtors, the Prepetition Agent, the Prepetition Bridge

Loan Secured Parties, and the deemed consent of Novelion, to the form and entry of this Interim

Order, and good and sufficient cause appearing therefor,

       IT IS ORDERED that:

       1.         Motion Granted. The Motion is hereby granted on an interim basis in accordance

with the terms and conditions set forth in this Interim Order. Any objections to the Motion with




                                                - 12 -
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 52 of 288


respect to the entry of this Interim Order that have not been withdrawn, waived, or settled, and all

reservations of rights included therein, are hereby denied and overruled.

       2.      Protections.

       (a)     Authorization to Use Cash Collateral. To enable the Debtors to continue to operate

their business and preserve and maximize the value of their estates, during the period from the

entry of this Interim Order through and including the earliest to occur of (i) the entry of the Final

Order, or (ii) the Termination Declaration (as defined below), in each case unless extended by

written agreement of the Prepetition Agent at the direction of the requisite percentage of the

Prepetition Bridge Lenders (the period from the entry of this Interim Order through and including

such earliest date, the “Interim Period”) the Debtors are hereby authorized to use Cash Collateral.

Any use of Cash Collateral shall be consistent with the terms and conditions of this Interim Order,

including the Approved Budget and the Budget Covenants as defined and contained in Paragraph

2(c) below. Following the entry of the Final Order, further Cash Collateral use will be governed

by the terms of such Final Order.

       (b)     Budget. Attached hereto as Exhibit A is a rolling 13-week cash flow budget (the

“Initial Approved Budget”) that reflects on a line-item basis the Debtors’ (i) weekly projected cash

receipts (including from non-ordinary course assets sales) and (ii) weekly projected disbursements

(including ordinary course operating expenses, bankruptcy-related expenses under the Cases,

capital expenditures, and estimated fees and expenses of the Prepetition Agent (including counsel

and financial advisors therefor).

               (i)     The Debtors shall at the end of every four (4) week period commencing on

                       Friday of the first full calendar week following the Petition Date propose

                       (and provide a copy to Novelion) an update to the then-existing Approved




                                               - 13 -
19-11632-mg   Doc 14   Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                    Pg 53 of 288


                  Budget (as defined below) adding thereto the forecast of cash receipts and

                  cash disbursements (including any Permitted Affiliate Services Payments

                  (as defined in the Prepetition Credit Agreement)) for the 13-week period

                  commencing with the calendar week immediately following the date such

                  proposed update is required to be delivered hereunder, which, once

                  approved in writing by the Prepetition Agent at the direction of the requisite

                  percentage of the Prepetition Bridge Lenders in their discretion (and

                  following entry of the Final Order, the administrative agent for the DIP

                  Facility (the “DIP Agent” and together with the Prepetition Agent, the

                  “Agents”)) at the direction of the requisite percentage of the lenders for the

                  DIP Facility) (each, a “Proposed Supplemental Budget” and, once approved

                  in writing by the applicable Agent(s) at the direction of the requisite

                  percentage of lenders of the applicable facility (or deemed approved, as

                  provided below), a “Supplemental Approved Budget”), shall supplement

                  and replace the then existing Approved Budget then in effect (the Initial

                  Approved Budget, as modified by any and all Supplemental Approved

                  Budgets, shall constitute the “Approved Budget”) without further notice,

                  motion, or application to, order of, or hearing before, this Court; provided

                  that if the applicable Agent(s) at the direction of the requisite percentage of

                  lenders of the applicable facility (have not objected to a proposed budget

                  within seven (7) days after delivery thereof, such proposed budget shall be

                  deemed acceptable to and approved by such Agent(s) and the respective

                  lenders for all purposes hereunder; provided, however, that unless and until




                                          - 14 -
19-11632-mg     Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                       Pg 54 of 288


                      such Supplemental Approved Budget has been approved (or deemed

                      approved as provided above) by the applicable Agent(s), the Debtors shall

                      still be subject to and be governed by the terms of the Approved Budget

                      then in effect in accordance with this Interim Order, and the Prepetition

                      Secured Parties shall have no obligation to permit the use of Cash Collateral

                      other than with respect thereto.

              (ii)    The Initial Approved Budget and each Proposed Supplemental Budget shall

                      include a memo item reflecting cumulative transfers that may be required

                      to each direct or indirect non-debtor subsidiary of the Debtors (the “Foreign

                      Subsidiaries”) irrespective of expense categories.          Each Proposed

                      Supplemental Budget shall include a consolidating cash flow schedule

                      illustrating budgeted cash flows for the Foreign Subsidiaries aggregated by

                      geography and broken down by use of funds.

              (iii)   By no later than 11:59 p.m. (New York, New York time) by the third

                      Business Day of each calendar week, and commencing following the first

                      full week following the Petition Date, the Debtors shall deliver to the

                      Prepetition Agent and Prepetition Bridge Lenders variance reports (in

                      substantially the same format as the Budget) showing actual cash receipts

                      and disbursements for the immediately preceding week, noting therein all

                      variances, on a line-item basis, from values set forth for such period(s) in

                      the Initial Budget or the most current Supplemental Approved Budget, as

                      applicable. For the avoidance of doubt, such weekly variance reports shall




                                              - 15 -
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 55 of 288


                       include actual cash flows to Foreign Subsidiaries by geography broken

                       down by use of funds.

               (iv)    Notwithstanding anything to the contrary in this Interim Order, the

                       professional fees, costs and expenses of the Lender Professionals (as

                       defined below) (the “Lender Professional Fees”) shall be due, payable and

                       paid in accordance with the terms of this Interim Order and the Professional

                       Fees (as defined below) shall be due, payable and paid subject to this

                       Interim Order, the Bankruptcy Code, the Bankruptcy Rules, the Local Rules

                       and any interim compensation procedures order entered by this Court, in

                       each case, notwithstanding any budgeted amounts for such fees, costs and

                       expenses set forth in the Approved Budget, and the Debtors shall not be

                       deemed to have breached the terms of the Approved Budget or the Budget

                       Covenants (as defined below) to the extent the actual amount of such fees,

                       costs and expenses exceed the applicable budgeted amounts as set forth in

                       the Approved Budget.

       (c)     Budget Covenants. The Debtors shall only expend Cash Collateral and proceeds

 thereof in accordance with the purposes, and in the time periods, set forth in the Approved Budget

 (and in the case of the costs and expenses of the Prepetition Agent, in accordance with this Interim

 Order without being limited by the Approved Budget), subject to the following permitted

 variances (collectively, the “Permitted Variances”):

               (i)     permitted variances with respect to the actual operating disbursements of

                       the Debtors shall be tested weekly initially on the third Business Day of the

                       second full week following the Petition Date (the “First Testing Date”)




                                               - 16 -
19-11632-mg   Doc 14   Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                    Pg 56 of 288


                  (testing the period from the Petition Date through and including such date

                  (such initial testing period, the “First Testing Period”)) and continuing on

                  the third Business Day of each week thereafter (each, a “Subsequent Testing

                  Date”) (in the case of the first Subsequent Testing Date, testing the trailing

                  three week period ending on the Friday before such Subsequent Testing

                  Date (the “Second Testing Period”), and in the case of each Subsequent

                  Testing Date that follows, testing the trailing four week period ending on

                  the Friday before the applicable Subsequent Testing Date (each, a “Four

                  Week Testing Period”)) as follows: (A) for the First Testing Date, the sum

                  of all actual disbursements of the Debtors (calculated in the same manner

                  as the “Total Operating Disbursements” in the Approved Budget were

                  calculated) for the First Testing Period shall not exceed 125% of the sum of

                  the “Total Operating Disbursements” for such First Testing Period as set

                  forth in the Approved Budget, (B) for the first Subsequent Testing Date, the

                  sum of all actual disbursements of the Debtors (calculated in the same

                  manner as the “Total Operating Disbursements” in the Approved Budget

                  were calculated) for the Second Testing Period shall not exceed 120% of

                  the sum of the “Total Operating Disbursements” for such Second Testing

                  Period as set forth in the Approved Budget, and (C) for each Subsequent

                  Testing Date, the sum of all actual disbursements of the Debtors (calculated

                  in the same manner as the “Total Operating Disbursements” in the

                  Approved Budget were calculated) for the immediately preceding Four

                  Week Testing Period shall not exceed 115% of the sum of the “Total




                                          - 17 -
19-11632-mg     Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                       Pg 57 of 288


                     Operating Disbursements” for such Four Week Testing Period as set forth

                     in the Approved Budget; and

              (ii)   permitted variances with respect to the actual cash receipts of the Debtors

                     shall be tested weekly initially on the First Testing Date (testing the First

                     Testing Period) and continuing on the Subsequent Testing Date of every

                     week thereafter (testing the applicable Four Week Testing Period) as

                     follows: (A) for the First Testing Date, the sum of actual receipts of the

                     Debtors for the First Testing Period shall not be less than 75% of the sum

                     of the “Total Receipts” for such First Testing Period as set forth in the

                     Approved Budget, (B) for the First Subsequent Testing Date, the sum of

                     actual receipts of the Debtors for the Second Testing Period shall not be less

                     than 80% of the sum of the “Total Receipts” for such Second Testing Period

                     as set forth in the Approved Budget, and (C) for every other Subsequent

                     Testing Date thereafter, the sum of actual receipts of the Debtors for the

                     immediately preceding Four Week Testing Period shall not be less than 80%

                     of the sum of the “Total Receipts” for such Four Week Testing Period as

                     set forth in the Approved Budget; provided, that for the purposes of

                     determining compliance with this clause (c)(ii) with respect to an applicable

                     testing period, (x) if a cash receipt that was scheduled in the Approved

                     Budget, as then applicable, to be received during such applicable testing

                     period is received within three (3) business days after such applicable

                     testing period, such receipt may, at the Debtors’ election, be applied as if it

                     was received during such applicable testing period; and (y) if a cash receipt




                                             - 18 -
19-11632-mg       Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 58 of 288


                       that was scheduled in the Approved Budget, as then applicable, to be

                       received in the next subsequent testing period is received during such

                       applicable testing period, such receipt may, at the Debtors’ election, be

                       applied as if it was received during the next subsequent testing period and

                       not such applicable testing period.

The budget-related covenants under this Paragraph 2(c) are collectively referred to herein as the

“Budget Covenants.”

        (d)     Use of Proceeds of Collateral. The Debtors shall not be permitted to make any

 payments on account of any prepetition debt or obligation prior to the effective date of a

 confirmed chapter 11 plan or plans with respect to any of the Debtors, except: (a) with respect to

 the Prepetition Obligations as set forth in this Interim Order and a Final Order; (b) as provided in

 any order in connection with the First Day Motions (as defined in the Restructuring Support

 Agreement (as defined below)) (the “First Day Orders”); and (c) as expressly provided in other

 motions, orders, and requests for relief, each in form and substance acceptable to the Prepetition

 Agent, Prepetition Bridge Lenders and Novelion prior to such motion, order, or request for such

 relief being filed.

        (e)     Conditions Precedent. The Prepetition Secured Parties have no obligation to permit

use of any Prepetition Collateral or any proceeds thereof, including Cash Collateral, as applicable,

during the Interim Period unless and until (i) all conditions precedent to the use of Prepetition

Collateral or proceeds thereof under this Interim Order have been satisfied in full or waived by the

Prepetition Agent in accordance with Section 10.01 of the Prepetition Bridge Loan Credit

Agreement, as applicable, and this Interim Order, or (ii) otherwise ordered to do so by this Court.




                                               - 19 -
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                         Pg 59 of 288


       (f)     Permitted Licensing Transaction Payments. (i) The Debtors may use proceeds of

Permitted Licensing Transaction Payments due and payable to the Prepetition Bridge Loan

Secured Parties in the proportion set forth in Schedule 1.01 of the Prepetition Bridge Loan Credit

Agreement in accordance with the Budget and (ii) the Permitted Licensing Transaction Payments

due and payable to Novelion in the proportion set forth in Schedule 1.01 of the Prepetition Bridge

Loan Credit Agreement shall be placed into a segregated account held by the Debtors (the

“Novelion Segregated Licensing Account”). At any time prior to an Event of Default under this

Order or the Final Order, and upon written notice to the Debtors and the Prepetition Agent,

Novelion may request a withdrawal from the Novelion Segregated Licensing Account, and any

such draw request shall be honored by the Debtors within two (2) business days and be deemed to

reduce the Non-Contested Novelion Intercompany Amount claim under the Plan in an amount

equal to $1.75 for every dollar drawn, as set forth therein.

       3.      Adequate Protection.

       (a) In consideration for the use of the Prepetition Collateral (including Cash Collateral),

the Prepetition Agent, for the benefit of the Prepetition Bridge Loan Secured Parties, shall receive

the following adequate protection (collectively referred to as the “Prepetition Bridge Loan Secured

Parties Adequate Protection”):

                    (i)      Adequate Protection Liens. To the extent there is a diminution in

value of the interests of the Prepetition Bridge Loan Secured Parties in the Prepetition Collateral

(including Cash Collateral) from and after the Petition Date, whether or not resulting from the use,

sale, or lease by the Debtors of the applicable Prepetition Bridge Loan Collateral (including Cash

Collateral) and/or the imposition or enforcement of the automatic stay of section 362(a) of the

Bankruptcy Code (“Diminution in Prepetition Collateral Value”), the Prepetition Agent, for the




                                               - 20 -
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                         Pg 60 of 288


benefit of all the Prepetition Bridge Loan Secured Parties, is hereby granted, subject to the Carve-

Out and the terms and conditions set forth below, pursuant to sections 361 and 363 of the

Bankruptcy Code, replacement Liens upon all of the “Adequate Protection Collateral”, excluding

all of the Debtors’ claims and causes of action under sections 502(d), 544, 545, 547, 548, 549, and

550 of the Bankruptcy Code and under any applicable state Uniform Voidable Transactions Act,

Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, and similar statutes or

common law (collectively, “Avoidance Actions”), but including, subject to the entry of the Final

Order, any proceeds or property recovered, unencumbered or otherwise from Avoidance Actions,

whether by judgment, settlement or otherwise (“Avoidance Actions Proceeds”) (such adequate

protection replacement Liens, the “Prepetition Bridge Loan Secured Party Adequate Protection

Liens”). “Adequate Protection Collateral” shall include, without limitation, any and all tangible

and intangible pre- and post-petition property of the Debtors, whether existing before, on or after

the Petition Date, together with any proceeds thereof, including, without limitation, any and all

cash and any investment of such cash, inventory, goods, accounts, accounts receivable, other rights

to payment whether arising before or after the Petition Date, contracts, properties, plants, fixtures,

machinery, equipment, general intangibles, payment intangibles, documents, instruments,

securities, chattel paper, interests in leaseholds (provided, however, that solely to the extent that

any lease prohibits the granting of a lien thereon, or otherwise prohibits hypothecation of the

leasehold interest, then in such event there shall only be a lien on the economic value of, proceeds

of sale or other disposition of, and any other proceeds and products of such leasehold interests

unless the applicable provision is rendered ineffective by applicable non-bankruptcy law or the

Bankruptcy Code), real property, deposit accounts (except for any account created to hold an

adequate assurance deposit for utility providers, pursuant to separate order of this Court), securities




                                                - 21 -
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 61 of 288


accounts, investment property, letters of credit, letter-of-credit rights, patents, copyrights,

trademarks, trade names, rights under license agreements and other intellectual property,

commercial tort claims, capital stock of subsidiaries, wherever located, and the proceeds, products,

rents, accession and profits of the foregoing.

                    (ii)     Adequate Protection Superpriority Claims.          To the extent of

Diminution in Prepetition Collateral Value, the Prepetition Bridge Loan Secured Parties are hereby

further granted, subject to the Carve-Out, allowed superpriority administrative claims (such

adequate protection superpriority claims, the “Prepetition Bridge Loan Secured Party Adequate

Protection Superpriority Claims”), pursuant to section 507(b) of the Bankruptcy Code, with

priority over all administrative expense claims and priority and other unsecured claims against the

Debtors or their estates, now existing or hereafter arising, of any kind or nature whatsoever,

including administrative expenses of the kind specified in or ordered pursuant to sections 105, 326,

328, 330, 331, 503(a), 503(b), 506(c) (subject to the entry of the Final Order to the extent provided

in Paragraph 7), 507(a), 507(b), 546(c), 546(d), 726 , 1113, 1114 or any other provision of the

Bankruptcy Code or otherwise, and payable from and having recourse to all prepetition and

postpetition property of the Debtors and all proceeds thereof (including, subject to entry of the

Final Order, all Avoidance Actions Proceeds). Subject to the relative priorities set forth above,

the Prepetition Bridge Loan Secured Party Adequate Protection Superpriority Claims against each

Debtor shall be allowed and enforceable against each Debtor and its estate on a joint and several

basis. For purposes of this Interim Order, the terms “Paid in Full,” “Repaid in Full,” “Repay in

Full,” and “Payment in Full” shall mean, the indefeasible payment in full in cash of all Prepetition

Obligations (other than contingent obligations, indemnities and expenses related thereto that, in

each case, are not then payable or in existence or for which no claim has been asserted).




                                                 - 22 -
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 62 of 288


                   (iii)     Priority of Prepetition Bridge Loan Secured Party Adequate

Protection Liens and Prepetition Bridge Loan Secured Party Adequate Protection Superpriority

Claims. The Prepetition Bridge Loan Secured Party Adequate Protection Liens and the Prepetition

Bridge Loan Secured Party Adequate Protection Superpriority Claims, in each case subject to the

Carve-Out, (A) shall not be subject to sections 510, 549, 550, or 551 of the Bankruptcy Code or,

subject to entry of the Final Order, section 506(c) of the Bankruptcy Code or the “equities of the

case” exception of section 552 of the Bankruptcy Code, (B) shall not be subordinate to, or pari

passu with, (x) any Lien that is avoided and preserved for the benefit of the Debtors and their

estates under section 551 of the Bankruptcy Code or otherwise or (y) any Liens or claims of any

Debtor or any direct or indirect subsidiary thereof against any Debtor or any of such Debtor’s

property, (C) shall be valid, binding, perfected and enforceable against any trustee or any other

estate representative elected or appointed in the Cases or upon the conversion of any of the Cases

to a case under chapter 7 of the Bankruptcy Code or in any other proceedings related to any of the

foregoing (each, a “Successor Case”), and/or upon the dismissal of any of the Cases, and (D)

notwithstanding anything to the contrary in any “first day” orders of this Court in any of the Cases,

shall be senior to any administrative claims arising under any such “first day” orders.

Notwithstanding anything to the contrary herein, each of (x) the Roll Up Loans and (y) the

Prepetition Bridge Loan Secured Party Adequate Protection Liens and the Prepetition Bridge Loan

Secured Party Adequate Protection Superpriority Claims with respect to the Roll Up Loans, shall

be junior in priority to the Novelion Adequate Protection Liens and Novelion Adequate Protection

Claims (each as defined below).

                   (iv)      Interest, Professional Fees and Other Adequate Protection Payments.

Without limiting any rights of the Prepetition Agent and the other Prepetition Bridge Loan Secured




                                               - 23 -
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                         Pg 63 of 288


Parties under section 506(b) of the Bankruptcy Code, which rights are hereby preserved, and in

consideration, and as a requirement, for obtaining the consent of the Prepetition Bridge Loan

Secured Parties to the entry of this Interim Order and the Debtors’ consensual use of Cash

Collateral as provided herein, the Debtors shall, subject to the Carve-Out, (i) pay or reimburse in

cash the Prepetition Agent for all fees, costs, expenses, and charges (including the reasonable fees,

costs, and expenses of counsel and financial advisors for the Prepetition Agent and the other

Prepetition Bridge Loan Secured Parties) (x) outstanding as of the Petition Date, to the extent, and

at the times, payable under the Prepetition Loan Documents, including any unpaid fees, costs and

expenses accrued prior to the Petition Date, and (y) to the extent arising and relating to the period

after the Petition Date, as provided in Paragraph 18(a) below and (ii) cause any and all interest on

the Prepetition Bridge Loan Obligations under the Prepetition Bridge Loan Credit Agreement to

accrue at the non-default rate(s) set forth therein, which such interest shall be paid in kind by being

capitalized and added to the outstanding principal balance of the Prepetition Bridge Loan

Obligations (after which time such capitalized interest shall be treated as a portion of the

outstanding principal balance of the Prepetition Bridge Loan Obligations for all purposes of the

Credit Agreement, including without limitation the accrual of interest thereon at the interest rates

specified therein), in the case of each of sub-clauses (i) and (ii) above, whether or not budgeted in

the Approved Budget, and without further notice (except as provided in Paragraph 19(b) below

with respect to postpetition professional fees, costs, and expenses), motion, or application to, order

of, or hearing before, this Court.

                    (v)       Right to Seek Additional Adequate Protection.                Under the

circumstances and given that the above-described adequate protection is consistent with the

Bankruptcy Code, including section 506(b) thereof, this Court finds that the adequate protection




                                                - 24 -
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                         Pg 64 of 288


provided herein is reasonable to protect the interests of the Prepetition Secured Parties. However,

the Prepetition Agent, at the direction of and on behalf of the Prepetition Bridge Loan Secured

Parties, may request Court approval for additional or alternative adequate protection, without

prejudice to any objection of the Debtors or any other party in interest to the request for or grant

of any additional or alternative adequate protection (except as provided in the Subordination

Agreement). The consent of the Prepetition Bridge Loan Secured Parties to the Debtors’ use of

Cash Collateral on the terms set forth herein does not constitute, and shall not be construed as

constituting, an acknowledgment or stipulation by the Prepetition Bridge Loan Secured Parties

that their respective interests in the Prepetition Collateral are adequately protected pursuant to this

Interim Order or otherwise.

       (b) In consideration for the use of the Prepetition Collateral (including Cash Collateral),

Novelion shall receive the following adequate protection (collectively referred to as the “Novelion

Adequate Protection”):

                     (i)      Adequate Protection Liens. To the extent there is a Diminution in

Prepetition Collateral Value, Novelion is hereby granted, subject to the Carve-Out and the terms

and conditions set forth below, pursuant to sections 361 and 363 of the Bankruptcy Code,

replacement Liens upon all of the Adequate Protection Collateral, including, subject to the entry

of the Final Order, Avoidance Actions Proceeds (such adequate protection replacement Liens, the

“Novelion Adequate Protection Liens” and, together with the Prepetition Bridge Loan Secured

Parties Adequate Protection Liens, the “Adequate Protection Liens”).

                    (ii)      Adequate Protection Superpriority Claims.           To the extent of

Diminution in Prepetition Collateral Value, Novelion is hereby further granted allowed

superpriority administrative claims (such adequate protection superpriority claims, the “Novelion




                                                - 25 -
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 65 of 288


Adequate Protection Superpriority Claims” and, together with the Prepetition Bridge Loan Secured

Parties Adequate Protection Superpriority Claims the “Adequate Protection Superpriority

Claims”), pursuant to section 507(b) of the Bankruptcy Code, with priority, subject to the Carve-

Out, over all administrative expense claims and priority and other unsecured claims against the

Debtors or their estates, now existing or hereafter arising, of any kind or nature whatsoever,

including administrative expenses of the kind specified in or ordered pursuant to sections 105, 326,

328, 330, 331, 503(a), 503(b), 506(c) (subject to the entry of the Final Order to the extent provided

in Paragraph 7), 507(a), 507(b), 546(c), 546(d), 726 , 1113, 1114 or any other provision of the

Bankruptcy Code or otherwise, and payable from and having recourse to all prepetition and

postpetition property of the Debtors and all proceeds thereof (including, subject to entry of the

Final Order, all Avoidance Action Proceeds). Subject to the relative priorities set forth herein, the

Novelion Adequate Protection Superpriority Claims against each Debtor shall be allowed and

enforceable against each Debtor and its estate on a joint and several basis.

                   (iii)     Priority of Novelion Adequate Protection Liens and Novelion

Adequate Protection Superpriority Claims. The Novelion Adequate Protection Liens and the

Novelion Adequate Protection Superpriority Claims, in each case subject to the Carve-Out, (A)

shall not be subject to sections 510, 549, 550, or 551 of the Bankruptcy Code or, subject to entry

of the Final Order, section 506(c) of the Bankruptcy Code or the “equities of the case” exception

of section 552 of the Bankruptcy Code, (B) shall not be subordinate to, or pari passu with, (x) any

Lien that is avoided and preserved for the benefit of the Debtors and their estates under section

551 of the Bankruptcy Code or otherwise or (y) any Liens or claims of any Debtor or any direct or

indirect subsidiary thereof against any Debtor or any of such Debtor’s property, or (C) shall be

valid, binding, perfected and enforceable against any trustee or any other estate representative




                                               - 26 -
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                         Pg 66 of 288


elected or appointed in the Cases or any Successor Case, and/or upon the dismissal of any of the

Cases and (D) notwithstanding anything to the contrary in any “first day” orders of this Court in

any of the Cases, shall be senior to any administrative claims arising under any such “first day”

orders. Notwithstanding anything to the contrary herein, the Novelion Adequate Protection Liens

and Novelion Adequate Protection Superpriority Claims shall be subject to the Carve-Out and

junior in priority to the Prepetition Obligations (other than any Prepetition Obligations consisting

of Roll Up Loans), Prepetition Secured Party Adequate Protection Liens and the Prepetition

Secured Party Adequate Protection Superpriority Claims.

                   (iv)      Professional Fees and Other Adequate Protection Payments. Without

limiting any rights of Novelion under section 506(b) of the Bankruptcy Code, the Novelion

Intercompany Loan Agreement or the Subordination Agreement, but notwithstanding anything to

the contrary contained therein, the Debtors shall not be obligated to pay or reimburse in cash

Novelion for any fees, costs, expenses, or charges (including any fees, costs, and expenses of

counsel and financial advisor for Novelion) unless and until such time as the Restructuring Support

Agreement is terminated as to Novelion (through no fault of or breach by Novelion) prior to the

consummation of the Plan.

                    (v)      Right to Seek Additional Adequate Protection.              Under the

circumstances and given that the above-described adequate protection is consistent with the

Bankruptcy Code, including section 506(b) thereof, this Court finds that the adequate protection

provided herein is reasonable to protect the interests of Novelion. However, Novelion may request

Court approval for additional or alternative adequate protection pursuant to the Subordination

Agreement, without prejudice to any objection of the Debtors or any other party in interest to the

grant of any additional or alternative adequate protection.




                                               - 27 -
19-11632-mg      Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                        Pg 67 of 288


       4.      Automatic Postpetition Lien Perfection. This Interim Order shall be sufficient

and conclusive evidence of the validity, enforceability, perfection, and priority of the Adequate

Protection Liens without the necessity of (a) filing or recording any financing statement, deed of

trust, mortgage, or other instrument or document that may otherwise be required under the law of

any jurisdiction, (b) obtaining “control” (as defined in any applicable Uniform Commercial Code

or other law) over any Adequate Protection Collateral or (c) taking any other action to validate or

perfect the Adequate Protection Liens or to entitle the Adequate Protection Liens to the priorities

granted herein. Notwithstanding the foregoing, the Prepetition Agent (at the direction of the

requisite percentage of Prepetition Bridge Lenders) and Novelion may, each in its sole discretion,

enter into and file, as applicable, financing statements, mortgages, security agreements, notices of

Liens, and other similar documents, and is hereby granted relief from the automatic stay of section

362 of the Bankruptcy Code in order to do so, and all such financing statements, mortgages,

security agreements, notices, and other agreements or documents shall be deemed to have been

entered into, filed or recorded as of the Petition Date. The applicable Debtors shall execute and

deliver to the Prepetition Agent and Novelion all such financing statements, mortgages, notices,

and other documents as such parties may reasonably request to evidence and confirm the

contemplated validity, perfection and priority of the Adequate Protection Liens, as applicable,

granted pursuant hereto. Without limiting the foregoing, the Prepetition Agent (at the direction of

the Prepetition Bridge Lenders) and Novelion may, each in its discretion, file a photocopy of this

Interim Order as a financing statement with any recording officer designated to file financing

statements or with any registry of deeds or similar office in any jurisdiction in which any Debtor

has real or personal property, and in such event, the subject filing or recording officer shall be

authorized and hereby is directed to file or record such copy of this Interim Order.




                                               - 28 -
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 68 of 288


       5.      Reservation of Certain Third Party Rights and Bar of Challenges and Claims.

The Debtors’ Stipulations shall be binding upon the Debtors and, subject to the remaining

provisions of this paragraph 5, their estates in all circumstances upon entry of this Interim Order.

The Debtors’ Stipulations shall be binding upon their estates and each other party in interest,

including the Committee, except to the extent and only to the extent such Committee or, any other

party in interest with standing (including any chapter 11 trustee) other than the Debtors (or if the

Cases are converted to cases under chapter 7 prior to the expiration of the Challenge Period (as

defined below), the chapter 7 trustee in such Successor Case), first, commences, by the earlier of

(x) with respect to any Committee, sixty (60) calendar days after the formation of any Committee,

and (y) with respect to other parties in interest with requisite standing other than the Debtors or

any Committee, seventy-five (75) calendar days following the date of entry of the Interim Order

(such time period established by the earlier of clauses (x) and (y), as the same may be extended in

accordance with this Paragraph 5, shall be referred to as the “Challenge Period,” and the date that

is the next calendar day after the termination of the Challenge Period in the event that either (i) no

Challenge (as defined below) is properly raised during the Challenge Period or (ii) with respect

only to those parties who properly file a Challenge, such Challenge is fully and finally adjudicated,

shall be referred to as the “Challenge Period Termination Date”), (A) a contested matter, adversary

proceeding, challenging or otherwise objecting to the admissions, stipulations, findings, or releases

included in the Debtors’ Stipulations, or (B) a contested matter, adversary proceeding against any

or all of (1) the Prepetition Bridge Loan Secured Parties in connection with or related to the

Prepetition Bridge Loan Obligations, or the actions or inactions of any of the Prepetition Bridge

Loan Secured Parties arising out of or related to the Prepetition Bridge Loan Obligations or the

Prepetition Bridge Loan Documents or (2) Novelion in connection with or related to the Non-




                                                - 29 -
19-11632-mg      Doc 14      Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                          Pg 69 of 288


Contested Novelion Intercompany Amount, or the actions or inactions of Novelion arising out of

or related to the Non-Contested Novelion Intercompany Amount, including any claim against any

or all of the Prepetition Secured Parties in the nature of a “lender liability” cause of action, setoff,

counterclaim, or defense to the Prepetition Obligations (including those under sections 506, 544,

547, 548, 549, 550, and/or 552 of the Bankruptcy Code or by way of suit against any of the

Prepetition Secured Parties) (clauses (i) and (ii) collectively, the “Challenges” and, each

individually, a “Challenge”), and second, obtains a final, non-appealable order in favor of such

party in interest sustaining any such Challenge in any such timely-filed contested matter, adversary

proceeding, or other action (any such Challenge timely brought for which such a final and non-

appealable order is so obtained, a “Successful Challenge”). If a chapter 7 trustee or a chapter 11

trustee is appointed or elected during the Challenge Period, then the Challenge Period Termination

Date, with respect to such trustee only, shall be the later of (i) the last day of the Challenge Period

and (ii) the date that is twenty (20) days after the date on which such trustee is appointed or elected.

Except as otherwise expressly provided herein, from and after the Challenge Period Termination

Date and for all purposes in these Cases and any Successor Cases (and after the dismissal of these

Cases or any Successor Cases), (i) all payments made to or for the benefit of the Prepetition

Secured Parties pursuant to, or otherwise authorized by, this Interim Order or otherwise (whether

made prior to, on, or after the Petition Date) shall be indefeasible and not be subject to

counterclaim, set-off, subordination, recharacterization, defense, disallowance, recovery or

avoidance, (ii) any and all such Challenges by any party in interest shall be deemed to be forever

released, waived, and barred, (iii) all of the Prepetition Bridge Loan Obligations and the Non-

Contested Novelion Intercompany Amount shall be deemed to be fully allowed claims, and (iv)

the Debtors’ Stipulations, including the release provisions therein, shall be binding on all parties




                                                 - 30 -
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 70 of 288


in interest in these Cases or any Successor Cases, including any Committee or chapter 11 or chapter

7 trustee. Notwithstanding the foregoing, to the extent any Challenge is timely asserted, the

Debtors’ Stipulations and the other provisions in clauses (i) through (iv) in the immediately

preceding sentence shall nonetheless remain binding and preclusive on the Debtors’ estates, any

Committee and on any other party in interest from and after the Challenge Period Termination

Date, except to the extent that such Debtors’ Stipulations or the other provisions in clauses (i)

through (iv) of the immediately preceding sentence were expressly challenged in such Challenge

and such Challenge becomes a Successful Challenge. Except as may be ordered by the Court for

cause shown, the Challenge Period may be extended only with the written consent of the

Prepetition Agent (at the direction of the requisite percentage of Prepetition Bridge Lenders) in its

sole discretion. Notwithstanding any provision to the contrary herein, nothing in this Interim Order

shall be construed to grant standing on any party in interest, including any Committee, to bring

any Challenge on behalf of the Debtors’ estates. The failure of any party in interest, including any

Committee, to obtain an order of this Court prior to the Challenge Period Termination Date

granting standing to bring any Challenge on behalf of the Debtors’ estates shall not be a defense

to failing to commence a Challenge prior to the Challenge Period Termination Date as required

under this Paragraph 5 or to require or permit an extension of the Challenge Period Termination

Date.

        6.     Carve-Out. Subject to the terms and conditions contained in this Paragraph 6, the

Prepetition Liens, the Adequate Protection Liens, and the Adequate Protection Superpriority

Claims shall be subject and subordinate to payment of the Carve-Out in accordance with the terms

of this Interim Order:




                                               - 31 -
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 71 of 288


               (i)     Carve-Out. For purposes of this Interim Order, “Carve-Out” means (a) all

unpaid fees required to be paid in these Cases to the clerk of the Bankruptcy Court and to the office

of the United States Trustee under 28 U.S.C. § 1930(a)(6); (b) all reasonable fees and expenses

incurred by a trustee under section 726(b) of the Bankruptcy Code, in an aggregate amount not to

exceed $50,000 (without regard to the Carve-Out Trigger Notice); (c) to the extent allowed by the

Court at any time, whether by interim order, procedural order or otherwise, all unpaid fees, costs,

and disbursements (“Debtor Professionals Fees”) of professionals retained by the Debtors in these

Cases (collectively, the “Debtors’ Professionals”) that are incurred prior to the delivery by the

Prepetition Agent of a Carve-Out Trigger Notice (as defined below), whether allowed by the Court

prior to or after delivery of the Carve-Out Trigger Notice, that remain unpaid after application of

any retainers being held by such professionals; (c) to the extent allowed by the Court at any time,

whether by interim order, procedural order or otherwise, all unpaid fees, costs, and disbursements

of professionals (“Committee Professional Fees,” and together with the Debtor Professional Fees,

the “Professional Fees”) retained by the Committee in these Cases (collectively, the “Committee’s

Professionals”) and all reasonable unpaid out-of-pocket expenses of the members of any

Committee (“Committee Members”), in each case that are incurred prior to the delivery by the

Prepetition Agent of a Carve-Out Trigger Notice, whether allowed by the Court prior to or after

delivery of the Carve-Out Trigger Notice, and remain unpaid after application of any retainers

being held by such professionals, in an aggregate amount (for both Committee Members and the

Committee’s Professionals) not to exceed $500,000; (d) the unpaid fees, costs, and disbursements

of the Debtors’ Professionals that are incurred after the delivery of a Carve-Out Trigger Notice by

the Prepetition Agent that are allowed by this Court under sections 327, 330 or 363 of the

Bankruptcy Code, after application of any already un-applied retainers being held by such




                                               - 32 -
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                        Pg 72 of 288


professionals, in an aggregate amount not to exceed $1,000,000 (the “Debtors’ Professionals

Carve-Out Cap”); and (e) the reasonable unpaid fees, costs, and disbursements of the Committee

Professionals and the reasonable unpaid expenses of Committee Members that are incurred after

the delivery of a Carve-Out Trigger Notice by the Prepetition Agent, that are allowed by this Court

under sections 328, 330 or 1103 of the Bankruptcy Code after application of any retainers being

held by such professionals, in an aggregate amount (for both Committee Members and the

Committee’s Professionals) not to exceed $250,000 (the “Committee Carve-Out Cap” and,

together with the Debtors’ Professionals Carve-Out Cap, the “Post-Default Carve-Out Cap”)

(provided that any success, completion, or similar fees payable from the Post-Default Carve-Out

Cap amount shall be subject and subordinate, and junior in right of payment, to all other

Professional Fees payable from such amount). The term “Carve-Out Trigger Notice” shall mean

a written notice delivered by the Prepetition Agent to the Debtors’ lead counsel, the United States

Trustee, and lead counsel to any Committee appointed in these Cases, which notice may be

delivered at any time following the occurrence and during the continuation of any Termination

Event (as defined below), expressly stating that the Post-Default Carve-Out Cap is triggered.

Immediately upon the delivery of a Carve-Out Trigger Notice or the closing of a sale of all or

substantially all of the Debtors’ assets, and prior to the payment of any Prepetition Secured Party

on account of adequate protection or otherwise, the Debtors shall fund a segregated account

established by the Debtors (the “Carve-Out Account”), without any reduction of the Prepetition

Obligations, equal to the sum of (I) the Post-Default Carve-Out Cap plus (II) the unpaid fees and

expenses that were incurred prior to the delivery of the Carve-Out Trigger Notice in accordance

with clauses (b) and (c) above, that have not been disallowed by this Court and for which such

Debtors’ Professionals or Committee’s Professionals have submitted a copy of an application to




                                              - 33 -
19-11632-mg      Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                        Pg 73 of 288


this Court or monthly fee statement and that remain unpaid after application of any retainers being

held by such professionals. All amounts deposited in the Carve-Out Account shall continue to be

subject to the Adequate Protection Liens and the Prepetition Liens such that, upon final payment

of all amounts due and owing under the Carve-Out, any funds remaining in the Carve-Out Account

shall be remitted to the Prepetition Agent for application in accordance with this Interim Order,

the Subordination Agreement or the other Prepetition Loan Documents, as applicable. No amounts

set forth in this subparagraph 6(i) with respect to the Post-Default Carve-Out Cap may be modified

without the prior written consent of the Prepetition Agent (at the direction of the requisite

percentage of Prepetition Bridge Lenders. Notwithstanding anything to the contrary, the failure

of the Carve-Out Account to satisfy in full the allowed fees and expenses of the Debtors’

Professionals and the Committee’s Professionals shall not affect the priority of the Carve-Out, and

in no way shall the Carve-Out, the Post-Default Carve-Out Cap, the Carve-Out Account, or any of

the foregoing be construed as a cap or limitation on the amount of professional fees due and

payable by the Debtors.

               (ii)   No Direct Obligation to Pay Professional Fees; No Waiver of Right to

Object to Fees. The Prepetition Secured Parties shall not be responsible for the direct payment or

reimbursement of any fees or disbursements of any of the Debtors’ Professionals, Committee’s

Professionals or Committee Members incurred in connection with the Cases or any Successor

Cases under any chapter of the Bankruptcy Code. Nothing in this Interim Order or otherwise shall

be construed (i) to obligate any Prepetition Secured Party in any way to pay compensation to, or

to reimburse expenses of, any of the Debtors’ Professionals, the Committee’s Professionals or

Committee Members, or to guarantee that the Debtors or their estates have sufficient funds to pay

such compensation or reimbursement or (ii) to increase the Carve-Out if actual allowed fees and




                                              - 34 -
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 74 of 288


expenses of any of the Debtors’ Professionals, Committee’s Professionals or Committee Members

are higher in fact than the Post-Default Carve-Out Cap. Notwithstanding any provision in this

Paragraph 6 to the contrary, no portion of the Carve-Out, Cash Collateral, or Prepetition Collateral

shall be utilized for the payment of professional fees and disbursements to the extent restricted

under Paragraph 15 hereof. Nothing herein shall be construed as consent to the allowance of any

professional fees or expenses of any of the Debtors, any Committee, any other official or unofficial

committee in these Cases or any Successor Cases, any trustee or of any other person or entity, or

shall affect the right of any Prepetition Secured Party or any other party to object to the allowance

and payment of any such fees and expenses.

       (iii) Payment of Allowed Professional Fees and Expenses. The Debtors shall be permitted

to pay fees and expenses of the Debtors’ Professionals, the Committee’s Professionals and the

Committee Members, subject to this Interim Order, the Bankruptcy Code, the Bankruptcy Rules,

the Local Rules and any interim compensation procedures order entered by this Court. The

amounts paid prior to the Carve-Out Trigger Notice shall not reduce the Post-Default Carve-Out

Cap.

       7.      Waiver of 506(c) Claims. Upon entry of the Final Order, and as a further condition

of the Debtors’ use of Cash Collateral pursuant to this Interim Order and a Final Order, (a) no costs

or expenses of administration of the Cases or any Successor Cases shall be charged against or

recovered from or against any or all of the Prepetition Secured Parties, the Prepetition Collateral,

and the Cash Collateral, in each case pursuant to section 506(c) of the Bankruptcy Code or

otherwise, without the prior written consent of the Prepetition Agent (at the direction of the

requisite percentage of Prepetition Bridge Lenders, (b) no such consent shall be implied from any

other action, inaction, or acquiescence of any or all of the Prepetition Secured Parties, and (c) the




                                               - 35 -
19-11632-mg      Doc 14      Filed 05/21/19 Entered 05/21/19 01:10:17               Main Document
                                          Pg 75 of 288


exercise prior to the entry of the Final Order of any rights under section 506(c) of the Bankruptcy

Code or otherwise to charge any costs or expense of administration of the Cases or any Successor

Cases from or against the Prepetition Secured Parties or their Prepetition Liens on or other interests

in any or all of the Prepetition Collateral and the Cash Collateral shall not impair and shall be

subject to, and junior to, the Prepetition Collateral and the Cash Collateral.

        8.      After-Acquired Property. Except as otherwise expressly provided in this Interim

Order, pursuant to section 552(a) of the Bankruptcy Code, all property acquired by the Debtors on

or after the Petition Date is not, and shall not be, subject to any Lien of any person or entity

resulting from any security agreement entered into by the Debtors prior to the Petition Date, except

to the extent that such property constitutes proceeds of property of the Debtors that is subject to a

valid, enforceable, perfected, and unavoidable Lien as of the Petition Date (or a valid, enforceable

and unavoidable Lien that is perfected subsequent to the Petition Date solely to the extent permitted

by section 546(b) of the Bankruptcy Code) that is not subject to subordination or avoidance under

the Bankruptcy Code or other provisions or principles of applicable law.

        9.      Protection of Prepetition Secured Parties’ Rights.

                (a)     Subject to entry of a Final Order, unless the Prepetition Agent (at the

direction of the requisite percentage of Prepetition Bridge Lenders) shall have provided its prior

written consent or all Prepetition Bridge Loan Obligations (excluding the Roll Up Loans) have

been Paid in Full, there shall not be entered in any of these Cases or any Successor Cases any order

(including any order confirming any plan of reorganization or liquidation) that authorizes any of

the following: (i) the obtaining of credit or the incurring of indebtedness that is secured by a

security, mortgage, or collateral interest or other Lien on all or any portion of the Prepetition

Collateral and/or that is entitled to administrative priority status, in each case that is superior to or




                                                 - 36 -
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                         Pg 76 of 288


pari passu with the Prepetition Liens and the Adequate Protection Liens; (ii) the use of Cash

Collateral for any purpose other than to Pay in Full the Prepetition Bridge Loan Obligations

(excluding the Roll Up Loans) or as otherwise permitted in this Interim Order, (iii) the return of

goods pursuant to section 546(h) of the Bankruptcy Code (or other return of goods on account of

any prepetition indebtedness) to any creditor of any Debtor or any creditor’s taking any setoff

against any of its prepetition indebtedness based upon any such return pursuant to section 553 of

the Bankruptcy Code or otherwise, or (iv) any modification of any of the Prepetition Secured

Parties’ rights under this Interim Order or the Prepetition Bridge Loan Documents with respect

any Prepetition Bridge Loan Obligations.

               (b) The Debtors will, until the earlier of the consummation of the Plan or until the

Prepetition Obligations have been Paid in Full, (i) maintain books, records, and accounts to the

extent and as required by the Prepetition Loan Documents, (ii) reasonably cooperate with, consult

with, and provide to the Prepetition Secured Parties all such non-privileged information and

documents that any or all of the Debtors are obligated (including upon request by any of the

Prepetition Secured Parties) to provide under the Prepetition Loan Documents (in the absence of

the pendency of these Cases) or the provisions of this Interim Order, (iii) permit consultants,

advisors and other representatives (including third party representatives) of the Prepetition Agent,

the Prepetition Bridge Lenders and Novelion to visit and inspect any of the Debtors’ respective

properties, to examine and make abstracts or copies from any of their respective books and records,

to tour the Debtors’ business premises and other properties, and to discuss, and provide non-

privileged advice with respect to, their respective affairs, finances, properties, business operations,

and accounts with their respective officers, employees, independent public accountants and other

professional advisors (other than legal counsel) as and to the extent required by the DIP Credit




                                                - 37 -
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 77 of 288


Agreement, and (iv) permit the Prepetition Agent, the Prepetition Bridge Lenders and Novelion

and each of their respective consultants, advisors and other representatives to consult with the

Debtors’ management and advisors on matters concerning the Debtors’ businesses, financial

condition, operations and assets. Notwithstanding anything to the contrary contained herein, the

Debtors do not waive any right to attorney-client, work product, or similar privilege, and neither

the Debtors nor their legal and financial advisors shall be required to provide the Prepetition Agent

or other Prepetition Secured Parties, or Novelion, or their respective counsel and financial

advisors, with any information subject to attorney-client privilege or consisting of attorney work

product.

       10.     Proceeds of Subsequent Financing. Subject to the entry of the Final Order,

without limiting the provisions and protections of Paragraph 9 above, if at any time prior to the

Payment in Full of all the Prepetition Bridge Loan Obligations (excluding the Roll Up Loans)

(including subsequent to the confirmation of any chapter 11 plan or plans with respect to any of

the Debtors), the Debtors’ estates, any trustee, any examiner with enlarged powers, or any

responsible officer subsequently appointed shall obtain credit or incur debt pursuant to sections

364(b), 364(c), 364(d), or any other provision of the Bankruptcy Code in violation of this Interim

Order, then all of the cash proceeds derived from such credit or debt and all Cash Collateral shall

immediately be turned over to the Prepetition Agent for application to the Prepetition Bridge Loan

Obligations (other than the Roll Up Loans) subject to the Subordination Agreement.

       11.     Cash Collection. Subject to the Carve-Out and any contrary provision in the Final

Order, from and after the date of the entry of this Interim Order, all collections and proceeds of

any Prepetition Collateral or services provided by any Debtor and all Cash Collateral that shall at

any time come into the possession, custody, or control of any Debtor, or to which any Debtor is




                                               - 38 -
19-11632-mg      Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                        Pg 78 of 288


now or shall become entitled at any time, shall be promptly deposited in the same lock-box and/or

deposit accounts into which the collections and proceeds of the Prepetition Collateral were

deposited under the Prepetition Loan Documents (or in such other accounts as are designated by

the Prepetition Agent from time to time) (collectively, the “Cash Collection Accounts”), which

accounts shall be subject to the sole dominion and control of the Prepetition Agent (and the funds

in such accounts may be used by the Debtors to the extent provided in this Interim Order). Subject

to entry of a Final Order, until Payment in Full of the Prepetition Bridge Loan Obligations (other

than the Roll Up Loans), upon the direction of the Prepetition Agent as directed by the requisite

percentage of Prepetition Bridge Lenders, at any time after the occurrence of a Termination Event

and subject to the provisions of Paragraphs 5, 6 and 14, all proceeds in the Cash Collection

Accounts shall be remitted to the Prepetition Agent for application to the Prepetition Bridge Loan

Obligations (other than the Roll Up Loans) until Payment in Full of the Prepetition Bridge Loan

Obligations (other than the Roll Up Loans), and the Prepetition Agent shall be entitled to take all

action that is necessary or appropriate to effectuate the foregoing. Unless otherwise agreed to in

writing by the Prepetition Agent (at the direction of the requisite percentage of Prepetition Bridge

Lenders), the Debtors shall maintain no accounts except those identified in the Debtors’ cash

management order [Docket No. [  ]] (the “Cash Management Order”). The Debtors and the

financial institutions where the Debtors’ Cash Collection Accounts are maintained (including those

accounts identified in any Cash Management Order), are authorized and directed to remit, without

offset or deduction, funds in such Cash Collection Accounts upon receipt of any direction to that

effect from the Prepetition Agent. The Debtors are authorized to incur obligations and liabilities

for treasury, depositary or cash management services, including overnight overdraft services,

controlled disbursement, automated clearinghouse transactions, return items, overdrafts and




                                               - 39 -
19-11632-mg      Doc 14      Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                          Pg 79 of 288


interstate depository network services provided on a postpetition basis by any financial institution

at which any Cash Collection Account is maintained; provided, however, that except to the extent

otherwise required by this Court, nothing herein shall require any Prepetition Secured Party to

incur any overdrafts or provide any such services or functions to the Debtors.

       12.     Restructuring Support Agreement. The Debtors, Novelion, the other Consenting

Lenders (as defined in the Restructuring Support Agreement (as defined below)) and certain other

parties have entered into that certain Restructuring Support Agreement dated as of May 20, 2019

(the “Restructuring Support Agreement”), pursuant to which the parties thereto agreed to support

the Debtors’ restructuring as more fully set forth therein. Nothing in this Interim Order shall

modify any parties’ rights or obligations under the Restructuring Support Agreement.

       13.     Termination Events. The following shall constitute a termination event under this

Interim Order unless waived in writing by the Prepetition Agent (each, a “Termination Event”):

                (a)    The failure to obtain entry of the Final Order, in form and substance

acceptable to the Prepetition Agent and the requisite percentage of Prepetition Bridge Lenders, on

or before thirty-five calendar days after the Petition Date.

                (b)    Any breach, default or other violation by any of the Debtors of the material

terms and provisions of this Interim Order.

                (c)    The termination of the Restructuring Support Agreement.

       14.     Rights and Remedies Upon Termination Event.

                       (a)     Any automatic stay otherwise applicable to the Prepetition Secured

Parties is hereby modified, without requiring prior notice to or authorization of this Court, to the

extent necessary to permit the Prepetition Secured Parties (subject to the Subordination

Agreement) to exercise (i) immediately upon the occurrence and during the continuance of any




                                                - 40 -
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 80 of 288


Termination Event, all rights and remedies under this Interim Order, the Prepetition Bridge Loan

Credit Agreement (solely with respect to Bridge Loan Obligations other than Roll Up Loans)

and/or applicable nonbankruptcy law (other than those rights and remedies against the Adequate

Protection Collateral as provided in subparagraph 14(b) below), including the right to (i)(1) declare

all Prepetition Bridge Loan Obligations (other than Roll Up Loans) to be immediately due and

payable, (2) declare the termination, reduction or restriction of any further commitment to extend

credit to the Debtors, to the extent any such commitment remains, and/or (3) terminate the

Prepetition Bridge Loan Credit Agreement as to any future liability or obligation of the Prepetition

Secured Parties, but without affecting any of the Prepetition Obligations or the Prepetition Liens

securing the Prepetition Obligations; and/or (ii) to declare a termination, reduction or restriction

on the ability of the Debtors to use any Cash Collateral (any such declaration hereunder shall be

made to the respective lead counsel to the Debtors, the Committee and the U.S. Trustee, and shall

be referred to herein as a “Termination Declaration” and the date that is the earliest to occur of any

such Termination Declaration being herein referred to as the “Termination Declaration Date”).

               (b)     Subject to entry of a Final Order, in addition to the rights and remedies

described above, seven (7) business days following the Termination Declaration Date, unless prior

to such time this Court determines that a Termination Event has not occurred and/or is not

continuing, the Prepetition Agent, the Prepetition Bridge Lenders and Novelion, subject to the

Subordination Agreement, are hereby granted relief from the automatic stay, without further

notice, hearing, motion, order or other action of any kind, to foreclose on, or otherwise enforce

and realize on, its Prepetition Liens on all or any portion of the Prepetition Collateral or Adequate

Protection Collateral, including by collecting accounts receivable and applying the proceeds

thereof to the Prepetition Obligations (other than the Roll Up Loans), and by occupying the




                                                - 41 -
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 81 of 288


Debtors’ premises to sell or otherwise dispose of the Prepetition Collateral. Solely during the

seven (7) Business Day period after a Termination Declaration Date, the Debtors and any

Committee shall be entitled to an emergency hearing before this Court for the sole purpose of

contesting whether a Termination Event has occurred, and section 105 of the Bankruptcy Code

may not be invoked by the Debtors, the Committee, or any other party in interest in an effort to

restrict or preclude any Prepetition Bridge Loan Secured Party from exercising any rights or

remedies set forth in this Interim Order or the Prepetition Bridge Loan Credit Agreement. During

such seven (7) Business Day period, the Debtors may not use Cash Collateral except to pay payroll

and other expenses critical to the business of the Debtors operating in accordance with the

Approved Budget.

               (c)     Subject to the entry of a Final Order and provisions of Paragraphs 5, 6 and

14 hereof, all proceeds realized in connection with the exercise of the rights and remedies of the

Prepetition Bridge Loan Secured Parties shall be turned over to the Prepetition Agent for

application to the Prepetition Bridge Loan Obligations (other than the Roll Up Loans) under, and

in accordance with the provisions of, the Prepetition Bridge Loan Documents and this Interim

Order until Payment in full of the Prepetition Bridge Loan Obligations (other than the Roll Up

Loans).

               (d)     Subject to entry of a Final Order, and notwithstanding anything contained

herein to the contrary, and without limiting any other rights or remedies of the Prepetition Agent,

Novelion or the other Prepetition Secured Parties contained in this Interim Order or the Prepetition

Loan Documents, or otherwise available at law or in equity, upon five Business Days’ written

notice to the Debtors and any landlord, lienholder, licensor, or other third party owner of any leased

or licensed premises or intellectual property that a Termination Event has occurred and is




                                                - 42 -
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                         Pg 82 of 288


continuing, the Prepetition Agent, the Prepetition Bridge Lenders (i) may, unless otherwise

provided in any separate agreement by and between the applicable landlord or licensor and the

Prepetition Agent (the terms of which shall be reasonably acceptable to the parties thereto), enter

upon any leased or licensed premises of the Debtors for the purpose of exercising any remedy with

respect to any Prepetition Collateral located thereon and (ii) shall be entitled to all of the Debtors’

rights and privileges as lessee or licensee under the applicable license and to use any and all

trademarks, trade names, copyrights, licenses, patents, or any other similar assets of the Debtors

that are owned by or subject to a Lien of any third party and that are used by Debtors in their

businesses, in the case of either subparagraph (i) or (ii) of this Paragraph 14(d) without interference

from lienholders or licensors thereunder, subject to such lienholders’ or licensors’ rights under

applicable law; provided, however, that the Prepetition Agent, on behalf of the Prepetition Bridge

Loan Secured Parties shall pay only rent and additional rent, fees, royalties, or other monetary

obligations of the Debtors that first arise after the written notice referenced above from the

Prepetition Agent and that accrue during the period of such occupancy or use by such Prepetition

Agent calculated on a per diem basis. Nothing herein shall require the Debtors, the Prepetition

Agent, Novelion, or the other Prepetition Secured Parties to assume any lease, license or other

contract under Bankruptcy Code section 365(a) as a precondition to the rights afforded to the

Prepetition Agent and the other Prepetition Secured Parties in this Paragraph 14(d).

               (e)     The automatic stay imposed under section 362(a) of the Bankruptcy Code

is hereby modified pursuant to the terms of this Interim Order as necessary to (i) permit the Debtors

to grant the Adequate Protection Liens and to incur all liabilities and obligations to the Prepetition

Secured Parties under this Interim Order, (ii) authorize Novelion and the other Prepetition Secured

Parties to retain and apply payments made in accordance with this Interim Order, (iii) permit each




                                                - 43 -
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 83 of 288


of the Prepetition Agent, Novelion and the other Prepetition Secured Parties to perform any act

authorized under this Interim Order, the Subordination Agreement and the Prepetition Loan

Documents, and (iv) otherwise to the extent necessary to implement and effectuate the provisions

of this Interim Order.

       15.     Restriction on Use of Proceeds. Notwithstanding anything herein to the contrary,

no loans and/or proceeds from the Cash Collateral (including any retainer held by any

professionals for the below-referenced parties), Prepetition Collateral, or any portion of the Carve-

Out may be used by (a) any Debtor, Committee or trustee or other estate representative appointed

in the Cases or any Successor Cases, or any other person, party, or entity (including any of the

Debtors’ Professionals, the Committee’s Professionals or the Committee Members) to investigate

or prosecute any Challenge (including any litigation or other action) in connection with the value

of the Prepetition Collateral (or to pay any professional fees and disbursements incurred in

connection therewith) at any time; or (b) any Debtor, any Committee, or any trustee or other estate

representative appointed in the Cases or any Successor Cases, or any other person, party, or entity

(including any of the Debtors’ Professionals, the Committee’s Professionals or the Committee

Members) to (or to pay any professional fees and disbursements incurred in connection therewith):

(i) request authorization to obtain postpetition loans or other financial accommodations pursuant

to section 364(c) or (d) of the Bankruptcy Code unless upon consummation of any such loan all

Prepetition Bridge Loan Obligations (other than the Roll Up Loans) are to be Paid in Full in Cash,

or to seek any modification to this Interim Order not approved by the Prepetition Agent (at the

direction of the requisite percentage of Prepetition Bridge Lenders); (ii) investigate (except as set

forth below), assert, join, commence, support, or prosecute any action for any claim, counter-

claim, action, proceeding, application, motion, objection, defense, or other contested matter




                                               - 44 -
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                         Pg 84 of 288


seeking any order, judgment, determination, or similar relief against, or adverse to the interests of,

any or all of the Prepetition Secured Parties, their respective affiliates, assigns or successors and

the respective officers, directors, employees, agents, attorneys, representatives and other advisors

of the foregoing, with respect to any transaction, occurrence, omission, action, or other matter

(including formal or informal discovery proceedings in anticipation thereof) in connection with

the Prepetition Obligations, the Prepetition Liens, or the debtor-creditor relationship between any

of the Prepetition Secured Parties, on the one hand, and any of the Debtors, on the other hand,

including (A) any Challenges and any Avoidance Actions or other actions arising under chapter 5

of the Bankruptcy Code; (B) any action with respect to the validity, enforceability, priority, and

extent of the Prepetition Obligations, or the validity, extent, and priority of the Prepetition Liens

or the Adequate Protection Liens; (C) any action seeking to invalidate, set aside, avoid, or

subordinate, in whole or in part, the Prepetition Liens, the Prepetition Secured Parties Adequate

Protection Liens, or the other Prepetition Secured Parties Adequate Protection; and/or (D) any

action seeking to modify any of the rights, remedies, priorities, privileges, protections, and benefits

granted to any or all of the Prepetition Secured Parties hereunder or any payments made hereunder;

provided, however, up to $50,000 in the aggregate of the Carve-Out, Prepetition Collateral and

any Cash Collateral may be used by the Committee (to the extent such Committee is appointed) to

investigate (but not to prosecute) the claims and/or Liens of the Prepetition Agent, Novelion and

the other Prepetition Secured Parties under the Prepetition Loan Documents so long as such

investigation occurs within the Challenge Period; or (ii) pay any fees or similar amounts to any

person (other than the Prepetition Secured Parties) who has proposed or may propose to purchase

interests in any of the Debtors without the prior written consent of the Prepetition Agent.




                                                - 45 -
19-11632-mg      Doc 14      Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                          Pg 85 of 288


        16.     Proofs of Claim. The Prepetition Secured Parties will not be required to file proofs

of claim in any of the Cases or Successor Cases for any claim allowed herein. The Debtors’

Stipulations shall be deemed to constitute a timely filed proof of claim for the Prepetition Secured

Parties in respect of all Prepetition Obligations. In addition, the Prepetition Secured Parties will

not be required to file any request for allowance and/or payment of any administrative expenses,

and this Order shall be deemed to constitute a timely filed request for allowance and/or payment

of any Prepetition Obligations constituting administrative expenses. Notwithstanding any order

entered by this Court in relation to the establishment of a bar date in any of the Cases or Successor

Cases to the contrary, each of the Prepetition Agent (at the direction of the requisite percentage of

Prepetition Bridge Lenders), for the benefit of itself and the other Prepetition Secured Parties, and

Novelion, are hereby authorized and entitled, in its sole discretion, but not required, to file (and

amend and/or supplement, in its discretion) in each of the Cases or Successor Cases (i) in the case

of Prepetition Agent, a proof of claim and/or aggregate proofs of claim in respect of any Prepetition

Bridge Loan Obligations, (ii) in the case of the Prepetition Agent, a request or aggregate requests

for allowance and/or payment of any portion of the Prepetition Bridge Loan Obligations

constituting administrative expenses, (iii) in the case of Novelion, a proof of claim in respect of

any Novelion Intercompany Loan Obligations, and (iv) in the case of Novelion, a request or

aggregate requests for allowance and/or payment of any portion of the Novelion Intercompany

Loan Obligations constituting administrative expenses.

        17.     Preservation of Rights Granted Under the Interim Order.

                (a)     Dismissal. If any order dismissing any of the Cases under section 1112 of

the Bankruptcy Code or otherwise is at any time entered, then notwithstanding any such dismissal,

(i) all rights, remedies, Liens, priorities, privileges, protections, and benefits granted to any or all




                                                 - 46 -
19-11632-mg      Doc 14      Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                          Pg 86 of 288


of the Prepetition Secured Parties, respectively, shall remain in full force and effect and be binding

on all parties in interest and be governed in all respects by the provisions of this Interim Order

(and shall maintain their respective priorities as provided by this Interim Order) until all Prepetition

Obligations have been Paid in Full, and (ii) this Court shall retain jurisdiction, notwithstanding

such dismissal, for the purposes of enforcing such rights, remedies, Liens, priorities, privileges,

protections, and benefits granted to any or all of the Prepetition Secured Parties, respectively.

               (b)      Survival of Interim Order. The provisions of this Interim Order, any actions

taken pursuant hereto, and the Prepetition Secured Parties Adequate Protection, and all other

rights, remedies, Liens, priorities, privileges, protections, and benefits granted to any or all of the

Prepetition Secured Parties, respectively, shall survive, and shall not be modified, impaired, or

discharged by, the entry of any order confirming any plan of reorganization in any Case or

Successor Case, converting any Case to a case under chapter 7, dismissing any of the Cases,

withdrawing of the reference of any of the Cases or any Successor Cases or providing for

abstention from handling or retaining of jurisdiction of any of the Cases or any Successor Case in

this Court, or terminating the joint administration of these Cases or any Successor Case or by any

other act or omission. The terms and provisions of this Interim Order, including the Prepetition

Secured Parties Adequate Protection and all other rights, remedies, Liens, priorities, privileges,

protections, and benefits granted to any or all of the Prepetition Secured Parties, respectively, shall

continue in full force and effect and be binding on all parties in interest notwithstanding the entry

of any such order, and such Prepetition Secured Parties Adequate Protection, and such other rights,

remedies, Liens priorities, privileges, protections and benefits, shall continue in full force and

effect in these proceedings and in any Successor Cases and after dismissal of any thereof, and shall

maintain their respective priorities as provided by this Interim Order.




                                                 - 47 -
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                        Pg 87 of 288


       18.     Insurance Policies. Upon entry of this Interim Order, the Prepetition Agent,

Novelion and the other Prepetition Secured Parties shall be, and shall be deemed to be, without

any further action or notice, named as additional insureds and loss payees, as applicable, on each

insurance policy maintained by the Debtors that in any way relates to the Adequate Protection

Collateral, and the Debtors shall take such actions as are reasonably requested by the Prepetition

Agent (at the direction of the requisite percentage of Prepetition Bridge Lenders) and Novelion

from time to time to evidence or effectuate the foregoing.

       19.     Other Rights and Obligations.

               (a)    Expenses. The applicable Debtors will pay all reasonable expenses incurred

by the Prepetition Agent (including the reasonable fees and disbursements of all counsel for the

Prepetition Agent and the Prepetition Bridge Lenders and any internal or third-party appraisers,

consultants, advisors and auditors engaged by or for the benefit of the Prepetition Agent, the

Prepetition Bridge Lenders and/or their counsel) in connection with the preparation, execution,

delivery, and administration of this Interim Order, the Final Order, and any other agreements,

instruments, pleadings, or other documents prepared or reviewed in connection with any of the

foregoing, whether or not any or all of the transactions contemplated hereby are consummated.

               (b)    Notice of Professional Fees. Professionals for the Prepetition Bridge Loan

Secured Parties (including professionals engaged by counsel to the Prepetition Agent or the other

Prepetition Bridge Loan Secured Parties, as applicable) (collectively, the “Lender Professionals”;

following entry of the Final Order, the “Lender Professionals” shall include the professionals for

the DIP Agent or the lenders party to the DIP Facility (including professionals engaged by counsel

thereto)) shall not be required to comply with the United States Trustee fee guidelines or submit

invoices to this Court, United States Trustee, any Committee or any other party in interest. Copies




                                              - 48 -
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                         Pg 88 of 288


of summary invoices submitted to the Debtors by such Lender Professionals shall be forwarded by

the Debtors to the United States Trustee, Novelion, counsel for any Committee, and such other

parties as this Court may direct. The summary invoices shall be sufficiently detailed to enable a

determination as to the reasonableness of such fees and expenses; provided, however, that such

summary invoices may be redacted to the extent necessary to delete any information subject to the

attorney-client privilege, any information constituting attorney work product, or any other

confidential information, and the provision of such summary invoices shall not constitute any

waiver of the attorney-client privilege or of any benefits of the attorney work product doctrine or

other applicable privilege. If the Debtors, United States Trustee or any Committee object to the

reasonableness of the fees and expenses of any of the Lender Professionals and cannot resolve

such objection within ten (10) days of receipt of such invoices by the Debtors, then the Debtors,

United States Trustee, or the Committee, as the case may be, shall file with this Court and serve

on such Lender Professionals an objection (the “Fee Objection”) limited to the issue of the

reasonableness of such fees and expenses, and any failure by any such party to file a Fee Objection

within such ten (10) day period shall constitute a waiver of any right of such party to object to the

applicable invoice. Notwithstanding any provision herein to the contrary, any objection to, and

any hearing on an objection to, payment of any fees, costs, and expenses set forth in a professional

fee invoice in respect of Lender Professionals shall be limited to the reasonableness of the

particular items or categories of the fees, costs, and expenses that are the subject of such objection.

The Debtors shall timely pay in accordance with the terms and conditions of this Interim Order (a)

the undisputed fees, costs, and expenses reflected on any invoice to which a Fee Objection has

been timely filed and (b) all fees, costs and expenses on any invoice to which no Fee Objection

has been timely filed. All such unpaid fees, costs, expenses, and charges of the Prepetition Agent




                                                - 49 -
19-11632-mg      Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                        Pg 89 of 288


that have not been disallowed by this Court on the basis of an objection filed by the Debtor, the

United States Trustee or the Committee (or any subsequent trustee of the Debtors’ estates) in

accordance with the terms hereof shall constitute Prepetition Obligations and shall be secured by

the Adequate Protection Collateral as specified in this Interim Order.          Any and all fees,

commissions, costs, and expenses paid prior to the Petition Date by any Debtor to the Prepetition

Agent or the other Prepetition Bridge Loan Secured Parties in connection with or with respect to

the Prepetition Bridge Loan Credit Agreement or the other Prepetition Bridge Loan Documents

are hereby approved in full and non-refundable and shall not otherwise be subject to any Challenge.

               (c)     Binding Effect. Subject only to Paragraph 5 above, the provisions of this

Interim Order, including all findings herein, shall be binding upon all parties in interest in these

Cases and any Successor Cases, including the Prepetition Secured Parties, any Committee, and the

Debtors and their respective estates, successors and assigns (including any chapter 7 or chapter 11

trustee hereinafter appointed or elected for the estate of any of the Debtors, an examiner appointed

pursuant to section 1104 of the Bankruptcy Code, or any other fiduciary or responsible person

appointed as a legal representative of any of the Debtors or with respect to the property of the

estate of any of the Debtors), whether in any of the Cases, in any Successor Cases, or upon

dismissal of any such Case or Successor Case; provided, however, that except to the extent

expressly provided in Paragraph 5, the Prepetition Secured Parties shall have no obligation to

permit the use of Cash Collateral or to extend any financing to any chapter 7 or chapter 11 trustee

or other responsible person appointed for the estates of the Debtors in any Case or Successor Case.

               (d)     No Waiver. The failure of the Prepetition Secured Parties to seek relief or

otherwise exercise their rights and remedies under this Interim Order, the Prepetition Loan

Documents, or otherwise (or any delay in seeking or exercising same) shall not constitute a waiver




                                               - 50 -
19-11632-mg      Doc 14      Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                          Pg 90 of 288


of any of such parties’ rights hereunder, thereunder, or otherwise. Nothing contained in this

Interim Order (including the authorization of the use of any Cash Collateral) shall impair or modify

any rights, claims, or defenses available in law or equity to any Prepetition Secured Party,

including rights of a party to a swap agreement, securities contract, commodity contract, forward

contract, or repurchase agreement with a Debtor to assert rights of setoff or other rights with

respect thereto as permitted by law (or the right of a Debtor to contest such assertion). Except as

prohibited by this Interim Order, the entry of this Interim Order is without prejudice to, and does

not constitute a waiver of, expressly or implicitly, or otherwise impair, any right or ability of the

Prepetition Secured Parties under the Bankruptcy Code or under non-bankruptcy law (subject to

the Restructuring Support Agreement and the Subordination Agreement) to (i) request conversion

of the Cases or any Successor Cases to cases under chapter 7, dismissal of the Cases or any

Successor Cases, or the appointment of a trustee or examiner in the Cases or any Successor Cases,

or to oppose the use of Cash Collateral in any Successor Case, (ii) propose, subject to the

provisions of section 1121 of the Bankruptcy Code, any chapter 11 plan or plans with respect to

any of the Debtors or seek early termination of the Debtors’ exclusive rights to propose a plan

under the Bankruptcy Code, or (iii) except as expressly provided herein, exercise any of the rights,

claims, or privileges (whether legal, equitable, or otherwise) of the Prepetition Secured Parties

under the Prepetition Loan Documents, the Bankruptcy Code or otherwise.

                (e)    No Third Party Rights. Except as explicitly provided for herein, this Interim

Order does not create any rights for the benefit of any third party, creditor, equity holder, or direct,

indirect, or incidental beneficiary. In determining to permit the use of Cash Collateral or in

exercising any rights or remedies as and when permitted pursuant to this Interim Order, the

Prepetition Secured Parties shall not (i) be deemed to be in control of the operations of the Debtors




                                                 - 51 -
19-11632-mg       Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17               Main Document
                                          Pg 91 of 288


or to be acting as a “responsible person” or “owner or operator” with respect to the operation or

management of the Debtors (as such terms, or any similar terms, are used in the United States

Comprehensive Environmental Response, Compensation and Liability Act, as amended, or any

similar federal, state or local statute or regulation) or (ii) owe any fiduciary duty to the Debtors,

their respective creditors, shareholders, or estates.

                (f)     No Marshaling. Subject to entry of the Final Order, the Prepetition Secured

Parties shall not be subject to the equitable doctrine of “marshaling” or any other similar doctrine

with respect to any of the Prepetition Collateral, as applicable.

                (g)     Inconsistency. In the event of any inconsistency between the terms or

conditions of this Interim Order and the terms or conditions of any other order entered by this

Court in the nature of a “first day order”, the provisions of this Interim Order shall govern and

control.

                (h)     Enforceability. This Interim Order shall constitute findings of fact and

conclusions of law pursuant to the Bankruptcy Rule 7052 and shall take effect and be fully

enforceable nunc pro tunc to the Petition Date immediately upon execution hereof.

Notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h), 6006(d), 7062 or 9024 or any other

Bankruptcy Rule, or Rule 62(a) of the Federal Rules of Civil Procedure, this Interim Order shall

be immediately effective and enforceable upon its entry, and there shall be no stay of execution or

effectiveness of this Interim Order.

                (i)     Reservation of Rights. Nothing in this Interim Order shall be deemed to

constitute the consent of the Prepetition Secured Parties, and each of the foregoing expressly

reserve the right to object, to entry of any Order of the Bankruptcy Court that provides for the sale

or other disposition of all or substantially all of the assets of the Debtors (or any other sale or other




                                                 - 52 -
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 92 of 288


disposition of assets of any of the Debtors outside the ordinary course of business) to any party

unless, in connection and concurrently with any such event, the proceeds of such sale are or will

be sufficient to Pay in Full the Prepetition Obligations, and the Prepetition Secured Parties

Adequate Protection and all of the foregoing are Paid in Full on the closing date of such sale.

               (j)     Headings. Paragraph headings used herein are for convenience only and

are not to affect the construction of, or to be taken into consideration in, interpreting this Interim

Order.

         20.   Final Hearing

               (a)     The Final Hearing to consider entry of the Final Order is scheduled for

______________, 2019, at _______ (prevailing Eastern time) at the United States Bankruptcy

Court for the Southern District of New York. The proposed Final Order shall be substantially in

the form of Exhibit B to the Motion. If no objections to the relief sought in the Final Hearing are

filed and served in accordance with this Interim Order, no Final Hearing may be held, and a

separate Final Order may be presented by the Debtors and entered by this Court.

               (b)     Final Hearing Notice. On or before _______________, 2019, the Debtors

shall serve, by United States mail, first-class postage prepaid (such service constituting adequate

notice of the Final Hearing), (i) notice of the entry of this Interim Order and of the Final Hearing

(the “Final Hearing Notice”) and (ii) a copy of this Interim Order on the parties having been given

notice of the Interim Hearing and to any other party that has filed a request for notices with this

Court and to any Committee after the same has been appointed, or Committee counsel, if the same

shall have been appointed. The Final Hearing Notice shall state that any party in interest objecting

to the entry of the proposed Final Order shall file written objections with the Clerk of the

Bankruptcy Court no later than _______________, 2019, which objections shall be served so that




                                                - 53 -
19-11632-mg      Doc 14      Filed 05/21/19 Entered 05/21/19 01:10:17         Main Document
                                          Pg 93 of 288


the same are received on or before such date by: (a) Aegerion Pharmaceuticals, Inc., 245 First

Street, Riverview II, 18th Floor, Cambridge, MA 02142 (Attn: John R. Castellano); (b) proposed

counsel to the Debtors, Willkie Farr & Gallagher LLP, 787 Seventh Avenue, New York, NY 10019

(Attn: Paul V. Shalhoub, Esq. and Andrew S. Mordkoff, Esq.); (c) counsel to those certain lenders

under the Debtors’ proposed debtor-in-possession financing facility, the Debtors’ Prepetition

Bridge Loan Credit Agreement and the Debtors’ 2% unsecured convertible notes, Latham &

Watkins, 330 North Wabash Avenue, Suite 2800, Chicago, IL 60611 (Attn: Richard A. Levy, Esq.)

and King & Spalding LLP, 444 West Lake Street, Suite 1650, Chicago, IL 60606 (Attn: Matthew

L. Warren, Esq.); (d) counsel to any official committee of unsecured creditors; (e) counsel to the

U.S. Trustee for Region 2, 201 Varick Street, Suite 1006, New York, NY 10014 (Attn: Benjamin

J. Higgins, Esq. and Brian S. Masumoto, Esq.); (f) counsel to Novelion Therapeutics Inc.,

Goodwin Procter LLP, The New York Times Building, 620 Eighth Avenue, New York, NY 10018

(Attn: Gregory Fox, Esq. and Jacqueline Mercier, Esq.); and (g) counsel to Amryt Pharma Plc,

Gibson, Dunn & Crutcher LLP, 200 Park Avenue, New York, NY 10166 (Attn: Matthew J.

Williams, Esq. and Jason Zachary Goldstein, Esq.), and such objections shall be filed with the

Clerk of the United States Bankruptcy Court for the Southern District of New York, in each case

to allow actual receipt of the foregoing no later than _________________, 2019, at 4:00 p.m.

(prevailing Eastern time).

       21.     Retention of Jurisdiction. This Court has and will retain jurisdiction to enforce

this Interim Order according to its terms.


Dated: _________________, 2019
       New York, New York



                                             UNITED STATES BANKRUPTCY JUDGE


                                              - 54 -
19-11632-mg   Doc 14   Filed 05/21/19 Entered 05/21/19 01:10:17   Main Document
                                    Pg 94 of 288


                                   EXHIBIT A

                             Initial Approved Budget

                                   (see attached)
                                    19-11632-mg   Doc 14   Filed 05/21/19 Entered 05/21/19 01:10:17   Main Document
                                                                        Pg 95 of 288




      Aegerion Pharmaceuticals, Inc.
      DIP Cash Collateral Exhibits

     As of: May 20, 2019




Printed on: 5/20/2019 at 10:05 PM
                                              19-11632-mg                        Doc 14                     Filed 05/21/19 Entered 05/21/19 01:10:17                                                           Main Document
Aegerion Pharmaceuticals, Inc.                                                                                           Pg 96 of 288

DIP Cash Collateral: Aegerion Consolidated
In US $'000 unless otherwise indicated


                                                       Week 1             Week 2             Week 3             Week 4          Week 5          Week 6          Week 7          Week 8          Week 9             Week 10          Week 11         Week 12         Week 13          126
                                                       Forecast           Forecast           Forecast           Forecast        Forecast        Forecast        Forecast        Forecast        Forecast           Forecast         Forecast        Forecast        Forecast         139

                                                   05/21/19           05/26/19           06/02/19           06/09/19        06/16/19        06/23/19        06/30/19        07/07/19        07/14/19           07/21/19         07/28/19        08/04/19        08/11/19          Total
     Aegerion Consolidated                         05/25/19           06/01/19           06/08/19           06/15/19        06/22/19        06/29/19        07/06/19        07/13/19        07/20/19           07/27/19         08/03/19        08/10/19        08/17/19        13-weeks

  Cash Receipts
     1    Lomitapide                               $         22       $      1,387       $      1,200       $        988    $        843    $      1,868    $        861    $        759    $        789       $        994     $      1,981    $        626    $      1,078    $    13,395
     2    Metreleptin                                       475              3,027              3,694              1,514             979           2,632           2,457           1,919           1,342              1,538            1,879           2,096           1,812         25,365
     3    Third Parties Royalties                             -                  -                  -                  -               -               -               -               -               -                  -                -               -           1,031          1,031
     4    Other                                               -                  -                  -                  -             256           5,000               -               -               -                  -                -               -              10          5,266
  Total Cash Receipts                                      497              4,413              4,894              2,502           2,078           9,500           3,318           2,679           2,131              2,532            3,860           2,722           3,930         45,056

  Operating Disbursements
     5    Payroll and Benefits                              (87)              (921)              (132)              (618)           (368)           (533)            (96)           (800)              -               (877)             (50)           (594)            (75)         (5,151)
     6    Payroll and Benefits (Rejuvenate)                   -                  -                  -                  -               -               -               -               -               -                  -                -               -               -               -
     7    Discounts and Rebates                             (11)              (151)               (46)              (108)           (955)         (1,016)           (982)         (1,054)           (952)              (952)          (1,035)           (186)           (183)         (7,631)
     8    Royalty Payments                                    -                  -                  -                  -               -               -               -               -               -                  -                -               -          (2,292)         (2,292)
     9    Product Manufacturing                            (326)              (996)              (172)              (462)           (436)         (3,614)           (537)         (1,251)           (439)              (436)            (435)         (1,041)           (651)        (10,797)
    10    Clinical / Medical Affairs                         (7)               (82)               (82)              (183)           (139)           (139)           (139)           (845)           (165)              (115)            (115)           (115)           (243)         (2,370)
    11    Facilities (incl. Leases)                         (69)               (41)                (8)               (48)            (13)            (41)            (73)             (2)            (54)               (54)             (20)             (2)            (54)           (479)
    12    Insurance                                          (1)                 -                 (0)                (1)           (100)              -               -              (0)              -                 (0)               -              (0)              -            (104)
    13    Legal Fees                                        (28)               (50)              (140)               (33)              -            (241)              -               -               -               (144)               -               -               -            (635)
    14    Other Professionals                              (175)              (102)              (261)              (413)           (315)           (274)           (231)           (161)           (472)              (333)            (301)           (182)           (312)         (3,531)
    15    Other Operating Disbursements                    (148)              (465)              (746)              (478)         (1,146)           (704)         (1,098)         (1,359)           (497)              (587)            (539)           (549)           (869)         (9,185)
  Total Operating Disbursements                           (852)            (2,807)            (1,586)            (2,345)         (3,473)         (6,563)         (3,156)         (5,471)         (2,579)            (3,498)          (2,496)         (2,671)         (4,678)        (42,176)

  Net Operating Cash Flow                                 (355)             1,606              3,308                156          (1,395)          2,937             162          (2,793)           (448)              (966)           1,364               51           (747)          2,881

  Non-Operating Disbursements
    16    Permitted Affiliate Services Payments                   -                  -                  -              -               -            (146)              -               -                   -               -            (192)              -               -            (338)
    17    Debt Service and Related Fees                           -                  -                  -              -            (600)              -             (93)              -                   -               -             (69)              -               -            (762)
    18    Professional Fees - Restructuring                       -                  -                  -           (446)              -            (803)           (125)           (425)                  -               -          (1,865)           (125)           (575)         (4,364)
    19    Professional Fees - Litigation and DOJ                  -                  -                  -              -               -               -               -               -                   -               -               -          (2,690)              -          (2,690)
    20    Other Non-operating Disb.                               -                  -                  -           (130)           (130)         (1,300)              -               -                   -             (50)           (250)              -               -          (1,859)
  Total Non-operating Disbursements                               -                  -                  -          (576)           (730)         (2,249)           (218)           (425)                   -            (50)         (2,376)         (2,815)           (575)        (10,013)

  Net Cash Flow                                    $      (355)       $     1,606        $     3,308        $      (419)    $ (2,124)       $       688     $        (57)   $ (3,218)       $      (448)       $ (1,016)        $ (1,011)       $ (2,764)       $ (1,322)       $    (7,133)

  Unrestricted Book Cash Position
    21    Beginning Book Cash Balance              $  16,767 $ 28,412                    $  30,018          $  33,326 $ 32,906 $ 30,782 $ 29,685 $ 29,699 $ 26,481 $ 26,033 $ 25,017 $ 24,005 $ 21,242                                                                          $    16,767
    22    Net Cash Flow (See Above)                     (355)     1,606                      3,308               (419)    (2,124)       688        (57)    (3,218)      (448)    (1,016)    (1,011)    (2,764)    (1,322)                                                            (7,133)
    23    Intercompany Funding                            (0)         -                          -                  -          -          -          -          -          -          -          -          -          -                                                                 (0)
    24    FX gains/(losses)                                0          -                          -                  0          -          -          -          -          -          -          -          -          -                                                                  0
    25    Adjustments                                 12,000          -                          -                  -          -     (1,785)        70          -          -          -          -          -          -                                                             10,285
  Ending Unrestricted Book Cash Balance            $ 28,412   $ 30,018                   $ 33,326           $ 32,906   $ 30,782   $ 29,685   $ 29,699   $ 26,481   $ 26,033   $ 25,017   $ 24,005   $ 21,242   $ 19,919                                                         $   19,919

    26    Plus: Restricted Cash                          260                260                260                260             260           2,045           1,975           1,975           1,975              1,975            1,975           1,975           1,975             1,975
  Total EndingBook cash                              28,672             30,278             33,586             33,166          31,042          31,730          31,674          28,456          28,008             26,992           25,981          23,217          21,895            21,895
    27    Addback: Outstanding Checks                      -                  -                  -                  -               -               -               -               -               -                  -                -               -               -                 -
  Ending Bank Cash Balance                         $ 28,672           $ 30,278           $ 33,586           $ 33,166        $ 31,042        $ 31,730        $ 31,674        $ 28,456        $ 28,008           $ 26,992         $ 25,981        $ 23,217        $ 21,895        $   21,895




Printed on: 5/20/2019 at 10:05 PM                                                                                                                                                                                                                                                   Page 2 of 4
                                              19-11632-mg                        Doc 14                     Filed 05/21/19 Entered 05/21/19 01:10:17                                                           Main Document
Aegerion Pharmaceuticals, Inc.                                                                                           Pg 97 of 288

DIP Cash Collateral: Aegerion - U.S. Entities (Debtors)
In US $'000 unless otherwise indicated


                                                       Week 1             Week 2             Week 3             Week 4          Week 5          Week 6          Week 7          Week 8          Week 9             Week 10          Week 11         Week 12         Week 13          126
                                                       Forecast           Forecast           Forecast           Forecast        Forecast        Forecast        Forecast        Forecast        Forecast           Forecast         Forecast        Forecast        Forecast         139

                                                   05/21/19           05/26/19           06/02/19           06/09/19        06/16/19        06/23/19        06/30/19        07/07/19        07/14/19           07/21/19         07/28/19        08/04/19        08/11/19          Total
     Aegerion - U.S. Entity                        05/25/19           06/01/19           06/08/19           06/15/19        06/22/19        06/29/19        07/06/19        07/13/19        07/20/19           07/27/19         08/03/19        08/10/19        08/17/19        13-weeks

  Cash Receipts
     1    Lomitapide                               $              -   $        402       $      1,113       $        988    $        843    $      1,070    $        813    $        713    $        743       $        948     $      1,165    $        576    $      1,028    $    10,402
     2    Metreleptin                                             -          2,208              1,961              1,380             872           2,202           1,458           1,069           1,342              1,412            1,653           1,053             954         17,565
     3    Third Parties Royalties                                 -              -                  -                  -               -               -               -               -               -                  -                -               -           1,031          1,031
     4    Other                                                   -              -                  -                  -               -           5,000               -               -               -                  -                -               -               -          5,000
  Total Cash Receipts                                             -         2,610              3,075              2,368           1,715           8,271           2,271           1,782           2,085              2,360            2,818           1,629           3,013         33,998

  Operating Disbursements
     5    Payroll and Benefits                               (25)             (515)                 -               (513)              -            (512)              -            (667)              -               (509)               -            (508)              -          (3,249)
     6    Payroll and Benefits (Rejuvenate)                    -                 -                  -                  -               -               -               -               -               -                  -                -               -               -               -
     7    Discounts and Rebates                                -                 -                (30)                 -            (945)           (965)           (952)           (952)           (952)              (952)            (952)           (183)           (183)         (7,066)
     8    Royalty Payments                                     -                 -                  -                  -               -               -               -               -               -                  -                -               -          (2,292)         (2,292)
     9    Product Manufacturing                                -              (150)              (150)              (313)            (14)            (14)            (71)           (371)            (11)               (11)             (11)           (611)           (159)         (1,886)
    10    Clinical / Medical Affairs                           -               (75)               (75)              (176)           (127)           (127)           (127)           (226)           (138)               (88)             (88)            (88)           (117)         (1,453)
    11    Facilities (incl. Leases)                            -               (35)                 -                (35)              -               -              (8)              -             (40)                 -               (8)              -             (40)           (166)
    12    Insurance                                            -                 -                  -                  -            (100)              -               -               -               -                  -                -               -               -            (100)
    13    Legal Fees                                           -               (50)              (100)                 -               -            (179)              -               -               -                (79)               -               -               -            (407)
    14    Other Professionals                                  -               (50)               (50)              (140)           (104)           (104)           (104)           (104)           (178)              (178)            (178)           (128)            (97)         (1,414)
    15    Other Operating Disbursements                      (51)              (61)               (76)              (347)         (1,094)           (344)           (395)           (344)           (449)              (449)            (499)           (400)           (399)         (4,909)
  Total Operating Disbursements                             (76)             (936)              (481)            (1,524)         (2,384)         (2,245)         (1,657)         (2,664)         (1,768)            (2,266)          (1,736)         (1,918)         (3,287)        (22,942)

  Net Operating Cash Flow                                   (76)            1,674              2,594                844            (669)          6,026             615            (882)            317                  94           1,082            (289)           (274)        11,056

  Non-Operating Disbursements
    16    Permitted Affiliate Services Payments                   -                  -                  -              -               -            (146)              -               -                   -               -            (192)              -               -            (338)
    17    Debt Service and Related Fees                           -                  -                  -              -            (600)              -             (93)              -                   -               -             (69)              -               -            (762)
    18    Professional Fees - Restructuring                       -                  -                  -           (446)              -            (803)           (125)           (425)                  -               -          (1,865)           (125)           (575)         (4,364)
    19    Professional Fees - Litigation and DOJ                  -                  -                  -              -               -               -               -               -                   -               -               -          (2,690)              -          (2,690)
    20    Other Non-operating Disb.                               -                  -                  -           (130)           (130)         (1,300)              -               -                   -             (50)           (250)              -               -          (1,859)
  Total Non-operating Disbursements                               -                  -                  -          (576)           (730)         (2,249)           (218)           (425)                   -            (50)         (2,376)         (2,815)           (575)        (10,013)

  Net Cash Flow                                    $        (76)      $     1,674        $     2,594        $       268     $ (1,398)       $     3,778     $       396     $ (1,307)       $       317        $         44     $ (1,294)       $ (3,104)       $      (849)    $     1,042

  Unrestricted Book Cash Position
    21    Beginning Book Cash Balance              $   6,161 $ 19,345                    $  21,018          $  23,612       $  23,880 $ 22,482 $ 25,566                     $  26,032 $ 24,726 $ 24,542                         $  24,587 $ 23,293 $ 20,188                     $     6,161
    22    Net Cash Flow (See Above)                      (76)     1,674                      2,594                268          (1,398)     3,778        396                    (1,307)       317        44                         (1,294)    (3,104)      (849)                      1,042
    23    Intercompany Funding                         1,260          -                          -                  -               -      1,091          -                         -       (500)         -                             -          -          -                       1,851
    24    FX gains/(losses)                                -          -                          -                  -               -          -          -                         -          -          -                             -          -          -                           -
    25    Adjustments                                 12,000          -                          -                  -               -     (1,785)        70                         -          -          -                             -          -          -                      10,285
  Ending Unrestricted Book Cash Balance            $ 19,345   $ 21,018                   $ 23,612           $ 23,880        $ 22,482   $ 25,566   $ 26,032                  $ 24,726   $ 24,542   $ 24,587                      $ 23,293   $ 20,188   $ 19,339                  $   19,339

    26    Plus: Restricted Cash                          220                220                220                220             220           2,005           1,935           1,935           1,935              1,935            1,935           1,935           1,935             1,935
  Total EndingBook cash                              19,564             21,238             23,832             24,100          22,702          27,571          27,967          26,661          26,477             26,522           25,228          22,123          21,274            21,274
    27    Addback: Outstanding Checks                      -                  -                  -                  -               -               -               -               -               -                  -                -               -               -                 -
  Ending Bank Cash Balance                         $ 19,564           $ 21,238           $ 23,832           $ 24,100        $ 22,702        $ 27,571        $ 27,967        $ 26,661        $ 26,477           $ 26,522         $ 25,228        $ 22,123        $ 21,274        $   21,274




Printed on: 5/20/2019 at 10:05 PM                                                                                                                                                                                                                                                   Page 3 of 4
                                              19-11632-mg                        Doc 14                     Filed 05/21/19 Entered 05/21/19 01:10:17                                                                          Main Document
Aegerion Pharmaceuticals, Inc.                                                                                           Pg 98 of 288

DIP Cash Collateral: Aegerion - non-U.S. Entities (Non-Debtors)
In US $'000 unless otherwise indicated


                                                       Week 1             Week 2             Week 3             Week 4             Week 5             Week 6             Week 7             Week 8             Week 9             Week 10            Week 11            Week 12            Week 13             126
                                                       Forecast           Forecast           Forecast           Forecast           Forecast           Forecast           Forecast           Forecast           Forecast           Forecast           Forecast           Forecast           Forecast            139

                                                   05/21/19           05/26/19           06/02/19           06/09/19           06/16/19           06/23/19           06/30/19           07/07/19           07/14/19           07/21/19           07/28/19           08/04/19           08/11/19             Total
     Aegerion - non-U.S. Entities                  05/25/19           06/01/19           06/08/19           06/15/19           06/22/19           06/29/19           07/06/19           07/13/19           07/20/19           07/27/19           08/03/19           08/10/19           08/17/19           13-weeks

  Cash Receipts
     1    Lomitapide                               $         22       $        985       $         87       $          -       $          -       $        798       $         47       $         46       $         46       $         46       $        817       $         50       $         50       $     2,993
     2    Metreleptin                                       475                819              1,733                134                107                430                999                850                   -               126                225              1,044                858             7,799
     3    Third Parties Royalties                             -                  -                  -                  -                  -                  -                  -                  -                   -                 -                  -                  -                  -                 -
     4    Other                                               -                  -                  -                  -                256                  -                  -                  -                   -                 -                  -                  -                 10               266
  Total Cash Receipts                                      497              1,804              1,819                134                363              1,228              1,046                897                  46               172              1,042              1,093                917            11,058

  Operating Disbursements
     5    Payroll and Benefits                              (62)              (406)              (132)              (105)              (368)               (21)               (96)              (133)                 -               (368)               (50)               (87)               (75)            (1,902)
     6    Payroll and Benefits (Rejuvenate)                   -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -
     7    Discounts and Rebates                             (11)              (151)               (16)              (108)               (10)               (50)               (30)              (102)                 -                  -                (83)                (3)                 -               (566)
     8    Royalty Payments                                    -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -
     9    Product Manufacturing                            (326)              (846)               (22)              (150)              (422)            (3,600)              (466)              (880)              (428)              (425)              (425)              (431)              (492)            (8,911)
    10    Clinical / Medical Affairs                         (7)                (7)                (7)                (7)               (12)               (12)               (12)              (618)               (27)               (27)               (27)               (27)              (125)              (916)
    11    Facilities (incl. Leases)                         (69)                (6)                (8)               (14)               (13)               (41)               (65)                (2)               (14)               (54)               (12)                (2)               (14)              (313)
    12    Insurance                                          (1)                 -                 (0)                (1)                (0)                 -                  -                 (0)                 -                 (0)                 -                 (0)                 -                 (4)
    13    Legal Fees                                        (28)                 -                (40)               (33)                 -                (63)                 -                  -                  -                (65)                 -                  -                  -               (228)
    14    Other Professionals                              (175)               (52)              (211)              (272)              (211)              (171)              (127)               (57)              (294)              (154)              (123)               (54)              (215)            (2,117)
    15    Other Operating Disbursements                     (96)              (404)              (670)              (131)               (52)              (360)              (703)            (1,015)               (48)              (138)               (40)              (149)              (470)            (4,277)
  Total Operating Disbursements                           (776)            (1,872)            (1,105)              (822)            (1,089)            (4,318)            (1,499)            (2,807)              (811)            (1,232)              (760)              (753)            (1,390)           (19,233)

  Net Operating Cash Flow                                 (279)                (68)              714               (688)              (726)            (3,089)              (453)            (1,911)              (765)            (1,060)               282                341               (473)            (8,175)

  Non-Operating Disbursements
    16    Permitted Affiliate Services Payments                   -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                -
    17    Debt Service and Related Fees                           -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                -
    18    Professional Fees - Restructuring                       -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                -
    19    Professional Fees - Litigation and DOJ                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                -
    20    Other Non-operating Disb.                               -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                -
  Total Non-operating Disbursements                               -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                -

  Net Cash Flow                                    $      (279)       $        (68)      $       714        $      (688)       $      (726)       $ (3,089)          $      (453)       $ (1,911)          $      (765)       $ (1,060)          $       282        $       341        $      (473)       $    (8,175)

  Unrestricted Book Cash Position
    21    Beginning Book Cash Balance              $     10,606 $            9,067 $            8,999       $      9,714 $            9,026 $            8,300 $            4,119 $            3,666 $            1,755 $            1,491 $              430       $        713       $      1,053       $    10,606
    22    Net Cash Flow (See Above)                        (279)               (68)               714               (688)              (726)            (3,089)              (453)            (1,911)              (765)            (1,060)               282                341               (473)           (8,175)
    23    Intercompany Funding                           (1,260)                 -                  -                  -                  -             (1,091)                 -                  -                500                  -                  -                  -                  -            (1,851)
    24    FX gains/(losses)                                   0                  -                  -                  0                  -                  -                  -                  -                  -                  -                  -                  -                  -                 0
    25    Adjustments                                         -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                 -
  Ending Unrestricted Book Cash Balance            $     9,067   $          8,999   $          9,714        $     9,026   $          8,300   $          4,119   $          3,666   $          1,755   $          1,491   $            430   $            713        $     1,053        $       580        $      580

    26    Plus: Restricted Cash                             40                 40                 40                 40                 40                 40                 40                 40                 40                 40                 40                 40                 40                    40
  Total EndingBook cash                                  9,107              9,039              9,754              9,066              8,340              4,159              3,706              1,796              1,531                470                753              1,093                620                   620
    27    Addback: Outstanding Checks                         -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                     -
  Ending Bank Cash Balance                         $     9,107        $     9,039        $     9,754        $     9,066        $     8,340        $     4,159        $     3,706        $     1,796        $     1,531        $       470        $       753        $     1,093        $       620        $          620




Printed on: 5/20/2019 at 10:05 PM                                                                                                                                                                                                                                                                             Page 4 of 4
19-11632-mg   Doc 14   Filed 05/21/19 Entered 05/21/19 01:10:17   Main Document
                                    Pg 99 of 288


                                   EXHIBIT B

                               Proposed Final Order
19-11632-mg        Doc 14       Filed 05/21/19 Entered 05/21/19 01:10:17                       Main Document
                                             Pg 100 of 288


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
In re                                                 :     Chapter 11
                                                      :
                                              1
Aegerion Pharmaceuticals, Inc., et al.,               :     Case No. 19-__________ (                )
                                                      :
                           Debtors.                   :     (Jointly Administered)
------------------------------------------------------x

      FINAL ORDER (I) AUTHORIZING DEBTORS TO OBTAIN POSTPETITION
      FINANCING PURSUANT TO SECTION 364 OF THE BANKRUPTCY CODE,
(II) AUTHORIZING THE USE OF CASH COLLATERAL PURSUANT TO SECTION 363
OF THE BANKRUPTCY CODE, (III) GRANTING ADEQUATE PROTECTION TO THE
 PREPETITION SECURED PARTIES, (IV) GRANTING LIENS AND SUPERPRIORITY
             CLAIMS, AND (V) MODIFYING THE AUTOMATIC STAY


        Upon the motion, dated May 20, 2019 (the “Motion”), of the Borrower (as defined below),

and the other debtors and debtors-in-possession (collectively, the “Debtors”), in the above-

referenced chapter 11 cases (the “Cases”), seeking (among other things) entry of a final order (this

“Final Order”) pursuant to sections 105, 361, 362, 363(b), 363(c)(2), 364(c)(l), 364(c)(2),

364(c)(3), 364(d)(l), 364(e), 503, 507, and 552 of title 11 of the United States Code (as amended,

the “Bankruptcy Code”), Rules 2002, 4001, 6004, and 9014 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”) and Rule 4001-2 of the Local Bankruptcy Rules for the United

States Bankruptcy Court for the Southern District of New York (the “Local Rules”), that, among

other things:


        (i)    authorizes the Debtor designated as “Borrower” under, and as defined in, the DIP
        Credit Agreement (as defined below) (the “Borrower”) to obtain, and the guarantors (the
        “DIP Guarantors”) under the DIP Loan Documents (as defined below) to unconditionally
        guaranty, jointly and severally, the Borrower’s obligations in respect of, a senior secured
        priming and superpriority postpetition term loan facility in a principal amount of up to


1
        The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal taxpayer identification
        number are: Aegerion Pharmaceuticals, Inc. (0116); and Aegerion Pharmaceuticals Holdings, Inc. (1331).
        The Debtors’ executive headquarters are located at 245 First Street, Riverview II, 18th Floor, Cambridge,
        MA 02142.
19-11632-mg        Doc 14       Filed 05/21/19 Entered 05/21/19 01:10:17                     Main Document
                                             Pg 101 of 288


        $20,000,000 (the “DIP Facility” and the loans extended under the DIP Facility, the “DIP
        Loans”), pursuant to the terms of (x) this Final Order, (y) that certain Debtor-in-Possession
        Credit Agreement (as the same may be amended, restated, supplemented, or otherwise
        modified from time to time in accordance with its terms, the “DIP Credit Agreement”),2 by
        and among the Borrower, the DIP Guarantors, Cantor Fitzgerald Securities, as
        administrative agent and collateral agent (in such capacities, collectively, the “DIP
        Agent”), and the other financial institutions party to the DIP Credit Agreement as
        “Lenders” under, and as defined in, the DIP Credit Agreement (collectively, the “DIP
        Lenders,” and together with the DIP Agent and any other party to which DIP Obligations
        (as defined below) are owed, the “DIP Secured Parties”), in substantially the form attached
        hereto, and (z) any and all other Loan Documents (as defined in the DIP Credit Agreement,
        and together with the DIP Credit Agreement, collectively, the “DIP Loan Documents”),
        to fund, among other things, ongoing working capital, general corporate expenditures and
        other financing needs of the Debtors;

        (ii)    approves the terms of, and authorizes the Debtors to execute and deliver, and
        perform under, the DIP Loan Documents and authorizes and directs the Debtors to perform
        such other and further acts as may be required in connection with the DIP Loan Documents
        and this Final Order;

        (iii) grants (x) to the DIP Agent, for the benefit of itself and the other DIP Secured
        Parties, Liens on all of the Adequate Protection Collateral (as defined below) pursuant to
        sections 364(c)(2), 364(c)(3) and 364(d) of the Bankruptcy Code, which Liens (1) shall be
        senior to the Primed Liens (as defined below) and (2) shall be junior solely to any valid,
        enforceable and non-avoidable Liens that are (A) in existence on the Petition Date (as
        defined below), (B) either perfected as of the Petition Date or perfected subsequent to the
        Petition Date solely to the extent permitted by section 546(b) of the Bankruptcy Code, and
        (C) senior in priority to the Prepetition Liens (as defined below) (all such Liens described
        in clause (iii)(x)(2), collectively, the “Prepetition Prior Liens”) and (y) to the DIP Secured
        Parties, pursuant to section 364(c)(1) of the Bankruptcy Code, superpriority administrative
        claims having recourse to all prepetition and postpetition property of the Debtors’ estates,
        now owned or hereafter acquired and the proceeds of each of the foregoing, including,3
        upon entry of this Final Order, any Avoidance Actions Proceeds (as defined below);

        (iv)     authorizes the Debtors to use “cash collateral,” as such term is defined in section
        363 of the Bankruptcy Code (the “Cash Collateral”), including Cash Collateral in which
        the Prepetition Secured Parties (as defined below) and/or the DIP Secured Parties have a
        Lien or other interest, in each case whether existing on the Petition Date, arising pursuant
        to this Final Order or otherwise;


2
    Unless otherwise specified herein, all capitalized terms used herein without definition shall have the respective
    meanings given to such terms in the DIP Credit Agreement. A copy of the DIP Credit Agreement is attached
    hereto as Exhibit A.
3
    As used herein, the words “including” or “include” and variations thereof shall not be deemed to be terms of
    limitation, and shall be deemed to be followed by the words “without limitation.”



                                                         2
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 102 of 288


       (v)     vacates the automatic stay imposed by section 362 of the Bankruptcy Code solely
       to the extent necessary to implement and effectuate the terms and provisions of the DIP
       Loan Documents and this Final Order;

       (vi)    grants the Prepetition Secured Parties, as of the Petition Date and in accordance
       with the relative priorities set forth herein, the Prepetition Secured Party Adequate
       Protection (as defined below), which consists of, among other things, Adequate Protection
       Liens (as defined below), Adequate Protection Superiority Claims (as defined below), and
       current payment of accrued and unpaid prepetition and postpetition interest at the non-
       default rate, payment of certain specified postpetition payments due to the Prepetition
       Secured Parties, and reimbursable fees and expenses;

       (vii) waives certain rights of the Debtors to surcharge collateral pursuant to section
       506(c) of the Bankruptcy Code; and

       (viii) provides for the immediate effectiveness of this Final Order and waives any
       applicable stay (including under Bankruptcy Rule 6004) to permit such immediate
       effectiveness.

       Having considered the Motion, the DIP Credit Agreement, the Declaration of John R.

Castellano, (the “First Day Declaration”), the evidence submitted or proffered at the hearing on

the Motion, and the evidence submitted or proffered at the May 20, 2019 interim hearing on this

Final Order (the “Final Hearing”); and in accordance with Bankruptcy Rules 2002, 4001(b),

4001(c), and 4001(d) and 9014 and all applicable Local Rules, notice of the Motion and the Final

Hearing having been provided; a Final Hearing having been held and concluded on

___________________, 2019; and it appearing that approval of the relief requested is fair and

reasonable and in the best interests of the Debtors, their creditors, their estates and all parties in

interest, and is essential for the continued operation of the Debtors’ business and the preservation

of the value of the Debtors’ assets; and it appearing that the Debtors’ entry into the DIP Credit

Agreement is a sound and prudent exercise of the Debtors’ business judgment; and after due

deliberation and consideration, and good and sufficient cause appearing therefor:




                                                  3
19-11632-mg        Doc 14       Filed 05/21/19 Entered 05/21/19 01:10:17                     Main Document
                                             Pg 103 of 288


    THIS COURT MAKES THE FOLLOWING FINDINGS OF FACT AND
CONCLUSIONS OF LAW:4

              A.          Petition Date. On May 20, 2019 (the “Petition Date”), each of the Debtors

filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code with the United States

Bankruptcy Court for the Southern District of New York (this “Court”). The Debtors have

continued in the management and operation of their businesses and properties as debtors-in-

possession pursuant to sections 1107 and 1108 of the Bankruptcy Code. No statutory committee

of unsecured creditors (to the extent such committee is appointed, the “Committee”), trustee, or

examiner has been appointed in the Cases.

              B.          Jurisdiction and Venue. This Court has core jurisdiction over the Cases,

the Motion and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157(b) and 1334.

Venue for the Cases and proceedings on the Motion is proper before this Court pursuant to 28

U.S.C. §§ 1408 and 1409. The statutory and other predicates for the relief granted herein are

sections 105, 361, 362, 363, 364, 507 and 552 of the Bankruptcy Code, Bankruptcy Rules 2002,

4001, 6004, and 9014 and the Local Rules.

              C.          Notice. Notice of the Final Hearing and the Motion, and the relief requested

therein, complies with Bankruptcy Rules and the Local Rules, and no other notice need be provided

for entry of this Final Order.

              D.          Debtors’ Stipulations Regarding the Prepetition Facilities. Subject only

to the rights of parties in interest that are specifically set forth in Paragraph 5 below, the Debtors,

on their behalf and on behalf of their estates, admit, stipulate, acknowledge, and agree (Paragraphs

D and E hereof shall be referred to herein collectively as the “Debtors’ Stipulations”) as follows:



4
    Findings of fact shall be construed as conclusions of law, and conclusions of law shall be construed as findings
    of fact, as appropriate, pursuant to Bankruptcy Rule 7052.

                                                         4
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                        Pg 104 of 288


                    (i)     Prepetition Bridge Loan Credit Facility. Pursuant to that certain

Bridge Credit Agreement dated as of November 8, 2018 (as amended, restated or otherwise

modified from time to time, the “Prepetition Bridge Loan Credit Agreement,” and collectively

with any other agreements and documents executed or delivered in connection therewith, including

the “Loan Documents” as defined therein, each as may be amended, restated, supplemented, or

otherwise modified from time to time, the “Prepetition Bridge Loan Documents”), among (a)

Aegerion Pharmaceuticals, Inc. (the “Borrower”), as borrower, (b) the other financial institutions

party thereto as “Lenders” (collectively, in their capacity as such, the “Prepetition Bridge

Lenders”), and (c) Cantor Fitzgerald Securities, as administrative agent and collateral agent ( in

such capacities, the “Prepetition Agent” and, together with the Prepetition Bridge Lenders and any

other party to which Prepetition Bridge Loan Obligations (as defined below) are owed, the

“Prepetition Bridge Loan Secured Parties”), the Prepetition Bridge Loan Secured Parties agreed to

extend loans and other financial accommodations to, the Borrower pursuant to the Prepetition

Bridge Loan Documents. All obligations of the Debtors arising under the Prepetition Bridge Loan

Credit Agreement (including all “Roll Up Loans” (the “Roll Up Loans”) and the other

“Obligations”, each as defined therein) or the other Prepetition Bridge Loan Documents shall

collectively be referred to herein as the “Prepetition Bridge Loan Obligations.”

                   (ii)     Novelion Intercompany Loan Credit Agreement. Pursuant to that

certain Amended and Restated Loan and Security Agreement, dated as of March 15, 2018, between

the Novelion Therapeutics Inc. (“Novelion” and, collectively with the Prepetition Bridge Loan

Secured Parties, the “Prepetition Secured Parties”) and the Borrower (as amended by Amendment

No. 1 and Consent, dated as of November 8, 2018 and as further amended, modified, restated,

replaced or supplemented from time to time, the “Novelion Intercompany Loan Agreement” and,



                                                5
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 105 of 288


together with the Bridge Loan Credit Agreement, the “Prepetition Credit Agreements”), and

collectively with any other agreements and documents executed or delivered in connection

therewith, including the “Loan Documents” as defined therein, each as may be amended, restated,

supplemented, or otherwise modified from time to time, the “Novelion Intercompany Loan

Documents” and, collectively with the Prepetition Bridge Loan Documents, the “Prepetition Loan

Documents”), Novelion agreed to extend loans and other financial accommodations to, the

Borrower pursuant to the Novelion Intercompany Loan Documents. All obligations of the Debtors

arising under the Novelion Intercompany Loan Agreement (including the “Obligations”, as

defined therein, whether or not arising under the Novelion Loan Documents) or the other Novelion

Intercompany Loan Documents, whether presently existing or arising in the future, shall

collectively be referred to herein as the “Novelion Intercompany Loan Obligations” and,

collectively with the Prepetition Bridge Loan Obligations, the “Prepetition Obligations”. Pursuant

to the Subordination Agreement (defined below), the Prepetition Bridge Loan Secured Parties

agreed not to challenge, join, direct, support or encourage any other party in challenging or seeking

to challenge, the Novelion Intercompany Loan Obligations in the original aggregate amount of

$25 million (subject to reduction for certain repayments authorized under the Prepetition Loan

Documents) (the “Non-Contested Novelion Intercompany Amount”).

                   (iii)     Prepetition Liens and Prepetition Collateral.         Pursuant to the

Collateral Documents (each as defined in the Prepetition Credit Agreements) (as such documents

were amended, restated, supplemented, or otherwise modified from time to time, the “Prepetition

Collateral Documents”), by and among each of the Loan Parties party thereto (the “Grantors”),

Novelion and the Prepetition Agent, each Grantor granted to (i) the Prepetition Agent, for the

benefit of itself and the other Prepetition Bridge Loan Secured Parties, to secure the Prepetition



                                                 6
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 106 of 288


Bridge Loan Obligations, a first priority security interest in and continuing Lien (the “Prepetition

Bridge Loan Liens”) on substantially all of such Grantor’s assets and properties (which, for the

avoidance of doubt, includes Cash Collateral) and all proceeds, products, accessions, rents, and

profits thereof, in each case whether then owned or existing or thereafter acquired or arising,

subject to the terms of the Subordination Agreement (as defined below) with respect to the Roll

Up Loans and (ii) Novelion, to secure the Novelion Intercompany Loan Obligations, a first priority

security interest in and continuing Lien (the “Novelion Intercompany Loan Liens” and,

collectively with the Prepetition Bridge Loan Liens, the “Prepetition Liens”) on substantially all

of such Grantor’s assets and properties (which, for the avoidance of doubt, includes Cash

Collateral) and all proceeds, products, accessions, rents, and profits thereof, in each case whether

then owned or existing or thereafter acquired or arising, subject to the terms of the Subordination

Agreement. All “Collateral” as defined in the Prepetition Credit Agreements granted or pledged

by such Grantors pursuant to any Prepetition Collateral Document or any other Prepetition Loan

Document shall collectively be referred to herein as the “Prepetition Collateral.” As of the Petition

Date, (I) the Prepetition Bridge Loan Liens and the Novelion Intercompany Loan Liens supporting

the Non-Contested Novelion Intercompany Amount (a) are legal, valid, binding, enforceable, and

perfected Liens, (b) were granted to, or for the benefit of, the Prepetition Bridge Loan Secured

Parties and Novelion (as applicable) for fair consideration and reasonably equivalent value, (c) are

not subject to avoidance, recharacterization, or subordination pursuant to the Bankruptcy Code or

applicable non-bankruptcy law (except for the priming contemplated herein), and (d) are subject

and subordinate only to (A) the DIP Liens (as defined below), (B) the Carve-Out (as defined

below), (C) the Permitted Liens (as defined in the Prepetition Bridge Loan Credit Agreement) and

(D) solely with respect to the Roll Up Loans, as and to the extent set forth in the Subordination



                                                 7
19-11632-mg     Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17           Main Document
                                       Pg 107 of 288


Agreement, the Novelion Intercompany Loan Obligations, and (II) (w) the Prepetition Bridge Loan

Obligations and the Non-Contested Novelion Intercompany Amount constitute legal, valid, and

binding obligations of the applicable Debtors, enforceable in accordance with the terms of the

applicable Prepetition Loan Documents (other than in respect of the stay of enforcement arising

from section 362 of the Bankruptcy Code), (x) no setoffs, recoupments, offsets, defenses, or

counterclaims to any of the Prepetition Bridge Loan Obligations or the Non-Contested Novelion

Intercompany Amount exist, (y) no portion of the Prepetition Bridge Loan Obligations or the Non-

Contested Novelion Intercompany Amount or any payments made to any or all of the Prepetition

Bridge Loan Secured Parties or Novelion on account of the Non-Contested Novelion

Intercompany Amount are subject to avoidance, disallowance, disgorgement, recharacterization,

recovery, subordination, attack, offset, counterclaim, defense, or “claim” (as defined in the

Bankruptcy Code) of any kind pursuant to the Bankruptcy Code or applicable non-bankruptcy law,

and (z) any guarantee under the Collateral Documents (as defined in the Prepetition Bridge Loan

Credit Agreement) shall continue in full force and effect to unconditionally guaranty the

Prepetition Bridge Loan Obligations and the Non-Contested Novelion Intercompany Amount

notwithstanding any use of Cash Collateral permitted hereunder or any financing and financial

accommodations extended by the DIP Secured Parties to the Debtors pursuant to the terms of this

Final Order or the DIP Loan Documents.

                  (iv)      Amounts Owed under Prepetition Loan Documents.           As of the

Petition Date, the applicable Debtors owed the Prepetition Bridge Loan Secured Parties, pursuant

to the Prepetition Bridge Loan Documents, without defense, counterclaim, reduction or offset of

any kind, in respect of loans made and other financial accommodations made by the Prepetition

Bridge Loan Secured Parties, an aggregate principal amount of not less than $72,976,717 with



                                               8
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                         Pg 108 of 288


respect to the bridge loan facility, which amount includes a principal amount of not less than

$22,500,000 with respect to the Roll-Up Loans, plus all accrued and hereafter accruing and unpaid

interest thereon and any additional fees, expenses (including any reasonable attorneys’,

accountants’, appraisers’, and financial advisors’ fees and expenses that are chargeable or

reimbursable under the Prepetition Bridge Loan Documents), and other amounts now or hereafter

due under the Prepetition Bridge Loan Documents. As of the Petition Date, the applicable Debtors

owed Novelion an aggregate principal amount of not less than $36,340,173 pursuant to the

Novelion Intercompany Loan Agreement of which amount, $19,393,700 is the outstanding Non-

Contested Novelion Intercompany Amount, plus all accrued and hereafter accruing and unpaid

interest thereon and any additional fees, expenses (including any reasonable attorneys’,

accountants’, appraisers’, and financial advisors’ fees and expenses that are chargeable or

reimbursable under the Novelion Intercompany Loan Documents), and other amounts now or

hereafter due under the Novelion Intercompany Loan Documents.

                    (v)       Release of Claims. Subject to the reservation of rights set forth in

Paragraph 5 below, each Debtor and its estate shall be deemed to have forever waived, discharged,

and released each of (i) the Prepetition Bridge Loan Secured Parties, (ii) Novelion, and (iii) each

of their respective affiliates, assigns or successors and the respective members, managers, equity

holders, affiliates, agents, attorneys, financial advisors, consultants, officers, directors, employees

and other representatives of the foregoing (all of the foregoing, collectively, in such capacity, the

“Prepetition Secured Party Releasees”) from any and all “claims” (as defined in the Bankruptcy

Code), counterclaims, causes of action (including causes of action in the nature of “lender

liability”), defenses, setoff, recoupment, other offset rights and other rights of disgorgement or

recovery against any and all of the Prepetition Secured Party Releasees, whether arising at law or



                                                  9
19-11632-mg       Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 109 of 288


in equity, relating to and/or otherwise in connection (as applicable) with the Prepetition Bridge

Loan Obligations, the Prepetition Bridge Loan Liens, the Non-Contested Novelion Intercompany

Amount or the debtor-creditor relationship between any of the Prepetition Bridge Loan Secured

Parties, on the one hand, and any of         the Debtors, on the other hand, including (I) any

recharacterization, subordination, avoidance, disallowance or other claim arising under or pursuant

to section 105 or chapter 5 of the Bankruptcy Code or under any other similar provisions of

applicable state law, federal law, or municipal law and (II) any right or basis to challenge or object

to the amount, validity, or enforceability of the Prepetition Bridge Loan Obligations, the Non-

Contested Novelion Intercompany Amount, or any payments or other transfers made on account

of the Prepetition Bridge Loan Obligations or the Non-Contested Novelion Intercompany Amount,

or the validity, enforceability, priority, or non-avoidability of the Prepetition Liens securing the

Prepetition Bridge Loan Obligations and the Non-Contested Novelion Intercompany Amount,

including any right or basis to seek any disgorgement or recovery of payments of cash or any other

distributions or transfers previously received by any of the Prepetition Secured Party Releasees.

             E.        Cash Collateral. All of the Debtors’ cash, including any cash in deposit

accounts of the Debtors, wherever located, constitutes Cash Collateral of the Prepetition Secured

Parties.

             F.        Subordination Agreement.       The Subordination Agreement dated as of

November 8, 2018 (as amended, restated, supplemented, or otherwise modified in accordance with

its terms, the “Subordination Agreement”) among the Prepetition Bridge Loan Secured Parties,

Novelion and Novelion Services USA, Inc. (“Novelion Services”) sets forth subordination and

other provisions governing the relative priorities and rights of the Prepetition Bridge Loan Secured

Parties and the Prepetition Bridge Loan Obligations and Prepetition Bridge Loan Liens, on the one



                                                 10
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                         Pg 110 of 288


hand, and the indebtedness and obligations of the Debtors to Novelion and Novelion Services, on

the other hand, including (a) the Novelion Intercompany Loan Obligations and the Novelion

Intercompany Liens and (b) any other documentation providing for any payment obligation of the

Debtors or any subsidiary of the Debtors to Novelion or Novelion Services, or any affiliate thereof,

including, without limitation, under (x) that certain Master Service Agreement, dated as of

December 1, 2016, between Novelion and the Borrower (as amended, modified or supplemented

from time to time) and (y) that certain Master Service Agreement, dated as of December 1, 2016,

between Novelion Services and the Buyer (as amended, modified or supplemented from time to

time). Pursuant to section 510 of the Bankruptcy Code, such Subordination Agreement and any

other intercreditor agreement or subordination agreement between and/or among the Prepetition

Agent, any Prepetition Bridge Loan Lender, Novelion, any Debtor or affiliate thereof, and any

other applicable intercreditor or subordination provisions contained in any credit agreement,

security agreement, indenture or related document, (i) shall remain in full force and effect, (ii)

shall continue to govern the relative priorities, rights and remedies of the Prepetition Bridge Loan

Secured Parties and Novelion (including the relative priorities, rights and remedies of such parties

with respect to the replacement liens and administrative expense claims and superpriority

administrative expense claims granted, or amounts payable, by the Debtors under this Interim

Order or otherwise and the modification of the automatic stay), and (iii) shall not be amended,

altered or modified by the terms of this Interim Order. Pursuant to the Subordination Agreement

and the Prepetition Credit Agreements, the Net Cash Proceeds (as defined in the Prepetition Bridge

Loan Credit Agreement) received from the Permitted Licensing Transaction (as defined in the

Prepetition Bridge Loan Credit Agreement) were to be remitted by the Borrower to repay (i) the

Prepetition Bridge Loans (but not the Roll Up Loans) and (ii) the Non-Contested Novelion



                                                11
19-11632-mg       Doc 14   Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                        Pg 111 of 288


Intercompany Amount, on a 58% and 42% basis, respectively (such payments, the “Permitted

Licensing Transaction Payments”).

             G.        Findings Regarding the DIP Facility.

                    (i)     Need for Postpetition Financing. The Debtors need to obtain the DIP

Facility and use Cash Collateral to, among other things, permit the orderly continuation of the

operation of their businesses, to maintain business relationships with vendors, suppliers, and

customers, to make payroll, to make capital expenditures, to satisfy other working capital and

operational needs, and to otherwise preserve the value of the Debtors’ estate. The Debtors’ access

to sufficient working capital and liquidity through the use of Cash Collateral and the borrowings

under the DIP Facility is vital to a successful reorganization and/or to otherwise preserve the

enterprise value of the Debtors’ estates. Immediate and irreparable harm will be caused to the

Debtors and their estates if financing is not obtained and permission to use Cash Collateral is not

granted, in each case in accordance with the terms of this Final Order and the DIP Loan

Documents.

                    (ii)    No Credit Available on More Favorable Terms. The Debtors have

been and continue to be unable to obtain financing on more favorable terms from sources other

than the DIP Secured Parties under the DIP Loan Documents and this Final Order. The Debtors

are unable to obtain unsecured credit allowable under section 503(b)(1) of the Bankruptcy Code

as an administrative expense or secured credit allowable only under sections 364(c)(1), 364(c)(2),

or 364(c)(3) of the Bankruptcy Code. The Debtors are unable to obtain secured credit under

section 364(d)(1) of the Bankruptcy Code without (a) granting to the DIP Secured Parties the

rights, remedies, privileges, benefits, and protections provided herein and in the DIP Loan

Documents, including the DIP Liens and the DIP Superpriority Claims (as defined below), (b)



                                                12
19-11632-mg       Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                         Pg 112 of 288


allowing the DIP Secured Parties to provide the loans and other financial accommodations under

the DIP Facility on the terms set forth herein and in the DIP Loan Documents, and (c) granting to

the Prepetition Secured Parties the rights, remedies, privileges, benefits, and protections provided

herein and in the DIP Loan Documents, including the Prepetition Secured Party Adequate

Protection (all of the foregoing described in clauses (a), (b), and (c) above, collectively, the “DIP

Protections”).

             H.        Adequate Protection for the Prepetition Secured Parties.                   The

Prepetition Bridge Loan Secured Parties have agreed, and Novelion is deemed to have agreed

pursuant to the terms of the Subordination Agreement, to permit the Debtors to use the Prepetition

Collateral, including the Cash Collateral, subject to the terms and conditions set forth herein,

including the protections afforded a party acting in “good faith” under section 364(e) of the

Bankruptcy Code. In addition, the DIP Facility contemplated hereby provides for a priming of the

Prepetition Liens pursuant to section 364(d) of the Bankruptcy Code. The Prepetition Secured

Parties are entitled to the adequate protection as set forth herein pursuant to sections 361, 362, 363,

and 364 of the Bankruptcy Code. Based on the Motion and on the record presented to this Court

at the Final Hearing, the terms of the proposed adequate protection arrangements, the use of the

Cash Collateral, and the DIP Facility contemplated hereby are fair and reasonable, reflect the

Debtors’ prudent exercise of business judgment consistent with their fiduciary duties, and

constitute reasonably equivalent value and fair consideration for the consent of the Prepetition

Secured Parties. Prepetition Bridge Loan Lenders holding 100% of the aggregate principal balance

of the Loans (each as defined in the Prepetition Bridge Loan Credit Agreement) have expressly

consented to the entry of this Final Order and the relief provided herein and pursuant to the terms

of the Prepetition Bridge Loan Credit Agreement. Notwithstanding anything to the contrary



                                                  13
19-11632-mg        Doc 14   Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 113 of 288


herein, the Prepetition Secured Parties’ consent to the DIP Facility and to the priming of the

Prepetition Liens by the DIP Liens is expressly limited to the present DIP Facility and the DIP

Liens securing the same and shall not be applicable to any other debtor-in-possession credit

facility, even if it contains substantially the same economic terms as this DIP Facility.

              I.        Section 552. In light of the subordination of their Liens and superpriority

administrative claims to the Carve-Out and the DIP Liens, each of the Prepetition Secured Parties

is entitled to all of the rights and benefits of section 552(b) of the Bankruptcy Code, and the

“equities of the case” exception shall not apply.

             J.         Business Judgment and Good Faith Pursuant to Section 364(e).

                     (i)     The DIP Secured Parties have indicated a willingness to provide

postpetition secured financing via the DIP Facility to the Debtors in accordance with the DIP Loan

Documents and this Final Order.

                     (ii)    The terms and conditions of the DIP Facility as set forth in the DIP

Loan Documents and this Final Order, and the fees, expenses and other charges paid and to be paid

thereunder or in connection therewith, are fair, reasonable, and the best available under the

circumstances, and the Debtors’ agreement to the terms and conditions of the DIP Loan Documents

and to the payment of such fees reflect the Debtors’ exercise of prudent business judgment

consistent with their fiduciary duties. Such terms and conditions are supported by reasonably

equivalent value and fair consideration.

                    (iii)    The DIP Secured Parties, the Prepetition Secured Parties, and the

Debtors, with the assistance and counsel of their respective advisors, have acted in good faith and

at arms’ length in, as applicable, negotiating, consenting to, and/or agreeing to, the DIP Facility,

the Debtors’ use of the Adequate Protection Collateral and the Prepetition Collateral (including



                                                 14
19-11632-mg       Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 114 of 288


Cash Collateral), the DIP Loan Documents and the DIP Protections (including the Prepetition

Secured Party Adequate Protection). The DIP Obligations (including all advances that are made

at any time to the Debtors under the DIP Loan Documents and the Debtors’ use of the Adequate

Protection Collateral and the Prepetition Collateral (including Cash Collateral) shall be deemed to

have been extended and/or consented to by the DIP Secured Parties and the Prepetition Secured

Parties for valid business purposes and uses and in good faith, as that term is used in section 364(e)

of the Bankruptcy Code, and in express and good faith reliance upon the protections offered by

section 364(e) of the Bankruptcy Code and this Final Order, and, accordingly, the DIP Liens, the

DIP Superpriority Claims, the Prepetition Secured Party Adequate Protection and the other DIP

Protections shall be entitled to the full protection of section 364(e) of the Bankruptcy Code and

this Final Order in the event this Final Order or any other order or any provision hereof or thereof

is vacated, reversed, amended, or modified, on appeal or otherwise.

             K.        Relief Essential; Best Interest. For the reasons stated above, the Debtors

have requested entry of this Final Order pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2),

and the Local Rules. Absent granting the relief set forth in this Final Order, the Debtors’ estates,

their businesses and properties and their ability to successfully reorganize or otherwise preserve

the enterprise value of the Debtors’ estates will be irreparably harmed. Consummation of the DIP

Facility and authorization of the use of Cash Collateral in accordance with this Final Order and the

DIP Loan Documents is therefor in the best interests of the Debtors’ estates and consistent with

their fiduciary duties. Based on all of the foregoing, sufficient cause exists for entry of the Final

Order pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2) and the applicable Local Rules.

       NOW, THEREFORE, based on the Motion and the record before this Court with respect

to the Motion, and with the consent of the Debtors, the Prepetition Agent, the Prepetition Bridge



                                                 15
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                         Pg 115 of 288


Loan Secured Parties, and the DIP Agent (on behalf of all of the DIP Secured Parties), and the

deemed consent of Novelion, to the form and entry of this Final Order, and good and sufficient

cause appearing therefor,

       IT IS ORDERED that:

       1.      Motion Granted. The Motion is hereby granted in accordance with the terms and

conditions set forth in this Final Order and the DIP Loan Documents. Any objections to the Motion

with respect to the entry of this Final Order that have not been withdrawn, waived, or settled, and

all reservations of rights included therein, are hereby denied and overruled.

       2.      DIP Loan Documents and Other Protections.

       (a)     Approval of DIP Loan Documents. The Debtors are expressly and immediately

 authorized to establish the DIP Facility, to execute, deliver, and perform under the DIP Loan

 Documents and this Final Order, to incur the DIP Obligations (as defined below), in accordance

 with, and subject to, the terms of this Final Order and the DIP Loan Documents, and to execute,

 deliver, and perform under all other instruments, certificates, agreements, and documents that

 may be required or necessary for the performance by the applicable Debtors under the DIP Loan

 Documents and the creation and perfection of the DIP Liens described in, and provided for, by

 this Final Order and the DIP Loan Documents. The Debtors are hereby authorized and directed

 to do and perform all acts and pay the principal, interest, fees, expenses, and other amounts

 described in the DIP Loan Documents as such become due pursuant to the DIP Loan Documents

 and this Final Order, including all closing fees, administrative fees, commitment fees, and

 reasonable attorneys’, financial advisors’, and accountants’ fees, and disbursements arising under

 the DIP Loan Documents and this Final Order, which amounts shall not be subject to further

 approval of this Court and shall be non-refundable and not subject to challenge in any respect;



                                                16
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 116 of 288


 provided, however, that the payment of the fees and expenses of the Lender Professionals (as

 defined below) shall be subject to the provisions of Paragraph 20(b). Upon their execution and

 delivery, the DIP Loan Documents shall represent the legal, valid and binding obligations of the

 applicable Debtors enforceable against such Debtors in accordance with their terms. Each officer

 of a Debtor acting singly is hereby authorized to execute and deliver each of the DIP Loan

 Documents, such execution and delivery to be conclusive evidence of such officer’s respective

 authority to act in the name of and on behalf of the Debtors.

       (b)     DIP Obligations. For purposes of this Final Order, the term “DIP Obligations” shall

mean all amounts and other obligations and liabilities owing by the respective Debtors under the

DIP Credit Agreement and other DIP Loan Documents (including all “Obligations” as defined in

the DIP Credit Agreement) and shall include the principal of, interest on, and fees, costs, expenses,

and other charges owing in respect of, such amounts (including any reasonable attorneys’,

accountants’, financial advisors’, and other fees, costs, and expenses that are chargeable or

reimbursable under the DIP Loan Documents and/or this Final Order), and any obligations in

respect of indemnity claims, whether contingent or otherwise.

       (c)     Authorization to Incur DIP Obligations and Use Cash Collateral. To enable the

Debtors to continue to operate their business and preserve and maximize the value of their estates,

during the period from the entry of this Final Order through and including a Termination

Declaration (as defined below), in each case unless extended by written agreement of the DIP

Agent and the Prepetition Agent (both at the direction of the requisite percentage of lenders) (the

period from the entry of this Final Order through and including such date, the “Final Period”), the

Debtors and the Borrower, as applicable, are hereby authorized to (x) use Cash Collateral and (y)

to borrow under the DIP Facility; and (ii) any proposed use of the proceeds of DIP Loans or use



                                                 17
19-11632-mg      Doc 14      Filed 05/21/19 Entered 05/21/19 01:10:17           Main Document
                                          Pg 117 of 288


of Cash Collateral shall be consistent with the terms and conditions of this Final Order and the DIP

Loan Documents, including the Approved Budget and the Budget Covenants as defined and

contained in Paragraph 2(e) below. All DIP Obligations shall be unconditionally guaranteed, on

a joint and several basis, by the DIP Guarantors, as further provided in the DIP Loan Documents.

       (d)     Budget. Attached hereto as Exhibit B is a rolling 13-week cash flow budget (the

“Initial Approved Budget”) that reflects on a line-item basis the Debtors’ (i) weekly projected cash

receipts (including from non-ordinary course assets sales) and (ii) weekly projected disbursements

(including ordinary course operating expenses, bankruptcy-related expenses under the Cases,

capital expenditures, and estimated fees and expenses of the DIP Agent (including counsel and

financial advisors therefor), the other DIP Secured Parties (including counsel and financial

advisors therefor), the Prepetition Agent (including counsel and financial advisors therefor), and

any other fees and expenses relating to the DIP Facility.

                       (i)     The Debtors shall at the end of every four (4) week period

                               commencing on Friday of the first full calendar week following the

                               Petition Date propose (and provide a copy to Novelion) an update to

                               the then-existing Approved Budget (as defined below) adding

                               thereto the forecast of cash receipts and cash disbursements

                               (including any Permitted Affiliate Services Payments (as defined in

                               the Prepetition Credit Agreement)) for the 13-week period

                               commencing with the calendar week immediately following the date

                               such proposed update is required to be delivered hereunder, which,

                               once approved in writing by the Prepetition Agent and the

                               administrative agent for the DIP Facility (the DIP Agent and



                                                18
19-11632-mg   Doc 14   Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                    Pg 118 of 288


                         together with the Prepetition Agent, the “Agents”)) (each, a

                         “Proposed Supplemental Budget” and, once approved in writing by

                         the applicable Agent(s) at the direction of the requisite percentage

                         of lenders of the applicable facility (or deemed approved, as

                         provided below), a “Supplemental Approved Budget”), shall

                         supplement and replace the then existing Approved Budget then in

                         effect (the Initial Approved Budget, as modified by any and all

                         Supplemental Approved Budgets, shall constitute the “Approved

                         Budget”) without further notice, motion, or application to, order of,

                         or hearing before, this Court; provided that if the applicable

                         Agent(s) at the direction of the requisite percentage of lenders of the

                         applicable facility have not objected to a proposed budget within

                         seven (7) days after delivery thereof, such proposed budget shall be

                         deemed acceptable to and approved by such Agent(s) and the

                         respective lenders for all purposes hereunder; provided, however,

                         that unless and until such Supplemental Approved Budget has been

                         approved (or deemed approved as provided above) by the applicable

                         Agent(s), the Debtors shall still be subject to and be governed by the

                         terms of the Approved Budget then in effect in accordance with this

                         Interim Order, and the Prepetition Secured Parties shall have no

                         obligation to permit the use of Cash Collateral other than with

                         respect thereto.




                                            19
19-11632-mg   Doc 14      Filed 05/21/19 Entered 05/21/19 01:10:17           Main Document
                                       Pg 119 of 288


                  (ii)      The Initial Approved Budget and each Proposed Supplemental

                            Budget shall include a memo item reflecting cumulative transfers

                            that may be required to each direct or indirect non-debtor subsidiary

                            of the Debtors (the “Foreign Subsidiaries”) irrespective of expense

                            categories. Each Proposed Supplemental Budget shall include a

                            consolidating cash flow schedule illustrating budgeted cash flows

                            for the Foreign Subsidiaries aggregated by geography and broken

                            down by use of funds.

                  (iii)     By no later than 11:59 p.m. (New York, New York time) by the third

                            Business Day of each calendar week, and commencing following

                            the first full week following the Petition Date, the Debtors shall

                            deliver to the Prepetition Agent, Prepetition Bridge Lenders, DIP

                            Agent and DIP Lenders variance reports (in substantially the same

                            format as the Budget) showing actual cash receipts and

                            disbursements for the immediately preceding week, noting therein

                            all variances, on a line-item basis, from values set forth for such

                            period(s) in the Initial Budget or the most current Supplemental

                            Approved Budget, as applicable. For the avoidance of doubt, such

                            weekly variance reports shall include actual cash flows to Foreign

                            Subsidiaries by geography broken down by use of funds.

                  (iv)      Notwithstanding anything to the contrary in this Final Order, the

                            professional fees, costs and expenses of the Lender Professionals (as

                            defined below) (the “Lender Professional Fees”) shall be due,



                                             20
19-11632-mg       Doc 14   Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                        Pg 120 of 288


                              payable and paid in accordance with the terms of this Final Order

                              and the Professional Fees (as defined below) shall be due, payable

                              and paid subject to this Final Order, the Bankruptcy Code, the

                              Bankruptcy Rules, the Local Rules and any interim compensation

                              procedures order entered by this            Court, in    each case,

                              notwithstanding any budgeted amounts for such fees, costs and

                              expenses set forth in the Approved Budget, and the Debtors shall

                              not be deemed to have breached the terms of the Approved Budget

                              or the Budget Covenants (as defined below) to the extent the actual

                              amount of such fees, costs and expenses exceed the applicable

                              budgeted amounts as set forth in the Approved Budget.

       (e)      Budget Covenants. The Debtors shall only incur DIP Obligations and expend Cash

 Collateral and other Adequate Protection Collateral proceeds thereof in accordance with the

 purposes, and in the time periods, set forth in the Approved Budget (and in the case of the costs

 and expenses of the DIP Agent, the other DIP Secured Parties, and the Prepetition Agent, in

 accordance with the DIP Loan Documents and this Final Order without being limited by the

 Approved Budget), subject to the following permitted variances (collectively, the “Permitted

 Variances”):

                (i)    permitted variances with respect to the actual operating disbursements of

                       the Debtors shall be tested weekly initially on the third Business Day of the

                       second full week following the Petition Date (the “First Testing Date”)

                       (testing the period from the Petition Date through and including such date

                       (such initial testing period, the “First Testing Period”)) and continuing on



                                                21
19-11632-mg   Doc 14   Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                    Pg 121 of 288


                  the third Business Day of each week thereafter (each, a “Subsequent Testing

                  Date”) (in the case of the first Subsequent Testing Date, testing the trailing

                  three week period ending on the Friday before such Subsequent Testing

                  Date (the “Second Testing Period”), and in the case of each Subsequent

                  Testing Date that follows, testing the trailing four week period ending on

                  the Friday before the applicable Subsequent Testing Date (each, a “Four

                  Week Testing Period”)) as follows: (A) for the First Testing Date, the sum

                  of all actual disbursements of the Debtors (calculated in the same manner

                  as the “Total Operating Disbursements” in the Approved Budget were

                  calculated) for the First Testing Period shall not exceed 125% of the sum of

                  the “Total Operating Disbursements” for such First Testing Period as set

                  forth in the Approved Budget, (B) for the first Subsequent Testing Date, the

                  sum of all actual disbursements of the Debtors (calculated in the same

                  manner as the “Total Operating Disbursements” in the Approved Budget

                  were calculated) for the Second Testing Period shall not exceed 120% of

                  the sum of the “Total Operating Disbursements” for such Second Testing

                  Period as set forth in the Approved Budget, and (C) for each Subsequent

                  Testing Date, the sum of all actual disbursements of the Debtors (calculated

                  in the same manner as the “Total Operating Disbursements” in the

                  Approved Budget were calculated) for the immediately preceding Four

                  Week Testing Period shall not exceed 115% of the sum of the “Total

                  Operating Disbursements” for such Four Week Testing Period as set forth

                  in the Approved Budget; and



                                           22
19-11632-mg     Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                       Pg 122 of 288


              (ii)   permitted variances with respect to the actual cash receipts of the Debtors

                     shall be tested weekly initially on the First Testing Date (testing the First

                     Testing Period) and continuing on the Subsequent Testing Date of every

                     week thereafter (testing the applicable Four Week Testing Period) as

                     follows: (A) for the First Testing Date, the sum of actual receipts of the

                     Debtors for the First Testing Period shall not be less than 75% of the sum

                     of the “Total Receipts” for such First Testing Period as set forth in the

                     Approved Budget, (B) for the first Subsequent Testing Date, the sum of

                     actual receipts of the Debtors for the Second Testing Period shall not be less

                     than 80% of the sum of the “Total Receipts” for such Second Testing Period

                     as set forth in the Approved Budget, and (C) for every other Subsequent

                     Testing Date thereafter, the sum of actual receipts of the Debtors for the

                     immediately preceding Four Week Testing Period shall not be less than 80%

                     of the sum of the “Total Receipts” for such Four Week Testing Period as

                     set forth in the Approved Budget; provided, that for the purposes of

                     determining compliance with this clause (c)(ii) with respect to an applicable

                     testing period, (x) if a cash receipt that was scheduled in the Approved

                     Budget, as then applicable, to be received during such applicable testing

                     period is received within three (3) business days after such applicable

                     testing period, such receipt may, at the Debtors’ election, be applied as if it

                     was received during such applicable testing period; and (y) if a cash receipt

                     that was scheduled in the Approved Budget, as then applicable, to be

                     received in the next subsequent testing period is received during such



                                               23
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 123 of 288


                       applicable testing period, such receipt may, at the Debtors’ election, be

                       applied as if it was received during the next subsequent testing period and

                       not such applicable testing period.

The budget-related covenants under this Paragraph 2(e) are collectively referred to herein as the

“Budget Covenants.”

       (f)     Interest, Fees, Costs, Indemnities and Expenses. The DIP Obligations shall bear

 interest at the rates, and be due and payable (and paid), as set forth in, and in accordance with the

 terms and conditions of, this Final Order and the DIP Loan Documents, in each case without

 further notice, motion, or application to, order of, or hearing before, this Court. The Debtors shall

 pay on demand all fees, costs, indemnities, expenses (including reasonable out-of-pocket legal

 and other professional fees and expenses of the DIP Agent and the other DIP Secured Parties) and

 other charges payable under the terms of the DIP Loan Documents. All such fees, costs,

 indemnities, expenses and disbursements, whether incurred, paid or required to be paid

 prepetition or post-petition and whether or not budgeted in the Approved Budget, are hereby

 affirmed, ratified, authorized and payable (and any funds held by the DIP Agent and/or its

 professionals as of the Petition Date for payment of such fees, costs, indemnities, expenses and

 disbursements may be applied for payment) as contemplated in this Final Order and the DIP Loan

 Documents, and, subject to the provisions of Paragraph 20(b) with respect to the fees and

 expenses of the Lender Professionals, shall be non-refundable and not subject to challenge in any

 respect.

       (g)     Use of DIP Facility and Proceeds of Adequate Protection Collateral. The Borrower

 shall apply the proceeds of all Adequate Protection Collateral solely in accordance with this Final

 Order and the DIP Loan Documents. Without limiting the foregoing, the Debtors shall not be



                                                 24
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 124 of 288


 permitted to make any payments (from the Adequate Protection Collateral, the proceeds of DIP

 Loans or otherwise) on account of any prepetition debt or obligation prior to the effective date of

 a confirmed chapter 11 plan or plans with respect to any of the Debtors, except: (a) with respect

 to the Prepetition Obligations as set forth in this Final Order; (b) as provided in any order in

 connection with the First Day Motions (as defined in the Restructuring Support Agreement (as

 defined below)) (the “First Day Orders”); (c) as expressly provided in other motions, orders, and

 requests for relief, each in form and substance acceptable to the DIP Agent, the DIP Lenders, the

 Prepetition Agent, the Prepetition Bridge Lenders and Novelion prior to such motion, order, or

 request for such relief being filed; or (d) as otherwise expressly provided in the DIP Credit

 Agreement, without giving effect to any amendment or waiver thereof to which the DIP Agent

 has not consented in writing.

       (h)     Conditions Precedent. The DIP Secured Parties and Prepetition Secured Parties

each have no obligation to extend credit under the DIP Facility or permit use of any Adequate

Protection Collateral or Prepetition Collateral or any proceeds thereof, including Cash Collateral,

as applicable, during the Final Period unless and until (i) all conditions precedent to the extension

of credit and/or use of Adequate Protection Collateral, Prepetition Collateral or proceeds thereof

under the DIP Loan Documents and this Final Order have been satisfied in full or waived by the

DIP Agent and the Prepetition Agent in accordance with the DIP Loan Documents or Section

10.01 of the Prepetition Bridge Loan Credit Agreement, as applicable, and this Final Order, or (ii)

otherwise ordered to do so by this Court.

       (i)     Permitted Licensing Transaction Payments. (i) The Debtors may use proceeds of

Permitted Licensing Transaction Payments due and payable to the Prepetition Bridge Loan

Secured Parties in the proportion set forth in Schedule 1.01 of the Prepetition Bridge Loan Credit



                                                 25
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                         Pg 125 of 288


Agreement in accordance with the Budget and (ii) the Permitted Licensing Transaction Payments

due and payable to Novelion in the proportion set forth in Schedule 1.01 of the Prepetition Bridge

Loan Credit Agreement shall be placed into a segregated account held by the Debtors (the

“Novelion Segregated Licensing Account”). At any time prior to an Event of Default under this

Final Order, and upon written notice to the Debtors and the Prepetition Agent, Novelion may

request a withdrawal from the Novelion Segregated Licensing Account, and any such draw request

shall be honored by the Debtors within two (2) business days and be deemed to reduce the Non-

Contested Novelion Intercompany Amount claim under the Plan in an amount equal to $1.75 for

every dollar drawn, as set forth therein.

       (j)     DIP Liens. As security for the DIP Obligations, effective as of the Petition Date,

the following security interests and Liens, which shall immediately and without any further action

by any Person be valid, binding, permanent, perfected, continuing, enforceable, and non-avoidable

upon the entry of this Final Order, are hereby granted by the Debtors to the DIP Agent, for itself

and the other DIP Secured Parties (all such security interests and Liens granted to the DIP Agent

for the benefit of all the DIP Secured Parties pursuant to this Final Order and the DIP Loan

Documents, the “DIP Liens”), on all Adequate Protection Collateral, in each case subject to the

Carve-Out:

               (I)    pursuant to section 364(c)(3) of the Bankruptcy Code, a perfected, binding,
               continuing, enforceable, and non-avoidable Lien upon all Adequate Protection
               Collateral that is subject solely to the Prepetition Prior Liens, which DIP Lien shall
               be junior only to the Prepetition Prior Liens and the Carve-Out; and

               (III) pursuant to section 364(d)(1) of the Bankruptcy Code, a perfected, binding,
               continuing, enforceable and non-avoidable first priority, senior priming Lien on all
               other Adequate Protection Collateral (including Cash Collateral), which DIP Lien
               (x) shall be senior to the Adequate Protection Liens and senior and priming to (A)
               the Prepetition Liens and (B) any Liens that are junior to the Prepetition Liens or
               the Adequate Protection Liens, after giving effect to any intercreditor or
               subordination agreements (the Liens referenced in clauses (A) and (B), collectively,


                                                26
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 126 of 288


               the “Primed Liens”) and shall be junior only to the Prepetition Prior Liens and the
               Carve-Out.

       (k)     DIP Lien Priority. Notwithstanding anything to the contrary contained in this Final

Order or the DIP Loan Documents, for the avoidance of doubt, the DIP Liens granted to the DIP

Agent for the benefit of the DIP Secured Parties shall in each and every case be first priority senior

Liens that (i) are subject only to the Prepetition Prior Liens, and, to the extent provided in this

Final Order and the DIP Loan Documents, shall also be subject to the Carve-Out, and (ii) except

as provided in the immediately preceding sub-clause (i), are senior to all prepetition and

postpetition Liens or other interests of any kind of any other person or entity (including the Primed

Liens and the Adequate Protection Liens), whether created voluntarily or involuntarily (including

by order of a court).

       (l)     Enforceable Obligations. The DIP Loan Documents shall constitute and evidence

the valid and binding DIP Obligations of the Debtors, which DIP Obligations shall be enforceable

against the Debtors, their estates and any successors thereto (including any trustee or other estate

representative in any Successor Case (as defined below)), and their creditors and other parties-in-

interest, in accordance with their terms. No obligation, payment, transfer, or grant of security

under the DIP Credit Agreement, the other DIP Loan Documents, or this Final Order shall be

stayed, restrained, voidable, avoidable, disallowable or recoverable under the Bankruptcy Code or

under any applicable law (including under sections 502(d), 544, 547, 548, or 549 of the Bankruptcy

Code or under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent

Conveyance Act, or similar statute or common law), or subject to any avoidance, reduction, setoff,

surcharge, recoupment, offset, recharacterization, subordination (whether equitable, contractual,

or otherwise), counterclaim, cross-claim, defense, or any other challenge under the Bankruptcy

Code or any applicable law or regulation by any person or entity.


                                                 27
19-11632-mg      Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                        Pg 127 of 288


       (m)     Superpriority Administrative Claim Status. In addition to the DIP Liens granted

herein, effective immediately upon entry of this Final Order, all of the DIP Obligations shall

constitute allowed superpriority administrative claims pursuant to section 364(c)(1) of the

Bankruptcy Code, which shall have priority, subject only to the payment of the Carve-Out in

accordance with this Final Order, over all administrative expense claims, adequate protection and

other diminution claims (including the Adequate Protection Superpriority Claims (as defined

below)), priority and other unsecured claims, and all other claims against the Debtors or their

estates, now existing or hereafter arising, of any kind or nature whatsoever, including

administrative expenses or other claims of the kinds specified in, or ordered pursuant to, sections

105, 326, 328, 330, 331, 503(a), 503(b), 506(c), 507(a), 507(b), 546, 726, 1113, and 1114 or any

other provision of the Bankruptcy Code or otherwise, whether or not such expenses or claims may

become secured by a judgment Lien or other non-consensual Lien, levy, or attachment (the “DIP

Superpriority Claims”). The DIP Superpriority Claims shall, for purposes of section 1129(a)(9)(A)

of the Bankruptcy Code, be considered administrative expenses allowed under section 503(b) of

the Bankruptcy Code, shall be against each Debtor on a joint and several basis, and shall be payable

from and have recourse to all prepetition and postpetition property of the Debtors and all proceeds

thereof, excluding Avoidance Actions (as defined below) but including Avoidance Actions

Proceeds. Other than as expressly provided in the DIP Credit Agreement and/or this Final Order

with respect to the Carve-Out, no costs or expenses of administration, including professional fees

allowed and payable under sections 328, 330, or 331 of the Bankruptcy Code, or otherwise, that

have been or may be incurred in these proceedings, or in any Successor Cases, and no priority

claims are, or will be, senior to, prior to, or on a parity with the DIP Superpriority Claims or the




                                                28
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 128 of 288


DIP Obligations, or with any other claims of the DIP Secured Parties arising under the DIP Loan

Documents and/or this Final Order.

       (n) Priority of DIP Liens and DIP Superpriority Claims. The DIP Liens and the DIP

Superpriority Claims: (A) shall not be subject to sections 506(c), 510, 549, 550, or 551 of the

Bankruptcy Code or the “equities of the case” exception of section 552, (B) shall not be

subordinate to, or pari passu with, (x) any Lien that is avoided and preserved for the benefit of the

Debtors and their estates under section 551 of the Bankruptcy Code or otherwise or (y) any Liens

or claims of any Debtor or any direct or indirect subsidiary thereof against any Debtor or any of

such Debtor’s property, (C) shall be valid and enforceable against any trustee or any other estate

representative elected or appointed in the Cases, upon the conversion of any of the Cases to a case

under chapter 7 of the Bankruptcy Code or in any other proceedings related to any of the foregoing

(each, a “Successor Case”), and/or upon the dismissal of any of the Cases, and (D) notwithstanding

anything to the contrary in any “first day” orders of this Court in any of the Cases, shall be senior

to any administrative claims arising under any such “first day” orders.

       3.       Adequate Protection. (a) In consideration for the use of the Prepetition Collateral

(including Cash Collateral) and the priming of the Prepetition Liens, the Prepetition Agent, for the

benefit of the Prepetition Bridge Loan Secured Parties, shall receive the following adequate

protection (collectively referred to as the “Prepetition Bridge Loan Secured Parties Adequate

Protection”):

                     (i)     Prepetition Bridge Loan Secured Party Adequate Protection Liens.

To the extent there is a diminution in value of the interests of the Prepetition Bridge Loan Secured

Parties in the Prepetition Collateral (including Cash Collateral) from and after the Petition Date,

whether or not resulting from the use, sale, or lease by the Debtors of the applicable Prepetition



                                                 29
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 129 of 288


Bridge Loan Collateral (including Cash Collateral), the granting of the DIP Superpriority Claims,

the granting of the DIP Liens, the subordination of the Prepetition Liens thereto and to the Carve-

Out, the imposition or enforcement of the automatic stay of section 362(a) of the Bankruptcy Code

(“Diminution in Prepetition Collateral Value”), the Prepetition Agent, for the benefit of all the

Prepetition Bridge Loan Secured Parties, is hereby granted, subject to the Carve-Out and the terms

and conditions set forth below, pursuant to sections 361, 363(e), and 364 of the Bankruptcy Code,

replacement Liens upon all of the “Adequate Protection Collateral”, excluding all of the Debtors’

claims and causes of action under sections 502(d), 544, 545, 547, 548, 549, and 550 of the

Bankruptcy Code and under any applicable state Uniform Voidable Transactions Act, Uniform

Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, and similar statutes or common

law (collectively, “Avoidance Actions”), but including any proceeds or property recovered,

unencumbered or otherwise from Avoidance Actions, whether by judgment, settlement or

otherwise (“Avoidance Actions Proceeds”) (such adequate protection replacement Liens, the

“Prepetition Bridge Loan Secured Party Adequate Protection Liens”). “Adequate Protection

Collateral” shall include, without limitation, any and all tangible and intangible pre- and post-

petition property of the Debtors, whether existing before, on or after the Petition Date, together

with any proceeds thereof, including, without limitation, any and all cash and any investment of

such cash, inventory, goods, accounts, accounts receivable, other rights to payment whether arising

before or after the Petition Date, contracts, properties, plants, fixtures, machinery, equipment,

general intangibles, payment intangibles, documents, instruments, securities, chattel paper,

interests in leaseholds (provided, however, that solely to the extent that any lease prohibits the

granting of a lien thereon, or otherwise prohibits hypothecation of the leasehold interest, then in

such event there shall only be a lien on the economic value of, proceeds of sale or other disposition



                                                 30
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 130 of 288


of, and any other proceeds and products of such leasehold interests unless the applicable provision

is rendered ineffective by applicable non-bankruptcy law or the Bankruptcy Code), real property,

deposit accounts (except for any account created to hold an adequate assurance deposit for utility

providers, pursuant to separate order of this Court), securities accounts, investment property,

letters of credit, letter-of-credit rights, patents, copyrights, trademarks, trade names, rights under

license agreements and other intellectual property, commercial tort claims, capital stock of

subsidiaries, wherever located, and the proceeds, products, rents, accession and profits of the

foregoing.

                    (ii)      Adequate Protection Superpriority Claims.           To the extent of

Diminution in Prepetition Collateral Value, the Prepetition Bridge Loan Secured Parties are hereby

further granted, subject to the Carve-Out, allowed superpriority administrative claims (such

adequate protection superpriority claims, the “Prepetition Bridge Loan Secured Party Adequate

Protection Superpriority Claims”), pursuant to section 507(b) of the Bankruptcy Code, with

priority over all administrative expense claims and priority and other unsecured claims against the

Debtors or their estates, now existing or hereafter arising, of any kind or nature whatsoever,

including administrative expenses of the kind specified in or ordered pursuant to sections 105, 326,

328, 330, 331, 503(a), 503(b), 506(c), 507(a), 507(b), 546(c), 546(d), 726 , 1113, 1114 or any other

provision of the Bankruptcy Code or otherwise, junior only to the DIP Superpriority Claims and

the Carve-Out to the extent provided herein and in the DIP Loan Documents, and payable from

and having recourse to all prepetition and postpetition property of the Debtors and all proceeds

thereof (excluding Avoidance Actions but including all Avoidance Actions Proceeds); provided,

however, that the Prepetition Secured Parties shall not receive or retain any payments, property,

or other amounts in respect of the Adequate Protection Superpriority Claims unless and until all



                                                 31
19-11632-mg       Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 131 of 288


DIP Obligations have been Paid in Full (as defined below). Subject to the relative priorities set

forth above, the Prepetition Bridge Loan Secured Party Adequate Protection Superpriority Claims

against each Debtor shall be allowed and enforceable against each Debtor and its estate on a joint

and several basis. For purposes of this Final Order, the terms “Paid in Full,” “Repaid in Full,”

“Repay in Full,” and “Payment in Full” shall mean, with respect to any referenced DIP Obligations

and/or Prepetition Obligations, the indefeasible payment in full in cash of all DIP Obligations or

Prepetition Obligations, respectively (other than contingent obligations, indemnities and expenses

related thereto that, in each case, are not then payable or in existence or for which no claim has

been asserted).

                   (iii)     Priority of Prepetition Bridge Loan Secured Party Adequate

Protection Liens and Prepetition Bridge Loan Secured Party Adequate Protection Superpriority

Claims. The Prepetition Bridge Loan Secured Party Adequate Protection Liens and the Prepetition

Bridge Loan Secured Party Adequate Protection Superpriority Claims, in each case subject to the

Carve-Out, (A) shall not be subject to sections 510, 549, 550, or 551 of the Bankruptcy Code or,

section 506(c) of the Bankruptcy Code or the “equities of the case” exception of section 552 of the

Bankruptcy Code, (B) shall not be subordinate to, or pari passu with, (x) any Lien that is avoided

and preserved for the benefit of the Debtors and their estates under section 551 of the Bankruptcy

Code or otherwise or (y) any Liens or claims of any Debtor or any direct or indirect subsidiary

thereof against any Debtor or any of such Debtor’s property, (C) shall be valid, binding, perfected

and enforceable against any trustee or any other estate representative elected or appointed in the

Cases or any Successor Cases, and/or upon the dismissal of any of the Cases, and (D)

notwithstanding anything to the contrary in any “first day” orders of this Court in any of the Cases,

shall be senior to any administrative claims arising under any such “first day” orders.



                                                 32
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                         Pg 132 of 288


Notwithstanding anything to the contrary herein, each of (x) the Roll Up Loans and (y) the

Prepetition Bridge Loan Secured Party Adequate Protection Liens and the Prepetition Bridge Loan

Secured Party Adequate Protection Superpriority Claims with respect to the Roll Up Loans, shall

be junior in priority to the Novelion Adequate Protection Liens and Novelion Adequate Protection

Claims (each as defined below).

                   (iv)       Interest, Professional Fees and Other Adequate Protection Payments.

Without limiting any rights of the Prepetition Agent and the other Prepetition Bridge Loan Secured

Parties under section 506(b) of the Bankruptcy Code, which rights are hereby preserved, and in

consideration, and as a requirement, for obtaining the consent of the Prepetition Bridge Loan

Secured Parties to the entry of this Final Order and the Debtors’ consensual use of Cash Collateral

as provided herein, the Debtors shall, subject to the Carve-Out, (i) pay or reimburse in cash the

Prepetition Agent for all fees, costs, expenses, and charges (including the reasonable fees, costs,

and expenses of counsel and financial advisors for the Prepetition Agent and the other Prepetition

Bridge Loan Secured Parties) (x) outstanding as of the Petition Date, to the extent, and at the times,

payable under the Prepetition Loan Documents, including any unpaid fees, costs and expenses

accrued prior to the Petition Date, and (y) to the extent arising and relating to the period after the

Petition Date, as provided in Paragraph 20(b) below and (ii) cause any and all interest on the

Prepetition Bridge Loan Obligations under the Prepetition Bridge Loan Credit Agreement to

accrue at the non-default rate(s) set forth therein, which such interest shall be paid in kind by being

capitalized and added to the outstanding principal balance of the Prepetition Bridge Loan

Obligations (after which time such capitalized interest shall be treated as a portion of the

outstanding principal balance of the Prepetition Bridge Loan Obligations for all purposes of the

Credit Agreement, including without limitation the accrual of interest thereon at the interest rates



                                                  33
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 133 of 288


specified therein), in the case of each of sub-clauses (i) and (ii) above, whether or not budgeted in

the Approved Budget, and without further notice (except as provided in Paragraph 20(b) below

with respect to postpetition professional fees, costs, and expenses), motion, or application to, order

of, or hearing before, this Court.

                    (v)      The Debtors shall deliver to the Prepetition Secured Parties all

information, reports, documents and other material that the Debtors provide to the DIP Secured

Parties pursuant to the DIP Loan Documents.

                   (vi)      Survival. Unless otherwise expressly set forth herein, any consent or

approval rights or similar rights granted or referenced in this Final Order in favor of any or all of

the DIP Agent, the other DIP Secured Parties, the Prepetition Agent and the other Prepetition

Secured Parties may be exercised (or not exercised) in the sole discretion of such party.

                   (vii)     Consent to Priming and Adequate Protection. The Prepetition Agent,

on behalf of the Prepetition Secured Parties, and Novelion pursuant to the Subordination

Agreement, consents to the Prepetition Secured Party Adequate Protection and the priming

provided for herein; provided, however, that such consent of the Prepetition Agent and Novelion

to the priming of the Prepetition Liens and the use of Cash Collateral is expressly conditioned upon

the entry of this Final Order, and such consent shall not be deemed to extend to any other Cash

Collateral usage or other replacement financing or debtor-in-possession financing other than the

DIP Facility provided under the DIP Loan Documents; and provided, further, that such consent

shall be of no force and effect in the event this Final Order is not entered or is entered and

subsequently reversed, modified, stayed, or amended (unless such reversal, modification, stay, or

amendment is acceptable to the Prepetition Agent) or the DIP Loan Documents and DIP Facility

as set forth herein are not approved.



                                                 34
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                         Pg 134 of 288


                  (viii)      Right to Seek Additional Adequate Protection.                Under the

circumstances and given that the above-described adequate protection is consistent with the

Bankruptcy Code, including section 506(b) thereof, this Court finds that the adequate protection

provided herein is reasonable to protect the interests of the Prepetition Secured Parties. However,

the Prepetition Agent, at the direction of and on behalf of the Prepetition Bridge Loan Secured

Parties, may request Court approval for additional or alternative adequate protection, without

prejudice to any objection of the Debtors or any other party in interest to the request for or grant

of any additional or alternative adequate protection (except as provided in the Subordination

Agreement); provided that any such additional or alternative adequate protection shall at all times

be subordinate and junior to the claims and Liens of the DIP Secured Parties granted under this

Final Order and the DIP Loan Documents. The consent of the Prepetition Bridge Loan Secured

Parties to the priming of the Prepetition Liens by the DIP Liens and the Debtors’ use of Cash

Collateral on the terms set forth herein does not constitute, and shall not be construed as

constituting, an acknowledgment or stipulation by the Prepetition Bridge Loan Secured Parties

that their respective interests in the Prepetition Collateral are adequately protected pursuant to this

Final Order or otherwise.

       (b) In consideration for the use of the Prepetition Collateral (including Cash Collateral),

Novelion shall receive the following adequate protection (collectively referred to as the “Novelion

Adequate Protection” and together with Prepetition Bridge Loan Secured Parties Adequate

Protection, the “Prepetition Secured Party Adequate Protection”):

                     (i)      Adequate Protection Liens. To the extent there is a Diminution in

Prepetition Collateral Value, Novelion is hereby granted, subject to the Carve-Out and the terms

and conditions set forth below, pursuant to sections 361 and 363 of the Bankruptcy Code,



                                                  35
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                         Pg 135 of 288


replacement Liens upon all of the Adequate Protection Collateral, including Avoidance Actions

Proceeds (such adequate protection replacement Liens, the “Novelion Adequate Protection Liens”

and, together with the Prepetition Bridge Loan Secured Parties Adequate Protection Liens, the

“Adequate Protection Liens”).

                   (ii)      Adequate Protection Superpriority Claims.          To the extent of

Diminution in Prepetition Collateral Value, Novelion is hereby further granted allowed

superpriority administrative claims (such adequate protection superpriority claims, the “Novelion

Adequate Protection Superpriority Claims” and, together with the Prepetition Bridge Loan Secured

Parties Adequate Protection Superpriority Claims the “Adequate Protection Superpriority

Claims”), pursuant to section 507(b) of the Bankruptcy Code, with priority, subject to the Carve-

Out, over all administrative expense claims and priority and other unsecured claims against the

Debtors or their estates, now existing or hereafter arising, of any kind or nature whatsoever,

including administrative expenses of the kind specified in or ordered pursuant to sections 105, 326,

328, 330, 331, 503(a), 503(b), 506(c), 507(a), 507(b), 546(c), 546(d), 726 , 1113, 1114 or any other

provision of the Bankruptcy Code or otherwise, and payable from and having recourse to all

prepetition and postpetition property of the Debtors and all proceeds thereof (excluding Avoidance

Actions but including all Avoidance Actions Proceeds). Subject to the relative priorities set forth

herein, the Novelion Adequate Protection Superpriority Claims against each Debtor shall be

allowed and enforceable against each Debtor and its estate on a joint and several basis.

                   (iii)     Priority of Novelion Adequate Protection Liens and Novelion

Adequate Protection Superpriority Claims. The Novelion Adequate Protection Liens and the

Novelion Adequate Protection Superpriority Claims, in each case subject to the Carve-Out, (A)

shall not be subject to sections 506(c), 510, 549, 550, or 551 of the Bankruptcy Code or the



                                                36
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 136 of 288


“equities of the case” exception of section 552 of the Bankruptcy Code, (B) shall not be

subordinate to, or pari passu with, (x) any Lien that is avoided and preserved for the benefit of the

Debtors and their estates under section 551 of the Bankruptcy Code or otherwise or (y) any Liens

or claims of any Debtor or any direct or indirect subsidiary thereof against any Debtor or any of

such Debtor’s property, (C) shall be valid, binding, perfected and enforceable against any trustee

or any other estate representative elected or appointed in the Cases or any Successor Case, and/or

upon the dismissal of any of the Cases, and (D) notwithstanding anything to the contrary in any

“first day” orders of this Court in any of the Cases, shall be senior to any administrative claims

arising under any such “first day” orders. Notwithstanding anything to the contrary herein, the

Novelion Adequate Protection Liens and Novelion Adequate Protection Superpriority Claims shall

be subject to the Carve-Out and junior in priority to the Prepetition Obligations (other than any

Prepetition Obligations consisting of Roll Up Loans), Adequate Protection Liens and the Adequate

Protection Superpriority Claims.

                   (iv)       Professional Fees and Other Adequate Protection Payments.

Without limiting any rights of Novelion under section 506(b) of the Bankruptcy Code, the

Novelion Intercompany Loan Agreement or the Subordination Agreement, but notwithstanding

anything to the contrary contained therein, the Debtors shall not be obligated to pay or reimburse

in cash Novelion for any fees, costs, expenses, or charges (including any fees, costs, and expenses

of counsel and financial advisor for Novelion) unless and until such time as the Restructuring

Support Agreement is terminated as to Novelion (through no fault of or breach by Novelion) prior

to the consummation of the Plan.

                    (v)      Right to Seek Additional Adequate Protection.               Under the

circumstances and given that the above-described adequate protection is consistent with the



                                                 37
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17          Main Document
                                         Pg 137 of 288


Bankruptcy Code, including section 506(b) thereof, this Court finds that the adequate protection

provided herein is reasonable to protect the interests of Novelion. However, Novelion may request

Court approval for additional or alternative adequate protection pursuant to the Subordination

Agreement, without prejudice to any objection of the Debtors or any other party in interest to the

grant of any additional or alternative adequate protection.

       4.      Automatic Postpetition Lien Perfection. This Final Order shall be sufficient and

conclusive evidence of the validity, enforceability, perfection, and priority of the DIP Liens and

the Adequate Protection Liens without the necessity of (a) filing or recording any financing

statement, deed of trust, mortgage, or other instrument or document that may otherwise be required

under the law of any jurisdiction, (b) obtaining “control” (as defined in any applicable Uniform

Commercial Code or other law) over any Adequate Protection Collateral (and the DIP Agent and,

after Payment in Full of the DIP Facility, the Prepetition Agent shall be deemed, without any

further action, to have control over all the Debtors’ deposit accounts, securities accounts and

commodities accounts within the meaning of such Uniform Commercial Code and other law) or

(c) taking any other action to validate or perfect the DIP Liens and the Adequate Protection Liens

or to entitle the DIP Liens and the Adequate Protection Liens to the priorities granted herein.

Notwithstanding the foregoing, each of the DIP Agent (at the direction of the requisite lenders

under the DIP Facility), the Prepetition Agent (at the direction of the requisite percentage of

Prepetition Bridge Lenders) and Novelion may, each in its sole discretion, enter into and file, as

applicable, financing statements, mortgages, security agreements, notices of Liens, and other

similar documents, and is hereby granted relief from the automatic stay of section 362 of the

Bankruptcy Code in order to do so, and all such financing statements, mortgages, security

agreements, notices, and other agreements or documents shall be deemed to have been entered



                                                38
19-11632-mg      Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                        Pg 138 of 288


into, filed or recorded as of the Petition Date. The applicable Debtors shall execute and deliver to

the DIP Agent, the Prepetition Agent and Novelion, as applicable, all such financing statements,

mortgages, notices, and other documents as such parties may reasonably request to evidence and

confirm the contemplated validity, perfection and priority of the DIP Liens and the Adequate

Protection Liens, as applicable, granted pursuant hereto. Without limiting the foregoing, the DIP

Agent and the Prepetition Agent (each at the direction of the applicable percentage of required

lenders) and Novelion may, each in its discretion, file a photocopy of this Final Order as a

financing statement with any recording officer designated to file financing statements or with any

registry of deeds or similar office in any jurisdiction in which any Debtor has real or personal

property, and in such event, the subject filing or recording officer shall be authorized and hereby

is directed to file or record such copy of this Final Order. Any provision of any lease, loan

document, easement, use agreement, proffer, covenant, license, contract, organizational document,

or other instrument or agreement that requires the payment of any fees or other monetary

obligations to any governmental entity or non-governmental entity in order for the Debtors to

pledge, grant, mortgage, sell, assign, or otherwise transfer any fee or leasehold interest or the

proceeds thereof or other Adequate Protection Collateral is and shall be deemed to be inconsistent

with the provisions of the Bankruptcy Code, and shall have no force or effect with respect to the

Liens on such leasehold interests or other applicable Adequate Protection Collateral or the

proceeds of any assignment and/or sale thereof by any Debtor, in favor of the DIP Secured Parties

in accordance with the terms of the DIP Loan Documents and this Final Order or in favor of the

Prepetition Secured Parties in accordance with this Final Order. To the extent that the Prepetition

Agent is the secured party under any security agreement, mortgage, leasehold mortgage, landlord

waiver, financing statement, or account control agreements, listed as loss payee or additional



                                                39
19-11632-mg      Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                        Pg 139 of 288


insured under any of the Debtors’ insurance policies, or is the secured party under any of the

Prepetition Loan Documents, the DIP Agent shall also be deemed to be the secured party under

such account control agreements, loss payee or additional insured under the Debtors’ insurance

policies, and the secured party under each such Prepetition Loan Document, shall have all rights

and powers attendant to that position (including rights of enforcement), and shall act in that

capacity and distribute any proceeds recovered or received first, for the benefit of the DIP Secured

Parties in accordance with the DIP Loan Documents and second, subsequent to Payment in Full

of all DIP Obligations, for the benefit of the Prepetition Secured Parties. The Prepetition Agent

shall serve as agent for the DIP Agent for purposes of perfecting the DIP Agent’s Liens on all

Adequate Protection Collateral that, without giving effect to the Bankruptcy Code and this Final

Order, is of a type such that perfection of a Lien therein may be accomplished only by possession

or control by a secured party.

       5.      Reservation of Certain Third Party Rights and Bar of Challenges and Claims.

The Debtors’ Stipulations shall be binding upon the Debtors and, subject to the remaining

provisions of this paragraph 5, their estates in all circumstances upon entry of the Interim Order.

The Debtors’ Stipulations shall be binding upon their estates and each other party in interest,

including the Committee, except to the extent and only to the extent such Committee or any other

party in interest with standing (including any chapter 11 trustee) other than the Debtors (or if the

Cases are converted to cases under chapter 7 prior to the expiration of the Challenge Period (as

defined below), the chapter 7 trustee in such Successor Case), first, commences, by the earlier of

(x) with respect to any Committee, sixty (60) calendar days after the formation of any Committee,

and (y) with respect to other parties in interest with requisite standing other than the Debtors or

any Committee, seventy-five (75) calendar days following the date of entry of the Interim Order



                                                40
19-11632-mg      Doc 14      Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                          Pg 140 of 288


(such time period established by the earlier of clauses (x) and (y), as the same may be extended in

accordance with this Paragraph 5, shall be referred to as the “Challenge Period,” and the date that

is the next calendar day after the termination of the Challenge Period in the event that either (i) no

Challenge (as defined below) is properly raised during the Challenge Period or (ii) with respect

only to those parties who properly file a Challenge, such Challenge is fully and finally adjudicated,

shall be referred to as the “Challenge Period Termination Date”), (A) a contested matter, adversary

proceeding, challenging or otherwise objecting to the admissions, stipulations, findings, or releases

included in the Debtors’ Stipulations, or (B) a contested matter, adversary proceeding against any

or all of (1) the Prepetition Bridge Loan Secured Parties in connection with or related to the

Prepetition Bridge Loan Obligations, or the actions or inactions of any of the Prepetition Bridge

Loan Secured Parties arising out of or related to the Prepetition Bridge Loan Obligations or the

Prepetition Bridge Loan Documents or (2) Novelion in connection with or related to the Non-

Contested Novelion Intercompany Amount, or the actions or inactions of Novelion arising out of

or related to the Non-Contested Novelion Intercompany Amount, including any claim against any

or all of the Prepetition Secured Parties in the nature of a “lender liability” cause of action, setoff,

counterclaim, or defense to the Prepetition Obligations (including those under sections 506, 544,

547, 548, 549, 550, and/or 552 of the Bankruptcy Code or by way of suit against any of the

Prepetition Secured Parties) (clauses (i) and (ii) collectively, the “Challenges” and, each

individually, a “Challenge”), and second, obtains a final, non-appealable order in favor of such

party in interest sustaining any such Challenge in any such timely-filed contested matter, adversary

proceeding, or other action (any such Challenge timely brought for which such a final and non-

appealable order is so obtained, a “Successful Challenge”). If a chapter 7 trustee or a chapter 11

trustee is appointed or elected during the Challenge Period, then the Challenge Period Termination



                                                  41
19-11632-mg      Doc 14      Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                          Pg 141 of 288


Date, with respect to such trustee only, shall be the later of (i) the last day of the Challenge Period

and (ii) the date that is twenty (20) days after the date on which such trustee is appointed or elected.

Except as otherwise expressly provided herein, from and after the Challenge Period Termination

Date and for all purposes in these Cases and any Successor Cases (and after the dismissal of these

Cases or any Successor Cases), (i) all payments made to or for the benefit of the Prepetition

Secured Parties pursuant to, or otherwise authorized by, the Interim Order, this Final Order or

otherwise (whether made prior to, on, or after the Petition Date) shall be indefeasible and not be

subject to counterclaim, set-off, subordination, recharacterization, defense, disallowance, recovery

or avoidance, (ii) any and all such Challenges by any party in interest shall be deemed to be forever

released, waived, and barred, (iii) all of the Prepetition Bridge Loan Obligations and the Non-

Contested Novelion Intercompany Amount shall be deemed to be fully allowed claims, and (iv)

the Debtors’ Stipulations, including the release provisions therein, shall be binding on all parties

in interest in these Cases or any Successor Cases, including any Committee or chapter 11 or chapter

7 trustee. Notwithstanding the foregoing, to the extent any Challenge is timely asserted, the

Debtors’ Stipulations and the other provisions in clauses (i) through (iv) in the immediately

preceding sentence shall nonetheless remain binding and preclusive on the Debtors’ estates, any

Committee and on any other party in interest from and after the Challenge Period Termination

Date, except to the extent that such Debtors’ Stipulations or the other provisions in clauses (i)

through (iv) of the immediately preceding sentence were expressly challenged in such Challenge

and such Challenge becomes a Successful Challenge. Except as may be ordered by the Court for

cause shown, the Challenge Period may be extended only with the written consent of the DIP

Agent and Prepetition Agent in their sole discretion (at the direction of the requisite applicable

lenders). Notwithstanding any provision to the contrary herein, nothing in this Final Order shall



                                                  42
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 142 of 288


be construed to grant standing on any party in interest, including any Committee, to bring any

Challenge on behalf of the Debtors’ estates. The failure of any party in interest, including any

Committee, to obtain an order of this Court prior to the Challenge Period Termination Date

granting standing to bring any Challenge on behalf of the Debtors’ estates shall not be a defense

to failing to commence a Challenge prior to the Challenge Period Termination Date as required

under this Paragraph 5 or to require or permit an extension of the Challenge Period Termination

Date.

        6.     Carve-Out. Subject to the terms and conditions contained in this Paragraph 6, each

of the DIP Liens, the DIP Superpriority Claims, the Prepetition Liens, the Adequate Protection

Liens, and the Adequate Protection Superpriority Claims shall be subject and subordinate to

payment of the Carve-Out in accordance with the terms of this Final Order:

               (i)     Carve-Out. For purposes of this Final Order, “Carve-Out” means (a) all

unpaid fees required to be paid in these Cases to the clerk of the Bankruptcy Court and to the office

of the United States Trustee under 28 U.S.C. § 1930(a)(6); (b) all reasonable fees and expenses

incurred by a trustee under section 726(b) of the Bankruptcy Code, in an aggregate amount not to

exceed $50,000 (without regard to the Carve-Out Trigger Notice); (c) to the extent allowed by the

Court at any time, whether by interim order, procedural order or otherwise, all unpaid fees, costs,

and disbursements (“Debtor Professionals Fees”) of professionals retained by the Debtors in these

Cases (collectively, the “Debtors’ Professionals”) that are incurred prior to the delivery by the

DIP Agent or Prepetition Agent of a Carve-Out Trigger Notice (as defined below), whether

allowed by the Court prior to or after delivery of the Carve-Out Trigger Notice, that remain unpaid

after application of any retainers being held by such professionals; (c) to the extent allowed by the

Court at any time, whether by interim order, procedural order or otherwise, all unpaid fees, costs,



                                                 43
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                        Pg 143 of 288


and disbursements of professionals (“Committee Professional Fees,” and together with the Debtor

Professional Fees, the “Professional Fees”) retained by the Committee in these Cases (collectively,

the “Committee’s Professionals”) and all reasonable unpaid out-of-pocket expenses of the

members of any Committee (“Committee Members”), in each case that are incurred prior to the

delivery by the DIP Agent or the Prepetition Agent of a Carve-Out Trigger Notice, whether

allowed by the Court prior to or after delivery of the Carve-Out Trigger Notice, and remain unpaid

after application of any retainers being held by such professionals, in an aggregate amount (for

both Committee Members and the Committee’s Professionals) not to exceed $500,000; (d) the

unpaid fees, costs, and disbursements of the Debtors’ Professionals that are incurred after the

delivery of a Carve-Out Trigger Notice by the DIP Agent or the Prepetition Agent, that are allowed

by this Court under sections 327, 330 or 363 of the Bankruptcy Code, after application of any

already un-applied retainers being held by such professionals, in an aggregate amount not to

exceed $1,000,000 (the “Debtors’ Professionals Carve-Out Cap”); and (e) the reasonable unpaid

fees, costs, and disbursements of the Committee Professionals and the reasonable unpaid expenses

of Committee Members that are incurred after the delivery of a Carve-Out Trigger Notice by the

DIP Agent or Prepetition Agent, that are allowed by this Court under sections 328, 330 or 1103

of the Bankruptcy Code after application of any retainers being held by such professionals, in an

aggregate amount (for both Committee Members and the Committee’s Professionals) not to exceed

$250,000 (the “Committee Carve-Out Cap” and, together with the Debtors’ Professionals Carve-

Out Cap, the “Post-Default Carve-Out Cap”) (provided that any success, completion, or similar

fees payable from the Post-Default Carve-Out Cap amount shall be subject and subordinate, and

junior in right of payment, to all other Professional Fees payable from such amount). The term

“Carve-Out Trigger Notice” shall mean a written notice delivered by the DIP Agent or the



                                                44
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 144 of 288


Prepetition Agent to the Debtors’ lead counsel, the United States Trustee, and lead counsel to any

Committee appointed in these Cases, which notice may be delivered at any time following the

occurrence and during the continuation of any Termination Event (as defined below), expressly

stating that the Post-Default Carve-Out Cap is triggered. Immediately upon the delivery of a

Carve-Out Trigger Notice or the closing of a sale of all or substantially all of the Debtors’ assets,

and prior to the payment of any DIP Secured Party or Prepetition Secured Party on account of

adequate protection or otherwise, the Debtors shall fund a segregated account established by the

Debtors (the “Carve-Out Account”),        without any reduction of the DIP Obligations or the

Prepetition Obligations, equal to the sum of (I) the Post-Default Carve-Out Cap plus (II) the unpaid

fees and expenses that were incurred prior to the delivery of the Carve-Out Trigger Notice in

accordance with clauses (b) and (c) above, that have not been disallowed by this Court and for

which such Debtors’ Professionals or Committee’s Professionals have submitted a copy of an

application to this Court or monthly fee statement and that remain unpaid after application of any

retainers being held by such professionals. All amounts deposited in the Carve-Out Account shall

continue to be subject to the DIP Liens, the Adequate Protection Liens and the Prepetition Liens

such that, upon final payment of all amounts due and owing under the Carve-Out, any funds

remaining in the Carve-Out Account shall be remitted to the DIP Agent or the Prepetition Agent,

as applicable, for application in accordance with this Final Order, the Subordination Agreement,

the DIP Loan Documents and Prepetition Loan Documents, as applicable. No amounts set forth

in this subparagraph 6(i) with respect to the Post-Default Carve-Out Cap may be modified without

the prior written consent of the DIP Agent and the Prepetition Agent (at the direction of the

requisite applicable lenders). Notwithstanding anything to the contrary, the failure of the Carve-

Out Account to satisfy in full the allowed fees and expenses of the Debtors’ Professionals and the



                                                 45
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 145 of 288


Committee’s Professionals shall not affect the priority of the Carve-Out, and in no way shall the

Carve-Out, the Post-Default Carve-Out Cap, the Carve-Out Account, or any of the foregoing be

construed as a cap or limitation on the amount of professional fees due and payable by the Debtors.

               (ii)    No Direct Obligation to Pay Professional Fees; No Waiver of Right to

Object to Fees. The Prepetition Secured Parties shall not be responsible for the direct payment or

reimbursement of any fees or disbursements of any of the Debtors’ Professionals, Committee’s

Professionals or Committee Members incurred in connection with the Cases or any Successor

Cases under any chapter of the Bankruptcy Code. Nothing in this Final Order or otherwise shall

be construed (i) to obligate any DIP Secured Party or any Prepetition Secured Party in any way to

pay compensation to, or to reimburse expenses of, any of the Debtors’ Professionals, the

Committee’s Professionals or Committee Members, or to guarantee that the Debtors or their estates

have sufficient funds to pay such compensation or reimbursement or (ii) to increase the Carve-Out

if actual allowed fees and expenses of any of the Debtors’ Professionals, Committee’s

Professionals or Committee Members are higher in fact than the Post-Default Carve-Out Cap.

Notwithstanding any provision in this Paragraph 6 to the contrary, no portion of the Carve-Out,

Cash Collateral, Prepetition Collateral, Adequate Protection Collateral or proceeds of the DIP

Facility shall be utilized for the payment of professional fees and disbursements to the extent

restricted under Paragraph 16 hereof. Nothing herein shall be construed as consent to the

allowance of any professional fees or expenses of any of the Debtors, any Committee, any other

official or unofficial committee in these Cases or any Successor Cases, any trustee or of any other

person or entity, or shall affect the right of any DIP Secured Party or any Prepetition Secured Party

or any other party to object to the allowance and payment of any such fees and expenses.




                                                 46
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 146 of 288


       (iii) Payment of Allowed Professional Fees and Expenses. The Debtors shall be permitted

to pay fees and expenses of the Debtors’ Professionals, the Committee’s Professionals and the

Committee Members, subject to this Final Order, the Bankruptcy Code, the Bankruptcy Rules, the

Local Rules and any interim compensation procedures order entered by this Court. The amounts

paid prior to the Carve-Out Trigger Notice shall not reduce the Post-Default Carve-Out Cap.

       7.      Waiver of 506(c) Claims. As a further condition of (i) the DIP Facility and any

obligation of the DIP Secured Parties to make credit extensions pursuant to the DIP Loan

Documents (and the consent of the DIP Secured Parties and the Prepetition Secured Parties to the

payment of the Carve-Out to the extent provided herein) and (ii) the Debtors’ use of Cash

Collateral pursuant to the Interim Order and this Final Order, (a) no costs or expenses of

administration of the Cases or any Successor Cases shall be charged against or recovered from or

against any or all of the DIP Secured Parties and/or the Prepetition Secured Parties, the Prepetition

Collateral, the Adequate Protection Collateral and the Cash Collateral, in each case pursuant to

section 506(c) of the Bankruptcy Code or otherwise, without the prior written consent of the DIP

Agent and the Prepetition Agent (at the direction of the requisite applicable lenders), (b) no such

consent shall be implied from any other action, inaction, or acquiescence of any or all of the DIP

Secured Parties and the Prepetition Secured Parties, and (c) the exercise prior to the entry of this

Final Order of any rights under section 506(c) of the Bankruptcy Code or otherwise to charge any

costs or expense of administration of the Cases or any Successor Cases from or against the

Prepetition Secured Parties or their Prepetition Liens on or other interests in any or all of the

Adequate Protection Collateral, the Prepetition Collateral and the Cash Collateral shall not impair

and shall be subject to, and junior to, the DIP Liens on and the DIP Secured Parties’ other interests




                                                 47
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                         Pg 147 of 288


in the Adequate Protection Collateral, the Prepetition Collateral and the Cash Collateral and the

other DIP Protections accorded the DIP Secured Parties.

       8.      After-Acquired Property. Except as otherwise expressly provided in this Final

Order, pursuant to section 552(a) of the Bankruptcy Code, all property acquired by the Debtors on

or after the Petition Date is not, and shall not be, subject to any Lien of any person or entity

resulting from any security agreement entered into by the Debtors prior to the Petition Date, except

to the extent that such property constitutes proceeds of property of the Debtors that is subject to a

valid, enforceable, perfected, and unavoidable Lien as of the Petition Date (or a valid, enforceable

and unavoidable Lien that is perfected subsequent to the Petition Date solely to the extent permitted

by section 546(b) of the Bankruptcy Code) that is not subject to subordination or avoidance under

the Bankruptcy Code or other provisions or principles of applicable law.

       9.      Protection of DIP Secured Parties’ and Prepetition Secured Parties’ Rights.

               (a)     Unless the DIP Agent and the Prepetition Agent (at the direction of the

applicable requisite percentage of lenders) shall have provided their prior written consent or all

DIP Obligations and Prepetition Bridge Loan Obligations (excluding the Roll Up Loans) have

been Paid in Full (subject to the Subordination Agreement), there shall not be entered in any of

these Cases or any Successor Cases any order (including any order confirming any plan of

reorganization or liquidation) that authorizes any of the following: (i) the obtaining of credit or the

incurring of indebtedness that is secured by a security, mortgage, or collateral interest or other

Lien on all or any portion of the Adequate Protection Collateral or Prepetition Collateral and/or

that is entitled to administrative priority status, in each case that is superior to or pari passu with

the DIP Liens, the DIP Superpriority Claims, the Prepetition Liens, the Adequate Protection Liens,

the Adequate Protection Superpriority Claims and/or the other DIP Protections ; (ii) the use of



                                                  48
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                         Pg 148 of 288


Cash Collateral for any purpose other than to Pay in Full the DIP Obligations and the Prepetition

Bridge Loan Obligations (excluding the Roll Up Loans) or as otherwise permitted in the DIP Loan

Documents and this Final Order, (iii) the return of goods pursuant to section 546(h) of the

Bankruptcy Code (or other return of goods on account of any prepetition indebtedness) to any

creditor of any Debtor or any creditor’s taking any setoff against any of its prepetition indebtedness

based upon any such return pursuant to section 553 of the Bankruptcy Code or otherwise, or (iv)

any modification of any of the DIP Secured Parties’ or the Prepetition Secured Parties’ rights under

this Final Order, the DIP Loan Documents or the Prepetition Bridge Loan Documents with respect

any DIP Obligations or Prepetition Bridge Loan Obligations.

               (b)     The Debtors will, until the earlier of the consummation of the Plan or until

the DIP Obligations and the Prepetition Obligations have been Paid in Full, (i) maintain books,

records, and accounts to the extent and as required by the DIP Loan Documents, (ii) reasonably

cooperate with, consult with, and provide to the DIP Secured Parties and the Prepetition Secured

Parties all such non-privileged information and documents that any or all of the Debtors are

obligated (including upon request by any of the DIP Secured Parties or the Prepetition Secured

Parties) to provide under the DIP Loan Documents, the Prepetition Loan Documents (in the

absence of the pendency of these Cases) or the provisions of this Final Order, (iii) permit

consultants, advisors and other representatives (including third party representatives) of each of

the DIP Agent, the Prepetition Agent, the DIP Lenders, the Prepetition Bridge Lenders and

Novelion to visit and inspect any of the Debtors’ respective properties, to examine and make

abstracts or copies from any of their respective books and records, to tour the Debtors’ business

premises and other properties, and to discuss, and provide non-privileged advice with respect to,

their respective affairs, finances, properties, business operations, and accounts with their respective



                                                  49
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                        Pg 149 of 288


officers, employees, independent public accountants and other professional advisors (other than

legal counsel) as and to the extent required by the DIP Loan Documents, and (iv) permit the DIP

Agent, the Prepetition Agent, the Prepetition Bridge Lenders, the DIP Lenders, Novelion and each

of their respective consultants, advisors and other representatives to consult with the Debtors’

management and advisors on matters concerning the Debtors’ businesses, financial condition,

operations and assets. Notwithstanding anything to the contrary contained herein, the Debtors do

not waive any right to attorney-client, work product, or similar privilege, and neither the Debtors

nor their legal and financial advisors shall be required to provide the DIP Agent, the Prepetition

Agent or other Prepetition Secured Parties, or Novelion, or their respective counsel and financial

advisors with any information subject to attorney-client privilege or consisting of attorney work

product. For avoidance of doubt, the Prepetition Agent and Novelion shall have the same access

and cooperation rights as the DIP Agent for purposes of this subparagraph (b).

       10.     Proceeds of Subsequent Financing. Without limiting the provisions and

protections of Paragraph 9 above, if at any time prior to the Payment in Full of all the DIP

Obligations and the Prepetition Bridge Loan Obligations (excluding the Roll Up Loans) (including

subsequent to the confirmation of any chapter 11 plan or plans with respect to any of the Debtors),

the Debtors’ estates, any trustee, any examiner with enlarged powers, or any responsible officer

subsequently appointed shall obtain credit or incur debt pursuant to sections 364(b), 364(c),

364(d), or any other provision of the Bankruptcy Code in violation of this Final Order or the DIP

Loan Documents, then all of the cash proceeds derived from such credit or debt and all Cash

Collateral shall immediately be turned over to the DIP Agent for application to           the DIP

Obligations until Paid in Full and then to the Prepetition Bridge Loan Obligations (other than the

Roll Up Loans) subject to the Subordination Agreement.



                                                50
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 150 of 288


       11.     Cash Collection. Subject to the Carve-Out, from and after the date of the entry of

this Final Order, all collections and proceeds of any Adequate Protection Collateral or Prepetition

Collateral or services provided by any Debtor and all Cash Collateral that shall at any time come

into the possession, custody, or control of any Debtor, or to which any Debtor is now or shall

become entitled at any time, shall be promptly deposited in the same lock-box and/or deposit

accounts into which the collections and proceeds of the Prepetition Collateral were deposited under

the Prepetition Loan Documents (or in such other accounts as are designated by the DIP Agent or

the Prepetition Agent from time to time) (collectively, the “Cash Collection Accounts”), which

accounts shall be subject to the sole dominion and control of the DIP Agent and the Prepetition

Agent (and the funds in such accounts may be used by the Debtors to the extent provided in this

Final Order and the DIP Loan Documents). Upon the direction of the DIP Agent or, following

Payment in Full of the DIP Obligations and until Payment in Full of the Prepetition Bridge Loan

Obligations (other than the Roll Up Loans), the Prepetition Agent (at the direction of the applicable

requisite percentage of lenders), at any time after the occurrence of a Termination Event and

subject to the provisions of Paragraph 5, 6 and 15, (a) all proceeds in the Cash Collection Accounts

shall be remitted to the DIP Agent for application to the DIP Obligations until Payment in Full and

then to the Prepetition Agent for application to the Prepetition Bridge Loan Obligations (other than

the Roll Up Loans) until Payment in Full of the Prepetition Bridge Loan Obligations, and, (b) the

DIP Agent and the Prepetition Agent shall be entitled to take all action that is necessary or

appropriate to effectuate the foregoing, and (c) the Debtors and the financial institutions where the

Debtors’ Cash Collection Accounts are maintained (including those accounts identified in any

Cash Management Order (as defined below)), are authorized and directed to remit, without offset

or deduction, funds in such Cash Collection Accounts upon receipt of any direction to that effect



                                                 51
19-11632-mg        Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                           Pg 151 of 288


 from the DIP Agent. Unless otherwise agreed to in writing by the DIP Agent and the Prepetition

 Agent (at the direction of the applicable requisite percentage of lenders), the Debtors shall maintain

 no accounts except those identified in the Debtors’ cash management order [Docket No. [  ]]

 (the “Cash Management Order”). The Debtors are authorized to incur obligations and liabilities

 for treasury, depositary or cash management services, including overnight overdraft services,

 controlled disbursement, automated clearinghouse transactions, return items, overdrafts and

 interstate depository network services provided on a postpetition basis by any financial institution

 at which any Cash Collection Account is maintained; provided, however, that except to the extent

 otherwise required by this Court, nothing herein shall require any DIP Secured Party or Prepetition

 Secured Party to incur any overdrafts or provide any such services or functions to the Debtors.

         12.     Disposition of Adequate Protection Collateral; Credit Bid.

         (a) Unless the DIP Obligations and the Prepetition Bridge Loan Obligations (other than the

Roll Up Loans) are Paid in Full upon the closing of a sale or other disposition of the Adequate

Protection Collateral or Prepetition Collateral, the Debtors shall not sell, transfer, lease, encumber,

or otherwise dispose of any portion of the Adequate Protection Collateral or any Prepetition

Collateral (or enter into any binding agreement to do so), outside the ordinary course of business,

without the prior written consent of the DIP Agent and the Prepetition Agent (and no such consent

shall be implied from any other action, inaction, or acquiescence by any DIP Secured Party or

Prepetition Bridge Loan Secured Party or any order of this Court), except as permitted in the DIP

Loan Documents and/or the Prepetition Loan Documents, as applicable, and this Final Order. Except

to the extent otherwise expressly provided in the DIP Loan Documents, all proceeds from the sale,

transfer, lease, encumbrance or other disposition of any Adequate Protection Collateral outside the

ordinary course of business shall be remitted to the DIP Agent for application to the DIP Obligations,



                                                   52
19-11632-mg        Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                           Pg 152 of 288


in accordance with the terms of this Final Order and the DIP Loan Documents. In addition, to the

extent provided in the DIP Loan Documents, the Debtors are authorized and directed to enter into

such blocked account agreements (with cash dominion, if the DIP Agent so elects) with the DIP

Agent and such financial institutions as the DIP Agent may require pursuant to the DIP Loan

Documents, and, if it so elects, the DIP Agent shall be entitled to enjoy the benefit of all control

agreements to which the Prepetition Agent is a party without the need to enter into new blocked

account agreements.

         (b) Subject to the funding of the Carve-Out and the provisions of Paragraph 6 of this Final

Order, (x) the Prepetition Agent (or one or more of its designees, affiliates or assignees) and (y)

subject to paragraphs 1.9 and 1.10 of the Subordination Agreement, Novelion (or on or more of its

designees, affiliates or assignees), shall each have the unqualified right to credit bid up to the full

allowed amount of any of their respective Prepetition Obligations in any non-ordinary course sale

of the Prepetition Collateral (or any Adequate Protection Collateral subject to any Secured Party

Adequate Protection Liens) under or pursuant to (i) section 363 of the Bankruptcy Code, (ii) any

plan of reorganization or plan of liquidation under section 1129 of the Bankruptcy Code to the extent

any sale contemplated thereunder does not result in Payment in in Full of all of the DIP Obligations

on the effective date of such plan, or (iii) section 725 of the Bankruptcy Code. The Debtors, on

behalf of themselves and their estates, stipulate and agree that any non-ordinary course sale of all or

part of the Prepetition Collateral (or any Adequate Protection Collateral subject to any Prepetition

Secured Party Adequate Protection Liens) that does not include an unqualified right to credit bid up

to the full allowed amount of the Prepetition Secured Parties’ respective Prepetition Obligations

would mean that the Prepetition Agent and the other Prepetition Secured Parties will not receive the

indubitable equivalent of their claims and interests. The DIP Agent (or one or more of its designees,



                                                   53
19-11632-mg        Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                           Pg 153 of 288


affiliates or assignees) shall have the unqualified right to credit bid any or all of the DIP Obligations

under or pursuant to (i) section 363 of the Bankruptcy Code, (ii) any plan of reorganization or plan

of liquidation under section 1129 of the Bankruptcy Code, or (iii) section 725 of the Bankruptcy

Code. If the DIP Agent, the Prepetition Agent, Novelion or their respective designees, affiliates or

assignees make a credit bid in connection with any auction or other sale process relating to the sale

or other disposition of any Adequate Protection Collateral or Prepetition Collateral, then for purposes

of such auction or sale process or any applicable order of this Court, the DIP Agent, Prepetition

Agent, and/or Novelion shall be automatically deemed to be a qualified bidder and its bid shall be

automatically deemed to constitute a qualified bid, regardless of whether the qualified bidder or

qualified bid requirements are satisfied.

         13.     Restructuring Support Agreement. The Debtors, Novelion, the other Consenting

 Lenders (as defined in the Restructuring Support Agreement (as defined below)) and certain other

 parties have entered into that certain Restructuring Support Agreement dated as of May 20, 2019

 (the “Restructuring Support Agreement”), pursuant to which the parties thereto agreed to support

 the Debtors’ restructuring as more fully set forth therein. Nothing in this Final Order shall modify

 any parties’ rights or obligations under the Restructuring Support Agreement.

         14.     Termination Events. The following shall constitute a termination event under this

 Final Order and the DIP Loan Documents unless waived in writing by each of the DIP Agent and

 the Prepetition Agent and the requisite percentage of applicable lenders (each, a “Termination

 Event”):

                  (a)    The occurrence and continuation of an uncured and unwaived “Event of

 Default” under the DIP Credit Agreement, as set forth therein.




                                                    54
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 154 of 288


                (b)    Any uncured and unwaived breach, default or other violation by any of the

Debtors of the material terms and provisions of this Final Order.

                (c)    The termination of the Restructuring Support Agreement.

       15.     Rights and Remedies Upon Termination Event.

               (a)     Any automatic stay otherwise applicable to the DIP Secured Parties and the

Prepetition Secured Parties is hereby modified, without requiring prior notice to or authorization

of this Court, to the extent necessary to permit the DIP Secured Parties and the Prepetition Secured

Parties (subject to the Subordination Agreement) to exercise (i) immediately upon the occurrence

and during the continuance of any Termination Event, all rights and remedies under this Final

Order, the Prepetition Bridge Loan Credit Agreement (solely with respect to Bridge Loan

Obligation other than Roll Up Loans), the DIP Loan Documents and/or applicable non-bankruptcy

law (other than those rights and remedies against the Adequate Protection Collateral as provided

in subparagraph 15(b) below), including the right to (i)(1) declare all Prepetition Bridge Loan

Obligations (other than Roll Up Loans) and/or DIP Obligations to be immediately due and payable,

(2) declare the termination, reduction or restriction of any further commitment to extend credit to

the Debtors, to the extent any such commitment remains, and/or (3) terminate the Prepetition

Bridge Loan Credit Agreement, DIP Facility and any other DIP Loan Documents as to any future

liability or obligation of the DIP Agent, Prepetition Agent, and the other DIP Secured Parties and

Prepetition Secured Parties, but without affecting any of the DIP Obligations or Prepetition

Obligations or the DIP Liens or Prepetition Liens securing such obligations; and/or (ii) to declare

a termination, reduction or restriction on the ability of the Debtors to use any Cash Collateral (any

such declaration hereunder shall be made to the respective lead counsel to the Debtors, the

Committee and the U.S. Trustee, and shall be referred to herein as a “Termination Declaration”



                                                 55
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 155 of 288


and the date that is the earliest to occur of any such Termination Declaration being herein referred

to as the “Termination Declaration Date”).

               (b)     In addition to the rights and remedies described above, seven (7) business

days following the Termination Declaration Date, unless prior to such time this Court determines

that a Termination Event has not occurred and/or is not continuing, the DIP Agent, DIP Lenders,

and Prepetition Agent are hereby granted relief from the automatic stay, without further notice,

hearing, motion, order or other action of any kind, to foreclose on, or otherwise enforce and realize

on, its DIP Liens or Prepetition Liens on all or any portion of the Prepetition Collateral or Adequate

Protection Collateral, including by collecting accounts receivable and applying the proceeds

thereof to the DIP Obligations or Prepetition Obligations (other than the Roll Up Loans), and by

occupying the Debtors’ premises to sell or otherwise dispose of the Adequate Protection Collateral

or Prepetition Collateral. Solely during the seven (7) Business Day period after a Termination

Declaration Date, the Debtors and any Committee shall be entitled to an emergency hearing before

this Court for the sole purpose of contesting whether a Termination Event has occurred, and section

105 of the Bankruptcy Code may not be invoked by the Debtors, the Committee, or any other party

in interest in an effort to restrict or preclude any DIP Secured Party or Prepetition Bridge Loan

Secured Party from exercising any rights or remedies set forth in this Final Order or the Prepetition

Bridge Loan Credit Agreement or DIP Loan Documents. During such seven (7) Business Day

period, the Debtors may not use Cash Collateral except to pay payroll and other expenses critical

to the business of the Debtors operating in accordance with the Approved Budget.

               (c)     Subject to the provisions of Paragraph 5, 6, and 15 hereof, all proceeds

realized in connection with the exercise of the rights and remedies of the DIP Secured Parties or

the Prepetition Bridge Loan Secured Parties shall be turned over to the DIP Agent for application



                                                 56
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 156 of 288


to the DIP Obligations under, and in accordance with the provisions of, the DIP Loan Documents

and this Final Order until Payment in Full of all of the DIP Obligations and then to the Prepetition

Agent for application to the Prepetition Bridge Loan Obligations (other than the Roll Up Loans)

under, and in accordance with the provisions of, the Prepetition Bridge Loan Documents and this

Final Order until Payment in full of the Prepetition Bridge Loan Obligations (other than the Roll

Up Loans).

               (d)     Notwithstanding anything contained herein to the contrary, and without

limiting any other rights or remedies of the DIP Agent or the Prepetition Agent contained in this

Final Order or the DIP Loan Documents or Prepetition Loan Documents, or otherwise available at

law or in equity, and subject to the terms of the DIP Loan Documents, upon five Business Days’

written notice to the Debtors and any landlord, lienholder, licensor, or other third party owner of

any leased or licensed premises or intellectual property that a Termination Event has occurred and

is continuing, the DIP Agent, DIP Lenders, Prepetition Agent and Prepetition Bridge Lenders (i)

may, unless otherwise provided in any separate agreement by and between the applicable landlord

or licensor and the Prepetition Agent or DIP Agent (the terms of which shall be reasonably

acceptable to the parties thereto), enter upon any leased or licensed premises of the Debtors for the

purpose of exercising any remedy with respect to any Prepetition Collateral or Adequate Protection

Collateral located thereon and (ii) shall be entitled to all of the Debtors’ rights and privileges as

lessee or licensee under the applicable license and to use any and all trademarks, trade names,

copyrights, licenses, patents, or any other similar assets of the Debtors that are owned by or subject

to a Lien of any third party and that are used by Debtors in their businesses, in the case of either

subparagraph (i) or (ii) of this Paragraph 15(d) without interference from lienholders or licensors

thereunder, subject to such lienholders’ or licensors’ rights under applicable law; provided,



                                                 57
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                         Pg 157 of 288


however, that the Prepetition Agent or DIP Agent, on behalf of the Prepetition Bridge Loan

Secured Parties and DIP Secured Parties shall pay only rent and additional rent, fees, royalties, or

other monetary obligations of the Debtors that first arise after the written notice referenced above

from the DIP Agent or Prepetition Agent and that accrue during the period of such occupancy or

use by such DIP Agent or Prepetition Agent calculated on a per diem basis. Nothing herein shall

require the Debtors, the DIP Agent, Prepetition Agent, Novelion, or the other Prepetition Secured

Parties or DIP Secured Parties to assume any lease, license or other contract under Bankruptcy

Code section 365(a) as a precondition to the rights afforded to the Prepetition Agent, the DIP

Agent, and the other DIP Secured Parties or Prepetition Bridge Loan Secured Parties in this

Paragraph 15(d).

               (e)     The automatic stay imposed under section 362(a) of the Bankruptcy Code

is hereby modified pursuant to the terms of this Final Order and the DIP Loan Documents as

necessary to (i) permit the Debtors to grant the Adequate Protection Liens and the DIP Liens and

to incur all liabilities and obligations to the DIP Secured Parties and the Prepetition Secured Parties

under the DIP Loan Documents, the DIP Facility, and this Final Order, (ii) authorize Novelion,

the DIP Secured Parties and the other Prepetition Secured Parties to retain and apply payments

made in accordance with the DIP Loan Documents, the Prepetition Loan Documents and/or this

Final Order, (iii) to permit each of the DIP Agent, the other DIP Secured Parties, the Prepetition

Agent, Novelion and the other Prepetition Secured Parties to perform any act authorized under this

Final Order, the DIP Loan Documents, Subordination Agreement and the Prepetition Loan

Documents, and (iv) otherwise to the extent necessary to implement and effectuate the provisions

of this Final Order and the DIP Loan Documents.




                                                  58
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 158 of 288


               (f)     Subject to Payment in Full of the DIP Obligations, notwithstanding

anything contained herein to the contrary, and without limiting any other rights or remedies of the

Prepetition Agent or the other Prepetition Secured Parties contained in this Final Order or the

Prepetition Loan Documents, or otherwise available at law or in equity, the Prepetition Agent shall

succeed to, and be entitled to, all of the rights, remedies, benefits and protections accorded to the

DIP Agent pursuant to Paragraph 15(e), as if all references therein to the “DIP Agent” and the

“DIP Parties” are references to the “Prepetition Agent” and the “Prepetition Bridge Loan Secured

Parties” until the Payment in Full of the Prepetition Bridge Loan Obligations (other than Roll Up

Loans).

       16.     Restriction on Use of Proceeds. Notwithstanding anything herein to the contrary,

no loans and/or proceeds from the DIP Facility, Adequate Protection Collateral, Cash Collateral

(including any retainer held by any professionals for the below-referenced parties), Prepetition

Collateral, or any portion of the Carve-Out may be used by (a) any Debtor, Committee or trustee

or other estate representative appointed in the Cases or any Successor Cases, or any other person,

party, or entity (including any of the Debtors’ Professionals, the Committee’s Professionals or the

Committee Members) to investigate or prosecute any Challenge (including any litigation or other

action) in connection with the value of the Prepetition Collateral or the Adequate Protection

Collateral (or to pay any professional fees and disbursements incurred in connection therewith) at

any time; or (b) any Debtor, any Committee, or any trustee or other estate representative appointed

in the Cases or any Successor Cases, or any other person, party, or entity (including any of the

Debtors’ Professionals, the Committee’s Professionals or the Committee Members) to (or to pay

any professional fees and disbursements incurred in connection therewith): (i) request

authorization to obtain postpetition loans or other financial accommodations pursuant to section



                                                 59
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                         Pg 159 of 288


364(c) or (d) of the Bankruptcy Code, unless upon consummation of any such loan all DIP

Obligations are to be Paid in Full in Cash, or to seek any modification to this Interim Order not

approved by the DIP Agent and Prepetition Agent; (ii) investigate (except as set forth below),

assert, join, commence, support, or prosecute any action for any claim, counter-claim, action,

proceeding, application, motion, objection, defense, or other contested matter seeking any order,

judgment, determination, or similar relief against, or adverse to the interests of, any or all of the

DIP Secured Parties, the Prepetition Secured Parties, their respective affiliates, assigns or

successors and the respective officers, directors, employees, agents, attorneys, representatives and

other advisors of the foregoing, with respect to any transaction, occurrence, omission, action, or

other matter (including formal or informal discovery proceedings in anticipation thereof) in

connection with the Prepetition Obligations, the Prepetition Liens, or the debtor-creditor

relationship between any of the Prepetition Secured Parties, on the one hand, and any of the

Debtors, on the other hand, including (A) any Challenges and any Avoidance Actions or other

actions arising under chapter 5 of the Bankruptcy Code; (B) any action with respect to the validity,

enforceability, priority, and extent of the DIP Obligations and/or the Prepetition Obligations, or

the validity, extent, and priority of the DIP Liens, the Prepetition Liens, or the Adequate Protection

Liens; (C) any action seeking to invalidate, set aside, avoid, or subordinate, in whole or in part, the

DIP Liens, the Prepetition Liens, the Prepetition Secured Party Adequate Protection Liens, or the

other Prepetition Secured Party Adequate Protection; and/or (D) any action seeking to modify any

of the rights, remedies, priorities, privileges, protections, and benefits granted to any or all of the

DIP Secured Parties and the Prepetition Secured Parties hereunder or under the DIP Loan

Documents or the Prepetition Loan Documents, as applicable, or any payments made thereunder

or in respect thereof; provided, however, up to $50,000 in the aggregate of the Carve-Out, any



                                                  60
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 160 of 288


Adequate Protection Collateral, any Prepetition Collateral, any Cash Collateral and proceeds of

the DIP Facility may be used by the Committee (to the extent such Committee is appointed) to

investigate (but not to prosecute) the claims and/or Liens of the Prepetition Agent, Novelion and

the other Prepetition Secured Parties under the Prepetition Loan Documents so long as such

investigation occurs within the Challenge Period; or (ii) pay any fees or similar amounts to any

person (other than the Prepetition Secured Parties) who has proposed or may propose to purchase

interests in any of the Debtors without the prior written consent of the Prepetition Agent.

       17.     Proofs of Claim. The Prepetition Secured Parties will not be required to file proofs

of claim in any of the Cases or Successor Cases for any claim allowed herein. The Debtors’

Stipulations shall be deemed to constitute a timely filed proof of claim for the Prepetition Secured

Parties in respect of all Prepetition Obligations. In addition, the Prepetition Secured Parties and

the DIP Secured Parties will not be required to file any request for allowance and/or payment of

any administrative expenses, and this Order shall be deemed to constitute a timely filed request for

allowance and/or payment of any Prepetition Obligations constituting administrative expenses or

any DIP Obligations, as applicable. Notwithstanding any order entered by this Court in relation

to the establishment of a bar date in any of the Cases or Successor Cases to the contrary, each of

the Agents (at the direction of the applicable requisite percentage of lenders), for the benefit of

itself and the other DIP Secured Parties and Prepetition Secured Parties, and Novelion, are hereby

authorized and entitled, in its sole discretion, but not required, to file (and amend and/or

supplement, in its discretion) in each of the Cases or Successor Cases (i) in the case of Prepetition

Agent, a proof of claim and/or aggregate proofs of claim in respect of any Prepetition Bridge Loan

Obligations, and (ii) in the case of each of the Prepetition Agent and the DIP Agent, a request or

aggregate requests for allowance and/or payment of any portion of the DIP Obligations or



                                                 61
19-11632-mg      Doc 14      Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                          Pg 161 of 288


Prepetition Bridge Loan Obligations constituting administrative expenses, (iii) in the case of

Novelion, a proof of claim in respect of any Novelion Intercompany Loan Obligations, and (iv) in

the case of Novelion, a request or aggregate requests for allowance and/or payment of any portion

of the Novelion Intercompany Loan Obligations constituting administrative expenses.

        18.     Preservation of Rights Granted Under the Final Order.

                (a)     Dismissal. If any order dismissing any of the Cases under section 1112 of

the Bankruptcy Code or otherwise is at any time entered, then notwithstanding any such dismissal,

(i) all rights, remedies, Liens, priorities, privileges, protections, and benefits granted to any or all

of the DIP Secured Parties and the Prepetition Secured Parties, respectively, shall remain in full

force and effect and be binding on all parties in interest and be governed in all respects by the

provisions of this Final Order (and shall maintain their respective priorities as provided by this

Final Order) until all DIP Obligations and all Prepetition Obligations have been Paid in Full, and

(ii) this Court shall retain jurisdiction, notwithstanding such dismissal, for the purposes of

enforcing such rights, remedies, Liens, priorities, privileges, protections, and benefits granted to

any or all of the DIP Secured Parties and the Prepetition Secured Parties, respectively.

                (d)     Survival of Final Order. The provisions of this Final Order and the DIP

Loan Documents, any actions taken pursuant hereto or thereto, and all of the DIP Protections

(including the Prepetition Secured Party Adequate Protection), and all other rights, remedies,

Liens, priorities, privileges, protections, and benefits granted to any or all of the DIP Secured

Parties and the Prepetition Secured Parties, respectively, shall survive, and shall not be modified,

impaired, or discharged by, the entry of any order confirming any plan of reorganization in any

Case or Successor Case, converting any Case to a case under chapter 7, dismissing any of the

Cases, withdrawing of the reference of any of the Cases or any Successor Cases or providing for



                                                  62
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 162 of 288


abstention from handling or retaining of jurisdiction of any of the Cases or any Successor Case in

this Court, or terminating the joint administration of these Cases or any Successor Case or by any

other act or omission. The terms and provisions of this Final Order, including all of the DIP

Protections (including the Prepetition Secured Party Adequate Protection) and all other rights,

remedies, Liens, priorities, privileges, protections, and benefits granted to any or all of the DIP

Secured Parties and the Prepetition Secured Parties, respectively, shall continue in full force and

effect and be binding on all parties in interest notwithstanding the entry of any such order, and

such DIP Protections (including the Prepetition Secured Party Adequate Protection), and such

other rights, remedies, Liens priorities, privileges, protections and benefits, shall continue in full

force and effect in these proceedings and in any Successor Cases and after dismissal of any thereof,

and shall maintain their respective priorities as provided by this Final Order. The DIP Obligations

shall not be discharged by the entry of an order confirming any such chapter 11 plan, the Debtors

having waived such discharge pursuant to section 1141(d)(4) of the Bankruptcy Code.

       19.     Insurance Policies. Upon entry of this Final Order, the DIP Agent, the other DIP

Secured Parties, the Prepetition Agent, Novelion and the other Prepetition Secured Parties shall

be, and shall be deemed to be, without any further action or notice, named as additional insureds

and loss payees, as applicable, on each insurance policy maintained by the Debtors that in any way

relates to the Adequate Protection Collateral, and the Debtors shall take such actions as are

reasonably requested by the DIP Agent, the Prepetition Agent (each at the direction of the

applicable requisite percentage of lenders) and Novelion from time to time to evidence or

effectuate the foregoing.




                                                 63
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                        Pg 163 of 288


       20.     Other Rights and Obligations.

               (a)    Expenses. The applicable Debtors will pay all reasonable expenses incurred

by the Agents (including the reasonable fees and disbursements of all counsel for the Agents and

DIP Lenders and any internal or third-party appraisers, consultants, advisors and auditors engaged

by or for the benefit of the Agents and/or their counsel) in connection with the preparation,

execution, delivery, and administration of the DIP Loan Documents, the Interim Order, this Final

Order, and any other agreements, instruments, pleadings, or other documents prepared or reviewed

in connection with any of the foregoing, whether or not any or all of the transactions contemplated

hereby or by the DIP Loan Documents are consummated.

               (b)    Notice of Professional Fees. Professionals for the DIP Agent and the

Prepetition Bridge Loan Secured Parties (including professionals engaged by counsel to the DIP

Agent, Prepetition Agent or the other Prepetition Bridge Loan Secured Parties, as applicable)

(collectively, the “Lender Professionals”; the “Lender Professionals” shall include the

professionals for the DIP Agent or the lenders party to the DIP Facility (including professionals

engaged by counsel thereto)) shall not be required to comply with the United States Trustee fee

guidelines or submit invoices to this Court, United States Trustee, any Committee or any other

party in interest.   Copies of summary invoices submitted to the Debtors by such Lender

Professionals shall be forwarded by the Debtors to the United States Trustee, Novelion, counsel

for any Committee, and such other parties as this Court may direct. The summary invoices shall

be sufficiently detailed to enable a determination as to the reasonableness of such fees and

expenses; provided, however, that such summary invoices may be redacted to the extent necessary

to delete any information subject to the attorney-client privilege, any information constituting

attorney work product, or any other confidential information, and the provision of such summary



                                                64
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 164 of 288


invoices shall not constitute any waiver of the attorney-client privilege or of any benefits of the

attorney work product doctrine or other applicable privilege. If the Debtors, United States Trustee

or any Committee object to the reasonableness of the fees and expenses of any of the Lender

Professionals and cannot resolve such objection within ten (10) days of receipt of such invoices

by the Debtors, then the Debtors, United States Trustee, or the Committee, as the case may be,

shall file with this Court and serve on such Lender Professionals an objection (the “Fee Objection”)

limited to the issue of the reasonableness of such fees and expenses, and any failure by any such

party to file a Fee Objection within such ten (10) day period shall constitute a waiver of any right

of such party to object to the applicable invoice. Notwithstanding any provision herein to the

contrary, any objection to, and any hearing on an objection to, payment of any fees, costs, and

expenses set forth in a professional fee invoice in respect of Lender Professionals shall be limited

to the reasonableness of the particular items or categories of the fees, costs, and expenses that are

the subject of such objection. The Debtors shall timely pay in accordance with the terms and

conditions of this Final Order (a) the undisputed fees, costs, and expenses reflected on any invoice

to which a Fee Objection has been timely filed and (b) all fees, costs and expenses on any invoice

to which no Fee Objection has been timely filed.       All such unpaid fees, costs, expenses, and

charges of the DIP Agent and the Prepetition Agent that have not been disallowed by this Court

on the basis of an objection filed by the Debtor, the United States Trustee or the Committee (or

any subsequent trustee of the Debtors’ estates) in accordance with the terms hereof shall constitute

DIP Obligations and shall be secured by the Adequate Protection Collateral as specified in this

Final Order. Any and all fees, commissions, costs, and expenses paid prior to the Petition Date by

any Debtor to the Agents, the other DIP Secured Parties or Prepetition Bridge Loan Secured Parties

in connection with or with respect to the DIP Facility, the DIP Credit Agreement, or the other DIP



                                                 65
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 165 of 288


Loan Documents or Prepetition Bridge Loan Documents are hereby approved in full and non-

refundable and shall not otherwise be subject to any Challenge.

               (c)     Binding Effect. Subject only to Paragraph 5 above, the provisions of this

Final Order, including all findings herein, and the DIP Loan Documents shall be binding upon all

parties in interest in these Cases and any Successor Cases, including the DIP Secured Parties, the

Prepetition Secured Parties, any Committee, and the Debtors and their respective estates,

successors and assigns (including any chapter 7 or chapter 11 trustee hereinafter appointed or

elected for the estate of any of the Debtors, an examiner appointed pursuant to section 1104 of the

Bankruptcy Code, or any other fiduciary or responsible person appointed as a legal representative

of any of the Debtors or with respect to the property of the estate of any of the Debtors), whether

in any of the Cases, in any Successor Cases, or upon dismissal of any such Case or Successor Case;

provided, however, that except to the extent expressly provided in Paragraph 5, the DIP Secured

Parties and the Prepetition Secured Parties shall have no obligation to permit the use of Cash

Collateral or to extend any financing to any chapter 7 or chapter 11 trustee or other responsible

person appointed for the estates of the Debtors in any Case or Successor Case.

               (d)     No Waiver. The failure of the Prepetition Secured Parties or the DIP

Secured Parties to seek relief or otherwise exercise their rights and remedies under this Final Order,

the Prepetition Loan Documents, the DIP Loan Documents or otherwise (or any delay in seeking

or exercising same) shall not constitute a waiver of any of such parties’ rights hereunder,

thereunder, or otherwise. Nothing contained in this Final Order (including the authorization of the

use of any Cash Collateral) shall impair or modify any rights, claims, or defenses available in law

or equity to any Prepetition Secured Party or any DIP Secured Party, including rights of a party to

a swap agreement, securities contract, commodity contract, forward contract, or repurchase



                                                 66
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 166 of 288


agreement with a Debtor to assert rights of setoff or other rights with respect thereto as permitted

by law (or the right of a Debtor to contest such assertion). Except as prohibited by this Final Order,

the entry of this Final Order is without prejudice to, and does not constitute a waiver of, expressly

or implicitly, or otherwise impair, any right or ability of the Prepetition Secured Parties or the DIP

Secured Parties under the Bankruptcy Code or under non-bankruptcy law (subject to the

Restructuring Support Agreement and the Subordination Agreement) to (i) request conversion of

the Cases or any Successor Cases to cases under chapter 7, dismissal of the Cases or any Successor

Cases, or the appointment of a trustee or examiner in the Cases or any Successor Cases, or to

oppose the use of Cash Collateral in any Successor Case, (ii) propose, subject to the provisions of

section 1121 of the Bankruptcy Code, any chapter 11 plan or plans with respect to any of the

Debtors or seek early termination of the Debtors’ exclusive rights to propose a plan under the

Bankruptcy Code, or (iii) except as expressly provided herein, exercise any of the rights, claims,

or privileges (whether legal, equitable, or otherwise) of the DIP Secured Parties or the Prepetition

Secured Parties, respectively, under the DIP Loan Documents or the Prepetition Loan Documents,

the Bankruptcy Code or otherwise.

               (e)     No Third Party Rights. Except as explicitly provided for herein or in any

DIP Loan Document, this Final Order does not create any rights for the benefit of any third party,

creditor, equity holder, or direct, indirect, or incidental beneficiary. In determining to make any

loan (whether under the DIP Credit Agreement or otherwise) or to permit the use of Cash Collateral

or in exercising any rights or remedies as and when permitted pursuant to this Final Order or the

DIP Loan Documents, the DIP Secured Parties and the Prepetition Secured Parties shall not (i) be

deemed to be in control of the operations of the Debtors or to be acting as a “responsible person”

or “owner or operator” with respect to the operation or management of the Debtors (as such terms,



                                                 67
19-11632-mg       Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                          Pg 167 of 288


or any similar terms, are used in the United States Comprehensive Environmental Response,

Compensation and Liability Act, as amended, or any similar federal, state or local statute or

regulation) or (ii) owe any fiduciary duty to the Debtors, their respective creditors, shareholders,

or estates.

                (f)     No Marshaling. The DIP Secured Parties and the Prepetition Secured

Parties shall not be subject to the equitable doctrine of “marshaling” or any other similar doctrine

with respect to any of the Adequate Protection Collateral or the Prepetition Collateral, as

applicable.

                (g)     Inconsistency. In the event of any inconsistency between the terms or

conditions of this Final Order and the terms or conditions of any other order entered by this Court

in the nature of a “first day order”, the provisions of this Final Order shall govern and control.

                (i)    Enforceability.    This Final Order shall constitute findings of fact and

conclusions of law pursuant to the Bankruptcy Rule 7052 and shall take effect and be fully

enforceable nunc pro tunc to the Petition Date immediately upon execution hereof.

Notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h), 6006(d), 7062 or 9024 or any other

Bankruptcy Rule, or Rule 62(a) of the Federal Rules of Civil Procedure, this Final Order shall be

immediately effective and enforceable upon its entry, and there shall be no stay of execution or

effectiveness of this Final Order.

                (j)    Reservation of Rights. Nothing in this Final Order shall be deemed to

constitute the consent of the DIP Secured Parties or the Prepetition Secured Parties, and each of

the foregoing expressly reserve the right to object, to entry of any Order of the Bankruptcy Court

that provides for the sale or other disposition of all or substantially all of the assets of the Debtors

(or any other sale or other disposition of assets of any of the Debtors outside the ordinary course



                                                  68
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                         Pg 168 of 288


of business) to any party unless, in connection and concurrently with any such event, the proceeds

of such sale are or will be sufficient to Pay in Full the DIP Obligations, the Prepetition Obligations,

and the Prepetition Secured Party Adequate Protection and all of the foregoing are Paid in Full on

the closing date of such sale.

               (k)     Headings. Paragraph headings used herein are for convenience only and

are not to affect the construction of, or to be taken into consideration in, interpreting this Final

Order.

         21.   Retention of Jurisdiction. This Court has and will retain jurisdiction to enforce

this Interim Order according to its terms.


Dated: _________________, 2019
       New York, New York



                                               UNITED STATES BANKRUPTCY JUDGE




                                                  69
19-11632-mg   Doc 14   Filed 05/21/19 Entered 05/21/19 01:10:17   Main Document
                                    Pg 169 of 288


                                    EXHIBIT A

                               DIP Credit Agreement

                         (attached as Exhibit C to the Motion)
19-11632-mg   Doc 14   Filed 05/21/19 Entered 05/21/19 01:10:17   Main Document
                                    Pg 170 of 288


                                   EXHIBIT B

                             Initial Approved Budget

                                   (see attached)
                                    19-11632-mg   Doc 14   Filed 05/21/19 Entered 05/21/19 01:10:17   Main Document
                                                                        Pg 171 of 288




      Aegerion Pharmaceuticals, Inc.
      DIP Cash Collateral Exhibits

     As of: May 20, 2019




Printed on: 5/20/2019 at 10:05 PM
                                              19-11632-mg                        Doc 14                     Filed 05/21/19 Entered 05/21/19 01:10:17                                                           Main Document
Aegerion Pharmaceuticals, Inc.                                                                                           Pg 172 of 288

DIP Cash Collateral: Aegerion Consolidated
In US $'000 unless otherwise indicated


                                                       Week 1             Week 2             Week 3             Week 4          Week 5          Week 6          Week 7          Week 8          Week 9             Week 10          Week 11         Week 12         Week 13          126
                                                       Forecast           Forecast           Forecast           Forecast        Forecast        Forecast        Forecast        Forecast        Forecast           Forecast         Forecast        Forecast        Forecast         139

                                                   05/21/19           05/26/19           06/02/19           06/09/19        06/16/19        06/23/19        06/30/19        07/07/19        07/14/19           07/21/19         07/28/19        08/04/19        08/11/19          Total
     Aegerion Consolidated                         05/25/19           06/01/19           06/08/19           06/15/19        06/22/19        06/29/19        07/06/19        07/13/19        07/20/19           07/27/19         08/03/19        08/10/19        08/17/19        13-weeks

  Cash Receipts
     1    Lomitapide                               $         22       $      1,387       $      1,200       $        988    $        843    $      1,868    $        861    $        759    $        789       $        994     $      1,981    $        626    $      1,078    $    13,395
     2    Metreleptin                                       475              3,027              3,694              1,514             979           2,632           2,457           1,919           1,342              1,538            1,879           2,096           1,812         25,365
     3    Third Parties Royalties                             -                  -                  -                  -               -               -               -               -               -                  -                -               -           1,031          1,031
     4    Other                                               -                  -                  -                  -             256           5,000               -               -               -                  -                -               -              10          5,266
  Total Cash Receipts                                      497              4,413              4,894              2,502           2,078           9,500           3,318           2,679           2,131              2,532            3,860           2,722           3,930         45,056

  Operating Disbursements
     5    Payroll and Benefits                              (87)              (921)              (132)              (618)           (368)           (533)            (96)           (800)              -               (877)             (50)           (594)            (75)         (5,151)
     6    Payroll and Benefits (Rejuvenate)                   -                  -                  -                  -               -               -               -               -               -                  -                -               -               -               -
     7    Discounts and Rebates                             (11)              (151)               (46)              (108)           (955)         (1,016)           (982)         (1,054)           (952)              (952)          (1,035)           (186)           (183)         (7,631)
     8    Royalty Payments                                    -                  -                  -                  -               -               -               -               -               -                  -                -               -          (2,292)         (2,292)
     9    Product Manufacturing                            (326)              (996)              (172)              (462)           (436)         (3,614)           (537)         (1,251)           (439)              (436)            (435)         (1,041)           (651)        (10,797)
    10    Clinical / Medical Affairs                         (7)               (82)               (82)              (183)           (139)           (139)           (139)           (845)           (165)              (115)            (115)           (115)           (243)         (2,370)
    11    Facilities (incl. Leases)                         (69)               (41)                (8)               (48)            (13)            (41)            (73)             (2)            (54)               (54)             (20)             (2)            (54)           (479)
    12    Insurance                                          (1)                 -                 (0)                (1)           (100)              -               -              (0)              -                 (0)               -              (0)              -            (104)
    13    Legal Fees                                        (28)               (50)              (140)               (33)              -            (241)              -               -               -               (144)               -               -               -            (635)
    14    Other Professionals                              (175)              (102)              (261)              (413)           (315)           (274)           (231)           (161)           (472)              (333)            (301)           (182)           (312)         (3,531)
    15    Other Operating Disbursements                    (148)              (465)              (746)              (478)         (1,146)           (704)         (1,098)         (1,359)           (497)              (587)            (539)           (549)           (869)         (9,185)
  Total Operating Disbursements                           (852)            (2,807)            (1,586)            (2,345)         (3,473)         (6,563)         (3,156)         (5,471)         (2,579)            (3,498)          (2,496)         (2,671)         (4,678)        (42,176)

  Net Operating Cash Flow                                 (355)             1,606              3,308                156          (1,395)          2,937             162          (2,793)           (448)              (966)           1,364               51           (747)          2,881

  Non-Operating Disbursements
    16    Permitted Affiliate Services Payments                   -                  -                  -              -               -            (146)              -               -                   -               -            (192)              -               -            (338)
    17    Debt Service and Related Fees                           -                  -                  -              -            (600)              -             (93)              -                   -               -             (69)              -               -            (762)
    18    Professional Fees - Restructuring                       -                  -                  -           (446)              -            (803)           (125)           (425)                  -               -          (1,865)           (125)           (575)         (4,364)
    19    Professional Fees - Litigation and DOJ                  -                  -                  -              -               -               -               -               -                   -               -               -          (2,690)              -          (2,690)
    20    Other Non-operating Disb.                               -                  -                  -           (130)           (130)         (1,300)              -               -                   -             (50)           (250)              -               -          (1,859)
  Total Non-operating Disbursements                               -                  -                  -          (576)           (730)         (2,249)           (218)           (425)                   -            (50)         (2,376)         (2,815)           (575)        (10,013)

  Net Cash Flow                                    $      (355)       $     1,606        $     3,308        $      (419)    $ (2,124)       $       688     $        (57)   $ (3,218)       $      (448)       $ (1,016)        $ (1,011)       $ (2,764)       $ (1,322)       $    (7,133)

  Unrestricted Book Cash Position
    21    Beginning Book Cash Balance              $  16,767 $ 28,412                    $  30,018          $  33,326 $ 32,906 $ 30,782 $ 29,685 $ 29,699 $ 26,481 $ 26,033 $ 25,017 $ 24,005 $ 21,242                                                                          $    16,767
    22    Net Cash Flow (See Above)                     (355)     1,606                      3,308               (419)    (2,124)       688        (57)    (3,218)      (448)    (1,016)    (1,011)    (2,764)    (1,322)                                                            (7,133)
    23    Intercompany Funding                            (0)         -                          -                  -          -          -          -          -          -          -          -          -          -                                                                 (0)
    24    FX gains/(losses)                                0          -                          -                  0          -          -          -          -          -          -          -          -          -                                                                  0
    25    Adjustments                                 12,000          -                          -                  -          -     (1,785)        70          -          -          -          -          -          -                                                             10,285
  Ending Unrestricted Book Cash Balance            $ 28,412   $ 30,018                   $ 33,326           $ 32,906   $ 30,782   $ 29,685   $ 29,699   $ 26,481   $ 26,033   $ 25,017   $ 24,005   $ 21,242   $ 19,919                                                         $   19,919

    26    Plus: Restricted Cash                          260                260                260                260             260           2,045           1,975           1,975           1,975              1,975            1,975           1,975           1,975             1,975
  Total EndingBook cash                              28,672             30,278             33,586             33,166          31,042          31,730          31,674          28,456          28,008             26,992           25,981          23,217          21,895            21,895
    27    Addback: Outstanding Checks                      -                  -                  -                  -               -               -               -               -               -                  -                -               -               -                 -
  Ending Bank Cash Balance                         $ 28,672           $ 30,278           $ 33,586           $ 33,166        $ 31,042        $ 31,730        $ 31,674        $ 28,456        $ 28,008           $ 26,992         $ 25,981        $ 23,217        $ 21,895        $   21,895




Printed on: 5/20/2019 at 10:05 PM                                                                                                                                                                                                                                                   Page 2 of 4
                                              19-11632-mg                        Doc 14                     Filed 05/21/19 Entered 05/21/19 01:10:17                                                           Main Document
Aegerion Pharmaceuticals, Inc.                                                                                           Pg 173 of 288

DIP Cash Collateral: Aegerion - U.S. Entities (Debtors)
In US $'000 unless otherwise indicated


                                                       Week 1             Week 2             Week 3             Week 4          Week 5          Week 6          Week 7          Week 8          Week 9             Week 10          Week 11         Week 12         Week 13          126
                                                       Forecast           Forecast           Forecast           Forecast        Forecast        Forecast        Forecast        Forecast        Forecast           Forecast         Forecast        Forecast        Forecast         139

                                                   05/21/19           05/26/19           06/02/19           06/09/19        06/16/19        06/23/19        06/30/19        07/07/19        07/14/19           07/21/19         07/28/19        08/04/19        08/11/19          Total
     Aegerion - U.S. Entity                        05/25/19           06/01/19           06/08/19           06/15/19        06/22/19        06/29/19        07/06/19        07/13/19        07/20/19           07/27/19         08/03/19        08/10/19        08/17/19        13-weeks

  Cash Receipts
     1    Lomitapide                               $              -   $        402       $      1,113       $        988    $        843    $      1,070    $        813    $        713    $        743       $        948     $      1,165    $        576    $      1,028    $    10,402
     2    Metreleptin                                             -          2,208              1,961              1,380             872           2,202           1,458           1,069           1,342              1,412            1,653           1,053             954         17,565
     3    Third Parties Royalties                                 -              -                  -                  -               -               -               -               -               -                  -                -               -           1,031          1,031
     4    Other                                                   -              -                  -                  -               -           5,000               -               -               -                  -                -               -               -          5,000
  Total Cash Receipts                                             -         2,610              3,075              2,368           1,715           8,271           2,271           1,782           2,085              2,360            2,818           1,629           3,013         33,998

  Operating Disbursements
     5    Payroll and Benefits                               (25)             (515)                 -               (513)              -            (512)              -            (667)              -               (509)               -            (508)              -          (3,249)
     6    Payroll and Benefits (Rejuvenate)                    -                 -                  -                  -               -               -               -               -               -                  -                -               -               -               -
     7    Discounts and Rebates                                -                 -                (30)                 -            (945)           (965)           (952)           (952)           (952)              (952)            (952)           (183)           (183)         (7,066)
     8    Royalty Payments                                     -                 -                  -                  -               -               -               -               -               -                  -                -               -          (2,292)         (2,292)
     9    Product Manufacturing                                -              (150)              (150)              (313)            (14)            (14)            (71)           (371)            (11)               (11)             (11)           (611)           (159)         (1,886)
    10    Clinical / Medical Affairs                           -               (75)               (75)              (176)           (127)           (127)           (127)           (226)           (138)               (88)             (88)            (88)           (117)         (1,453)
    11    Facilities (incl. Leases)                            -               (35)                 -                (35)              -               -              (8)              -             (40)                 -               (8)              -             (40)           (166)
    12    Insurance                                            -                 -                  -                  -            (100)              -               -               -               -                  -                -               -               -            (100)
    13    Legal Fees                                           -               (50)              (100)                 -               -            (179)              -               -               -                (79)               -               -               -            (407)
    14    Other Professionals                                  -               (50)               (50)              (140)           (104)           (104)           (104)           (104)           (178)              (178)            (178)           (128)            (97)         (1,414)
    15    Other Operating Disbursements                      (51)              (61)               (76)              (347)         (1,094)           (344)           (395)           (344)           (449)              (449)            (499)           (400)           (399)         (4,909)
  Total Operating Disbursements                             (76)             (936)              (481)            (1,524)         (2,384)         (2,245)         (1,657)         (2,664)         (1,768)            (2,266)          (1,736)         (1,918)         (3,287)        (22,942)

  Net Operating Cash Flow                                   (76)            1,674              2,594                844            (669)          6,026             615            (882)            317                  94           1,082            (289)           (274)        11,056

  Non-Operating Disbursements
    16    Permitted Affiliate Services Payments                   -                  -                  -              -               -            (146)              -               -                   -               -            (192)              -               -            (338)
    17    Debt Service and Related Fees                           -                  -                  -              -            (600)              -             (93)              -                   -               -             (69)              -               -            (762)
    18    Professional Fees - Restructuring                       -                  -                  -           (446)              -            (803)           (125)           (425)                  -               -          (1,865)           (125)           (575)         (4,364)
    19    Professional Fees - Litigation and DOJ                  -                  -                  -              -               -               -               -               -                   -               -               -          (2,690)              -          (2,690)
    20    Other Non-operating Disb.                               -                  -                  -           (130)           (130)         (1,300)              -               -                   -             (50)           (250)              -               -          (1,859)
  Total Non-operating Disbursements                               -                  -                  -          (576)           (730)         (2,249)           (218)           (425)                   -            (50)         (2,376)         (2,815)           (575)        (10,013)

  Net Cash Flow                                    $        (76)      $     1,674        $     2,594        $       268     $ (1,398)       $     3,778     $       396     $ (1,307)       $       317        $         44     $ (1,294)       $ (3,104)       $      (849)    $     1,042

  Unrestricted Book Cash Position
    21    Beginning Book Cash Balance              $   6,161 $ 19,345                    $  21,018          $  23,612       $  23,880 $ 22,482 $ 25,566                     $  26,032 $ 24,726 $ 24,542                         $  24,587 $ 23,293 $ 20,188                     $     6,161
    22    Net Cash Flow (See Above)                      (76)     1,674                      2,594                268          (1,398)     3,778        396                    (1,307)       317        44                         (1,294)    (3,104)      (849)                      1,042
    23    Intercompany Funding                         1,260          -                          -                  -               -      1,091          -                         -       (500)         -                             -          -          -                       1,851
    24    FX gains/(losses)                                -          -                          -                  -               -          -          -                         -          -          -                             -          -          -                           -
    25    Adjustments                                 12,000          -                          -                  -               -     (1,785)        70                         -          -          -                             -          -          -                      10,285
  Ending Unrestricted Book Cash Balance            $ 19,345   $ 21,018                   $ 23,612           $ 23,880        $ 22,482   $ 25,566   $ 26,032                  $ 24,726   $ 24,542   $ 24,587                      $ 23,293   $ 20,188   $ 19,339                  $   19,339

    26    Plus: Restricted Cash                          220                220                220                220             220           2,005           1,935           1,935           1,935              1,935            1,935           1,935           1,935             1,935
  Total EndingBook cash                              19,564             21,238             23,832             24,100          22,702          27,571          27,967          26,661          26,477             26,522           25,228          22,123          21,274            21,274
    27    Addback: Outstanding Checks                      -                  -                  -                  -               -               -               -               -               -                  -                -               -               -                 -
  Ending Bank Cash Balance                         $ 19,564           $ 21,238           $ 23,832           $ 24,100        $ 22,702        $ 27,571        $ 27,967        $ 26,661        $ 26,477           $ 26,522         $ 25,228        $ 22,123        $ 21,274        $   21,274




Printed on: 5/20/2019 at 10:05 PM                                                                                                                                                                                                                                                   Page 3 of 4
                                              19-11632-mg                        Doc 14                     Filed 05/21/19 Entered 05/21/19 01:10:17                                                                          Main Document
Aegerion Pharmaceuticals, Inc.                                                                                           Pg 174 of 288

DIP Cash Collateral: Aegerion - non-U.S. Entities (Non-Debtors)
In US $'000 unless otherwise indicated


                                                       Week 1             Week 2             Week 3             Week 4             Week 5             Week 6             Week 7             Week 8             Week 9             Week 10            Week 11            Week 12            Week 13             126
                                                       Forecast           Forecast           Forecast           Forecast           Forecast           Forecast           Forecast           Forecast           Forecast           Forecast           Forecast           Forecast           Forecast            139

                                                   05/21/19           05/26/19           06/02/19           06/09/19           06/16/19           06/23/19           06/30/19           07/07/19           07/14/19           07/21/19           07/28/19           08/04/19           08/11/19             Total
     Aegerion - non-U.S. Entities                  05/25/19           06/01/19           06/08/19           06/15/19           06/22/19           06/29/19           07/06/19           07/13/19           07/20/19           07/27/19           08/03/19           08/10/19           08/17/19           13-weeks

  Cash Receipts
     1    Lomitapide                               $         22       $        985       $         87       $          -       $          -       $        798       $         47       $         46       $         46       $         46       $        817       $         50       $         50       $     2,993
     2    Metreleptin                                       475                819              1,733                134                107                430                999                850                   -               126                225              1,044                858             7,799
     3    Third Parties Royalties                             -                  -                  -                  -                  -                  -                  -                  -                   -                 -                  -                  -                  -                 -
     4    Other                                               -                  -                  -                  -                256                  -                  -                  -                   -                 -                  -                  -                 10               266
  Total Cash Receipts                                      497              1,804              1,819                134                363              1,228              1,046                897                  46               172              1,042              1,093                917            11,058

  Operating Disbursements
     5    Payroll and Benefits                              (62)              (406)              (132)              (105)              (368)               (21)               (96)              (133)                 -               (368)               (50)               (87)               (75)            (1,902)
     6    Payroll and Benefits (Rejuvenate)                   -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -
     7    Discounts and Rebates                             (11)              (151)               (16)              (108)               (10)               (50)               (30)              (102)                 -                  -                (83)                (3)                 -               (566)
     8    Royalty Payments                                    -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -
     9    Product Manufacturing                            (326)              (846)               (22)              (150)              (422)            (3,600)              (466)              (880)              (428)              (425)              (425)              (431)              (492)            (8,911)
    10    Clinical / Medical Affairs                         (7)                (7)                (7)                (7)               (12)               (12)               (12)              (618)               (27)               (27)               (27)               (27)              (125)              (916)
    11    Facilities (incl. Leases)                         (69)                (6)                (8)               (14)               (13)               (41)               (65)                (2)               (14)               (54)               (12)                (2)               (14)              (313)
    12    Insurance                                          (1)                 -                 (0)                (1)                (0)                 -                  -                 (0)                 -                 (0)                 -                 (0)                 -                 (4)
    13    Legal Fees                                        (28)                 -                (40)               (33)                 -                (63)                 -                  -                  -                (65)                 -                  -                  -               (228)
    14    Other Professionals                              (175)               (52)              (211)              (272)              (211)              (171)              (127)               (57)              (294)              (154)              (123)               (54)              (215)            (2,117)
    15    Other Operating Disbursements                     (96)              (404)              (670)              (131)               (52)              (360)              (703)            (1,015)               (48)              (138)               (40)              (149)              (470)            (4,277)
  Total Operating Disbursements                           (776)            (1,872)            (1,105)              (822)            (1,089)            (4,318)            (1,499)            (2,807)              (811)            (1,232)              (760)              (753)            (1,390)           (19,233)

  Net Operating Cash Flow                                 (279)                (68)              714               (688)              (726)            (3,089)              (453)            (1,911)              (765)            (1,060)               282                341               (473)            (8,175)

  Non-Operating Disbursements
    16    Permitted Affiliate Services Payments                   -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                -
    17    Debt Service and Related Fees                           -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                -
    18    Professional Fees - Restructuring                       -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                -
    19    Professional Fees - Litigation and DOJ                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                -
    20    Other Non-operating Disb.                               -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                -
  Total Non-operating Disbursements                               -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                -

  Net Cash Flow                                    $      (279)       $        (68)      $       714        $      (688)       $      (726)       $ (3,089)          $      (453)       $ (1,911)          $      (765)       $ (1,060)          $       282        $       341        $      (473)       $    (8,175)

  Unrestricted Book Cash Position
    21    Beginning Book Cash Balance              $     10,606 $            9,067 $            8,999       $      9,714 $            9,026 $            8,300 $            4,119 $            3,666 $            1,755 $            1,491 $              430       $        713       $      1,053       $    10,606
    22    Net Cash Flow (See Above)                        (279)               (68)               714               (688)              (726)            (3,089)              (453)            (1,911)              (765)            (1,060)               282                341               (473)           (8,175)
    23    Intercompany Funding                           (1,260)                 -                  -                  -                  -             (1,091)                 -                  -                500                  -                  -                  -                  -            (1,851)
    24    FX gains/(losses)                                   0                  -                  -                  0                  -                  -                  -                  -                  -                  -                  -                  -                  -                 0
    25    Adjustments                                         -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                 -
  Ending Unrestricted Book Cash Balance            $     9,067   $          8,999   $          9,714        $     9,026   $          8,300   $          4,119   $          3,666   $          1,755   $          1,491   $            430   $            713        $     1,053        $       580        $      580

    26    Plus: Restricted Cash                             40                 40                 40                 40                 40                 40                 40                 40                 40                 40                 40                 40                 40                    40
  Total EndingBook cash                                  9,107              9,039              9,754              9,066              8,340              4,159              3,706              1,796              1,531                470                753              1,093                620                   620
    27    Addback: Outstanding Checks                         -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                     -
  Ending Bank Cash Balance                         $     9,107        $     9,039        $     9,754        $     9,066        $     8,340        $     4,159        $     3,706        $     1,796        $     1,531        $       470        $       753        $     1,093        $       620        $          620




Printed on: 5/20/2019 at 10:05 PM                                                                                                                                                                                                                                                                             Page 4 of 4
19-11632-mg   Doc 14   Filed 05/21/19 Entered 05/21/19 01:10:17   Main Document
                                    Pg 175 of 288


                                    EXHIBIT C

                       DIP Credit Agreement (without exhibits)
19-11632-mg   Doc 14   Filed 05/21/19 Entered 05/21/19 01:10:17         Main Document
                                    Pg 176 of 288




                DEBTOR-IN-POSSESSION CREDIT AGREEMENT

                               Dated as of [_____], 2019

                                       Among

                      AEGERION PHARMACEUTICALS, INC.,
                  as Borrower and as Debtor and Debtor-in-Possession,

                          THE LENDERS PARTY HERETO

                                         and

                       CANTOR FITZGERALD SECURITIES,
                            as Administrative Agent
19-11632-mg    Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17                                      Main Document
                                       Pg 177 of 288


                                      TABLE OF CONTENTS

                                                                                                                              Page

                                                  ARTICLE I

                        DEFINITIONS AND ACCOUNTING TERMS

                   Defined Terms ............................................................................................ 1
                   Other Interpretive Provisions .................................................................... 24
                   Accounting Terms ..................................................................................... 24
                   References to Agreements, Laws, Etc. ..................................................... 25
                   Times of Day............................................................................................. 25
                   Timing of Payment or Performance .......................................................... 25

                                                 ARTICLE II

                         THE COMMITMENTS AND THE LOANS

                   The Commitments and the Loans ............................................................. 25
                   Borrowings of Loans................................................................................. 25
                   Prepayments .............................................................................................. 26
                   Repayment of Loans ................................................................................. 28
                   Interest....................................................................................................... 28
                   Fees ........................................................................................................... 28
                   Computation of Interest and Fees ............................................................. 29
                   Evidence of Indebtedness ......................................................................... 29
                   Payments Generally .................................................................................. 30
                   Sharing of Payments ................................................................................. 31

                                                ARTICLE III

              TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

                   Taxes ......................................................................................................... 32
                   [Reserved .................................................................................................. 36
                   [Reserved .................................................................................................. 36
                   Increased Cost and Reduced Return; Capital and Liquidity
                   Requirements. ........................................................................................... 36
                   [Reserved] ................................................................................................. 37
                   Matters Applicable to All Requests for Compensation ............................ 37
                   Mitigation Obligations; Replacement of Lenders under Certain
                   Circumstances ........................................................................................... 37
                   Survival ..................................................................................................... 38




                                                          i
19-11632-mg   Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17                                     Main Document
                                      Pg 178 of 288


                                               ARTICLE IV

                         CONDITIONS PRECEDENT TO LOANS

                  Conditions to Initial Loans.........................Error! Bookmark not defined.
                  Conditions to all Loans. ............................................................................ 41

                                                ARTICLE V

                       REPRESENTATIONS AND WARRANTIES

                  Existence, Qualification and Power; Compliance with Laws ................... 42
                  Authorization; No Contravention ............................................................. 42
                  Governmental Authorization; Other Consents.......................................... 42
                  Binding Effect ........................................................................................... 43
                  No Material Adverse Effect. ..................................................................... 43
                  Litigation ................................................................................................... 43
                  Ownership of Property; Liens ................................................................... 43
                  Secured, Super-Priority Obligations ......................................................... 43
                  Environmental Compliance ...................................................................... 44
                  Taxes ......................................................................................................... 45
                  Compliance with ERISA........................................................................... 46
                  Labor Matters ............................................................................................ 46
                  Insurance ................................................................................................... 46
                  Subsidiaries; Equity Interests.................................................................... 46
                  Margin Regulations; Investment Company Act; Anti-Terrorism
                  Laws; Sanctions and Other Regulations ................................................... 46
                  Disclosure ................................................................................................. 47
                  Intellectual Property .................................................................................. 48
                  Initial Approved Budget ........................................................................... 48
                  EEA Financial Institution ......................................................................... 48
                  Contractual Obligations ............................................................................ 48
                  Final Order. ............................................................................................... 48

                                               ARTICLE VI

                                 AFFIRMATIVE COVENANTS

                  Financial Statements ................................................................................. 49
                  Certificates; Reports; Other Information .................................................. 50
                  Notice Requirements; Other Information ................................................. 51
                  Environmental Matters.............................................................................. 52
                  Maintenance of Existence ......................................................................... 54
                  Maintenance of Properties ........................................................................ 54
                  Maintenance of Insurance ......................................................................... 54
                  Compliance with Laws ............................................................................. 55


                                                        ii
19-11632-mg   Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17                                      Main Document
                                      Pg 179 of 288


                  Books and Records ................................................................................... 55
                  Inspection Rights; Lender Calls ................................................................ 55
                  Additional Guarantors ............................................................................... 55
                  Use of Proceeds......................................................................................... 56
                  Anti-Corruption and Sanctions Laws........................................................ 57
                  Taxes ......................................................................................................... 57
                  End of Fiscal Years; Fiscal Quarters ........................................................ 57
                  ERISA ....................................................................................................... 57
                  Further Assurances.................................................................................... 58
                  Business .................................................................................................... 58
                  Post-Closing Matters................................................................................. 58
                  Compliance with Final Order.................................................................... 58

                                               ARTICLE VII

                                    NEGATIVE COVENANTS

                  Liens .......................................................................................................... 59
                  Investments ............................................................................................... 61
                  Indebtedness .............................................................................................. 62
                  Fundamental Changes ............................................................................... 63
                  Dispositions............................................................................................... 63
                  Restricted Payments .................................................................................. 64
                  Change in Nature of Business ................................................................... 65
                  Transactions with Affiliates ...................................................................... 65
                  Prepayments and Modifications of Certain Agreements .......................... 65
                  Negative Pledge ........................................................................................ 66
                  Amendments to Organization Documents ................................................ 66
                  Use of Proceeds......................................................................................... 66
                  Accounting Changes ................................................................................. 66
                  OFAC ........................................................................................................ 67
                  Ownership of Subsidiaries ........................................................................ 67
                  Compliance with Financing Orders and Approved Budget. ..................... 67
                  Compliance With Certain Laws ................................................................ 67
                  Chapter 11 Claims..................................................................................... 67
                  Revision of Orders; Applications to Bankruptcy Court ............................ 67
                  Adequate Protection. ................................................................................. 68

                                              ARTICLE VIII

                        EVENTS OF DEFAULT AND REMEDIES

                  Events of Default ...................................................................................... 68
                  Remedies Upon Event of Default ............................................................. 72
                  Application of Funds................................................................................. 74



                                                        iii
19-11632-mg   Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17                                      Main Document
                                      Pg 180 of 288


                                               ARTICLE IX

                 ADMINISTRATIVE AGENT AND OTHER AGENTS

                  Appointment and Authorization ............................................................... 75
                  Delegation of Duties ................................................................................. 76
                  Liability of the Administrative Agent ....................................................... 77
                  Reliance by the Administrative Agent ...................................................... 77
                  Notice of Default....................................................................................... 78
                  Credit Decision; Disclosure of Information by the Administrative
                  Agent ......................................................................................................... 78
                  Indemnification of the Administrative Agent ........................................... 79
                  The Administrative Agent in its Individual Capacity ............................... 79
                  Successor Agents ...................................................................................... 80
                  Administrative Agent May File Proofs of Claim ...................................... 80
                  Release of Collateral and Guarantee ......................................................... 81
                  Other Agents; Arrangers and Managers ................................................... 82
                  Appointment of Supplemental Administrative Agent .............................. 82
                  Certain Bankruptcy Matters ...................................................................... 83

                                                ARTICLE X

                                          MISCELLANEOUS

                  Amendments, Etc. ..................................................................................... 84
                  Notices and Other Communications; Facsimile and Electronic
                  Copies ....................................................................................................... 86
                  No Waiver; Cumulative Remedies ........................................................... 90
                  Costs and Expenses ................................................................................... 90
                  Indemnification by the Borrower .............................................................. 91
                  Payments Set Aside................................................................................... 92
                  Successors and Assigns............................................................................. 93
                  Confidentiality .......................................................................................... 97
                  Setoff ......................................................................................................... 97
                  Counterparts .............................................................................................. 98
                  Integration ................................................................................................. 98
                  Survival of Representations and Warranties ............................................. 98
                  Severability ............................................................................................... 99
                  GOVERNING LAW ................................................................................. 99
                  WAIVER OF RIGHT TO TRIAL BY JURY........................................... 99
                  Binding Effect ......................................................................................... 100
                  Lender Action ......................................................................................... 100
                  PATRIOT Act ......................................................................................... 100
                  No Advisory or Fiduciary Responsibility ............................................... 100
                  Acknowledgement and Consent to Bail-In of EEA Financial
                  Institutions............................................................................................... 101



                                                        iv
19-11632-mg   Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17                          Main Document
                                     Pg 181 of 288


                  Conflicts with Financing Orders. ............................................................ 101




                                                   v
19-11632-mg    Doc 14       Filed 05/21/19 Entered 05/21/19 01:10:17        Main Document
                                         Pg 182 of 288


SCHEDULES

Schedule 1              -    Closing Checklist
Schedule 2              -    Subsidiary Guarantors
Schedule 2.01           -    Commitments
Schedule 5.01           -    Existence, Qualification and Power; Compliance with Laws
Schedule 5.02           -    Authorizations; No Contravention
Schedule 5.06           -    Litigation
Schedule 5.07(b)        -    Real Property
Schedule 5.09           -    Environmental Compliance
Schedule 5.10           -    Taxes
Schedule 5.14           -    Subsidiaries and Other Equity Investments
Schedule 5.17           -    Intellectual Property, Licenses
Schedule 5.20           -    Material Contracts
Schedule 7.01(b)        -    Existing Liens
Schedule 7.02(c)        -    Existing Investments
Schedule 7.03(b)        -    Surviving Indebtedness
Schedule 10.02          -    Administrative Agent’s Office, Certain Addresses for Notices




                                              vi
19-11632-mg   Doc 14   Filed 05/21/19 Entered 05/21/19 01:10:17     Main Document
                                    Pg 183 of 288


EXHIBITS

Exhibit A-1    --      Form of Committed Loan Notice
Exhibit A-2    --      Form of Prepayment Notice
Exhibit B      --      Form of Note
Exhibit C      --      Form of Compliance Certificate
Exhibit D      --      Form of Assignment and Assumption
Exhibit E      --      Form of Guarantee and Collateral Agreement
Exhibit F      --      Form of Officer’s Certificate
Exhibit G      --      Form of Administrative Questionnaire
Exhibit H      --      Form of Final Order




                                          vii
19-11632-mg      Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                        Pg 184 of 288


                    DEBTOR-IN-POSSESSION CREDIT AGREEMENT

                This DEBTOR-IN-POSSESSION CREDIT AGREEMENT (this “Agreement”) is
entered into as of [_____], 2019 among AEGERION PHARMACEUTICALS, INC., a Delaware
corporation and a debtor and debtor-in-possession under Chapter 11 of the Bankruptcy Code (as
hereinafter defined) (the “Borrower”), each Lender (as hereinafter defined) from time to time
party hereto and CANTOR FITZGERALD SECURITIES, as administrative agent and collateral
agent for the Lenders (in such capacities, together with any successor administrative agent and
collateral agent, the “Administrative Agent”).

                               PRELIMINARY STATEMENTS

                1.      On May 20, 2019 (the “Petition Date”), the Borrower and certain of its
Subsidiaries filed in the United States Bankruptcy Court for the Southern District of New York
(the “Bankruptcy Court”) a voluntary petition for relief under Chapter 11 of the Bankruptcy
Code and have continued in the possession of their assets and in the management of their
business pursuant to Sections 1107 and 1108 of the Bankruptcy Code, and such reorganization
case is being jointly administered under Case Number [___] (the “Chapter 11 Case”).

              2.     The Borrower has requested that the Lenders make available to the
Borrower a “super-priority” debtor-in-possession delayed draw term loan facility in an aggregate
amount not to exceed $20,000,000, the proceeds of which the Borrower may use for the purposes
permitted hereunder.

                3.     The Guarantors (as hereinafter defined) have agreed to guarantee the
obligations of the Borrower hereunder and the Borrower and the Guarantors have agreed to
secure their respective Obligations by granting to the Administrative Agent, for the benefit of the
Secured Parties (as hereinafter defined), a lien on substantially all of their respective assets, in
accordance with the priorities provided in the Loan Documents (as hereinafter defined) and the
Final Order (as hereinafter defined).

                Subject to and upon the terms and conditions set forth herein, the Lenders are
willing to make available to the Borrower the “super-priority” debtor-in-possession delayed draw
term loan facility provided for herein:

                                           ARTICLE I

                        DEFINITIONS AND ACCOUNTING TERMS

                              Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

              “Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants (or successor thereto
or any agency with similar functions).

               “Administration Fee” has the meaning specified in Section 2.06(d).
19-11632-mg     Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                       Pg 185 of 288


              “Administrative Agent” has the meaning specified in the first paragraph of this
Agreement and shall include any successor administrative agent appointed in accordance with
Section 9.09.

               “Administrative Agent’s Office” means, the Administrative Agent’s address and,
as appropriate, account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.

                “Administrative Questionnaire”     means     an   Administrative   Questionnaire
substantially in the form of Exhibit G.

              “Affiliate” means, in respect of any Person:

               (a)    any Person which, directly or indirectly, controls, is controlled by or is
       under common control with such Person; and for the purposes of this definition, “control”
       (including, with correlative meanings, the terms “controlled by” or “under common
       control with”) means the power to direct or cause the direction of the management and
       policies of any Person, whether through the ownership of voting Equity Interests or by
       contract or otherwise;

              (b)     any Person who beneficially owns or holds 10% or more of any class of
       shares (or, in the case of a Person that is not a corporation, 10% or more of the
       partnership or other Equity Interests) of such Person; or

               (c)    any Person, 10% or more of any class of shares (or in the case of a Person
       that is not a corporation, 10% or more of the partnership or other Equity Interests) of
       which is beneficially owned or held by such Person or a Subsidiary of such Person.

              “Agent Parties” has the meaning specified in Section 10.02(f).

                “Agent-Related Persons” means the Administrative Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact of such Persons
and Affiliates.

               “Aggregate Commitments” means the Commitments of all the Lenders. As of the
Closing Date, the amount of the Aggregate Commitments is $20,000,000.

              “Agreement” has the meaning specified in the introductory paragraph hereto.

              “Anti-Corruption Laws” has the meaning specified in Section 5.15(g).

               “Anti-Terrorism Law” means any Requirement of Law related to money
laundering or financing terrorism, including the PATRIOT Act, and its implementing
regulations, The Currency and Foreign Transactions Reporting Act (also known as the Bank
Secrecy Act, 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended), Executive Order 13224
(effective September 24, 2001) and the Money Laundering Control Act of 1986 (18 U.S.C.
§§ 1956 and 1957).


                                               2
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 186 of 288


                 “Applicable Lending Office” means for any Lender, such Lender’s office, branch
or affiliate designated for the Loans, as notified to the Administrative Agent and the Borrower or
as otherwise specified in the Assignment and Assumption pursuant to which such Lender
became a party hereto, any of which offices may, subject to the applicable provisions of
Article III, be changed by such Lender upon 10 days’ prior written notice to the Administrative
Agent and the Borrower; provided that for the purposes of the definition of “Excluded Taxes”
and Section 3.01, any such change shall be deemed an assignment made pursuant to an
Assignment and Assumption.

               “Applicable Rate” means a percentage per annum equal to 12.5%.

                “Approved Bankruptcy Court Order” means (a) the Final Order, as such order is
in effect from time to time and (b) any other order entered by the Bankruptcy Court that (x) is in
form and substance satisfactory to the Required Lenders in all respects, (y) once entered, has not
been vacated, reversed or stayed, and (z) has not been amended or modified except in a manner
satisfactory to the Required Lenders.

              “Approved Budget” means, initially, the Initial Approved Budget, and, following
approval of any Supplemental Approved Budget, the “Approved Budget” as defined in and
approved pursuant to the Financing Orders.

               “Approved Fund” means any Fund that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or Affiliate of an entity that
administers, advises or manages a Lender.

                “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit D.

               “Attorney Costs” means and includes all reasonable and documented fees, out-of-
pocket expenses and actual disbursements of any law firm or other external legal counsel, limited
to one counsel to the Administrative Agent (which on the date hereof is Shipman & Goodwin
LLP) and one counsel to the Lenders (which on the date hereof is Latham & Watkins LLP) and,
to the extent reasonably necessary, local counsel for each of the Administrative Agent and the
Lenders in any relevant jurisdiction (and, in the event of any actual conflict of interest, additional
counsel to the affected parties).

                “Attributable Indebtedness” means, at any date, (a) in respect of any Capital
Lease Obligation (other than a lease resulting from a Sale Leaseback) of any Person, the
capitalized amount thereof that would appear on a balance sheet of such Person prepared as of
such date in accordance with GAAP, and (b) in respect of any Sale Leaseback, the present value,
discounted in accordance with GAAP at the interest rate implicit in the related lease, of the
obligations of the lessee for net rental payments over the remaining term of such lease (including
any period for which such lease has been extended or may, at the option of the lessor be
extended).

              “Bail-In Action” means the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA Financial
Institution.


                                                  3
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                        Pg 187 of 288


               “Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from time to time
which is described in the EU Bail-In Legislation Schedule.

              “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto.

               “Bankruptcy Court” has the meaning specified in the Preliminary Statements
hereto.

               “Borrower” has the meaning specified in the introductory paragraph hereto.

               “Bridge Credit Agreement” means that certain Bridge Credit Agreement dated as
of November 8, 2018 among the Borrower, the lenders party thereto and Cantor Fitzgerald
Securities, as administrative agent, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

                “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized or required to close under the Laws of, or are in fact
closed in, the State of New York.

               “Capital Lease” means, with respect to any Person, any leasing or similar
arrangement conveying the right to use any property, whether real or personal property, or a
combination thereof, by that Person as lessee that, in conformity with GAAP, is required to be
accounted for as a capital lease on the balance sheet of such Person.

               “Capital Lease Obligation” means, with respect to any Person, all monetary or
financial obligations of such Person and its Subsidiaries under any Capital Leases, and the
amount of such obligations shall be the capitalized amount thereof determined in accordance
with GAAP and the stated maturity thereof shall be the date of the last payment of rent or any
other amount due under such lease prior to the first date on which such lease may be terminated
by the lessee without payment of a penalty; provided that any obligations that were not required
to be included on the balance sheet of such Person as capital lease obligations when incurred but
are subsequently re-characterized as capital lease obligations due to a change in accounting rules
after the Closing Date shall for all purposes hereunder not be treated as a Capital Lease
Obligation.

               “Carve-Out” means the “Carve-Out” as defined in the Financing Orders.

                “Cash Equivalents” means any of the following: (a) readily marketable direct
obligations of the Government of the United States or any agency or instrumentality thereof or
obligations unconditionally guaranteed by the full faith and credit of the Government of the
United States, (b) insured certificates of deposit of or time deposits with any commercial bank
that is a Lender or any other domestic commercial bank having capital and surplus in excess of
$500,000,000 maturing not more than one year after the date of issuance, (c) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than 30 days, with respect to securities issued or fully


                                                4
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                         Pg 188 of 288


guaranteed or insured by the Government of the United States, (d) securities with maturities of
365 days or less from the date of acquisition that are issued or fully guaranteed by any state,
district or territory of the United States, by any political subdivision or taxing authority of any
such state, district or territory or by any foreign government, the securities of which state, district
or territory, taxing authority or foreign government (as the case may be) are rated at least A by
S&P or A by Moody’s, (e) commercial paper maturing not more than two hundred and seventy
(270) days from the date of issue and issued by a corporation (other than an Affiliate of any Loan
Party) organized under the laws of any state of the United States of America or of the District of
Columbia and, at the time of acquisition thereof, rated A 2 or higher by S&P, P 2 or higher by
Moody’s or F2 or higher by Fitch, (f) money market mutual or similar funds that invest
substantially all of their assets in one or more type of securities satisfying the requirements of
clauses (a) through (e) of this definition, (g) Investments, classified in accordance with GAAP as
current assets of the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, as amended, which are administered by
financial institutions having capital of at least $500,000,000, and the portfolios of which are
limited solely to Investments of the character, quality and maturity described in clauses (a) and
(b) of this definition, (h) agencies (LSE’s), State (municipal bonds), or corporate bonds having a
long term rating of at least A- or A3 from S&P, Moody’s or Fitch, having maturities of not more
than fifteen (15) months from the date of acquisition and (i) money market funds having a rating
of AAAm/Aaa or better from S&P, Moody’s or Fitch.

               “Casualty Event” means any casualty, loss, damage, destruction or other similar
loss with respect to real or personal property or improvements.

               “CERCLA” means the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended from time to time.

                “CERCLIS” means the Comprehensive Environmental Response, Compensation
and Liability Information System maintained by the U.S. Environmental Protection Agency.

                “Change in Law” means (a) the adoption of any law, treaty, order, policy, rule or
regulation after the date of this Agreement, (b) any change in any law, treaty, order, policy, rule
or regulation or in the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) the making or issuance of any guideline, request or directive
issued or made after the date hereof by any central bank or other Governmental Authority
(whether or not having the force of law); provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection therewith or in
implementation thereof and (y) all requests, rules, guidelines, requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in Law”, regardless
of the date enacted, adopted, issued or implemented; provided that increased costs as a result of a
Change in Law pursuant to clauses (x) and (y) above shall only be reimbursable by the Borrower
to a Lender to the extent such Lender is requiring reimbursement therefor generally from
similarly situated borrowers under comparable credit facilities.



                                                  5
19-11632-mg        Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                           Pg 189 of 288


                 “Change of Control” means the occurrence of any of the following events:

                  (a)    any direct or indirect Subsidiary of the Borrower on the Closing Date shall
          cease to be a Wholly-owned direct or indirect Subsidiary of the Borrower;

                  (b)    any Person or “group” (within the meaning of Rules 13d-3 and 13d-5
          under the Exchange Act) other than Novelion shall have (x) acquired beneficial
          ownership or control of 25% or more on a fully diluted basis of the voting and/or
          economic interest in the Equity Interests of the Borrower; or (y) obtained the power
          (whether or not exercised) to elect a majority of the members of the board of directors (or
          similar governing body) of the Borrower; or

                  (c)     those individuals who are members of the board of directors (or similar
          governing body) of the Borrower on the Closing Date (together with any new or
          replacement directors whose initial nomination for election was approved by a majority
          of the directors who were either directors on the Closing Date or previously so approved)
          shall fail to constitute a majority of the board of directors (or similar governing body) of
          the Borrower.

For the avoidance of doubt, neither the proposal or approval of (but not the occurrence of the
effective date of) the Reorganization Plan, nor the proposal or entry into (but not the
consummation of the transactions pursuant to) the definitive documents contemplated by the
Restructuring Support Agreement shall constitute a Change of Control.

                 “Chapter 11 Case” has the meaning specified in the Preliminary Statements
hereto.

               “Closing Date” means the date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

                 “Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

                “Collateral” means a collective reference to all real and personal property
required to be pledged to the Administrative Agent, for the benefit of the Secured Parties, to
secure all or part of the Obligations pursuant to the Collateral Documents or the Final Order.

               “Collateral Documents” means, collectively, the Final Order (with respect to the
granting of Liens thereunder), the Guarantee and Collateral Agreement, and, to the extent
required hereunder or reasonably requested by the Administrative Agent and the Lenders, any
Guarantee and Collateral Agreement Supplement, any mortgages, any collateral assignments,
any security agreements, pledge agreements, control agreements or other similar agreements, or
any supplements to any of the foregoing, in each case delivered to the Administrative Agent and
the Lenders in connection with this Agreement or any other Loan Document or any transaction
contemplated hereby or thereby to secure or guarantee the payment of any part of the Obligations
or the performance of any Loan Party’s other duties and obligations under the Loan Documents.
The Collateral Documents shall supplement, and shall not limit, the grant of a Lien on the
Collateral pursuant to this Agreement or the Final Order.


                                                   6
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 190 of 288


               “Commitment” means, as to each Lender, its obligations to make Loans pursuant
to Section 2.01 in an aggregate principal amount not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 hereto under the caption “Commitment”. Commitments
will reduce on a dollar for dollar basis once advanced.

               “Commitment Expiration Date” means the earliest to occur of (i) the date on
which the entire amount of the Aggregate Commitments has been drawn, (ii) the date on which
the Aggregate Commitments have been terminated pursuant to this Agreement and the Final
Order and (iii) the date that is ten (10) days prior to the date set forth in clause (ii) of the
definition of “Maturity Date”.

               “Commitment Fee” has the meaning provided in Section 2.06(a).

               “Committed Loan Notice” means a notice of borrowing substantially in the form
of Exhibit A-1.

               “Communications” has the meaning specified in Section 10.02(e).

               “Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

               “Confirmation Order” means the “Confirmation Order” as defined in the
Restructuring Support Agreement.

               “Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to which such
Person is a party or by which it or any of its property is bound.

               “Convertible Notes” means Indebtedness evidenced by the 2.00% convertible
senior notes due 2019 issued under that certain Indenture dated as of August 15, 2014 between
the Borrower and The Bank of New York Mellon Trust Company, N.A., as trustee thereunder.

                “Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an Event of Default.

              “Default Rate” means an interest rate equal to the Applicable Rate plus 2.0% per
annum to the fullest extent permitted by applicable Laws.

                “Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any asset or property by a Loan Party or any of its Subsidiaries (including any Sale
Leaseback and any sale of Equity Interests, but excluding any issuance by a Loan Party of its
own Equity Interests); provided that none of the foregoing shall be considered a “Disposition”
for purpose of Section 7.05 if and only if the aggregate value of the assets or property that are the
subject of such transaction is less than $100,000 in the aggregate during the term of this
Agreement.

               “Disqualified Equity Interests” means, with respect to any Person, any Equity
Interest of such Person which, by its terms, or by the terms of any security or other Equity


                                                 7
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                         Pg 191 of 288


Interests into which it is convertible or for which it is exchangeable, or upon the happening of
any event or condition, (a) matures or is mandatorily redeemable (other than solely for Qualified
Equity Interests), pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof upon the occurrence of
a change of control or asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of the Commitments),
(b) is redeemable at the option of the holder thereof (other than solely for Qualified Equity
Interests), in whole or in part, (c) provides for the scheduled payments of dividends in cash, or
(d) is or becomes convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the date that is
ninety one (91) days after the Maturity Date then in effect; provided that, if such Equity Interests
are issued pursuant to a plan for the benefit of employees of the Borrower or any of its
Subsidiaries or by any such plan to such employees, such Equity Interests shall not constitute
Disqualified Equity Interests solely because they may be required to be repurchased by the
Borrower or any of its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations.

              “Disqualified Person” means any holder of any Indebtedness under the
Convertible Notes or any direct competitor of the Borrower or its Subsidiaries to the extent that
all such Disqualified Persons have been listed on a schedule provided to the Lenders and the
Administrative Agent prior to the Closing Date.

               “Dollars” means lawful money of the United States.

                 “EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an EEA
Resolution Authority, (b) any entity established in an EEA Member Country which is a parent of
an institution described in clause (a) of this definition, or (c) any financial institution established
in an EEA Member Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

               “EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

               “EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country (including
any delegee) having responsibility for the resolution of any EEA Financial Institution.

               “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b)(iii), (v) and (vi) (subject to such consents, if any, as may be
required under Section 10.07(b)(iii)).

              “Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential liability, investigation,
proceeding, consent order or consent agreement relating to any Environmental Law, any
Environmental Permit or Hazardous Material or arising from alleged injury or threat to health
and safety as it relates to any Hazardous Material or the environment, including, without



                                                  8
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                        Pg 192 of 288


limitation, (a) by any Governmental Authority for enforcement, cleanup, removal, response,
remedial or other actions or damages relating to Releases of Hazardous Materials or actual or
alleged violations of Environmental Laws and (b) by any Governmental Authority or third party
for damages, contribution, indemnification, cost recovery, compensation or injunctive relief.

                “Environmental Laws” means any and all federal, provincial, local and foreign
statutes, laws, regulations, ordinances, rules, decrees or other governmental restrictions of legal
effect relating to the environment, to the release of any Hazardous Materials into the
environment or to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials but only to the extent such Environmental Laws are
legally applicable to any Loan Party pursuant to any Environmental Law.

                “Environmental Liability” in respect of any Person, any and all legal obligations
and liabilities under Environmental Laws for any Release caused by such Person or which is
discovered or uncovered during the ownership or control of any real property by such Person and
which adversely impacts any Person, property or the environment whether or not caused by a
breach of applicable laws (including Environmental Laws).

                “Environmental Permit” means any permit, approval, hazardous waste
identification number, license or other authorization issued by or submitted to a Governmental
Authority required under any Environmental Law.

                “Equity Interests” means, with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the warrants, options or
other rights for the purchase or acquisition from such Person of shares of capital stock of (or
other ownership or profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit interests in) such Person
or warrants, rights or options for the purchase or acquisition from such Person of such shares (or
such other interests), and all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting.

             “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time and Treasury regulations promulgated and rulings issued thereunder.

              “ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party and is treated as a single employer within the
meaning of Section 414 of the Code or Section 4001 of ERISA.

                 “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations at any facility of any Loan Party or
ERISA Affiliate as described in Section 4062(e) of ERISA; (c) a complete or partial withdrawal
by any Loan Party or any ERISA Affiliate from a Multiemployer Plan, notification of any Loan
Party or ERISA Affiliate concerning the imposition of withdrawal liability or notification that a
Multiemployer Plan is insolvent or is in reorganization within the meaning of Title IV of ERISA
(or that is in endangered or critical status, within the meaning of Section 305 of ERISA); (d) the



                                                9
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 193 of 288


filing of a notice of intent to terminate, the treatment of a Pension Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of proceedings by
the PBGC to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (f) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any ERISA Affiliate; (g) a determination that
any Pension Plan is, or is expected to be, in “at-risk” status (within the meaning of
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); or (h) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with respect to any
Pension Plan.

              “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect from time to
time.

                “Event of Default” has the meaning specified in Section 8.01.

                “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

                “Excluded Taxes” means any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a Recipient, (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Recipient being organized under the
laws of, or having its principal office or, in the case of any Lender, its Applicable Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision thereof) or (ii) that are
Other Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 3.07(b) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 3.01, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

             “Existing Agreements” means, collectively, the “Loan Documents” as defined in
the Bridge Credit Agreement and the “Loan Documents” as defined in the Novelion
Intercompany Loan Agreement.

                “Exit Fee” has the meaning specified in Section 2.06(b).

             “FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable and not more




                                                 10
19-11632-mg       Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17          Main Document
                                          Pg 194 of 288


onerous to comply with), any regulations or official interpretations thereof and any agreement
entered into pursuant to Section 1471(b)(1) of the Code.

               “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as published by the
Federal Reserve Bank on the Business Day next succeeding such day; provided that (a) if such
day is not a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next succeeding Business
Day and (b) if no such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

                “Final Order” means the order or judgment of the Bankruptcy Court as entered on
the docket of the Bankruptcy Court substantially in the form of Exhibit H, inter alia, (a)
approving on a final basis this Agreement and the other Loan Documents, (b) authorizing the
incurrence by the Loan Parties of the post-petition secured indebtedness under this Agreement,
(c) approving the payment by the Loan Parties of the fees contemplated by this Agreement and
the other Loan Documents, (d) authorizing on a final basis the Loan Parties to use cash collateral
(as defined in the Bankruptcy Code), and (b) granting the Prepetition Secured Parties (as defined
therein) certain adequate protection, among other related relief, which order or judgment is in
effect and not stayed, and as the same may be amended, supplemented or modified from time to
time after entry thereof with the consent of the Required Lenders.

               “Financial Advisor” means Ducera Partners LLC, in its capacity as financial
advisor to the Lenders and their counsel solely with respect to the Loan Documents.

                 “Financing Orders” means, collectively, the Interim Order and the Final Order.

             “Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries, ending
on December 31 of each calendar year.

                 “Fitch” means Fitch Ratings, Inc. and its successors.

              “Foreign Lender” means (a) if the borrower is a U.S. Person, a Lender that is not
a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is a resident or
organized under the laws of a jurisdiction other than that in which the Borrower is a resident for
tax purposes.

              “Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
organized outside the United States.

                 “FRB” means the Board of Governors of the Federal Reserve System of the
United States.




                                                 11
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 195 of 288


                 “Fund” means any Person (other than an individual) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and similar extensions
of credit in the ordinary course.

                “GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time.

                “Governmental Authority” means any nation or government, any provincial, state,
local, municipal or other political subdivision thereof, and any entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions of or pertaining to
government.

                “Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption, notice, declaration or
similar right, undertaking or other action of, to or by, or any filing, qualification or registration
with, any Governmental Authority.

               “Granting Lender” has the meaning specified in Section 10.07(f).

              “Guarantee and Collateral Agreement” means, collectively, (a) the Debtor-in-
Possession Guarantee and Collateral Agreement executed by the Loan Parties and the
Administrative Agent substantially in the form of Exhibit E and (b) each Guarantee and
Collateral Agreement Supplement executed and delivered pursuant to the provisions of
Section 6.11.

              “Guarantee and Collateral Agreement Supplement” means a supplement to the
Guarantee and Collateral Agreement, in form reasonably satisfactory to the Required Lenders,
executed and delivered to the Administrative Agent pursuant to the provisions of Section 6.11.

               “Guarantee Obligations” means, with respect to any Person, any obligation or
arrangement of such Person to guarantee or intended to guarantee any Indebtedness or other
payment obligations (“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, (a) the direct or indirect
guarantee, endorsement (other than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the Obligation of a
primary obligor, (b) the obligation to make take-or-pay or similar payments, if required,
regardless of non-performance by any other party or parties to an agreement or (c) any obligation
of such Person, whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or supply funds (A) for
the purchase or payment of any such primary obligation or (B) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, assets, securities or services primarily for the purpose
of assuring the owner of any such primary obligation of the ability of the primary obligor to
make payment of such primary obligation or (iv) otherwise to assure or hold harmless the holder
of such primary obligation against loss in respect thereof. The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee Obligation is made (or, if less, the



                                                 12
19-11632-mg      Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                        Pg 196 of 288


maximum amount of such primary obligation for which such Person may be liable pursuant to
the terms of the instrument evidencing such Guarantee Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder), as determined by such Person in good faith.

               “Guarantors” means the Subsidiary Guarantors.

               “Hazardous Materials” means any material, substance or waste that is regulated,
classified, or otherwise characterized under or pursuant to any Environmental Law as
“hazardous”, “toxic”, a “pollutant”, a “contaminant”, a “deleterious substance”, “dangerous
goods”, “radioactive” or words of similar meaning or effect, including petroleum and its
by-products, asbestos, polychlorinated biphenyls, radon, greenhouse gases, mold, urea
formaldehyde insulation, chlorofluorocarbons and all other ozone-depleting substances.

                “Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person under conditional sale
or other title retention agreements relating to property acquired by such Person, (d) all
obligations of such Person in respect of the deferred purchase price of property or services
(excluding (i) accounts payable and other accrued liabilities incurred in the ordinary course of
business not past due for more than 120 days after its stated due date (except for accounts
payable contested in good faith), (ii) any earn-out obligation until such obligation is both
required to be reflected as a liability on the balance sheet of such Person in accordance with
GAAP and not paid after becoming due and payable and (iii) deferred or equity compensation
arrangements entered into in the ordinary course of business and payable to directors, officers or
employees), (e) all Indebtedness (excluding prepaid interest thereon) of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed but, in the case of Indebtedness which is not
assumed by such Person, limited to the lesser of (x) the amount of such Indebtedness and (y) the
fair market value of such property, (f) all guarantees by such Person of Indebtedness of others,
(g) all Attributable Indebtedness of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of guaranty (excluding
the portion thereof that has been fully cash collateralized in a manner permitted by this
Agreement), (i) all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, surety bonds and performance bonds, whether or not matured and (j) all obligations
of such Person in respect of Disqualified Equity Interests. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which such Person is a
general partner) to the extent such Person is directly liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Anything herein to the contrary
notwithstanding, obligations in respect of any Indebtedness that has been irrevocably defeased
(either covenant or legal) or satisfied and discharged pursuant to the terms of the instrument
creating or governing such Indebtedness shall not constitute Indebtedness.

               “Indemnified Liabilities” has the meaning specified in Section 10.05(a).



                                                13
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 197 of 288


               “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan Party under
any Loan Document and (b) to the extent not otherwise described in (a), Other Taxes.

               “Indemnitees” has the meaning specified in Section 10.05(a).

               “Information” has the meaning specified in Section 10.08.

             “Initial Approved Budget” means the “Initial Approved Budget” as defined in the
Financing Orders.

               “Intellectual Property” has the meaning specified in Section 5.17.

            “Interest Payment Date” means the last Business Day of each calendar month,
commencing June 30, 2019, and the Maturity Date.

               “Interim Order” means the order or judgment of the Bankruptcy Court as entered
on the docket of the Bankruptcy Court with respect to the Chapter 11 Case, inter alia, (a)
authorizing, on an interim basis, the Loan Parties to use cash collateral (as defined in the
Bankruptcy Code), and (b) granting the Prepetition Secured Parties (as defined therein) certain
adequate protection, among other related relief, which order or judgment is in effect and not
stayed, and as the same may be amended, supplemented or modified from time to time after
entry thereof with the consent of the Required Lenders.

               “Investment” in any Person, means any loan or advance to such Person, any
purchase or other acquisition of any voting Equity Interests or other Equity Interests or
Indebtedness or the assets comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other direct or indirect
investment in such Person.

                “Laws” means, collectively, all international, foreign, federal, state, provincial
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or administration thereof,
and all applicable administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.

               “Lender” means any Lender that may be a party to this Agreement from time to
time, including its successors and assigns as permitted hereunder (each of which is referred to
herein as a “Lender”).

               “Lien” means any assignment, mortgage, charge, pledge, lien, encumbrance, title
retention agreement (including Capital Leases but excluding operating leases) or any other
security interest whatsoever, howsoever created or arising, whether fixed or floating, legal or
equitable, perfected or not, but specifically excludes any legal, contractual or equitable right of
set-off.

               “Loan” means an extension of credit by a Lender to the Borrower under Article II.


                                                 14
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 198 of 288


               “Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes, (iii) the
Collateral Documents, (iv) any agency fee letter entered into between the Borrower and the
Administrative Agent in connection with this Agreement and the other Loan Documents, (v) the
Final Order and (vi) all other instruments and documents delivered from time to time by or on
behalf of the Borrower or any of its Subsidiaries in connection herewith or therewith.

               “Loan Parties” or “Loan Party” means, collectively or individually as the context
may require, the Borrower and each Guarantor.

                 “Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, assets, liabilities (actual or contingent),
financial condition of the Borrower and its Subsidiaries, taken as a whole, except as a result of
(i) the commencement of the Chapter 11 Case or the events and conditions related and/or leading
up thereto, (ii) the effects that customarily result from the commencement of a Chapter 11 Case
(including the issuance of the Financing Orders), or (iii) any defaults under agreements as a
result of the commencement of the Chapter 11 Case that have no effect under the terms of the
Bankruptcy Code; (b) a material impairment of the ability of the Borrower to perform its
material obligations under any Loan Document to which it is a party; (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against any Loan Party of any
Loan Document to which it is a party; or (d) a material impairment of the Administrative Agent’s
or the Lenders’ ability to enforce the Obligations or realize upon the Collateral.

                 “Material Contracts” means any Contractual Obligation of any Loan Party the
failure to comply with which, or the termination (without contemporaneous replacement) of
which, could reasonably be expected to have a Material Adverse Effect or otherwise result in
liabilities in excess of $500,000.

                “Maturity Date” means, the earliest to occur of (i) the effective date of a
confirmed chapter 11 plan of reorganization, (ii) the date that is one hundred and fifty (150) days
after the Petition Date, which may be extended up to an additional 60 days to the extent the
“Outside Date” (as defined in the Plan Funding Agreement as in effect on the date hereof) is
extended in accordance with Section 8.1(b)(ii) of the Plan Funding Agreement as in effect on the
date hereof and (iii) the date on which the Loans and other Obligations hereunder are accelerated
and become due and payable following the occurrence of an Event of Default, in each case,
pursuant to Section 8.02.

               “Moody’s” means Moody’s Investors Service, Inc. and its successors.

              “Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding five plan years
made or accrued an obligation to make contributions.

               “Net Cash Proceeds” means:

              (a)    with respect to the Disposition of any asset by any Loan Party or any
       Casualty Event the excess, if any, of (i) the sum of cash and Cash Equivalents received in
       connection with such Disposition or Casualty Event (including any cash or Cash


                                                 15
19-11632-mg    Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                       Pg 199 of 288


      Equivalents received by way of deferred payment pursuant to, or by monetization of, a
      note receivable or otherwise, but only as and when so received and, with respect to any
      Casualty Event, any insurance proceeds or condemnation awards in respect of such
      Casualty Event actually received by or paid to or for the account of the Borrower or any
      of its Subsidiaries) over (ii) the sum of (A) the principal amount of any Indebtedness
      permitted by this Agreement that is secured by a lien (other than a Lien on the Collateral
      that is subordinated or junior to the Liens securing the Obligations) by the asset subject to
      such Disposition or Casualty Event and that is repaid (and is timely repaid) in connection
      therewith (other than Indebtedness under the Loan Documents), (B) the reasonable
      out-of-pocket expenses actually incurred and paid by the Borrower or any of its
      Subsidiaries in connection with such Disposition or Casualty Event (including,
      reasonable attorney’s, accountant’s and other similar professional advisor’s fees,
      investment banking fees, survey costs, title insurance premiums, and related search and
      recording charges, transfer taxes, deed or mortgage recording taxes, other customary
      expenses and brokerage, consultant, and other customary fees) to third parties (other than
      the Loan Parties or any of their Affiliates), (C) taxes paid or reasonably estimated to be
      actually payable or that are actually accrued in connection therewith with respect to the
      current tax year as a result of any gain recognized in connection therewith by such Person
      or any of the direct or indirect stockholders thereof and attributable to such Disposition or
      Casualty Event; provided that, if the amount of any estimated taxes pursuant to this
      subclause (C) exceeds the amount of taxes actually required to be paid in cash, the
      aggregate amount of such excess shall constitute Net Cash Proceeds and (D) any
      reasonable reserve actually maintained in respect of (x) the sale price of such asset or
      assets established in accordance with GAAP, and (y) any liabilities associated with such
      asset or assets and retained by the Borrower or any of its Subsidiaries after such sale or
      other Disposition thereof, including pension and other post-employment benefit liabilities
      and liabilities related against any indemnification obligations associated with such
      transaction and it being understood that “Net Cash Proceeds” shall include any cash or
      Cash Equivalents (1) received upon the Disposition of any non-cash consideration
      received by such Person in any such Disposition, and (2) received upon the reversal
      (without the satisfaction of any applicable liabilities in cash in a corresponding amount)
      of any reserve described in subclause (D) above or, if such liabilities have not been
      satisfied in cash and such reserve not reversed within two years after such Disposition or
      Casualty Event, the amount of such reserve, in each case of subclauses (A) through (D)
      above, to the extent approved by the Bankruptcy Court (if such approval is necessary
      pursuant to the Bankruptcy Code); and

               (b)    with respect to the incurrence or issuance of any Indebtedness by the
      Borrower or any of its Subsidiaries not permitted under Section 7.03, the excess, if any,
      of (i) the sum of the cash received in connection with such incurrence or issuance over
      (ii) the investment banking fees, underwriting discounts, commissions, costs and other
      out-of-pocket expenses and other customary expenses (including reasonable attorney’s,
      accountant’s and other similar professional advisor’s fees), incurred by such Loan Party
      in connection with such incurrence or issuance to third parties (other than the Loan
      Parties or any of their Affiliates), in the case of the foregoing clause (ii), to the extent
      approved by the Bankruptcy Court (if such approval is necessary pursuant to the
      Bankruptcy Code).


                                               16
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                        Pg 200 of 288


               “Non-Consenting Lender” has the meaning specified in Section 3.07(c).

               “Note” means a promissory note of the Borrower payable to a Lender or its
assigns, substantially in the form of Exhibit B hereto, evidencing the aggregate Indebtedness of
the Borrower owing to such Lender resulting from the Loans made by such Lender.

               “Novelion” means Novelion Therapeutics Inc., a corporation organized under the
laws of British Columbia.

              “Novelion Intercompany Loan Agreement” means the Amended and Restated
Loan and Security Agreement, dated as of March 15, 2018, between Novelion and the Borrower,
as the same may be amended, restated supplemented or otherwise modified from time to time.

              “Novelion Intercompany Loans” means the intercompany loans advanced by
Novelion to the Borrower pursuant to the Novelion Intercompany Loan Agreement

               “NPL” means the National Priorities List under CERCLA.

                “Obligations” means all advances to, and debts, liabilities, obligations, covenants
and duties of, any Loan Party arising under any Loan Document or otherwise with respect to any
Loan, whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising. Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan Documents
include the obligation (including Guarantee Obligations) to pay principal, interest,
reimbursement obligations, charges, expenses, fees, Attorney Costs, indemnities and other
amounts payable by any Loan Party under any Loan Document.

                “Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any limited liability
company, the certificate or articles of formation or organization and operating agreement; and
(c) with respect to any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or organization and any
agreement, declaration, instrument, filing or notice with respect thereto filed in connection with
its formation or organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of formation or
organization of such entity.

               “Other Connection Taxes” means, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising from such Recipient having executed,
delivered, become a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction pursuant to or enforced
any Loan Document, or sold or assigned an interest in any Loan or Loan Document).

               “Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made under, from the
execution, delivery, performance, enforcement or registration of, from the receipt or perfection



                                                17
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17           Main Document
                                        Pg 201 of 288


of a security interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment.

               “Participant” has the meaning specified in Section 10.07(d).

               “Participant Register” has the meaning specified in Section 10.07(d).

               “PBGC” means the Pension Benefit Guaranty Corporation (or any successor
thereof).

               “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) other than a Multiemployer Plan, that is subject to Title IV of
ERISA and is sponsored or maintained by any Loan Party or any ERISA Affiliate or to which
any Loan Party or any ERISA Affiliate contributes or has an obligation to contribute, or in the
case of a multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time since January 1, 2003.

              “Permitted Affiliate Services Payments” means payments by the Borrower to
Novelion consisting of reimbursements for shared services and other expenses to the extent
permitted pursuant to an Approved Bankruptcy Court Order (it being understood that such
payments shall be so permitted to the extent set forth in the Approved Budget, subject to
Permitted Variances).

               “Permitted Liens” has the meaning specified in Section 7.01.

             “Permitted Variances” means the “Permitted Variances” as defined in the
Financing Orders.

                “Person” means any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization, association, corporation,
institution, public benefit corporation, firm, joint stock company, estate, entity or government
agency.

               “Petition Date” has the meaning specified in the Preliminary Statements hereto.

                “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Loan Party or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

              “Plan Funding Agreement” means that certain Plan Funding Agreement, dated as
of May [●], 2019, by and between the Borrower and Amryt Pharma plc, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

               “Platform” has the meaning specified in Section 10.02(e).

             “Prepayment Notice” means a notice of prepayment in respect of any voluntary or
mandatory prepayment in substantially the form of Exhibit A-2.



                                               18
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17           Main Document
                                        Pg 202 of 288


               “Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the numerator of which is the
amount of the Commitment of such Lender at such time and the denominator of which is the
amount of the Aggregate Commitments at such time; provided that if the Aggregate
Commitments have been terminated, then the Pro Rata Share of each Lender shall be determined
based on the outstanding principal amount of the Loans held by such Lender divided by the
aggregate principal amount of all outstanding Loans held by all Lenders.

               “Proceeding” has the meaning specified in Section 10.05(a).

               “Public Lender” has the meaning specified in Section 10.02(h).

               “Qualified Equity Interests” means any Equity Interests that are not Disqualified
Equity Interests.

               “Recipient” means the Administrative Agent or any Lender, as applicable.

               “Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness, so long as:

                (a)   such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness as of the time it is so refinanced, renewed, or extended
(other than by the amount of the fees and expenses incurred in connection therewith);

              (b)     such refinancings, renewals, or extensions do not result in a shortening of
the average weighted maturity (measured as of the refinancing, renewal, or extension) of the
Indebtedness so refinanced, renewed, or extended;

               (c)     if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and conditions of the
refinancing, renewal, or extension must include subordination terms and conditions that are at
least as favorable to the Lenders as those that were applicable to the refinanced, renewed, or
extended Indebtedness; and

               (d)     the Indebtedness that is refinanced, renewed, or extended is not recourse
to any Person that is liable on account of the Obligations other than those Persons which were
obligated with respect to the Indebtedness that was refinanced, renewed, or extended.

               “Register” has the meaning specified in Section 10.07(c).

              “Registered” means, with respect to Intellectual Property, issued by, registered
with, renewed by or the subject of a pending application before any Governmental Authority or
Internet domain name registrar.

               “Related Parties” means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents, trustees, administrators, managers, advisors
and representatives of such Person and of such Person’s Affiliates.



                                               19
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                        Pg 203 of 288


                “Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, leeching or migration of any Hazardous
Material in or into the environment (including the abandonment or disposal of any barrels, tanks,
containers or receptacles containing any Hazardous Material), or out of any vessel or facility,
including the movement of any Hazardous Material through the air, soil, subsoil, surface, water,
ground water, rock formation or otherwise.

               “Reorganization Plan” means the chapter 11 plan of reorganization for the Loan
Parties, substantially in the form attached as Exhibit A to the Restructuring Support Agreement,
including any schedules and exhibits attached thereto, as the same may be amended,
supplemented or otherwise modified from time to time, in each case in accordance with the terms
of the Restructuring Support Agreement or such chapter 11 plan, as applicable.

                “Reportable Event” means with respect to any Plan any of the events set forth in
Section 4043(c) of ERISA or the regulations issued thereunder, other than events for which the
thirty (30) day notice period has been waived.

                “Required Lenders” means, as of any date of determination, Lenders holding
more than 50% of the aggregate principal amount of all outstanding Loans and unused
Commitments at such time; provided that if there are two (2) or more Lenders that are not
Affiliates, then Required Lenders shall require at least two (2) Lenders that are not Affiliates
holding more than 50% of the aggregate principal amount of all outstanding Loans and unused
Commitments at such time.

               “Requirement of Law” means, as to any Person, any law (including common
law), statute, ordinance, treaty, rule, regulation, order, decree, judgment, writ, injunction or
settlement agreement, requirement or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

                “Responsible Officer” means the chief executive officer, president, chief financial
officer, treasurer or, except for purposes of Sections 6.02 or 6.03, any other similar officer or a
Person performing similar functions of a Loan Party (and, as to any document delivered on the
Closing Date, to the extent permitted or required by the terms of this Agreement, any secretary or
assistant secretary of a Loan Party). Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been authorized by
all necessary corporate, partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of such Loan Party.

               “Restricted Payment” means any:

               (a)     dividend or other distribution (whether in cash, securities or other
       property) or any payment (whether in cash, securities or other property), in each case,
       with respect to any capital stock or other Equity Interest of any Person or any of its
       Subsidiaries, including any sinking fund or similar deposit, on account of the purchase,
       retraction, redemption, retirement, defeasance, acquisition, cancellation or termination of
       any such capital stock or other Equity Interest, or on account of any return of capital to



                                                20
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                        Pg 204 of 288


       any Person’s stockholders, partners or members (or the equivalent of any thereof and
       including any thereof acquired through the exercise of warrants or rights of conversion,
       exchange or purchase); and

               (b)     payment of any management or similar type fees by a Loan Party to any
       Affiliate thereof.

               “Restricting Information” has the meaning assigned to such term in
Section 10.02(i).

               “Restructuring Support Agreement” means the Restructuring Support Agreement
dated as of May [__], 2019, by and among the Borrower, each of the Borrower’s subsidiaries that
are party thereto, certain holders of claims against the Borrower arising under the Convertible
Notes indenture, the Bridge Credit Agreement and/or the Novelion Intercompany Loan
Agreement, Novelion and Amrty Pharma plc, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

               “S&P” means Standard & Poor’s Ratings Services LLC, a Standard & Poor’s
Financial Services LLC business, and its successors.

                “Sale Leaseback” means any transaction or series of related transactions pursuant
to which the Borrower or any of its Subsidiaries (a) sells, transfers or otherwise disposes of any
property, real or personal, whether now owned or hereafter acquired, and (b) as part of such
transaction, thereafter rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold, transferred or disposed.

               “Sanctions” means economic or financial sanctions or trade embargos imposed,
administered or enforced from time to time by (a) the U.S. government, including those
administered by OFAC or the U.S. Department of State, or (b) the United Nations Security
Council, the European Union, Canada, any European Union member state or Her Majesty’s
Treasury of the United Kingdom.

                “Sanctioned Country” means, at any time, a country or territory which is itself the
subject or target of any Sanctions (at the time of this Agreement, Cuba, Iran, North Korea, Syria,
and the Crimea region of Ukraine).

                 “Sanctioned Person” means any individual or entity, at any time, that is the
subject or target or Sanctions, including (a) any individual or entity listed in any Sanctions-
related list of designated Persons maintained by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, the United Nations Security
Council, the European Union, Canada, any Member State of the European Union, or the United
Kingdom, (b) any individual or entity operating, organized or resident in a Sanctioned Country
or (c) any entity that is, in the aggregate, 50 percent or greater owned, directly or indirectly or
otherwise, or where relevant under Sanctions, controlled by any such person or entity described
in clause (a).

               “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


                                                21
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17           Main Document
                                        Pg 205 of 288


             “Secured Parties” means, collectively, the Administrative Agent, the Lenders and
each Supplemental Administrative Agent.

               “SPC” has the meaning specified in Section 10.07(f).

               “Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of directors or other
managers of such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one or more
intermediaries, or both, by such Person. Unless the context otherwise requires, each reference to
a Subsidiary herein shall be a reference to a Subsidiary of Borrower.
               Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

               “Subsidiary Guarantor” means (a) each domestic Subsidiary of the Borrower
other than Aegerion Securities Corporation, a Massachusetts corporation, including each
Subsidiary listed under the heading “Subsidiary Guarantors” on Schedule 2, and (b) each other
Subsidiary that becomes a Guarantor pursuant to a Guarantee and Collateral Agreement
Supplement or other documentation in form and substance reasonably satisfactory to the
Required Lenders.

               “Supplemental Administrative Agent” has the meaning specified in
Section 9.13(a) and “Supplemental Administrative Agents” shall have the corresponding
meaning.

                “Supplemental Approved Budget” means the “Supplemental Approved Budget”
as defined in the Financing Orders.

                “Tax Distributions” means, distributions from the Borrower to Novelion Services
USA, Inc. (“US Parent”) in the aggregate amount necessary to permit US Parent to pay all or a
portion of the U.S. federal, state and local income tax liabilities which are then due and payable
and directly attributable to the income of the Borrower; provided that such amounts are used by
such Person for such purpose and the amount of such distributions in any taxable period shall not
exceed with respect to any taxable period in which the Borrower files a consolidated, combined,
unitary or similar type income tax return with US Parent or any direct or indirect parent of US
Parent as the common parent of such group, the amount of U.S. federal, state and local income
tax the Borrower and its Subsidiaries would be required to pay with respect to such taxable
period if they filed as a separate consolidated, combined, unitary or other similar group for
income tax purposes with the Borrower as the common parent of such group.

              “Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, stamp taxes, withholdings or other charges imposed by any
Governmental Authority (including additions to tax, penalties and interest with respect thereto).




                                               22
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 206 of 288


                “Termination of the DIP Financing” means, collectively, the termination of all
Lenders’ Commitments and either (x) payment in full in cash of all Obligations (other than
contingent obligations, indemnities and expenses related thereto that, in each case, are not then
payable or in existence or for which no claim has been asserted), or (y) upon the effective date of
the confirmed Reorganization Plan, receipt of the treatment provided thereunder and under the
Confirmation Order (which may include, without limitation, the receipt of cash and/or New
Convertible Notes (as defined under the Reorganization Plan)).

               “Threshold Amount” means $300,000.

               “Ticking Fee” has the meaning specified in Section 2.06(c).

               “Trade Date” has the meaning specified in Section 10.07(h).

                “Uniform Commercial Code” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform Commercial Code
(or similar code or statute) of another jurisdiction, to the extent it may be required to apply to any
security interest in any item or items of Collateral.

               “United States” and “U.S.” mean the United States of America.

              “U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

               “U.S. Tax       Compliance      Certificate”   has    the   meaning     specified   in
Section 3.01(g)(ii)(B)(3).

              “USA PATRIOT Act” means the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)), as the same may be amended,
supplemented, modified, replaced or otherwise in effect from time to time.

               “Wholly-owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x) director’s qualifying
shares and (y) shares issued to foreign nationals to the extent required by applicable Law) are
owned by such Person and/or by one or more wholly-owned Subsidiaries of such Person.

                “Withdrawal Liability” means the liability of a Multiemployer Plan as a result of
a complete or partial withdrawal from such Multiemployer Plan, as such terms are defined in
Part I of Subtitle E of Title IV of ERISA.

               “Withholding Agent” means any Loan Party and the Administrative Agent.

               “Write-Down and Conversion Powers” means, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member Country, which
write-down and conversion powers are described in the EU Bail-In Legislation Schedule.



                                                 23
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                        Pg 207 of 288


                        Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other Loan
Document:

               (a)    The meanings of defined terms are equally applicable to the singular and
       plural forms of the defined terms.

               (b)    The words “herein”, “hereto”, “hereof” and “hereunder” and words of
       similar import when used in any Loan Document shall refer to such Loan Document as a
       whole and not to any particular provision thereof.

              (c)      Article, Section, paragraph, clause, subclause, Exhibit and Schedule
       references are to the Loan Document in which such reference appears.

               (d)    The term “including” is by way of example and not limitation.

              (e)    The term “documents” includes any and all instruments, documents,
       agreements, certificates, notices, reports, financial statements and other writings, however
       evidenced, whether in physical or electronic form.

               (f)     In the computation of periods of time from a specified date to a later
       specified date, the word “from” means “from and including”; the words “to” and “until”
       each mean “to but excluding”; and the word “through” means “to and including”.

              (g)    Section headings herein and in the other Loan Documents are included for
       convenience of reference only and shall not affect the interpretation of this Agreement or
       any other Loan Document.

              (h)    Whenever the context may require, any pronoun shall include the
       corresponding masculine, feminine or neuter forms.

                              Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP consistently applied, except as
otherwise specifically prescribed herein; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any Accounting Change occurring after the Closing Date or in the
application thereof on the operation of such provision, regardless of whether any such notice is
given before or after such Accounting Change or in the application thereof, then the Lenders and
the Borrower agree that they will negotiate in good faith amendments to the provisions of this
Agreement that are directly affected by such Accounting Change with the intent of having the
respective positions of the Lenders and the Borrower after such Accounting Change conform as
nearly as possible to their respective positions as of the date of this Agreement and, until any
such amendments have been agreed upon, (i) the provisions in this Agreement shall be calculated
as if no such Accounting Change had occurred and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders a written reconciliation in form and substance reasonably



                                               24
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17          Main Document
                                        Pg 208 of 288


satisfactory to the Required Lenders, between calculations of any baskets and other requirements
hereunder before and after giving effect to such Accounting Change.

              (b)      Where reference is made to a Person “and its Subsidiaries on a
consolidated basis” or similar language, such consolidation shall not include any subsidiaries
other than Subsidiaries.

                              References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to documents, agreements (including the Loan Documents) and
other contractual instruments shall be deemed to include all subsequent amendments,
restatements, amendments and restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, amendments and
restatements, extensions, supplements and other modifications are not prohibited by any Loan
Document; and (b) references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.

                              Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as applicable).

                              Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such payment or
performance shall extend to the immediately succeeding Business Day.

                                         ARTICLE II

                         THE COMMITMENTS AND THE LOANS

                              The Commitments and the Loans. Subject to the terms and
conditions set forth herein, each Lender severally agrees to make (or cause its Applicable
Lending Office to make) to the Borrower, from time to time on and after the Closing Date and
until the Commitment Expiration Date, term loans in one or more drawings in an aggregate
principal amount not to exceed such Lender’s Commitment; provided that the Loans made by all
Lenders under this Section 2.01 shall not exceed in the aggregate the lesser of (i) the Aggregate
Commitments and (ii) the maximum amount authorized by the Final Order. The Commitment of
each Lender shall be reduced by the amount of any funding thereunder and shall be terminated
on the Commitment Expiration Date. Amounts paid or prepaid in respect of the Loans may not
be reborrowed. The proceeds of all Loans shall remain in a bank account maintained by the
Borrower that is subject to a control agreement in favor of the Administrative Agent until such
proceeds are used in accordance with Section 6.12.

                             Borrowings of Loans. (a) Each borrowing of Loans shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent of such borrowing. Each
such notice must be received by the Administrative Agent not later than 12:00 noon (New York,
New York time) five (5) Business Days prior to the requested date of any borrowing of Loans in
the form of a written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each borrowing of Loans shall be in a principal amount of



                                               25
19-11632-mg      Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                        Pg 209 of 288


$1,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Committed Loan Notice
shall specify, as applicable, (i) the requested date of the borrowing (which shall be a Business
Day), (ii) the principal amount of Loans to be borrowed and (iii) the location and number of the
relevant Borrower’s account or any other designated account(s) to which funds are to be
disbursed (which may be in the form of a funds flow memorandum). Notwithstanding anything
to the contrary contained herein, the Borrower may not submit more than five (5) Committed
Loan Notices in connection with borrowings, such Committed Loan Notices to be delivered (i) in
connection with the initial borrowing on the Closing Date (if any) and (ii) in connection with the
borrowings to be made (if any) thereafter in accordance with the Approved Budget (subject to
the Permitted Variances) and the Final Order.

               (b)     Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Pro Rata Share of the Loans requested. In
the case of each borrowing, each Lender shall make (or cause its Applicable Lending Office to
make) the amount of its Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than 1:00 p.m. (New York, New York time)
on the Business Day specified in the applicable Committed Loan Notice. Upon satisfaction or
waiver of the applicable conditions set forth in Section 4.02 (or, if such borrowing is the initial
borrowing, Section 4.01), the Administrative Agent shall make all funds so received available to
the Borrower in like funds as received by the Administrative Agent by wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Borrower.

               (c)    The failure of any Lender to make the Loan to be made by it as part of any
borrowing shall not relieve any other Lender of its obligation, if any, hereunder to make its Loan
on the date of such borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Loan to be made by such other Lender on the date of any borrowing.

                               Prepayments. (a) Optional Prepayments. The Borrower may,
upon delivery of a Prepayment Notice to the Administrative Agent, at any time or from time to
time voluntarily prepay Loans, in whole or in part subject to payment of the Exit Fee at the time
of such prepayment; provided that (1) such notice must be received by the Administrative Agent
not later than 12:00 noon (New York, New York time) two (2) Business Days prior to any date
of prepayment of Loans; and (2) any prepayment of Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding, in each case, with accrued and unpaid interest on the
Loans to be repaid. Each such notice shall specify the date and amount of such prepayment. The
Administrative Agent will promptly notify each Lender of its receipt of each such notice, and of
the amount of such Lender’s Pro Rata Share of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Each prepayment of Loans pursuant
to this Section 2.03(a) shall be paid to the Lenders in accordance with their respective Pro Rata
Shares.

              (b)   Mandatory Prepayments. (i) If the Borrower or any of its Subsidiaries
receives any Net Cash Proceeds from any Disposition (other than any Disposition permitted
under Sections 7.05(b), 7.05(c), 7.05(e), 7.05(f) or 7.05(h)), the Borrower shall, subject to


                                                26
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                        Pg 210 of 288


Section 2.03(c), cause to be prepaid an aggregate principal amount of the Loans equal to 100%
of all Net Cash Proceeds received therefrom as promptly as reasonably practicable, but in any
event prior to the date which is three (3) Business Days after the receipt of such Net Cash
Proceeds.

                      If the Borrower or any of its Subsidiaries receives any Net Cash Proceeds
from any Casualty Event, the Borrower shall, subject to Section 2.03(c), cause to be prepaid an
aggregate principal amount of the Loans equal to 100% of all Net Cash Proceeds received
therefrom as promptly as reasonably practicable, but in any event prior to the date which is three
(3) Business Days after the receipt of such Net Cash Proceeds.

                       If the Borrower or any of its Subsidiaries incurs or issues any Indebtedness
not expressly permitted to be incurred or issued pursuant to Section 7.03, the Borrower shall
cause to be prepaid an aggregate principal amount of the Loans equal to 100% of all Net Cash
Proceeds received therefrom as promptly as reasonably practicable, but in any event, prior to the
date which is one (1) Business Day after the receipt of such Net Cash Proceeds.

                       If the Borrower or any of its Subsidiaries receives any Net Cash Proceeds
from any issuance of Equity Interests (including capital contributions), the Borrower shall cause
to be prepaid an aggregate principal amount of the Loans equal to 100% of all Net Cash
Proceeds received therefrom as promptly as reasonably practicable, but in any event, prior to the
date which is three (3) Business Days after the receipt of such Net Cash Proceeds.

                       The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Loans required to be made pursuant to clauses (i) through (iv) of this
Section 2.03(b) at least two (2) Business Days prior to the date of such prepayment pursuant to a
Prepayment Notice. Each such notice shall specify the date of such prepayment and provide a
reasonably detailed calculation of the amount of such prepayment. The Administrative Agent
will promptly notify each Lender of the contents of the Borrower’s Prepayment Notice and of
such Lender’s Pro Rata Share of the prepayment, in each case, with accrued and unpaid interest
on the Loans to be repaid and the Exit Fee with respect to such Loans.

                (c)    Restrictions. Notwithstanding the foregoing, to the extent any or all of
the Net Cash Proceeds of any Disposition by, or Casualty Event of, a Foreign Subsidiary
otherwise giving rise to a prepayment pursuant to Section 2.03(b) is prohibited or delayed by any
applicable local Requirements of Law from being repatriated to the Borrower including through
the repayment of intercompany Indebtedness (each, a “Repatriation”; with “Repatriated” having
a correlative meaning) (Borrower hereby agreeing to use reasonable efforts to cause the
applicable Foreign Subsidiary to take promptly all actions reasonably required by such
Requirements of Law to permit such Repatriation), or if the Borrower has determined in good
faith that Repatriation of any such amount would reasonably be expected to have material
adverse tax consequences with respect to its Subsidiaries, after taking into account any foreign
tax credit or benefit actually received in connection with such Repatriation, the portion of such
Net Cash Proceeds so affected (such amount, the “Excluded Prepayment Amount”) will not be
required to be applied to prepay Loans at the times provided in this Section 2.03; provided, that
if and to the extent any such Repatriation ceases to be prohibited or delayed by applicable local
Requirements of Law at any time immediately following the date on which the applicable


                                                27
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                        Pg 211 of 288


mandatory prepayment pursuant to this Section 2.03(c) was required to be made, the Borrower
shall reasonably promptly Repatriate, or cause to be Repatriated, an amount equal to such portion
of the Excluded Prepayment Amount, and the Borrower shall reasonably promptly pay such
portion of the Excluded Prepayment Amount to the Lenders, which payment shall be applied in
accordance with this Section 2.03. For the avoidance of doubt, the non-application of any
Excluded Prepayment Amount pursuant to this Section 2.03 shall not constitute a Default or an
Event of Default.

                (d)     Interest. All prepayments under this Section 2.03 shall be accompanied by
all accrued interest thereon.

                              Repayment of Loans. The Borrower shall repay on the Maturity
Date to the Administrative Agent (for the ratable account of the Lenders) the aggregate principal
amount of all Loans, together with all accrued and capitalized interest (including interest paid in
kind) and fees thereon (including the Exit Fee and all other outstanding Obligations), outstanding
on such date; provided that, upon the effective date of the confirmed Reorganization Plan, the
Obligations shall receive the treatment provided thereunder and under the Confirmation Order
(which may include, without limitation, the receipt of cash and/or New Convertible Notes (as
defined under the Reorganization Plan)) in full satisfaction, settlement, release and discharge
thereof..

                              Interest. (a) Subject to the provisions of Section 2.05(b), each
Loan shall bear interest on the outstanding principal amount thereof at a rate per annum equal to
the Applicable Rate. The accrued interest shall be due and payable in cash on each Interest
Payment Date.

                (b)     Commencing (x) upon the occurrence and during the continuance of any
Event of Default at the request of the Administrative Agent (upon the instruction of the Required
Lenders) the Borrower shall pay interest on (i) the principal amount of the Loans and (ii) to the
extent then due and payable all other outstanding Obligations hereunder, in each case under
clauses (i) and (ii), at an interest rate per annum at all times equal to the Default Rate to the
fullest extent permitted by applicable Laws. Accrued and unpaid interest on past due amounts
(including interest on past due interest to the fullest extent permitted by applicable Laws) shall
be due and payable upon demand in cash.

               (c)    Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto in accordance with Section 2.05(a) and at such other times as
may be specified herein. Interest hereunder shall be due and payable in accordance with the
terms hereof before and after any judgment.

                              Fees.

               (a)     Commitment Fee. The Borrower shall pay to each Lender on the Closing
Date a commitment fee (the “Commitment Fee”) equal to 2.5% of the Commitment of such
Lender as of the Closing Date. The Commitment Fee of each Lender shall be paid in cash and
fully earned on the Closing Date and once paid shall not be refundable for any reason.




                                                28
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 212 of 288


               (b)      Exit Fee. The Borrower shall pay to each Lender, on the earlier of (i) the
date of repayment of all or a portion of any Loans and (ii) the Maturity Date, for the account of
each Lender, an exit fee (the “Exit Fee”) equal to 1.5% of the aggregate Loans actually advanced
hereunder, payable to each Lender ratably based on the amount of Loans actually advanced by
such Lender hereunder (whether or not such Lender is a Lender as of the date of the payment of
the Exit Fee), subject to reduction in the case of any partial payment of the Exit Fee in
connection with any partial repayment of the Loans in accordance with this Agreement. The
Exit Fee (x) shall be fully earned on the Closing Date, (y) subject to Section 2.04, shall be paid in
cash on the dates provided herein and (z) once paid shall not be refundable for any reason.

               (c)    Ticking Fee. The Borrower shall pay to each Lender a ticking fee (the
“Ticking Fee”) equal to such Lender’s Pro Rata Share of the product of (i) 4.0% per annum
multiplied by (ii) for each monthly period (or partial period if applicable), the actual daily
amount by which the Aggregate Commitment exceeds the aggregate amount of Loans advanced.
The Ticking Fee shall be payable monthly in arrears on the last Business Day of each calendar
month, commencing May 31, 2019 and shall accrue at all times from and after the execution and
delivery of this Agreement through the earlier of: (a) the Commitment Expiration Date and (b)
the Termination of the DIP Financing. The Ticking Fee shall be paid in cash and fully earned
when paid and once paid shall not be refundable for any reason.

               (d)    Administration Fee. The Borrower shall pay to the Lenders or their
respective designees on the Closing Date, for the account of each Lender, an administration fee
(the “Administration Fee”) in the aggregate amount for all such Lenders equal to $50,000, paid
ratably to the Lenders based on their Pro Rata Share of the Commitments. The Administration
Fee shall be paid in cash and fully earned on the Closing Date and once paid shall not be
refundable for any reason.

              (e)     Agent Fees. The Borrower shall pay to the Administrative Agent, for its
own account, the fees set forth in the separate fee letter as between the Borrower and the
Administrative Agent.

                              Computation of Interest and Fees. All computations of fees and
interest shall be made on the basis of a three hundred and sixty (360) day year and actual days
elapsed. Interest shall accrue on each Loan for the day on which such Loan is made, and shall
not accrue on such Loan, or any portion thereof, for the day on which such Loan or such portion
is paid; provided that any such Loan that is repaid on the same day on which it is made shall,
subject to Section 2.09(a), bear interest for one (1) day.         Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.

                             Evidence of Indebtedness. (a) The Loans made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender and evidenced
by one or more entries in the Register maintained by the Administrative Agent, as agent for the
Borrower, in each case in the ordinary course of business. The accounts or records maintained
by the Administrative Agent and each Lender shall be prima facie evidence absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however, limit or otherwise


                                                 29
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17           Main Document
                                        Pg 213 of 288


affect the obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of manifest error.
Upon the request of any Lender, the Borrower shall execute and deliver to such Lender a Note
payable to such Lender, which shall evidence such Lender’s Loans in addition to such accounts
or records. Each Lender may attach schedules to its Note and endorse thereon the date, amount
and maturity of its Loans and payments with respect thereto.

               (b)    In addition to the accounts and records referred to in Section 2.08(c), each
Lender and the Administrative Agent shall maintain in accordance with its usual practice
accounts or records. In the event of any conflict between the accounts and records maintained by
the Administrative Agent and the accounts and records of any Lender in respect of such matters,
the accounts and records of the Administrative Agent shall control in the absence of manifest
error.

               (c)     Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.08(a), and by each Lender in its account or accounts pursuant to
Section 2.08(a), shall be prima facie evidence of the amount of principal and interest due and
payable or to become due and payable from the Borrower to, in the case of the Register, each
Lender and, in the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the Administrative
Agent or such Lender to make an entry, or any finding that an entry is incorrect, in the Register
or such account or accounts shall not limit or otherwise affect the obligations of the Borrower
under this Agreement and the other Loan Documents.

                               Payments Generally. (a) All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office and in immediately
available funds not later than 2:00 p.m. (New York, New York time) on the date specified herein.
The Administrative Agent will promptly distribute to each Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Applicable Lending Office. All payments received by the Administrative Agent
after 2:00 p.m. (New York, New York time) shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.

               (b)     If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case may be.

               (c)     If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this Article II, and
such funds are not made available to the Borrower by the Administrative Agent because the
conditions (if any) to the Loan set forth in Article IV are not satisfied or waived in accordance



                                               30
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 214 of 288


with the terms hereof, the Administrative Agent shall return such funds (in like funds as received
from such Lender) to such Lender, without interest.

               (d)     The obligations of the Lenders hereunder to make Loans are several and
not joint. The failure of any Lender to make any Loan on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date, and neither the
Administrative Agent nor any Lender shall be responsible for the failure of any other Lender to
make its Loan.

                 (e)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation by any Lender
that it has obtained or will obtain the funds for any Loan in any particular place or manner.

               (f)     Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all amounts due and
payable to the Administrative Agent and the Lenders under or in respect of this Agreement and
the other Loan Documents on any date, such payment shall be distributed by the Administrative
Agent and applied by the Administrative Agent and the Lenders in the order of priority set forth
in Section 8.03. If the Administrative Agent receives funds for application to the Obligations of
the Loan Parties under or in respect of the Loan Documents under circumstances for which the
Loan Documents do not specify the manner in which such funds are to be applied, the
Administrative Agent may, but shall not be obligated to, elect to distribute such funds to each of
the Lenders in accordance with such Lender’s Pro Rata Share of the aggregate principal amount
of all Loans outstanding at such time.

                                Sharing of Payments. If, other than as expressly provided
elsewhere herein (including, without limitation, in Section 10.07), any Lender shall obtain on
account of the Loans made by it in excess of its ratable share (or other share contemplated
hereunder subject to the priorities set forth herein) thereof, such Lender shall immediately
(a) notify the Administrative Agent of such fact and (b) purchase from the other Lenders such
participations in the Loans made by them as shall be necessary to cause such purchasing Lender
to share the excess payment in respect of such Loans pro rata with each of them; provided that if
all or any portion of such excess payment is thereafter recovered from the purchasing Lender
under any of the circumstances described in Section 10.06 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the purchase price paid
therefor, together with an amount equal to such paying Lender’s ratable share (according to the
proportion of (i) the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further interest thereon.
The Borrower agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such participation. The
Administrative Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section 2.10 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that purchases a


                                                 31
19-11632-mg     Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17           Main Document
                                       Pg 215 of 288


participation pursuant to this Section 2.10 shall from and after such purchase have the right to
give all notices, requests, demands, directions and other communications under this Agreement
with respect to the portion of the Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Obligations purchased.


                                        ARTICLE III

            TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

                             Taxes.

               (a) Defined Terms. For purposes of this Section 3.01, the term “applicable
law” includes FATCA.

               (b)   Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

               (c)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any Other Taxes.

              (d)      Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf, shall be conclusive
absent manifest error.

               (e)   Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without limiting the



                                              32
19-11632-mg      Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                        Pg 216 of 288


obligation of the Loan Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.07(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by the Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph (e).

                (f)   Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 3.01, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the Administrative Agent.

                (g)    Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by the Borrower
or the Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such documentation set
forth in Section 3.01(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the legal or commercial
position of such Lender.

                     Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

                      (A)    any Lender that is a U.S. Person shall deliver to the Borrower and
               the Administrative Agent on or prior to the date on which such Lender becomes a
               Lender under this Agreement (and from time to time thereafter upon the
               reasonable request of the Borrower or the Administrative Agent), executed copies
               of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
               withholding tax;

                       (B)    any Foreign Lender shall, to the extent it is legally entitled to do
               so, deliver to the Borrower and the Administrative Agent (in such number of


                                                33
19-11632-mg    Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                       Pg 217 of 288


              copies as shall be requested by the recipient) on or prior to the date on which such
              Foreign Lender becomes a Lender under this Agreement (and from time to time
              thereafter upon the reasonable request of the Borrower or the Administrative
              Agent), whichever of the following is applicable:

                             (1)     in the case of a Foreign Lender claiming the benefits of an
                     income tax treaty to which the United States is a party (x) with respect to
                     payments of interest under any Loan Document, executed copies of IRS
                     Form W-8BEN (or W-8BEN-E, as applicable) establishing an exemption
                     from, or reduction of, U.S. federal withholding Tax pursuant to the
                     “interest” article of such tax treaty and (y) with respect to any other
                     applicable payments under any Loan Document, IRS Form W-8BEN (or
                     W-8BEN-E, as applicable) establishing an exemption from, or reduction
                     of, U.S. federal withholding Tax pursuant to the “business profits” or
                     “other income” article of such tax treaty;

                             (2)    executed copies of IRS Form W-8ECI;

                             (3)     in the case of a Foreign Lender claiming the benefits of the
                     exemption for portfolio interest under Section 881(c) of the Code, (x) a
                     certificate substantially in the form provided by Administrative Agent and
                     the other Lenders to the effect that such Foreign Lender is not a “bank”
                     within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
                     shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
                     of the Code, or a “controlled foreign corporation” described in
                     Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”)
                     and (y) executed copies of IRS Form W-8BEN (or W-8BEN-E, as
                     applicable); or

                             (4)    to the extent a Foreign Lender is not the beneficial owner,
                     executed copies of IRS Form W-8IMY, accompanied by IRS Form W-
                     8ECI, IRS Form W-8BEN (or W-8BEN-E, as applicable), a U.S. Tax
                     Compliance Certificate substantially in the form provided by
                     Administrative Agent and the other Lenders, IRS Form W-9, and/or other
                     certification documents from each beneficial owner, as applicable;
                     provided that if the Foreign Lender is a partnership and one or more direct
                     or indirect partners of such Foreign Lender are claiming the portfolio
                     interest exemption, such Foreign Lender may provide a U.S. Tax
                     Compliance Certificate substantially in the form provided by
                     Administrative Agent and the other Lenders on behalf of each such direct
                     and indirect partner;

                      (C)     any Foreign Lender shall, to the extent it is legally entitled to do
              so, deliver to the Borrower and the Administrative Agent (in such number of
              copies as shall be requested by the recipient) on or prior to the date on which such
              Foreign Lender becomes a Lender under this Agreement (and from time to time
              thereafter upon the reasonable request of the Borrower or the Administrative


                                               34
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17           Main Document
                                        Pg 218 of 288


               Agent), executed copies of any other form prescribed by applicable law as a basis
               for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
               completed, together with such supplementary documentation as may be
               prescribed by applicable law to permit the Borrower or the Administrative Agent
               to determine the withholding or deduction required to be made; and

                       (D)    if a payment made to a Lender under any Loan Document would
               be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
               were to fail to comply with the applicable reporting requirements of FATCA
               (including those contained in Section 1471(b) or 1472(b) of the Code, as
               applicable), such Lender shall deliver to the Borrower and the Administrative
               Agent at the time or times prescribed by law and at such time or times reasonably
               requested by the Borrower or the Administrative Agent such documentation
               prescribed by applicable law (including as prescribed by Section 1471(b)(3)(C)(i)
               of the Code) and such additional documentation reasonably requested by the
               Borrower or the Administrative Agent as may be necessary for the Borrower and
               the Administrative Agent to comply with their obligations under FATCA and to
               determine that such Lender has complied with such Lender’s obligations under
               FATCA or to determine the amount to deduct and withhold from such payment.
               Solely for purposes of this clause (D), “FATCA” shall include any amendments
               made to FATCA after the date of this Agreement.

              Each Lender agrees that if any form or certification it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its legal inability to do
so.

                (h)     Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes as to which it has
been indemnified pursuant to this Section 3.01 (including by the payment of additional amounts
pursuant to this Section 3.01), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over pursuant to this
paragraph (h) (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (h), in no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would place the
indemnified party in a less favorable net after-Tax position than the indemnified party would
have been in if the Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not be construed to
require any indemnified party to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to the indemnifying party or any other Person.


                                               35
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 219 of 288


               (i)     Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

                               [Reserved].

                               [Reserved].

                               Increased Cost and Reduced Return; Capital and Liquidity
Requirements.

                (a)    Increased Costs Generally. If any Change in Law shall:

                       (i)     impose, modify or deem applicable any reserve, special deposit,
                compulsory loan, insurance charge or similar requirement against assets of,
                deposits with or for the account of, or credit extended or participated in by, any
                Lender;

                         (ii)    subject any Recipient to any Taxes (other than (A) Indemnified
                Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
                Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
                letters of credit, commitments, or other obligations, or its deposits, reserves, other
                liabilities or capital attributable thereto; or

                       (iii) impose on any Lender any other condition, cost or expense (other
                than Taxes) affecting this Agreement or Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such Lender or such other
Recipient of making, converting to, continuing or maintaining any Loan or of maintaining its
obligation to make any such Loan, or to reduce the amount of any sum received or receivable by
such Lender or other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender or other Recipient, the Borrower will pay to such Lender or
other Recipient, as the case may be, such additional amount or amounts as will compensate such
Lender or other Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

               (b)     Capital Requirements. If any Lender reasonably determines that any
Change in Law affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of such Lender
or the Loans made by such Lender to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into consideration
such Lender’s policies and the policies of such Lender’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender such additional amount
or amounts as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.


                                                 36
19-11632-mg      Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17           Main Document
                                        Pg 220 of 288


              (c)      Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section and delivered to the Borrower, shall
be conclusive absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.

                (d)     Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions, and of such Lender’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to include the period
of retroactive effect thereof).

                              [Reserved].

                             Matters Applicable to All Requests for Compensation. The
Administrative Agent or any Lender claiming compensation under this Article III shall deliver a
certificate to the Borrower setting forth the additional amount or amounts to be paid to it
hereunder, which shall be conclusive absent manifest error. In determining such amount, the
Administrative Agent or such Lender may use any reasonable averaging and attribution methods.

                              Mitigation Obligations; Replacement of Lenders under Certain
Circumstances.

               (a)     Designation of a Different Applicable Lending Office. If any Lender
requests compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different Applicable Lending Office for funding or booking its
Loans hereunder or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.04 or Section 3.01, as the
case may be, in the future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable and documented costs and expenses incurred by any Lender in
connection with any such designation or assignment.

               (b)      Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or additional amounts
to any Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 and, in each case, such Lender has declined or is unable to designate a different
Applicable Lending Office in accordance with Section 3.07(a), or if any Lender is a Non-
Consenting Lender, then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate, without


                                               37
19-11632-mg     Doc 14       Filed 05/21/19 Entered 05/21/19 01:10:17         Main Document
                                          Pg 221 of 288


recourse (in accordance with and subject to the restrictions contained in, and consents required
by, Section 10.07(b)), all of its interests, rights (other than its existing rights to payments
pursuant to Section 3.04 or Section 3.01) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:

                     (i)    the Borrower shall have paid to the Administrative Agent the
              assignment fee (if any) specified in Section 10.07(b);

                      (ii)   such Lender shall have received payment of an amount equal to the
              outstanding principal of its Loans, accrued interest thereon, accrued fees and all
              other amounts payable to it hereunder and under the other Loan Documents from
              the assignee (to the extent of such outstanding principal and accrued interest and
              fees) or the Borrower (in the case of all other amounts);

                     (iii) in the case of any such assignment resulting from a claim for
              compensation under Section 3.04 or payments required to be made pursuant to
              Section 3.01, such assignment will result in a reduction in such compensation or
              payments thereafter;

                      (iv)     such assignment does not conflict with applicable law; and

                     (v)    in the case of any assignment resulting from a Lender becoming a
              Non-Consenting Lender, the applicable assignee shall have consented to the
              applicable amendment, waiver or consent.

              A Lender shall not be required to make any such assignment or delegation if,
              prior thereto, as a result of a waiver by such Lender or otherwise, the
              circumstances entitling the Borrower to require such assignment and delegation
              cease to apply.

              (c)     In the event that (i) the Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or amendment in
question requires the agreement of all affected Lenders in accordance with the terms of
Section 10.01 or all the Lenders and (iii) the Required Lenders have agreed to such consent,
waiver or amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender”.

                               Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.




                                                38
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 222 of 288


                                          ARTICLE IV

                          CONDITIONS PRECEDENT TO LOANS

                             Conditions to Effectiveness. The Agreement shall be effective on
the date on which all of the following conditions precedent have been first satisfied, except as
otherwise agreed between the Borrower, the Administrative Agent and the Required Lenders:

              (a)     The Administrative Agent’s or the Lenders’ (as applicable) receipt of the
following, each properly executed by a Responsible Officer of the signing Loan Party, and each
in form and substance reasonably satisfactory to the Required Lenders:

                      (i)     executed counterparts of this Agreement, the Guarantee and
               Collateral Agreement and each other Loan Document by each party thereto; and

                      (ii)    the certificates, documents, instruments, agreements and
               deliverables set forth on the Closing Checklist attached hereto as Schedule 1.

            (b)        The Administrative Agent and each Lender shall have received the Initial
Approved Budget.

               (c)     All proceedings commenced in connection with the execution of this
Agreement, all other Loan Documents and approval thereof by the Bankruptcy Court (including,
without limitation, the nature, scope and extent of notices to interested parties with respect to all
hearings related hereto and thereto) shall be satisfactory in all respects to the Administrative
Agent and the Required Lenders.

                (d)    The Loan Parties shall have commenced the Chapter 11 Case and all of
the “first day motions,” “first day orders” and all related pleadings entered or to be entered at the
time of the Petition Date or shortly thereafter shall have been made available to the
Administrative Agent and Lenders in advance, and shall be reasonably satisfactory in form and
substance to the Administrative Agent and the Required Lenders.

               (e)     The Final Order shall have been entered by the Bankruptcy Court, within
forty (40) calendar days of the Petition Date (but in any event not later than the Closing Date),
which Final Order shall be in form and substance satisfactory to the Administrative Agent and
the Required Lenders and shall have been entered on the docket for the Chapter 11 Case on such
prior notice to such parties in accordance with Bankruptcy Rule 4001, and the Administrative
Agent and the Lenders (or their respective counsel) shall have received a copy of same, and such
order shall be in full force and effect and shall not have been (i) stayed, vacated, revised or
rescinded or (ii) amended or modified in a manner that is materially adverse to the
Administrative Agent and the Lenders without the prior written consent of the Administrative
Agent and the Required Lenders. The Loan Parties shall be in compliance in all respects with
the Final Order.

              (f)   All orders entered by the Bankruptcy Court pertaining to cash
management and adequate protection, including the Financing Orders, and all other motions and
documents filed or to be filed with, and submitted to the Bankruptcy Court in connection


                                                 39
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 223 of 288


therewith, shall be satisfactory in all respects in form and substance to the Administrative Agent
and the Required Lenders.

                (g)    (i) No trustee, examiner or receiver shall have been appointed or
designated with respect to the Loan Parties or their business, properties or assets and no motion
shall be pending seeking any such relief, and (ii) no order shall have been entered permitting a
Person to exercise control over Collateral with an aggregate fair market value in excess of
$100,000 with respect to all such orders; provided that this clause (ii) shall not apply to any order
that is being contested in good faith by the Loan Parties.

              (h)     The Borrower shall have paid all accrued and unpaid costs, fees and
expenses (including applicable Attorney Costs (with respect to the reasonable and documented
fees and expenses of Shipman & Goodwin LLP) and the reasonable and documented out-of-
pocket fees and expenses of the Financial Advisor, and any other advisors to the Administrative
Agent and the Lenders) and any other compensation required to be paid to the Administrative
Agent and the Lenders on or prior to the Closing Date shall have been received (to the extent an
invoice for such costs, fees and expenses has been provided to the Borrower at least two (2)
Business Days prior to the Closing Date.

               (i)     The Lenders shall have received on or prior to the Closing Date all
documentation and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including without limitation the
USA PATRIOT Act, in order to allow the Lenders to comply therewith, in each case, to the
extent requested at least five (5) Business Days prior to the Closing Date.

              (j)     The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower in substantially the form of Exhibit F certifying (i) as to
clause (b) of Section 4.02 and (ii) that no Default or Event of Default has occurred and is
continuing under this Agreement.

               (k)     Since the Petition Date, there shall have been no event or circumstance,
either individually or in the aggregate, that has had or would reasonably be expected to have a
Material Adverse Effect, except for (i) the commencement of the Chapter 11 Case, (ii) the
continuation of the circumstances giving rise to the filing thereof or as a result thereof, and (iii)
any defaults under agreements as a result of the commencement of the Chapter 11 Case that have
no effect under the terms of the Bankruptcy Code.

                (l)    The Restructuring Support Agreement shall have been executed by all
parties thereto and shall be in full force and effect.

Without limiting the generality of the provisions of Section 9.03, for purposes of determining
compliance with the conditions specified in this Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall have received notice
from such Lender prior to the Closing Date specifying its objection thereto.




                                                 40
19-11632-mg      Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                        Pg 224 of 288


                             Conditions to all Loans. The obligation of each Lender to make
Loans on any date, including on the Closing Date, is subject to satisfaction of the following
conditions precedent, except as otherwise agreed between the Borrower, the Administrative
Agent and the Lenders in accordance with Section 10.01:

              (a)     The Administrative Agent’s or the Lenders’ (as applicable) receipt of the
following, each properly executed by a Responsible Officer of the signing Loan Party, and each
in form and substance reasonably satisfactory to the Required Lenders:

                               an original Note executed by the Borrower in favor of each Lender
               that has requested a Note at least two (2) Business Days prior to the requested
               date of the borrowing; and

                              a Committed Loan Notice relating to the Loans.

                (b)     The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document shall be true and correct in all material
respects on and as of the date of the incurrence of such Loans (before and after giving effect to
the incurrence of such Loans); provided that to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct in all material
respects as of such earlier date; provided further that any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on such respective dates.

               (c)    No Default or Event of Default shall exist, or would result from the
incurrence of such Loans or from the application of the proceeds therefrom.

               (d)    The aggregate outstanding amount of Loans after giving effect to such
Loan shall not exceed the lesser of (i) the Aggregate Commitments and (ii) the maximum
amount authorized by the Final Order, and each condition to borrowing such Loan in the Final
Order shall have been satisfied.

               (e)     The Final Order shall be in full force and effect, and shall not have been
vacated, reversed or rescinded, and an appeal of such order shall not have been timely filed and a
stay of such order pending appeal shall not be presently effective, and without the prior written
consent of the Administrative Agent and the Required Lenders, such order shall not have been
amended or modified. The Loan Parties shall be in compliance with the Final Order.

               (f)   Such borrowing shall not be in an amount greater than is reasonably
necessary to allow the Borrower to (a) maintain a cash reserve of $5,000,000, (b) make the
expenditures set forth in the Approved Budget (subject to the Permitted Variances), and
(c) following approval by the Bankruptcy Court of the Reorganization Plan, maintain a cash
reserve reasonably sufficient to make the payments and disbursements (including estimated
amounts in respect of professional fees and expenses of the Loan Parties, any statutory
committee of unsecured creditors appointed in the Chapter 11 Case, the Administrative Agent,
the Lenders and the Prepetition Secured Parties (as defined in the Financing Orders))
contemplated by the Reorganization Plan.



                                                41
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 225 of 288


               Each Committed Loan Notice submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Section 4.02(a) through (f) have been
satisfied on and as of the date of the applicable Loans.

                                           ARTICLE V

                         REPRESENTATIONS AND WARRANTIES

                The Borrower represents and warrants to the Administrative Agent and the
Lenders that:

                                Existence, Qualification and Power; Compliance with Laws.
Except as set forth on Schedule 5.01 or, in the case of clause (d), Schedule 5.06, each Loan Party
and each of its Subsidiaries (a) is duly incorporated, organized or formed, and validly existing
and in good standing under the Laws of the jurisdiction of its incorporation or organization (to
the extent such concept exists in such jurisdiction), (b) has all requisite power and authority to
(i) own or lease its assets and carry on its business and (ii) subject to the entry and effectiveness
of the Final Order, execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and in good standing (to the extent such concept exists)
under the Laws of each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with all Laws (including,
without limitation, Regulation X of the Board of Governors of the Federal Reserve System),
orders, writs, injunctions and orders and (e) subject to any necessary approvals of the Bankruptcy
Court, has all requisite governmental licenses, authorizations, consents and approvals to operate
its business as currently conducted, except, with respect to the foregoing clauses (c), (d) and (e),
as would not, individually or in the aggregate, be reasonably likely to have a Material Adverse
Effect.

                              Authorization; No Contravention. Subject to the entry of the Final
Order, the execution, delivery and performance by each Loan Party of each Loan Document to
which such Person is a party, and the consummation of the Transaction, (a) are within such Loan
Party’s corporate or other powers, (b) have been duly authorized by all necessary corporate or
other organizational action, and (c) do not and will not (i) contravene the terms of any of such
Person’s Organization Documents, (ii) except as set forth on Schedule 5.02, conflict with or
result in any breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01), or require any payment to be made under (x) any Material Contracts
to which such Person is a party or affecting such Person or the properties of such Person or any
of its Subsidiaries or (y) any material order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject, or (iii) violate any
material applicable Law.

                              Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in connection with (a) the
execution, delivery or performance by, or enforcement against, any Loan Party of this
Agreement or any other Loan Document, (b) the grant by any Loan Party of the Liens granted by
it pursuant to the Collateral Documents, (c) the perfection or maintenance of the Liens created


                                                 42
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 226 of 288


under the Collateral Documents (including the priority thereof) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the remedies in
respect of the Collateral pursuant to the Collateral Documents, except for the approval of the
Bankruptcy Court in or pursuant to the Final Order.

                               Binding Effect. This Agreement and each other Loan Document
has been duly executed and delivered by each Loan Party that is party thereto. Upon entry of
and subject to the Final Order, this Agreement and each other Loan Document constitutes a
legal, valid and binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms.

                                 No Material Adverse Effect. Since the Petition Date, there has
been no event or circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect, except for (i) the commencement of
the Chapter 11 Case, (ii) the continuation of the circumstances giving rise to the filing thereof or
as a result thereof, or (iii) any defaults under agreements as a result of the commencement of the
Chapter 11 Case that have no effect under the terms of the Bankruptcy Code.

                                 Litigation. Except for the Chapter 11 Case and claims, actions,
suits, investigations, litigation or proceedings stayed by 11 U.S.C. § 362 and set forth on
Schedule 5.06, there is no action, suit, investigation, litigation or proceeding affecting any Loan
Party or its Subsidiaries, including any Environmental Action, pending or, to the knowledge of
any Loan Party, threatened in writing before any Governmental Authority or arbitrator that
(i) would be reasonably likely to result in liabilities in excess of the Threshold Amount other
than liabilities for which payment is stayed or excused under the Bankruptcy Code or
(ii) purports to affect the legality, validity or enforceability of any Loan Document.

                               Ownership of Property; Liens. (a) Each Loan Party and its
Subsidiaries is the legal and beneficial owner of the Collateral pledged by it free and clear of any
Lien, except for Permitted Liens.

                 (b)    Each Loan Party and each of its Subsidiaries has good and marketable title
in fee simple to, or valid leasehold interests in, or easements or other limited property interests
in, all real property used in the ordinary conduct of its business, free and clear of all Liens except
for defects in title that do not materially interfere with its ability to conduct its business or to
utilize such assets for their intended purposes and Liens permitted by Section 7.01 and except
where the failure to have such title or other interest would not reasonably be expected to have a
Material Adverse Effect. Set forth as Schedule 5.07(b) hereto is a complete and accurate list of
all real property owned by any Loan Party or any of its Subsidiaries, showing, as of the date
hereof, the street address, state and any other relevant jurisdiction, record owner and fair market
value. Set forth on Schedule 5.07(b) hereto is a complete and accurate list of all leases of real
property under which any Loan Party or any Subsidiary is the tenant, showing as of the date
hereof the street address, state and any other relevant jurisdiction, parties thereto, sublessee (if
any), expiration date and annual base rental cost thereof.

                           Secured, Super-Priority Obligations. The provisions of the
Collateral Documents, taken together with, and subject to the terms of, the Final Order are


                                                 43
19-11632-mg      Doc 14      Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                          Pg 227 of 288


effective to create in favor of the Administrative Agent for the benefit of the Secured Parties and
any other secured parties identified therein, a legal, valid and enforceable Lien or security
interest in all right, title and interest of the Loan Parties in the Collateral and all proceeds thereof
with the priority set forth in the Final Order (and subject to the Carve-Out). Pursuant to the
terms of the Final Order, no filing or other action will be necessary to perfect or protect such
Liens and security interests.

                              Environmental Compliance. Except as set forth on Schedule 5.09
or as would not individually be reasonably expected to result in a liability in excess of the
Threshold Amount to the Loan Parties and their Subsidiaries (provided that the aggregate of all
such events, circumstances, developments and liabilities could not reasonably be expected to
result in a Material Adverse Effect):

                (a)   The operations and properties of each Loan Party and each of its
       Subsidiaries comply in all material respects with all applicable Environmental Laws and
       Environmental Permits, all past non-compliance with such Environmental Laws and
       Environmental Permits has been resolved without ongoing obligations or costs, and no
       circumstances exist that would be reasonably likely to (A) to the knowledge of the Loan
       Parties, form the basis of an Environmental Action against any Loan Party or any
       Subsidiary or any of their properties or (B) cause any such property to be subject to any
       restrictions on ownership, occupancy, use or transferability under any Environmental
       Law.

               (b)      None of the properties currently or, to the knowledge of the Loan Parties,
       formerly, owned or operated by any Loan Party or any of its Subsidiaries is listed or, to
       such Loan Party’s or each of its Subsidiaries’ knowledge, proposed for listing on the NPL
       or on the CERCLIS or any analogous foreign, state or local list or is adjacent to any such
       property; there are no, and, to the knowledge of the Loan Parties, never have been, any
       underground or aboveground storage tanks other than in compliance with applicable
       Environmental Laws or any surface impoundments, septic tanks, pits, sumps or lagoons
       in which Hazardous Materials are being or have been treated, stored or disposed on any
       property currently owned or operated by any Loan Party or any of its Subsidiaries or, to
       the best of its knowledge, on any property formerly owned or operated by any Loan Party
       or any of its Subsidiaries other than in compliance with applicable Environmental Laws;
       and other than in compliance with applicable Environmental Laws, there is no asbestos or
       asbestos-containing material on any property currently owned or operated by any Loan
       Party or any of its Subsidiaries; and Hazardous Materials have not been released,
       discharged or disposed of by any Loan Party or any of its Subsidiaries on any property
       currently or formerly owned or operated by any Loan Party or any of its Subsidiaries
       other than in material compliance with applicable Environmental Laws.

               (c)    Neither any Loan Party nor any of its Subsidiaries is undertaking, and has
       not completed, either individually or together with other potentially responsible parties,
       any investigation or assessment or remedial or response action relating to any actual or
       threatened release, discharge or disposal of Hazardous Materials at any site, location or
       operation, either voluntarily or pursuant to the order of any governmental or regulatory
       authority or the requirements of any Environmental Law; and all Hazardous Materials


                                                  44
19-11632-mg      Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                        Pg 228 of 288


       generated, used, treated, handled or stored at, or transported by or on behalf of any Loan
       Party or any of its Subsidiaries to or from, any property currently or formerly owned or
       operated by any Loan Party or any of its Subsidiaries have, to the knowledge of the Loan
       Parties, been disposed of in a manner not reasonably expected to result in material
       liability to any Loan Party or any of its Subsidiaries.

              (d)     The Borrower and each of its Subsidiaries has obtained all material
       Environmental Permits required for ownership and operation of its property and business
       as presently conducted. Neither the Borrower nor any of its Subsidiaries has received
       any written notification pursuant to any applicable Environmental Law or otherwise has
       knowledge that (A) any work, repairs, construction or capital expenditures are required to
       be made in order to be in or continue to be in compliance with any applicable
       Environmental Laws or any material Environmental Permit or (B) any Environmental
       Permit is about to be reviewed, made subject to new limitations or conditions, revoked,
       withdrawn or terminated.

                (e)    Except as would not reasonably be expected to result in a material
       liability, no Loan Party nor any of its Subsidiaries has contractually assumed any liability
       or obligation under or relating to any applicable Environmental Law.

                (f)     Nothing contained in this Section 5.09 is intended to apply to any action,
       suit, investigation, litigation or proceeding (including any Environmental Action) relating
       to exposure to asbestos, in any form, or any asbestos containing materials.

                               Taxes. (a) Each of the Loan Parties and each of their respective
Subsidiaries has timely filed all income and all other material tax returns and reports required to
be filed, and have timely paid all Taxes (whether or not shown on such tax returns or reports)
and all other amounts of federal, provincial, state, municipal, foreign and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are set forth on
Schedule 5.10(a), are being contested in good faith by appropriate proceedings and for which
adequate reserves have been provided in accordance with GAAP, or for which payment is stayed
or excused pursuant to the Bankruptcy Code.

               (b)      Except as set forth on Schedule 5.10(b) or as would not, individually or in
the aggregate, be reasonably likely to result in any material liability (including because payment
is stayed or excused pursuant to the Bankruptcy Code), (i) there are no claims being asserted in
writing with respect to any amounts of taxes, (ii) there are no presently effective waivers or
extensions of statutes in writing with respect to any amounts of taxes, and (iii) no tax returns are
being examined by, and no written notification of intention to examine has been received from,
the Internal Revenue Service or any other taxing authority, in each case, with respect to the Loan
Parties or any of their respective Subsidiaries.

              (c)    Neither the Borrower nor any of its Subsidiaries is party to any tax sharing
agreement other than with an affiliate included in a consolidated or combined tax return.




                                                45
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                        Pg 229 of 288


                               Compliance with ERISA. (a) Each Plan is in compliance with the
applicable provisions of ERISA, the Code and other federal or state Laws, except as is not, either
individually or in the aggregate, reasonably likely to have a Material Adverse Effect.

                (b)   (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) none of the Loan Parties or any of their Subsidiaries has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 et seq. or 4243 of
ERISA with respect to a Multiemployer Plan; and (iii) none of the Loan Parties or any of their
Subsidiaries or any ERISA Affiliate has engaged in a transaction that would be subject to
Section 4069 or 4212(c) of ERISA.

                              Labor Matters. There are no strikes pending or, to the knowledge
of any Loan Party, threatened in writing against the Borrower or any of its Subsidiaries that,
individually or in the aggregate, would reasonably be expected to have a Material Adverse
Effect. The (i) hours worked and payments made to employees of the Borrower or any of its
Subsidiaries have not been in violation in any material respect of the Fair Labor Standards Act or
any other applicable law dealing with such matters and (ii) all material payments due from the
Borrower or any of its Subsidiaries or for which any claim may be made against the Borrower or
any of its Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of the Borrower or such
Subsidiary to the extent required by GAAP except for liabilities the payment of which is stayed
or excused pursuant to the Bankruptcy Code.

                               Insurance.   The properties of the Loan Parties and their
Subsidiaries are insured in the manner contemplated by Section 6.07.

                               Subsidiaries; Equity Interests. As of the date hereof, the Loan
Parties do not have any Subsidiaries other than those specifically disclosed in Schedule 5.14, and
all of the outstanding Equity Interests in each such Person and each such Subsidiary have been
validly issued, are fully paid and non-assessable. As of the date hereof, Schedule 5.14 (a) sets
forth the name and ownership interest of each Person that owns any Equity Interests in the direct
and indirect Subsidiaries of the Borrower, (b) sets forth the name and jurisdiction of organization
of the Borrower and each direct and indirect Subsidiary of the Borrower, (c) sets forth the
ownership interest of each direct and indirect Subsidiary of the Borrower, including the
percentage of such ownership and (d) sets forth a notation as to whether each such Subsidiary is
a debtor in the Chapter 11 Case.

                             Margin Regulations; Investment Company Act; Anti-Terrorism
Laws; Sanctions and Other Regulations. (a) None of the Loan Parties or any of their
Subsidiaries is engaged nor will engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of Regulation U issued by
the FRB), or extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Loans will be used for any purpose that violates Regulation U issued by the
FRB.




                                                46
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 230 of 288


                (b)    None of the Loan Parties or any of their Subsidiaries is required to be
registered as an “investment company” under the Investment Company Act of 1940, as amended.

                (c)     No Loan Party nor any of its Subsidiaries or to its knowledge any of the
respective officers, directors, brokers or agents of such Loan Party or Subsidiary has violated any
applicable Anti-Terrorism Law in any material respect.

                (d)     No Loan Party, nor any of its Subsidiaries, any of their respective
directors, officers or employees, or to the knowledge of the Loan Party, any agent of the Loan
Party or any Subsidiary that act in any capacity in connection with the Loans, is (i) a Sanctioned
Person, (ii) organized, resident or located in a Sanctioned Country, (iii) in violation of Sanctions,
or (iv) engaged in any transactions or dealings with a Sanctioned Person or in a Sanctioned
Country; and each Loan Party has instituted and maintains policies and procedures designed to
ensure continued compliance by each Loan Party, its Subsidiaries, and their respective directors,
officers, employees and agents with Sanctions.

               (e)     No Loan Party or any of its Subsidiaries or to its knowledge any of the
respective officers, directors, brokers or agents of such Loan Party or Subsidiary acting or
benefiting in any capacity in connection with the Loans (i) deals in, or otherwise engages in any
transaction related to, any property or interests in property blocked pursuant to any Anti-
Terrorism Law or (ii) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law.

                (f)     No Loan Party nor any of its Subsidiaries or any of the respective officers,
directors, brokers or agents of such Loan Party or Subsidiary will directly or indirectly use the
proceeds of the Loans or otherwise make available such proceeds to any individual or entity (i)
for the purpose of funding, financing, or facilitating any activities, business or transaction of or
with a Sanctioned Person, or in any Sanctioned Country, or (ii) in any manner that would result
in a violation of Sanctions by any party to this agreement.

               (g)    None of the Loan Parties or any of its Subsidiaries nor, to the knowledge
of the Borrower, any director, officer, agent, employee or other person acting on behalf of the
Borrower or any of its Subsidiaries has taken any action, directly or indirectly, that would result
in a material violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder or any other applicable anti-corruption law
(collectively, “Anti-Corruption Laws”); and the Loan Parties have instituted and maintain
policies and procedures designed to ensure continued compliance therewith in all material
respects.

                (h)     None of the Loan Parties or any of its Subsidiaries is a “holding company”
or an “affiliate” of a “holding company” or a “subsidiary company” of a “holding company” as
each term is defined and used in the Public Utility Holding Company Act of 2005.

                             Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of the Borrower or any of its Subsidiaries to the
Administrative Agent or any Lender in connection with the transactions contemplated hereby



                                                 47
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                        Pg 231 of 288


and the negotiation of this Agreement or delivered hereunder or any other Loan Document (as
modified or supplemented by other information so furnished) when taken as a whole contains
when furnished any material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they were made, not
materially misleading; provided to the extent any information is included in the Initial Approved
Budget or constitutes projections or other forward-looking information, the Borrower represents
only that such information was prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation; it being understood that such projections may vary from
actual results and that such variances may be material.

                              Intellectual Property. As of the date hereof, set forth on
Schedule 5.17 and the schedules to the Collateral Documents is a complete and accurate list of
all Registered patents, trademarks, service marks, domain names and copyrights, owned by the
Borrower or any of its Subsidiaries and all IP Agreements (as defined in the Collateral
Documents) as of such date, showing as of such date the jurisdiction in which each such item of
Registered Intellectual Property is registered or in which an application is pending and the
registration or application number. The Borrower and each Subsidiary owns or has the right to
use, all of the trademarks, service marks, trade names, domain names, copyrights, patents,
know-how, technology and other intellectual property recognized under applicable Law
(collectively, “Intellectual Property”) that are material to the operation of their respective
businesses as currently conducted and, to the knowledge of the Loan Parties, except as set forth
in the “Disputes or Litigation” section of Schedule 5.17, the use of such Intellectual Property by
such Person or the operation of their respective businesses is not infringing upon any Intellectual
Property rights held by any other Person and there are no other disputes or litigation proceedings
involving such Intellectual Property.

                              Initial Approved Budget. The Initial Approved Budget was
prepared in good faith by the management of the Loan Parties, based on assumptions believed by
the management of the Loan Parties to be reasonable at the time made and upon information
believed by the management of the Loan Parties to have been accurate based upon the
information available to the management of the Loan Parties at the time such Initial Approved
Budget was furnished (it being understood and agreed that financial projections are not a
guarantee of financial performance, actual results may differ from financial projections and such
differences may be material and financial projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Loan Parties).

                            EEA Financial Institution. Neither the Borrower nor any other
Loan Party is an EEA Financial Institution.

                              Contractual Obligations. Set forth on Schedule 5.20 hereto are all
Material Contracts to which the Loan Parties and their Subsidiaries are party as of the Closing
Date. As of the Closing Date, none of the Loan Parties or their Subsidiaries have knowledge of
any events of default under any such Material Contracts.

                              Final Order.




                                                48
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                        Pg 232 of 288


               (a)    The Loan Parties are in compliance with the terms and conditions of the
Final Order.

               (b)      The Final Order is in full force and effect and has not been vacated,
reversed or rescinded or, without the prior written consent of the Administrative Agent and the
Required Lenders, in their sole discretion, amended or modified and no appeal of such order has
been timely filed or, if timely filed, no stay pending such appeal is currently effective.


                                         ARTICLE VI

                               AFFIRMATIVE COVENANTS

               So long as any Lender shall have any Commitment outstanding hereunder or any
Loan or other Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, the Borrower shall, and shall (except in the case of the covenants set forth in
Section 6.01, Section 6.02 and Section 6.03) cause each Subsidiary to:

                              Financial Statements. Deliver to the Administrative Agent and to
each Lender:

               (a)     Quarterly and Annual Financial Statements. (i) As soon as available, but
       in any event, within fifty-five (55) days after the end of each of the first three (3) fiscal
       quarters of each Fiscal Year of the Borrower (commencing with the first full fiscal
       quarter ended after the Closing Date), unaudited internally prepared balance sheet of the
       Borrower and its Subsidiaries as at the end of such fiscal quarter, and the related
       unaudited internally prepared consolidated statements of income or operations and cash
       flows for such fiscal quarter, certified by a Responsible Officer of the Borrower as fairly
       presenting in all material respects the financial condition, results of operations and cash
       flows of the Borrower and its Subsidiaries in accordance with GAAP, subject to year-end
       adjustments, and (ii) as soon as available, but no later than one hundred twenty (120)
       days after the last day of Borrower’s fiscal year, internally prepared consolidated
       financial statements of the Borrower for the fiscal year then ended (to be comprised of a
       consolidated balance sheet and income statement and cash flows covering the Borrower’s
       and its Subsidiaries’ operations for such fiscal year), prepared in a manner consistent with
       GAAP and with prior practices, and complete and correct in all material respects,
       certified by a Responsible Officer.

               (b)     Management Discussion and Analysis Reports. Simultaneously with the
       delivery of each set of consolidated financial statements referred to in Section 6.01(a), a
       report setting forth management’s analysis and discussion of the condition (financial and
       otherwise) and operations, in respect of the business of the Borrower and its Subsidiaries.

              (c)    Approved Budget. The Borrower shall deliver to the Administrative
       Agent and the Lenders the proposed Supplemental Approved Budget and variance reports
       in accordance with the Final Order.




                                                49
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 233 of 288


              (d)     Monthly Financial Statements. At the request of the Required Lenders,
       the Borrower shall provide to the Lenders a consolidated balance sheet of the Borrower
       and its Subsidiaries as of the end of last fiscal month, and the related consolidated
       statements of income or operations for such fiscal month.

               (e)     [Reserved].

               (f)    Other Statements. Contemporaneous with the delivery to the lenders
       under the Novelion Intercompany Loan Agreement (and in any case no later than one (1)
       calendar day following such delivery), copies of all statements, reports, notices made
       available to Borrower’s security holders generally, to such lenders or to any other holders
       of Indebtedness for borrowed money, including, without limitation, (i) notice of the
       occurrence of any default, which notice shall specify the nature thereof, the period of
       existence thereof and what action the Borrower proposes to take with respect thereto and
       (ii) notice of the occurrence of any matter that has resulted or could reasonably be
       expected to result in a Material Adverse Effect.

               (g)     Notices to Novelion Lenders. Copies of all notices to or from, and
       agreements and documents (including any amendments or modifications thereto) entered
       into in connection with the Novelion Intercompany Loan Agreement or the holders of the
       Convertible Notes (or the trustee thereof), in each case, within one (1) Business Day of
       delivery, receipt or execution as the case may be.

                             Certificates; Reports; Other Information. Promptly deliver to the
Administrative Agent and to each Lender:

              (a)  upon delivery of the financial statements referred to in Section 6.01(a) a
duly completed Compliance Certificate signed by a Responsible Officer of the Borrower;

                (b)     promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the Borrower files with
the SEC or with any successor Governmental Authority (other than amendments to any
registration statement (to the extent such registration statement, in the form it became effective,
is delivered), exhibits to any registration statement and, if applicable, any registration statement
on Form S-8) and in any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto;

                (c)     promptly upon receipt thereof, notice that any third party has expressed an
interest in writing (either formally or informally) in acquiring all or substantially all of the Loan
Parties’ business;

               (d)    prior to the filing thereof in the Bankruptcy Court, drafts of all material
filings related to the transactions contemplated by this Agreement and the other Loan
Documents; it being understood that the foregoing requirement will be deemed satisfied to the
extent such drafts are delivered to counsel for the Administrative Agent and counsel for the
Lenders;




                                                 50
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17           Main Document
                                        Pg 234 of 288


              (e)     all filings made with the Bankruptcy Court by any of the Loan Parties in
the Chapter 11 Case (except to the extent filed under seal and disclosure to the Administrative
Agent or Lenders is not permitted); it being understood that the foregoing requirement will be
deemed satisfied to the extent such filings required to be delivered are available online and
reasonably accessible to the Administrative Agent and Lenders; and

               (f)    no later than the first Business Day after delivery thereof, all written
reports given by any of the Loan Parties to any official or unofficial creditors’ committee in the
Chapter 11 Case, except to the extent disclosure thereof is not permitted.

               Delivery of any reports, information and documents under Section 6.01 and
Section 6.02 as well as any such reports, information and documents pursuant to this Agreement,
to the Administrative Agent and the Lenders is for informational purposes only and the
Administrative Agent’s and Lenders’ receipt of such shall not constitute constructive notice of
any information contained therein or determinable from information contained therein, including
the Borrower’s compliance with any of its covenants hereunder (as to which the Administrative
Agent and the Lenders are entitled to rely exclusively on the Compliance Certificates). The
Administrative Agent and the Lenders shall have no responsibility or liability for the filing,
timeliness or content of any report required under Section 6.01 or Section 6.02 or any other
reports, information and documents required under this Agreement (aside from any report that is
expressly the responsibility of the Lenders subject to the terms hereof).

                              Notice Requirements; Other Information. Promptly after a
Responsible Officer obtains knowledge thereof, notify the Administrative Agent and each
Lender of each of the following events or circumstances and provide to the Administrative Agent
and each Lender the following information and documents:

               (a)    the occurrence of any Default, which notice shall specify the nature
       thereof, the period of existence thereof and what action the Borrower proposes to take
       with respect thereto;

              (b)     the occurrence of any matter that has resulted or could reasonably be
       expected to result in a Material Adverse Effect;

              (c)    the commencement of, or any material development in, any litigation or
       governmental proceeding (including without limitation pursuant to any applicable
       Environmental Laws) pending against the Borrower or any of the Subsidiaries that could
       reasonably be expected to be determined adversely and, if so determined, to result in a
       Material Adverse Effect;

              (d)     the occurrence of any ERISA Event above the Threshold Amount or the
       breach of any representation in Section 5.12;

              (e)    any information with respect to environmental matters as required by
       Section 6.04(b);

             (f)    copies of all notices, requests and other documents (other than any filings
       made with the Bankruptcy Court that are available online and reasonably accessible to


                                               51
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                        Pg 235 of 288


       the Administrative Agent and the Lenders) received by any Loan Party or any of its
       Subsidiaries under or pursuant to any instrument, indenture, loan or credit or similar
       agreement relating to Indebtedness in excess of the Threshold Amount regarding or
       related to any breach or default by any party thereto or any other event that could
       materially impair the value of the interests or the rights of any Loan Party or otherwise
       have a Material Adverse Effect and copies of any amendment, modification or waiver of
       any provision of any such instrument, indenture, loan or credit or similar agreement
       relating to Indebtedness in excess of the Threshold Amount and, from time to time upon
       request by the Administrative Agent (at the direction of the Required Lenders), such
       information and reports regarding such instruments, indentures and loan and credit and
       similar agreements relating to Indebtedness in excess of the Threshold Amount as the
       Administrative Agent may reasonably request (at the direction of the Required Lenders);

                (g)    a tax event or liability not previously disclosed in writing by the Borrower
       to the Administrative Agent which would reasonably be expected to result in a material
       liability, together with any other information as may be reasonably requested by the
       Required Lenders to enable the Required Lenders to evaluate such matters, other than any
       tax event or liability the payment of which is stayed or excused under the Bankruptcy
       Code;

               (h)    any occurrence of a Change of Control; and

               (i)    any change (i) in any Loan Party’s corporate name, (ii) any Loan Party’s
       identity and corporate structure, (iii) any Loan Party’s taxpayer identification number or
       (iv) any Loan Party’s jurisdiction of incorporation.

                               Environmental Matters. (a) Comply and cause each of its
Subsidiaries to comply, in all material respects, with all applicable Environmental Laws and
Environmental Permits; obtain and renew, and cause each of its Subsidiaries to obtain and renew,
all material Environmental Permits required under Environmental Laws for its operations and
properties; and conduct, and cause each of its Subsidiaries to conduct, any investigation, study,
sampling and testing, and undertake any cleanup, removal, remedial or other action required to
remove and clean up all releases or threatened releases of Hazardous Materials from any of its
properties, as required under, and in accordance with the requirements of all Environmental
Laws; provided, however, that neither the Borrower nor any of its Subsidiaries shall be required
to undertake any such cleanup, removal, remedial or other action to the extent that its obligation
to do so is being contested in good faith and by proper proceedings and, to the extent required by
GAAP, appropriate reserves are being maintained with respect to such circumstances.

              (b)     Promptly, and in any event within ten (10) Business Days, after a
Responsible Officer obtains knowledge thereof, notify the Administrative Agent of or, deliver to
the Administrative Agent, for further distribution to each Lender, copies of any and all material,
non-privileged written communications and material, non-privileged documents concerning:

                     (i)     any Environmental Action against or of any non-compliance by
       any Loan Party or any of its Subsidiaries with any Environmental Law or Environmental
       Permit that would (1) reasonably be expected to result in a liability to any Loan Party in


                                               52
19-11632-mg    Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                       Pg 236 of 288


      excess of the Threshold Amount or (2) cause any owned real property to be subject to any
      restrictions on ownership, occupancy, use or transferability under any Environmental
      Law;

                       (ii)   to the extent any of the following is reasonably expected to result
      in a liability to any Loan Party in excess of the Threshold Amount: (1) any occurrence of
      any release or threatened release of Hazardous Materials required to be reported to any
      Governmental Authority under applicable Environmental Law, (2) any remedial actions
      taken by any Loan Party or its Subsidiaries in respect of any such release or threatened
      release that could reasonably be expected to result in an Environmental Action or (3) the
      Loan Parties’ discovery of any occurrence of or condition on any real property adjoining
      or in the vicinity of any site or facility that would be reasonably expected to cause such
      site or facility or any part thereof to be subject to any restrictions on the ownership,
      occupancy, transferability or use thereof under any Environmental Laws;

                     (iii) to the extent reasonably expected to result in a liability to any Loan
      Party in excess of the Threshold Amount, any action proposed to be taken by the
      Borrower or any of its Subsidiaries to modify current operations in a manner that would
      reasonably be expected to subject the Borrower and its Subsidiaries to any material
      additional obligations or requirements under Environmental Laws;

                     (iv)   copies of all material environmental reports or audits (whether
      produced by the Borrower or its Subsidiaries or any third party or Governmental
      Authority) and any Phase I or Phase II reports in respect of any sites or real property
      owned, leased or operated by the Borrower and its Subsidiaries that are in possession or
      control of any Loan Party or any of its Subsidiaries;

                       (v)    to the extent any of the following is reasonably expected to result
      in a liability to any Loan Party in excess of the Threshold Amount: copies of any and all
      material, non-privileged written communications with respect to (A) any Environmental
      Action, (B) any release or threatened release or non-compliance with any Environmental
      Law required to be reported to any Governmental Authority and (C) any request for
      information from a Governmental Authority that suggests such Governmental Authority
      is investigating the potential responsibility of the Borrower or any of its Subsidiaries as a
      potentially responsible party;

                     (vi)   the good faith belief that a release of Hazardous Materials, or a
      violation of Environmental Law reasonably likely to result in a fine or penalty in excess
      of the Threshold Amount, has occurred on or after the Closing Date, and within 60 days
      after such request and at the expense of the Borrower, any additional environmental site
      assessment reports for any of its or its Subsidiaries’ properties described in such request
      prepared by an environmental consulting firm acceptable to the Required Lenders,
      indicating the presence or absence of such Hazardous Materials and the estimated cost of
      any compliance, removal or remedial action in connection with any such Hazardous
      Materials on such properties; without limiting the generality of the foregoing, if the
      Required Lenders reasonably determine at any time that a material risk exists that any
      such report will not be provided within the time referred to above, the Administrative


                                               53
19-11632-mg      Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                        Pg 237 of 288


       Agent may retain an environmental consulting firm to prepare such report at the expense
       of the Borrower, and the Borrower hereby grants and agrees to cause any Subsidiary that
       owns any property described in such request to grant at the time of such request to the
       Administrative Agent, the Lenders, such firm and any agents or representatives thereof,
       the right, subject to the rights of tenants, to enter onto their respective properties to
       undertake such an assessment; and

                     (vii) any such other documents and information as the Administrative
       Agent (at the direction of the Required Lenders) may reasonably request from time to
       time.

                               Maintenance of Existence. (a) Preserve, renew and maintain in full
force and effect its legal existence, structure and name under the Laws of the jurisdiction of its
organization and (b) take all commercially reasonable action to maintain all rights, privileges
(including its good standing), permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except (i) other than with respect to any Loan Party, to the extent
the Borrower’s board of directors (or in the case of clause (b), a Responsible Officer) shall
determine that the preservation thereof is no longer desirable in the conduct of the business of the
Borrower and its Subsidiaries and to the extent that the loss thereof shall not be disadvantageous
to Borrower, its Subsidiaries or the Lenders in any material respect, (ii) pursuant to a transaction
permitted by Section 7.04 or Section 7.05 or (iii) in the case of clause (b), failure to do so could
not reasonably be expected to have a Material Adverse Effect.

                                Maintenance of Properties. (a) Maintain, preserve and protect all
of its material properties and equipment that are used or useful in the operation of its business in
good working order, repair and condition, ordinary wear and tear excepted and casualty or
condemnation excepted, and make all commercially reasonable and appropriate repairs,
renewals, replacements, modifications, improvements, upgrades, extensions and additions
thereof except where failure to do so would not reasonably be expected to materially adversely
affect the use of the related property.

                               Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies (in the good faith judgment of management of the Borrower),
insurance with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business, of such types
and in such amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the Borrower and its
Subsidiaries) as are customarily carried by Person engaged in similar businesses and owning or
leasing similar properties in the same general areas in which the Borrower or such Subsidiary
operates. Borrower shall cause all property policies to have a lender’s loss payable endorsement
showing Administrative Agent as lender loss payee and use commercially reasonable efforts to
cause such endorsement to provide that the insurer must give Administrative Agent at least
twenty (20) days’ notice before canceling, amending, or declining to renew its policy. All
liability policies shall show, or have endorsements showing, Administrative Agent as an
additional insured, and all such policies (or the loss payable and additional insured
endorsements) shall provide that the insurer shall give Administrative Agent at least twenty (20)
days’ notice before canceling, amending, or declining to renew its policy. At any Lender’s


                                                54
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                        Pg 238 of 288


request, each Loan Party shall deliver certified copies of policies and evidence of all premium
payments. Proceeds payable under any casualty policy in connection with a Casualty Event shall
be subject to Section 2.03(b)(ii).

                               Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions, decrees and judgments applicable to it
or to its business or property, except where such non-compliance is not, either individually or in
the aggregate, reasonably likely to have a Material Adverse Effect.

                               Books and Records. Maintain proper books of record and account,
in which entries that are full, true and correct in all material respects and as are sufficient to
permit the preparation of financial statements in conformity with GAAP consistently applied,
shall be made of all material financial transactions and matters involving the assets and business
of any of the Loan Parties.

                               Inspection Rights; Lender Calls. (a) Permit representatives and
independent contractors of the Administrative Agent and each Lender (including, without
limitation, financial advisors retained by or for the benefit of the Administrative Agent or the
Lenders or their counsel, including the Financial Advisor) to visit and inspect any properties and
books and records of the Borrower and its Subsidiaries (subject, in the case of third party
customer sites, to customary access agreements) and to discuss its affairs, finances and accounts
with its directors, officers, advisors and independent public accountants, all at the reasonable
expense of the Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that such visits and inspections shall be coordinated through the Required Lenders and
any review of books and records shall be done no more frequently than once per month absent
the continuation of an Event of Default. The Administrative Agent and the Lenders shall give
the Borrower the opportunity to participate in any discussions with the Borrower’s independent
public accountants to the extent reasonably feasible. Neither the Borrower nor any Subsidiary
shall be required to disclose to the Administrative Agent or any Lender any information that, in
the opinion of counsel to the Borrower or such Subsidiary, is prohibited by Law to be disclosed,
is subject to attorney client privilege or constitutes attorney work product or the disclosure of
which would cause a material breach of a binding non-disclosure agreement with a third party to
the extent such agreement is not made in contemplation of the avoidance of this Section 6.10.

                (b)    Up to one (1) time in every two-week period, upon the reasonable request
of the Required Lenders, the Borrower’s chief financial officer, together with the Borrower’s
financial advisor shall hold a conference call (at a mutually agreeable time, the cost of such call
to be paid by the Borrower) with the Administrative Agent and the Lenders, on which conference
calls shall be reviewed the Loan Parties’ financial performance, operations, current trends and
variance reports.

                             Additional Guarantors. Notify the Administrative Agent and the
Lenders at the time that any Subsidiary becomes a debtor in the Chapter 11 Case, and (a)
promptly thereafter (and in any event within five (5) days), seek an order of the Bankruptcy
Court authorizing such Person to become a Guarantor and (b) immediately upon the entry of
such order, (i) cause such Person to become a Guarantor by executing and delivering to the


                                                55
19-11632-mg      Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                        Pg 239 of 288


Administrative Agent a counterpart of the Guarantee and Collateral Agreement or a Guarantee
and Collateral Agreement Supplement substantially in the form attached to the Guarantee and
Collateral Agreement, and (ii) deliver to the Administrative Agent any applicable documents of
the types referred to in Section 4.01(a), all in form, content and scope reasonably satisfactory to
the Required Lenders.

                                Use of Proceeds. Use the proceeds of any Loan, whether directly
or indirectly, solely in the manner set forth in the Final Order and the Approved Budget, subject
to the Permitted Variances. Notwithstanding the foregoing, no part of the proceeds of any Loan
shall be used directly or indirectly:

                (a)   for any purpose that is prohibited under the Bankruptcy Code or the Final
       Order;

             (b)    to make any distribution under a plan of reorganization in the Chapter 11
       Case except as contemplated in the Reorganization Plan approved by the Required
       Lenders; or

                (c)    to finance in any way payment of the fees and expenses of any Person
       incurred in connection with (i) the investigation (including discovery proceedings),
       initiation or prosecution of any claims, causes of action, adversary proceedings, suits,
       arbitrations, proceedings, applications, motions or other litigation of any type adverse to
       any of the Secured Parties or any of their respective Affiliates, agents or representatives,
       or their respective rights and remedies under or in respect of the Loans provided pursuant
       to this Agreement or the Final Order; (ii) challenging the amount, validity, perfection,
       priority or enforceability of, or asserting any defense, counterclaim or offset to, the
       obligations and liens and security interests granted under the Loan Documents or the
       Existing Agreements, including, in each case, without limitation, for lender liability or
       pursuant to Section 105, 510 (other than subordination of (x) the obligations under the
       Novelion Intercompany Loan Agreement to the obligations in respect of the New Money
       Loans under the Bridge Credit Agreement and (y) the obligations in respect of the Roll
       Up Loans under the Bridge Credit Agreement to the obligations under the Novelion
       Intercompany Loan Agreement), 544, 547, 548, 549, 550 or 552 of the Bankruptcy Code,
       applicable non-bankruptcy law or otherwise; or (iii) attempting to prevent, hinder or
       otherwise delay any of the Lenders’ or the Administrative Agent’s assertion, enforcement
       or realization upon any of the Collateral.

                Notwithstanding the foregoing, the Loan Parties shall be permitted to pay
compensation and reimbursement of fees and expenses of professionals allowed and payable
under Sections 328, 330 and 331 of the Bankruptcy Code, as the same may be due and payable,
to the extent expressly permitted by the Final Order.

               Nothing herein shall in any way prejudice or prevent the Administrative Agent or
the Lenders from objecting, for any reason, to any requests, motions or applications made in the
Bankruptcy Court, including any application of final allowances of compensation for services
rendered or reimbursement of expenses incurred under Sections 105(a), 330 or 331 of the
Bankruptcy Code, by any party in interest (and each such order shall preserve the Administrative


                                                56
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                        Pg 240 of 288


Agent’s and the Lenders’ right to review and object to any such requests, motions or
applications).

                               Anti-Corruption and Sanctions Laws. To the extent existing on the
Closing Date, the Borrower will maintain in effect such policies and procedures designed to
promote compliance in all material respects by the Borrower, its Subsidiaries, and their
respective directors, officers, employees, and agents with the FCPA and any other applicable
anti-corruption laws as well as Sanctions.

                               Taxes. To the extent permitted by the Bankruptcy Court and the
Bankruptcy Code, pay and discharge, and will cause each of its Subsidiaries to pay and
discharge, all Taxes, assessments and governmental charges or levies arising after the Closing
Date imposed upon it or upon its income or profits, or upon any properties belonging to it, in
each case on a timely basis, which, if unpaid when due and payable, may reasonably be expected
to become a tax Lien upon any properties of the Borrower or any of its Subsidiaries thereof not
otherwise permitted under this Agreement; provided that neither the Borrower nor any of its
Subsidiaries shall be required to pay any such Tax, assessment, charge, levy or claim (i) which is
being contested in good faith and by proper proceedings if it has maintained adequate reserves
with respect thereto in accordance with GAAP unless and until any tax Lien resulting therefrom
attaches to its property and becomes enforceable against its other creditors or (ii) non-payment of
which is required under the Bankruptcy Code or order of the Bankruptcy Court.

                            End of Fiscal Years; Fiscal Quarters. Cause (i) its fiscal year to
end on or about December 31 of each calendar year and (ii) its fiscal quarters to end on or about
March 31, June 30, September 30 and December 31 of each calendar year, in each case unless
otherwise approved by the Required Lenders.

                               ERISA. (a) ERISA Events and ERISA Reports. (i) Promptly and
in any event within ten (10) days after any Loan Party, any Subsidiary or any ERISA Affiliate
knows or has reason to know that any ERISA Event has occurred, a statement of a Responsible
Officer of the Borrower describing such ERISA Event and the action, if any, that such Loan
Party, such Subsidiary or such ERISA Affiliate has taken and proposes to take with respect
thereto and (ii) on the date any records, documents or other information must be furnished to the
PBGC with respect to any Plan pursuant to Section 4010 of ERISA, a copy of such records,
documents and information.

               (b)     Plan Terminations. Promptly and in any event within five (5) Business
Days after receipt thereof by any Loan Party or any ERISA Affiliate, copies of each notice from
the PBGC stating its intention to terminate any Plan or to have a trustee appointed to administer
any Plan.

               (c)    Plan Annual Reports. Promptly and in any event within 30 days after the
filing thereof with the Internal Revenue Service, copies of each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) with respect to each Plan.

             (d)     Multiemployer Plan Notices. Promptly and in any event within five (5)
Business Days after receipt thereof by any Loan Party, any Subsidiary or any ERISA Affiliate



                                                57
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                        Pg 241 of 288


from the sponsor of a Multiemployer Plan, copies of each notice concerning (i) the imposition of
Withdrawal Liability by any such Multiemployer Plan, (ii) the reorganization or termination, or a
determination that such Multiemployer Plan is in endangered or critical status, within the
meaning of Title IV of ERISA, of any such Multiemployer Plan or (iii) the amount of liability
incurred, or that may be incurred, by such Loan Party, such Subsidiary or such ERISA Affiliate
in connection with any event described in clause (i) or (ii).

                              Further Assurances. Execute and deliver, or cause to be executed
and delivered, to the Administrative Agent such reasonable documents and agreements, and shall
take or cause to be taken such reasonable actions, as the Administrative Agent may, from time to
time, reasonably request to carry out the terms and conditions of this Agreement and the other
Loan Documents.

                               Business. Except to the extent required or authorized by the
Bankruptcy Court, the Borrower will only, and will only permit the Subsidiaries to, engage
directly or indirectly in the business engaged in by the Borrower and the Subsidiaries as of the
Closing Date and reasonable extensions thereof and businesses ancillary, corollary, synergistic or
complimentary thereto.

                              Post-Closing Matters. To the extent not prohibited by any
Requirement of Law and not otherwise resulting in material adverse tax consequences to the
Borrower and its Subsidiaries, at the request of the Required Lenders (or automatically to the
extent requested under the Novelion Intercompany Loan Agreement), the Borrower shall cause
its Foreign Subsidiaries designated by the Required Lenders to execute such guarantees, pledge
agreements and security documents as shall be customary in such local jurisdictions to grant to
Administrative Agent, for the benefit of the Secured Parties, a guaranty of the Obligations
secured by the equity interests and substantially all assets of such Subsidiaries within 45 days of
such request (or such longer period as the Required Lenders may agree in their sole discretion).
In addition, the Borrower shall deliver the following within 30 days of the Closing Date (or such
longer period as the Required Lenders may agree in their sole discretion): (i) control agreements
with respect to the Borrower’s deposit accounts listed on the schedules to the Collateral
Documents (other than any Excluded Account (as defined in the Collateral Documents)) and (ii)
insurance endorsements in accordance with Section 6.07, in each case in form and substance
reasonably acceptable to the Administrative Agent (subject to indemnity provisions in such
control agreements being subject to the Administrative Agent’s approval in its sole discretion)
and the Required Lenders.

                             Compliance with Final Order. Comply with the Final Order to the
extent the Loan Parties’ compliance therewith is required at such time.


                                         ARTICLE VII

                                  NEGATIVE COVENANTS

             So long as any Lender shall have any Commitment outstanding hereunder or any
Loan or other Obligation hereunder which is accrued and payable shall remain unpaid or


                                                58
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17           Main Document
                                        Pg 242 of 288


unsatisfied, the Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:

                           Liens. Subject to the Final Order, create, incur, assume or suffer to
exist any Lien upon any of its property, assets or revenues (including accounts receivable),
whether now owned or hereafter acquired, other than the following Liens (collectively,
“Permitted Liens”):

               (a)      Liens pursuant to (i) any Loan Document and (ii) any Loan Document
       under and as defined in the Bridge Credit Agreement, in each case which shall have the
       priority set forth in the Final Order;

              (b)     Liens existing on the Petition Date and listed on Schedule 7.01(b);

              (c)    Liens for taxes, assessments or governmental charges which are not
       overdue for a period of more than thirty (30) days or which are being contested in good
       faith and by appropriate proceedings, if adequate reserves with respect thereto are
       maintained on the books of the applicable Person to the extent required in accordance
       with GAAP;

               (d)     statutory or common law Liens of landlords, carriers, warehousemen,
       mechanics, materialmen, repairmen, suppliers, construction contractors or other like
       Liens arising in the ordinary course of business which secure amounts not to exceed
       $50,000 and not overdue for a period of more than thirty (30) days or if more than
       thirty (30) days overdue, are unfiled (or if filed have been discharged or stayed) and no
       other action has been taken to enforce such Lien or which are being contested in good
       faith, if adequate reserves with respect thereto are maintained on the books of the
       applicable Person to the extent required in accordance with GAAP;

                (e)    (i) pledges and deposits in the ordinary course of business securing
       liability for reimbursement or indemnification obligations of (including obligations in
       respect of letters of credit or bank guarantees for the benefit of) insurance carriers
       providing property, casualty or liability insurance to the Borrower or any Subsidiary and
       (ii) Liens securing the financing of insurance premiums (to the extent such Liens extend
       to the unearned premiums for such insurance) in the ordinary course of business;

              (f)    Liens consisting of deposits made in connection with Indebtedness of the
       types permitted under Sections 7.03(e) or 7.03(g) (in each case, other than for borrowed
       money) entered into in the ordinary course of business or to secure the obligations
       otherwise permitted;

              (g)     easements,     rights-of-way,    covenants,    conditions,     restrictions,
       encroachments, and other survey defects protrusions and other similar encumbrances and
       minor title defects affecting real property which were not incurred in connection with
       Indebtedness and do not in any case materially and adversely interfere with the use of the
       property encumbered thereby for its intended purposes;

              (h)     Liens securing Indebtedness permitted under Section 7.03(c); provided


                                               59
19-11632-mg    Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                       Pg 243 of 288


      that (i) such Liens attach concurrently with or within 120 days after the acquisition, or the
      completion of the construction, repair, replacement or improvement (as applicable) of the
      property subject to such Liens, (ii) such Liens do not at any time encumber any property
      other than the property financed by such Indebtedness, replacements thereof and
      additions and accessions to such property and the proceeds and the products thereof and
      customary security deposits, and (iii) with respect to Capital Leases, such Liens do not at
      any time extend to or cover any assets (except for additions and accessions to such assets,
      replacements and products thereof and customary security deposits) other than the assets
      subject to such Capital Leases;

               (i)    Liens arising by virtue of any contractual, statutory or common law
      provision relating to banker’s Liens, rights of set-off or similar rights and remedies
      (i) relating to the establishment of depository relations with banks or other financial
      institutions not given in connection with the incurrence of Indebtedness, (ii) relating to
      pooled deposit or sweep accounts of the Borrower or any Subsidiary Guarantor (so long
      as such Subsidiary remains a Subsidiary Guarantor) to permit satisfaction of overdraft or
      similar obligations incurred in the ordinary course of business of the Borrower or such
      Subsidiary Guarantor or (iii) relating to purchase orders and other agreements entered
      into with customers of the Borrower or any of its Subsidiaries in the ordinary course of
      business;

             (j)     Liens arising from precautionary Uniform Commercial Code financing
      statement filings regarding leases entered into by the Borrower and its Subsidiaries in the
      ordinary course of business;

            (k)    any zoning, land-use or similar law or right reserved to or vested in any
      Governmental Authority to control or regulate the use of any real property;

              (l)    the modification, replacement, renewal or extension of any Lien permitted
      by clause (b) of this Section 7.01; provided that (i) the Lien does not extend to any
      additional property or additional Indebtedness (except with respect to paid-in-kind
      obligations pursuant to the terms of such Indebtedness as in effect on the Closing Date)
      other than (A) after-acquired property that is affixed or incorporated into the property
      covered by such Lien or financed by Indebtedness permitted under Section 7.03, and
      (B) proceeds and products thereof; and (ii) the renewal, extension or refinancing of the
      obligations secured or benefited by such Liens is permitted by Section 7.03;

              (m)    nonconsensual statutory Liens arising after the Petition Date;

              (n)    judgment Liens in existence for less than thirty (30) days after the entry
      thereof, or with respect to which execution has been stayed or the payment of which is
      covered in full by insurance maintained with responsible insurance companies, or which
      judgment Liens do not otherwise result in an Event of Default under Section 8.01(h);

              (o)     any interest or title of a lessor, licensor or sublessor under any lease,
      license or sublease entered into by the Borrower or any of its Subsidiaries in the ordinary
      course of its business and covering only the assets so leased, or subleased;



                                               60
19-11632-mg    Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                       Pg 244 of 288


              (p)     other Liens not on borrowed money with respect to which the aggregate
      amount of the obligations secured thereby does not exceed $100,000 at any time
      outstanding; provided, that no such Liens shall be on Equity Interests of the Borrower or
      any of its direct or indirect Subsidiaries;

              (q)    to the extent constituting a Lien and permitted under Section 7.05, any
      non-exclusive licenses of Intellectual Property granted to third parties and set forth on
      Schedule 5.17 and other non-exclusive licenses after the Closing Date, in each case to the
      extent not resulting in a legal transfer of title of the licensed Intellectual Property and in
      the ordinary course of business, subject to exclusivity on territory aside from the United
      States or Europe;

              (r)    to the extent constituting Liens and permitted under Section 7.05, any
      leases, subleases, licenses, or sublicenses (other than licenses of Intellectual Property)
      granted to third parties that do not materially interfere with the Loan Parties’ ordinary
      course of business;

             (s)      Liens securing Indebtedness permitted under Section 7.03(j) which shall
      have the priority set forth in the Final Order;

             (t)    Liens consisting of cash deposits not to exceed $200,000 securing
      Indebtedness permitted under Section 7.03(i); and

              (u)    other Liens granted pursuant to the Financing Orders.

                             Investments. Make any Investments, except:

             (a)   Investments by the Borrower or its Subsidiaries in cash and Cash
      Equivalents;

             (b)    loans and advances to officers, directors or employees in the ordinary
      course of the business of the Borrower and its Subsidiaries in an aggregate principal
      amount not to exceed $50,000 at any time outstanding, to the extent permitted in an
      Approved Bankruptcy Court Order;

             (c)    Investments existing as of the Closing Date and disclosed on
      Schedule 7.02(c) and Investments consisting of any modification, replacement, renewal,
      reinvestment or extension of any such Investment; provided that the amount of any
      Investment permitted pursuant to this Section 7.02(c) is not increased from the amount of
      such Investment on the Closing Date;

             (d)    so long as immediately before and after giving effect to any such
      Investment, no Default has occurred and is continuing, other Investments that do not
      exceed $250,000 in the aggregate (net of any return or distribution of capital or
      repayments of principal in respect thereof) to the extent permitted in an Approved
      Bankruptcy Court Order;

              (e)    Investments received in connection with the bankruptcy or reorganization


                                               61
19-11632-mg    Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17               Main Document
                                       Pg 245 of 288


      of, or settlement of delinquent accounts and disputes with, customers and suppliers, in
      each case in the ordinary course of business; and

             (f)     other Investments made (i) by any Subsidiary that is not a Loan Party in
      any other Subsidiary that is not a Loan Party, (ii) by any Loan Party in any Foreign
      Subsidiary for operating expenses in Latin America, Europe, Middle East and Africa and
      operating expenses and manufacturing costs of inventory in the United Kingdom, in each
      case consistent with past practices and in the ordinary course of business and to the extent
      permitted in an Approved Bankruptcy Court Order for such Investments in Foreign
      Subsidiaries in an aggregate amount and not to exceed $25,000,000 in the aggregate
      during the term of this Agreement and (iii) by any Subsidiary that is not a Loan Party in
      any Person to the extent not exceeding $100,000 outstanding at any one time.

                              Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except the following, without duplication:

            (a)   Indebtedness of the Borrower and other Loan Parties under (i) the Loan
      Documents and (ii) the Loan Documents under and as defined in the Bridge Credit
      Agreement;

            (b)     Indebtedness     outstanding    on   the   Closing    Date    and   listed   on
      Schedule 7.03(b);

              (c)     additional Capital Leases incurred after the Closing Date and purchase
      money Indebtedness in an aggregate amount not to exceed $750,000 in the aggregate at
      any time outstanding, and any Refinancing Indebtedness in respect of such Indebtedness;
      provided that any such Indebtedness (x) in the case of additional Capital Leases or
      purchase money Indebtedness, shall be secured only by the asset subject to such
      additional Capital Leases or acquired asset in connection with the incurrence of such
      Indebtedness, as the case may be, and (ii) in the case of purchase money Indebtedness,
      shall constitute not less than 75% of the aggregate consideration paid with respect to such
      asset;

             (d)   other unsecured Indebtedness in an aggregate principal amount not to
      exceed $250,000 at any time outstanding;

              (e)    Indebtedness in respect of performance of bids, trade contracts,
      governmental contracts and leases (other than Indebtedness for borrowed money),
      statutory obligations, surety, stay, indemnity, customs and appeal bonds, performance
      bonds and other obligations of a like nature (including those to secure health, safety and
      environmental obligations), and, in each case, letters of credit in respect thereof, incurred
      in the ordinary course of business;

             (f)     non-recourse Indebtedness incurred by the Borrower or any of its
      Subsidiaries to finance the payment of insurance premiums of such Person;

            (g)   Indebtedness owed to any Person providing worker’s compensation,
      unemployment insurance and other social security legislation, health, disability or other


                                               62
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                        Pg 246 of 288


       employee benefits or property, casualty or liability insurance to the Borrower or any of its
       Subsidiaries incurred in connection with such Person providing such benefits or
       insurance pursuant to customary reimbursement or indemnification obligations to such
       Person;

              (h)     to the extent constituting Indebtedness, each of the Investments permitted
       pursuant to Section 7.02;

              (i)     reimbursement obligations owed to banks and financial institutions with
       respect to credit card services in an aggregate amount at any one time not exceeding
       $200,000;

               (j)     Indebtedness of the Borrower and the Loan Parties under the Novelion
       Intercompany Loan Agreement in an aggregate principal amount not to exceed the
       outstanding aggregate principal amount thereof as of the Closing Date plus any paid-in-
       kind interest in accordance with the terms thereof to the extent permitted in an Approved
       Bankruptcy Court Order; provided, that no Subsidiaries of the Borrower shall guaranty
       such Indebtedness unless such Subsidiaries also guaranty the Obligations; and

               (k)    Indebtedness consisting of accounts payable incurred in the ordinary
       course of business past due for more than 120 days after its stated due date (except for
       accounts payable contested in good faith or the payment of which is stayed or excused
       pursuant to the Bankruptcy Code or an Approved Bankruptcy Court Order) which do not
       in the aggregate exceed $750,000.

                                Fundamental Changes. Merge, dissolve, liquidate, consolidate
with or into another Person, split or allow any change to the ownership of the Borrower or any of
its Subsidiaries, or Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or in favor of any
Person.

                             Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

              (a)      Dispositions of obsolete, worn out or surplus property, whether now
       owned or hereafter acquired, in the ordinary course of business and Dispositions of
       property no longer used or useful in the conduct of the business of the Borrower and its
       Subsidiaries, in each case to the extent constituting immaterial property;

               (b)    Dispositions in the ordinary course of business of Cash Equivalents;

               (c)    sales of inventory in the ordinary course of business;

               (d)    Dispositions (other than of material Intellectual Property or of assets
       relating to metreleptin) for fair market value, to the extent approved by the Bankruptcy
       Court; provided that (i) the aggregate amount of Dispositions during any fiscal year does
       not exceed $250,000, (ii) immediately prior to and immediately after giving effect to such
       Disposition, no Default or Event of Default shall have occurred and be continuing or


                                               63
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                        Pg 247 of 288


       would result therefrom and (iii) no less than one hundred percent (100%) of the
       consideration received for any such Disposition is received in cash;

               (e)    the leasing, as lessor, of real or personal property not presently used or
       useful in such Person’s business and is otherwise in the ordinary course of business;

              (f)    Dispositions of equipment or other assets, to the extent that such
       equipment is exchanged for credit against the purchase price of similar replacement
       equipment or assets or the proceeds of such Dispositions are reasonably promptly applied
       to the purchase price of similar replacement equipment, all in the ordinary course of
       business;

             (g)      Dispositions constituting an Intellectual Property that is not material to the
       conduct of the business of the Borrower and its Subsidiaries; and

              (h)     Dispositions otherwise permitted by Sections 7.01, 7.02 or 7.03 and
       Dispositions from any Subsidiary that is not a Loan Party to any other Subsidiary that is
       not a Loan Party.

                              Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

               (a)    to the extent constituting a Restricted Payment, the payment of fees of
       non-insider directors to the extent permitted in an Approved Bankruptcy Court Order and
       the reimbursement of reasonable expenses;

             (b)     the Subsidiaries of the Borrower may make direct or indirect Restricted
       Payments to the Borrower and other Subsidiaries of the Borrower that are Loan Parties;

                (c)     so long as no Event of Default has occurred and is continuing, Restricted
       Payments to Novelion to be used for (i) customary director indemnification payments to
       Novelion’s director nominees serving on the board of directors of Borrower, and (ii)
       financial and other reporting and similar customary administrative costs and expenses
       attributable and fairly allocable to the Loan Parties (including audit and professional fees
       and other ordinary course operating and administrative expenses incurred by Novelion in
       its capacity as the ultimate holding company of the Borrower), in the case of this clause
       (ii) to the extent permitted in an Approved Bankruptcy Court Order;

              (d)     the Borrower and each Subsidiary may declare and make dividend
       payments or other distributions payable solely in the common stock or other common
       Equity Interests of such Person (other than Disqualified Equity Interests);

              (e)     Restricted Payments consisting of Tax Distributions to the extent
       permitted in an Approved Bankruptcy Court Order; and

               (f)   Permitted Affiliate Services Payments to the extent constituting a
       Restricted Payment.



                                                64
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17          Main Document
                                        Pg 248 of 288


                              Change in Nature of Business. Except as required by the
Bankruptcy Code or as set forth in any order of the Bankruptcy Court, engage in any line of
business other than those lines of business conducted by the Borrower and its Subsidiaries on the
date hereof or any business reasonably related or ancillary thereto; provided, that Aegerion
Securities Corporation shall not engage in any business activities, maintain any assets or incur
any Indebtedness.

                              Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course of business, other
than:

              (a)     transactions to the extent permitted pursuant to an Approved Bankruptcy
       Court Order, including Permitted Affiliate Services Payments;

              (b)     transactions contemplated by the Restructuring Support Agreement;

              (c)    any transactions expressly permitted under Section 7.02, Section 7.04 and
       Section 7.06; provided that all parties to such transactions are Loan Parties or their
       Wholly-owned Subsidiaries;

               (d)    so long as it has been approved by the Borrower’s or its applicable
       Subsidiary’s board of directors or other governing body to the extent required in
       accordance with applicable law, (i) customary indemnifications of non-officer directors
       of the Loan Parties and their respective Subsidiaries and (ii) the payment of reasonable
       and customary compensation and indemnification arrangements and benefit plans for
       officers and employees of the Loan Parties and their respective Subsidiaries in the
       ordinary course of business, in each case to the extent permitted in an Approved
       Bankruptcy Court Order and approved by all independent directors of the Borrower’s
       board of directors; and

              (e)    transactions under the agreements existing on the Closing Date and listed
       on Schedule 7.08.

                               Prepayments and Modifications of Certain Agreements. (a) Except
in connection with a confirmed Reorganization Plan, which is satisfactory to the Administrative
Agent and the Required Lenders, amend or modify any of the terms of any Indebtedness in an
outstanding amount exceeding the Threshold Amount of any of the Loan Parties or their
Subsidiaries arising prior to or after the Petition Date if such amendment or modification would
add or change any terms in a manner adverse to the Loan Parties or the Lenders, or shorten the
final maturity or average life to maturity of any such Indebtedness or require any payment to be
made sooner than originally scheduled or increase the interest rate applicable thereto.

               (b)    Make any payment of any Indebtedness or any claim arising prior to the
Petition Date except as permitted pursuant to the Financing Orders or other order of the
Bankruptcy Court and otherwise not prohibited by the terms of this Agreement, or make any
voluntary, optional or other non-scheduled payment, prepayment, redemption, acquisition for
value, refund, refinance or exchange of any Indebtedness of such Loan Party arising after the
Petition Date (including, without limitation, any interest, premium or other amounts owing in


                                               65
19-11632-mg      Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                        Pg 249 of 288


respect thereof), in each case whether or not mandatory, except (i) with respect to Indebtedness
under the Loan Documents and (ii) for payments made pursuant to the Final Order.

              (c)     Amend or modify, or permit the amendment, modification or waiver of,
any provision of any Material Contract to which any Loan Party or any Subsidiary thereof is a
party or by which it or any of its property or assets is bound, in each case after the original
execution and delivery thereof (or, if later, the date hereof) in any substantive manner that would
be adverse to the Lenders’ interests hereunder, without the written consent of the Required
Lenders.

                                Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, (x) any agreement prohibiting or conditioning the
creation or assumption of any Lien upon any of its property or assets except (a) agreements in
favor of the Administrative Agent or (b) prohibitions or conditions under (i) any Capital Lease
permitted by Section 7.03(c) solely to the extent that such Capital Lease prohibits a Lien on the
property subject thereto, or (ii) by reason of customary provisions restricting pledges,
assignments, subletting or other transfers contained in leases, licenses and similar agreements
entered into in the ordinary course of business (provided that such restrictions are limited to the
property or assets subject to such leases, licenses or similar agreements, as the case may be) or
(iii) any Indebtedness outstanding on the Closing Date (including, for the avoidance of doubt, the
Indebtedness under the Existing Agreements and the Convertible Notes) or (y) any agreement or
arrangement limiting the ability of any of its Subsidiaries to declare or pay dividends or other
distributions in respect of its Equity Interests or repay or prepay any Indebtedness owed to, make
loans or advances to, or otherwise transfer assets to or make Investments in, the Borrower or any
of its Subsidiaries of the Borrower (whether through a covenant restricting dividends, loans,
asset transfers or investments, a financial covenant or otherwise), except (a) the Loan Documents
and (b) any Indebtedness outstanding on the Closing Date (including, for the avoidance of doubt,
the Indebtedness under the Existing Agreements and the Convertible Notes).

                             Amendments to Organization Documents. Amend, or permit any
of its Subsidiaries to amend, its certificate of incorporation or bylaws or other Organization
Documents in a manner adverse to the interests of the Lenders hereunder, without the written
consent of the Required Lenders.

                              Use of Proceeds. (a) Use, directly or indirectly, the proceeds of
the Loans, or lend, contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person, (x) to fund, finance, or facilitate any activities, business, or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or (y) in any other
manner that would result in a violation of Sanctions by any Person (including any Person
participating in the Loans, whether as underwriter, advisor, investor, or otherwise).

               (b)    Use any part of the proceeds of the Loans directly or indirectly, in
furtherance of an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any Anti-Corruption Law.

                               Accounting Changes. Make any change in (a) accounting policies
or reporting practices, except as required by GAAP or (b) Fiscal Year.


                                                66
19-11632-mg      Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                        Pg 250 of 288


                               OFAC. (a) Become a Sanctioned Person, (b) become organized,
resident or located in a Sanctioned Country, or (c) engage in any transactions or dealings with a
Sanctioned Person or in a Sanctioned Country in violation of Sanctions.

                             Ownership of Subsidiaries. Notwithstanding any other provisions of
this Agreement to the contrary, organize, create, acquire or permit to exist after the Petition Date
any Subsidiaries of the Borrower other than those existing on the Petition Date and set forth on
Schedule 5.14.

                              Compliance with Financing Orders and Approved Budget. Except
as otherwise provided herein or approved by the Required Lenders, the Loan Parties shall not use
any cash or the proceeds of any Loans or Collateral in a manner or for a purpose other than in
accordance with the Final Order and the Approved Budget, subject to the Permitted Variances.
Notwithstanding anything in this Agreement or the other Loan Documents to the contrary, in no
event shall the Loan Parties make any expenditures, payments, repayments or prepayments,
dividends, distributions, reimbursements or similar transaction to Novelion or any Subsidiary
thereof (excluding Borrower and any Subsidiary thereof) during the term of this Agreement
unless expressly permitted pursuant to an Approved Bankruptcy Court Order and set forth in the
Approved Budget (including Permitted Affiliate Services Payments).

                              Compliance With Certain Laws.

                (a)     (i) Violate any Anti-Terrorism Laws, (ii) engage in any transaction,
investment, undertaking or activity that conceals the identity, source or destination of the
proceeds from any category of prohibited offenses designated by the Organization for Economic
Co-operation and Development’s Financial Action Task Force on Money Laundering or
(iii) permit any of their respective Affiliates to violate these laws or engage in these actions.

                 (b)    (i) Deal in, or otherwise engage in any transaction related to, any property
or interests in property blocked pursuant to any Anti-Terrorism Law, (ii) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempt to violate, any of the prohibitions set forth in any Anti-Terrorism Law.

              (c)   Become an “investment company” or a company controlled by an
“investment company” under the Investment Company Act of 1940, as amended.

                               Chapter 11 Claims. Incur, create, assume, suffer to exist or permit
any administrative expense, unsecured claim or other super-priority claim or lien which is pari
passu with or senior to the claims or liens, as the case may be, of the Administrative Agent or the
Secured Parties against the Loan Parties hereunder, or apply to the Bankruptcy Court for
authority to do so, except as expressly permitted by the Financing Orders, an Approved
Bankruptcy Court Order or the Required Lenders.

                              Revision of Orders; Applications to Bankruptcy Court.

            (a)    Seek, consent to or suffer to exist any modification, stay, vacation or
amendment of the Final Order that is adverse to the interests of the Lenders, except for any



                                                67
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17          Main Document
                                        Pg 251 of 288


modifications and amendments agreed to in writing by the Administrative Agent and the
Required Lenders.

               (b)    Apply to the Bankruptcy Court for authority to take any action prohibited
by this Article VII (except to the extent such application and the taking of such action is
conditioned upon receiving the written consent of the Administrative Agent and the Required
Lenders or all Lenders, as applicable).

                             Adequate Protection. Except as permitted in the Financing Orders,
incur, create, assume, suffer to exist or permit any obligation to make adequate protection
payments, or otherwise provide adequate protection.

                                        ARTICLE VIII

                         EVENTS OF DEFAULT AND REMEDIES

                               Events of Default. Any of the following events referred to in this
Section 8.01 shall constitute an “Event of Default”:

               (a)    Non-Payment. Any Loan Party fails to pay (i) when and as required to be
       paid herein, any amount of principal of any Loan or (ii) within three (3) Business Days
       after the same becomes due in cash, any interest on any Loan or any other amount
       payable hereunder or with respect to any other Loan Document; or

              (b)     Specific Covenants. The Borrower fails to perform or observe any term,
       covenant or agreement contained in any of Section 6.01(d), Section 6.01(f),
       Section 6.03(a), Section 6.05, Section 6.07, Section 6.10(b), Section 6.12, Section 6.19,
       Section 6.20 or Article VII; or

               (c)     Other Defaults. Any Loan Party fails to perform or observe any other
       covenant or agreement (not specified in Section 8.01(a) or (b) above) contained in any
       Loan Document on its part to be performed or observed and such failure continues for
       fifteen (15) days after receipt by the Borrower of written notice thereof by the
       Administrative Agent or the Required Lenders; or

               (d)     Representations and Warranties.         Any representation, warranty,
       certification or statement of fact made or deemed made by or on behalf of any Loan Party
       herein, in any other Loan Document, or in any document required to be delivered in
       connection herewith or therewith shall be incorrect or misleading in any material respect
       when made or deemed made; or

              (e)     Cross-Default. Any Loan Party or any Subsidiary (A) fails to make any
       payment beyond the applicable grace period with respect thereto, if any (whether by
       scheduled maturity, required prepayment, acceleration, demand, or otherwise) in respect
       of any post-Petition Date Indebtedness (other than Indebtedness hereunder) having an
       aggregate principal amount of not less than the Threshold Amount, unless such failure to
       pay is a result of the Chapter 11 Case, or (B) fails to observe or perform any other
       agreement or condition relating to any such Indebtedness, or any other event occurs, the


                                               68
19-11632-mg    Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                       Pg 252 of 288


      effect of which default or other event is to cause, or to permit the holder or holders of
      such Indebtedness (or a trustee or agent on behalf of such holder or holders or beneficiary
      or beneficiaries) to cause, with the giving of notice if required, such Indebtedness to
      become due or to be repurchased, prepaid, defeased or redeemed (automatically or
      otherwise), or an offer to repurchase, prepay, defease or redeem such Indebtedness to be
      made, prior to its stated maturity, in each case, unless such failure to observe or perform
      is a result of the Chapter 11 Case; or

              (f)    [Reserved]; or

              (g)    [Reserved]; or

             (h)     Judgments. After the Petition Date, there is entered against any Loan
      Party or any Subsidiary a final judgment or order for the payment of money in an
      aggregate amount exceeding the Threshold Amount (to the extent not covered by
      independent third-party insurance as to which the insurer has been notified of such
      judgment or order and does not deny or fail to confirm coverage) and such judgment or
      order shall not have been satisfied, vacated, discharged or stayed or bonded pending an
      appeal for a period of sixty (60) consecutive days; or

               (i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
      Multiemployer Plan which has resulted or would reasonably be expected to result in
      liability of any Loan Party under Title IV of ERISA in an aggregate amount which would
      reasonably be expected to exceed the Threshold Amount, (ii) any Loan Party, any
      Subsidiary or any ERISA Affiliate fails to pay when due, after the expiration of any
      applicable grace period, any installment payment with respect to its Withdrawal Liability
      under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount which
      would reasonably be expected to exceed the Threshold Amount, or (iii) any Loan Party,
      any Subsidiary or any ERISA Affiliate shall have been notified by the sponsor of a
      Multiemployer Plan that such Multiemployer Plan is in reorganization or is being
      terminated, within the meaning of Title IV of ERISA, and as a result of such
      reorganization or termination the aggregate annual contributions of the Loan Parties, the
      Subsidiaries and the ERISA Affiliates to all Multiemployer Plans that are then in
      reorganization or being terminated have been or will be increased over the amounts
      contributed to such Multiemployer Plans for the plan years of such Multiemployer Plans
      immediately preceding the plan year in which such reorganization or termination occurs
      by an aggregate amount which would reasonably be expected to exceed the Threshold
      Amount; or

              (j)     Invalidity of Loan Documents. Any material provision of any Loan
      Document, at any time after its execution and delivery or entry (with respect to the Final
      Order) and for any reason other than as expressly permitted hereunder or thereunder or
      the satisfaction in full of all the Obligations, ceases to be in full force and effect; or any
      Loan Party contests in any manner the validity or enforceability of any provision of any
      Loan Document; or any Loan Party denies that it has any or further liability or obligation
      under any Loan Document (other than as a result of the Termination of the DIP
      Financing), purports to revoke or rescind any Loan Document or asserts (including by


                                               69
19-11632-mg    Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                       Pg 253 of 288


      commencing or joining in any legal proceeding) that any Collateral Document is invalid
      or unenforceable or contests in any manner that any Loan Document constitutes a valid
      and enforceable agreement against it; or

              (k)    Change of Control; Structure. There occurs any (i) Change of Control or
      (ii) any change to the ownership of direct and indirect Subsidiaries of the Borrower from
      the ownership structure set forth on Schedule 5.14; or

              (l)     Liens. Any Collateral Document shall for any reason cease to create a
      valid and perfected Lien (having the priorities specified in the Final Order) on and
      security interest in the Collateral; or

             (m)      Dissolution or Liquidation. Any Loan Party voluntarily or involuntarily
      dissolves or is dissolved, liquidates or is liquidated or files a motion with the Bankruptcy
      Court seeking authorization to dissolve or liquidate; or

             (n)    Failure to Conduct Business. If any Loan Party is enjoined, restrained or
      in any way prevented by court order (other than an Approved Bankruptcy Court Order)
      from continuing to conduct all or any material part of its business affairs or any Loan
      Party or any of their respective Subsidiaries’ cessation of all or any material part of its
      business operations (other than in connection with a sale of assets permitted by the Loan
      Documents or otherwise consented to by the Required Lenders); or

            (o)     Independent Directors. With respect to the board of directors of the
      Borrower, the independent directors no longer constitute 50% of such board of directors;
      or

             (p)     Financial Advisor. The Borrower no longer retains Alix Partners as its
      financial advisor unless replaced with a financial advisor acceptable to the Required
      Lenders; or

              (q)    Final Order. The Bankruptcy Court fails to enter the Final Order within
      forty (40) calendar days of the Petition Date (with such changes as the Administrative
      Agent and the Required Lenders may agree to), or the Bankruptcy Court enters an order
      (other than one subject to a stay) that reverses, vacates or stays for a period in excess of
      ten (10) days the effectiveness of the Final Order whether on appeal or otherwise, in each
      case without the written consent of the Required Lenders; or

              (r)    Certain Orders. An order with respect to the Chapter 11 Case shall be
      entered by the Bankruptcy Court (or any of the Loan Parties shall file any pleading or
      motion requesting entry of an order) (i) appointing a trustee under Section 1104 of the
      Bankruptcy Code, (ii) appointing an examiner with enlarged powers (beyond those set
      forth in Section 1106(a)(3) and (4) of the Bankruptcy Code) relating to the operation of
      the business under Section 1106(b) of the Bankruptcy Code, or (iii) dismissing or
      converting the Chapter 11 Case to a Chapter 7 case; or

            (s)     Non-Compliance with Final Order. Any Loan Party fails or neglects to
      comply with any provision of the Final Order; or


                                              70
19-11632-mg    Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17           Main Document
                                       Pg 254 of 288


             (t)    Filing of Unapproved Plan. Any Person other than a Loan Party shall
      have filed a plan of reorganization or liquidation in the Chapter 11 Case following
      termination of the Loan Parties’ exclusivity periods under Section 1121 of the
      Bankruptcy Code, unless approved by the Required Lenders; or

              (u)      Entry of Unapproved Order. (i) An order (other than one subject to a stay)
      with respect to the Chapter 11 Case shall be entered by the Bankruptcy Court
      (A) permitting any administrative expense claim or any other claim (now existing or
      hereafter arising, of any kind or nature whatsoever) to have priority as to any of the Loan
      Parties that is pari passu or senior to the Obligations, other than the Carve-Out or other
      claims expressly permitted to have priority over the Obligations under the Final Order;
      (B) granting or permitting the grant of a Lien on the Collateral (other than a Permitted
      Lien); or (ii) an order shall be entered by the Bankruptcy Court dismissing the Chapter 11
      Case which does not provide for (x) the Termination of the DIP Financing and (y) until
      the Termination of the DIP Financing, the continuity and priority of the Liens of the
      Administrative Agent in the Collateral, the super-priority administrative expense claim
      status of the Obligations to the same extent as is provided in the Final Order upon such
      dismissal; or

              (v)     Relief from the Automatic Stay. The Bankruptcy Court enters an order or
      orders granting relief from the automatic stay applicable under Section 362 of the
      Bankruptcy Code for any reason to any Person holding a Lien upon any pre-petition or
      post-petition assets of any Loan Party with respect to any Collateral as to which the
      Administrative Agent has been granted a first priority Lien, or any other assets of any
      Loan Party where the aggregate value of the property subject to all such order or orders is
      greater than the Threshold Amount; or

              (w)    Motion against the Lenders. Any of the Loan Parties shall seek to, or shall
      support (whether by way of motion or other pleadings filed with the Bankruptcy Court or
      any other writing executed by any Loan Party or by oral argument) any other Person’s
      motion to, (i) disallow in whole or in part any of the Obligations arising under this
      Agreement or any other Loan Document or (ii) challenge the validity and enforceability
      of the Liens or security interests granted under any of the Loan Documents or in the Final
      Order in favor of the Administrative Agent; or

             (x)      Prohibited Payment. Any of the Loan Parties shall make any payment (as
      adequate protection or otherwise), or application for authority to pay, on account of any
      claim or Indebtedness arising prior to the Petition Date other than those payments in
      respect of adequate protection permitted pursuant to the terms of the Final Order and
      payments authorized by the Bankruptcy Court in respect of (i) any payments required
      and/or permitted in the “first day orders” or any subsequent Approved Bankruptcy Court
      Order or (ii) accrued payroll and related expenses as of the Petition Date; or

              (y)    Other Bankruptcy Matters. (i) An order shall have been entered
      modifying (in a manner adverse to the Loan Parties) the adequate protection obligations
      granted in the Final Order without the prior written consent of the Administrative Agent,
      (ii) an order shall have been entered by the Bankruptcy Court avoiding or requiring


                                              71
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                        Pg 255 of 288


       disgorgement by the Administrative Agent or any of the Lenders of any amounts received
       in respect of the Obligations, (iii) any Loan Party shall filed with the Bankruptcy Court a
       motion seeking authority to use any cash proceeds of any of the Collateral to the extent
       prohibited hereunder, without the written consent of the Required Lenders and the
       Administrative Agent or (iv) any Loan Party shall file a motion or other request with the
       Bankruptcy Court seeking any financing under Section 364(d) of the Bankruptcy Code
       secured by any of the Collateral that does not require (x) the Termination of the DIP
       Financing and (y) until the Termination of the DIP Financing, the continuity and priority
       of the Liens of the Administrative Agent in the Collateral, the super-priority
       administrative expense claim status of the Obligations to the same extent as is provided in
       the Final Order; or

              (z)     Failure to File Plan. The Borrower shall fail to (i) file, by no later than
       May 21, 2019, the Reorganization Plan or a plan of reorganization in the Chapter 11 Case
       that contains a provision for the Termination of the DIP Financing on the effective date
       of such plan (or such other satisfaction of the Obligations for which each Lender has
       provided its prior consent) and (ii) obtain entry of a confirmation order from the
       Bankruptcy Court with respect to the Reorganization Plan or a plan of reorganization in
       the Chapter 11 Case that contains a provision for (x) the Termination of the DIP
       Financing (or such other satisfaction of the Obligations for which each Lender has
       provided its prior consent) and (y) until the Termination of the DIP Financing, the
       continuity and priority of the Liens of the Administrative Agent in the Collateral, the
       super-priority administrative expense claim status of the Obligations, in each instance, to
       the same extent as is provided in the Final Order by one hundred twenty-five (125)
       calendar days after the Petition Date; or

                (aa) Restructuring Support Agreement. The Restructuring Support Agreement
       (i) is no longer in effect or (ii) is amended, modified or subject to a waiver, in the case of
       clause (ii), in a manner materially adverse to the interests of the Lenders without the
       consent of the Required Lenders.

                              Remedies Upon Event of Default. (a) Notwithstanding the
provisions of Section 362 of the Bankruptcy Code, but subject to the Final Order, if any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request of the Required
Lenders, take any or all of the following actions without further order of, or application to, the
Bankruptcy Court:

                     (i)    declare the commitment of each Lender to make Loans to be
       terminated, whereupon such commitments shall be terminated;

                      (ii)   declare the unpaid principal amount of all outstanding Loans, all
       interest accrued and unpaid thereon, and all other amounts owing or payable hereunder or
       under any other Loan Document to be immediately due and payable, without
       presentment, demand, protest or other notice of any kind, all of which are hereby
       expressly waived by the Borrower;




                                                72
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 256 of 288


                       (iii) set-off against any outstanding Obligations amounts held for the
       account of the Loan Parties as cash collateral or in the accounts of any Loan Party
       maintained by or with the Administrative Agent, any Lender or their respective
       Affiliates; and

                     (iv)  take any action or exercise on behalf of itself and the Lenders all
       rights and remedies available to it and the Lenders under the Loan Documents or
       applicable Law.

                (b)     If an Event of Default has occurred and is continuing:                 (i) the
Administrative Agent shall have for the benefit the Secured Parties, in addition to all other rights
of the Administrative Agent and the Lenders, the rights and remedies of a secured party under
the Uniform Commercial Code; (ii) the Administrative Agent may, at any time, take possession
of the Collateral and keep it on any Loan Party’s premises, at no cost (including any charge
pursuant to Section 506(c) of the Bankruptcy Code) to the Administrative Agent or any Lender,
or remove any part of it to such other place or places as the Administrative Agent may desire, or
the Borrower shall, upon the Administrative Agent’s demand, at the Borrower’s cost, assemble
the Collateral and make it available to the Administrative Agent at a place or places reasonably
convenient to the Administrative Agent; and (iii) the Administrative Agent may sell and deliver
any Collateral at public or private sales, for cash, upon credit or otherwise, at such prices and
upon such terms as the Administrative Agent deems advisable at the direction of the Required
Lenders, and may, if the Administrative Agent at the direction of the Required Lenders deems it
reasonable, postpone or adjourn any sale of the Collateral by an announcement at the time and
place of sale or of such postponed or adjourned sale without giving a new notice of sale.
Without in any way requiring notice to be given in the following manner, the Loan Parties agree
that any notice by the Administrative Agent of sale, disposition or other intended action
hereunder or in connection herewith, whether required by the Uniform Commercial Code or
otherwise, shall constitute reasonable notice to the Loan Parties if such notice is mailed by
registered or certified mail, return receipt requested, postage prepaid, or is delivered personally
against receipt to the Borrower, at least ten (10) Business Days prior to such action to the
Borrower’s address specified herein. If any Collateral is sold on terms other than payment in full
at the time of sale, no credit shall be given against the Obligations until the Administrative Agent
or the Lenders receive payment, and if the buyer defaults in payment, the Administrative Agent
may resell the Collateral without further notice to the Loan Parties. In the event the
Administrative Agent seeks to take possession of all or any portion of the Collateral by judicial
process, the Loan Parties irrevocably waives: (A) the posting of any bond, surety or security
with respect thereto which might otherwise be required; (B) any demand for possession prior to
the commencement of any suit or action to recover the Collateral; and (C) any requirement that
the Administrative Agent retain possession and not dispose of any Collateral until after trial or
final judgment. The Loan Parties agree that the Administrative Agent has no obligation to
preserve rights to the Collateral or marshal any Collateral for the benefit of any Person. The
Administrative Agent is hereby granted a license or other right to use, without charge, but
subject to the terms of the of licenses to the Loan Parties with respect to Intellectual Property
licensed to the Loan Parties, the Loan Parties’ Intellectual Property and advertising matter, or
any similar property, in completing production of, advertising or selling any Collateral,
provided, that such licenses to be granted hereunder with respect to trademarks and service
marks shall be subject to the maintenance of quality standards with respect to the goods and


                                                 73
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17           Main Document
                                        Pg 257 of 288


services on which such trademarks and service marks are used sufficient to preserve the validity
and enforceability of such trademark and service marks and the applicable Loan Party’s rights
under all licenses and all franchise agreements shall inure to the Administrative Agent’s benefit
for such purpose. The proceeds of sale shall be applied first to all expenses of sale, including
attorneys’ fees, and then to the Obligations in accordance with Section 8.03. Following the
Termination of the DIP Financing, the Administrative Agent will deliver any excess proceeds of
the Collateral in accordance with the applicable order of the Bankruptcy Court. The Loan Parties
shall remain liable for any deficiency.

                (c)     Upon the occurrence and during the continuance of an Event of Default,
subject solely to the giving of seven (7) Business Days’ prior written notice as set forth in
clause (d) below, the automatic stay arising pursuant to Bankruptcy Code Section 362 shall be
vacated and terminated in accordance with the Final Order without further action or order of the
Bankruptcy Court, without the need for filing any motion for relief from the automatic stay or
any other pleading so as to permit the Administrative Agent and the Lenders full exercise of all
of their rights and remedies based on the occurrence of an Event of Default, including, without
limitation, all of their rights and remedies with respect to the Collateral and the Guarantors.
With respect to the Administrative Agent’s and Lenders’ exercise of their rights and remedies,
the Loan Parties agree, waive and, release, and shall be enjoined from attempting to contest,
delay, or otherwise dispute the exercise by the Administrative Agent and the Lenders of their
rights and remedies before the Bankruptcy Court or otherwise.

               (d)     Notwithstanding the foregoing, any exercise of remedies is subject to the
giving of seven (7) Business Days’ prior written notice in accordance with the terms of the Final
Order. For the avoidance of doubt, it is understood and agreed that the giving of
seven (7) Business Days’ prior written notice as set forth above is a one-time requirement and is
not required to be delivered with any exercise of remedies after the first such exercise.

                              Application of Funds.        If the circumstances described in
Section 2.09(f) have occurred, or after the exercise of remedies provided for in Section 8.02 any
amounts received on account of the Obligations shall be applied by the Administrative Agent in
the following order (after giving effect to the Carve-Out and any other payments required
pursuant to the Final Order):

              First, to payment of that portion of the Obligations constituting fees, indemnities,
       expenses and other amounts (other than principal and interest, but including Attorney
       Costs payable under Section 10.04 and amounts payable under Article III) payable to the
       Administrative Agent in its capacity as such;

               Second, to payment of that portion of the Obligations constituting fees,
       indemnities and other amounts (other than principal and interest) payable to the Lenders
       (including Attorney Costs payable under Section 10.04 and amounts payable under
       Article III), ratably among them in proportion to the amounts described in this
       clause Second payable to them;

              Third, to payment of that portion of the Obligations constituting accrued and
       unpaid interest (including, but not limited to, post-petition interest), ratably among the


                                               74
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                        Pg 258 of 288


       Lenders in proportion to the respective amounts described in this clause Third payable to
       them;

               Fourth, to payment of that portion of the Obligations constituting unpaid principal
       or face amounts of the Loans, ratably among the Lenders in proportion to the respective
       amounts described in this clause Fourth held by them;

              Fifth, to the payment of all other Obligations of the Loan Parties that are due and
       payable to the Administrative Agent and the other Secured Parties on such date, ratably
       based upon the respective aggregate amounts of all such Obligations owing to the
       Administrative Agent and the other Secured Parties on such date; and

                Last, the balance, if any, after all of the Obligations have been indefeasibly paid
       in full, as required by the applicable order of the Bankruptcy Court.

               The Loan Parties shall remain liable for any deficiency.

                                         ARTICLE IX

                   ADMINISTRATIVE AGENT AND OTHER AGENTS

                                Appointment and Authorization.           (a) Each Lender hereby
irrevocably appoints, designates and authorizes the Administrative Agent to take such action on
its behalf under the provisions of this Agreement and each other Loan Document and to exercise
such powers and perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary contained in this Agreement or in any
other Loan Document, the Administrative Agent shall have no duties or responsibilities, except
those expressly set forth herein, nor shall the Administrative Agent have or be deemed to have
any fiduciary relationship with any Lender or Participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this Agreement or any other
Loan Document or otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting parties.

               Notwithstanding any provision contained in this Agreement providing for any
action in the Administrative Agent’s reasonable discretion or approval of any action or matter in
the Administrative Agent’s reasonable satisfaction, the Administrative Agent shall not have any
duty to take any discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided for herein or in
the other Loan Documents) which may be delivered by electronic transmission (including e-mail
by such Lenders or counsel to the Required Lenders (which on the date hereof is Latham &



                                                75
19-11632-mg      Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                        Pg 259 of 288


Watkins LLP); provided that the Administrative Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the Administrative Agent to liability
or that is contrary to any Loan Document or applicable Law and shall, in the Administrative
Agent’s sole discretion, be accompanied by indemnity or security satisfactory to the
Administrative Agent and subject to the indemnification set forth in Section 9.07. The
Administrative Agent shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower, any other Loan Party or any of their respective Affiliates
that is communicated to or obtained by the Person serving as the Administrative Agent or any
other Agent-Related Person in any capacity.

                The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in or in connection
with this Agreement or any other Loan Document, (ii) the contents of any certificate, report or
other document delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the Administrative
Agent.

                (b)     The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacity as a Lender) hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of (and to hold any security
interest, charge or other Lien created by the Collateral Documents for and on behalf of or on trust
for) such Lender for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” (and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.02 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative Agent), shall be entitled
to the benefits of all provisions of this Article IX (including Section 9.07, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents) as if set forth in full herein with respect thereto.

                              Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement or any other Loan Document (including for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents or of exercising any rights and remedies thereunder) by or through
Affiliates, agents, employees or attorneys-in-fact, such sub-agents as shall be deemed necessary
by the Administrative Agent, and shall be entitled to advice of counsel, both internal and
external, and other consultants or experts concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct of any agent or


                                                76
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 260 of 288


sub-agent or attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct as determined by a final nonappealable judgment of a court of competent
jurisdiction.

                                Liability of the Administrative Agent. No Agent-Related Person
shall (a) be liable to any Lender for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct, as determined
by the final nonappealable judgment of a court of competent jurisdiction, in connection with its
duties expressly set forth herein), or (b) be responsible in any manner to any Lender or
Participant for any recital, statement, representation or warranty made by any Loan Party or any
officer thereof, contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or the perfection or priority of any Lien or security interest created or purported to be
created under the Collateral Documents, or for any failure of any Loan Party or any other party
to any Loan Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or Participant to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or records of any
Loan Party or any Affiliate thereof. The Administrative Agent shall not be responsible or liable
for special, indirect, punitive or consequential loss or damage of any kind whatsoever (including,
but not limited to, loss of profit) irrespective of whether the Administrative Agent has been
advised of the likelihood of such loss or damage and regardless of the form of action. In no
event shall the Administrative Agent be responsible or liable for any failure or delay in the
performance of its obligations hereunder arising out of or caused by, directly or indirectly, forces
beyond its control, including without limitation, strikes, work stoppages, accidents, acts of war or
terrorism, civil or military disturbances, nuclear or natural catastrophes or acts of God, future
changes in applicable law or regulation, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood that the
Administrative Agent shall use reasonable efforts consistent with accepted practices in the
banking industry to resume performance as soon as practicable under the circumstances.

                               Reliance by the Administrative Agent. (a) The Administrative
Agent shall be entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message, statement or other
document or conversation believed by it in good faith to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons, and upon advice and statements of legal
counsel (including counsel to any Loan Party), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it so requests, it
shall first be indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent shall be justified in taking any action reasonably believed to it to be


                                                 77
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                        Pg 261 of 288


required by any order of the Bankruptcy Court. The Administrative Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with any order of the Bankruptcy Court or in accordance with a request
or consent of the Required Lenders (or such greater number of Lenders as may be expressly
required hereby in any instance) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders.

               (b)     For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter required thereunder
to be consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.

                                Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default, except with respect to defaults in
the payment of principal, interest and fees required to be paid to the Administrative Agent for the
account of the Lenders, unless the Administrative Agent shall have received written notice from
a Lender or the Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default”. The Administrative Agent will promptly notify the Lenders
of its receipt of any such notice. The Administrative Agent shall take such action with respect to
any Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided that unless and until the Administrative Agent has received any such
direction, the Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as it shall deem advisable
or in the best interest of the Lenders.

                                Credit Decision; Disclosure of Information by the Administrative
Agent. Each Lender acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by the Administrative Agent hereafter taken, including any consent
to and acceptance of any assignment or review of the affairs of any Loan Party or any Affiliate
thereof, shall be deemed to constitute any representation or warranty by any Agent-Related
Person to any Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to the Administrative Agent
that it has, independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all applicable bank or
other regulatory Laws relating to the transactions contemplated hereby, and made its own
decision to enter into this Agreement and to extend credit to the Borrower and the other Loan
Parties hereunder. Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business, prospects,
operations, property, financial and other condition and creditworthiness of the Borrower and the
other Loan Parties. Except for notices, reports and other documents expressly required to be


                                                78
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17           Main Document
                                        Pg 262 of 288


furnished to the Lenders by the Administrative Agent herein, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective Affiliates which may come
into the possession of any Agent-Related Person.

                               Indemnification of the Administrative Agent. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any Loan Party and
without limiting the obligation of any Loan Party to do so), pro rata, and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities to the extent incurred
by it; provided that no Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities to the extent resulting from such Agent-Related Person’s
own gross negligence or willful misconduct, as determined by the final non-appealable judgment
of a court of competent jurisdiction; provided that no action taken in accordance with the
directions of the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.07. In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Liabilities, this Section 9.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative Agent upon demand
for its ratable share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by the Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or responsibilities under, this
Agreement, any other Loan Document, or any document contemplated by or referred to herein,
to the extent that the Administrative Agent is not reimbursed for such expenses by or on behalf
of the Borrower; provided that such reimbursement by the Lenders shall not affect the
Borrower’s continuing reimbursement obligations with respect thereto, if any. The undertaking
in this Section 9.07 shall survive termination of the Aggregate Commitments, the payment of all
other Obligations and the resignation or removal of the Administrative Agent.

                               The Administrative Agent in its Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire Equity Interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with each of the Loan Parties and their
respective Affiliates as though the Administrative Agent were not the Administrative Agent
hereunder and without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, the Administrative Agent or its Affiliates may receive information
regarding any Loan Party or any Affiliate of a Loan Party (including information that may be
subject to confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that the Administrative Agent shall not be under any obligation to provide such
information to them. With respect to its Loans, the Administrative Agent shall have the same
rights and powers under this Agreement as any other Lender and may exercise such rights and
powers as though it were not the Administrative Agent, and the terms “Lender” and “Lenders”
include Cantor Fitzgerald Securities in its individual capacity.



                                               79
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17           Main Document
                                        Pg 263 of 288


                              Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders and the Borrower. If the
Administrative Agent resigns under this Agreement, the Required Lenders shall appoint a
successor agent for the Lenders. If no successor agent is appointed prior to the effective date of
the resignation of the Administrative Agent, the retiring Administrative Agent may appoint, after
consulting with the Lenders, a successor agent from among the Lenders. Upon the acceptance of
its appointment as successor agent hereunder, the Person acting as such successor agent shall
succeed to all the rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent”, shall mean such successor administrative agent and/or supplemental
administrative agent, as the case may be, and the retiring Administrative Agent’s appointment,
powers and duties as the Administrative Agent shall be terminated. After the retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the provisions of this
Article IX and Section 10.04 and Section 10.05 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Administrative Agent under this Agreement. If no
successor agent has accepted appointment as the Administrative Agent by the date which is
thirty (30) days following the retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder until such time, if
any, as the Required Lenders appoint a successor agent as provided for above. Lenders
assuming the role of Administrative Agent as specified in the immediately preceding sentence
shall assume the rights and obligations of the Administrative Agent (including the
indemnification provisions set forth in Section 9.07) as if each such Lender were the
Administrative Agent. Upon the acceptance of any appointment as the Administrative Agent
hereunder by a successor and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such other instruments or notices, as may be necessary
or desirable, or as the Required Lenders may reasonably request, in order to continue the
perfection of the Liens granted or purported to be granted by the Collateral Documents, the
successor Administrative Agent shall thereupon succeed to and become vested with all the rights,
powers, discretion, privileges, and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under the Loan
Documents.

                             Administrative Agent May File Proofs of Claim.               The
Administrative Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

               (a)    to file and prove an administrative claim for the whole amount of the
       principal and interest owing and unpaid in respect of the Loans and all other Obligations
       that are owing and unpaid and to file such other documents as may be necessary or
       advisable in order to have the claims of the Lenders and the Administrative Agent
       (including any claim for the reasonable compensation, expenses, disbursements and
       advances of the Lenders and the Administrative Agent and their respective agents and
       counsel and all other amounts due the Lenders and the Administrative Agent under
       Section 2.06 and Section 10.04 or otherwise hereunder) allowed in an applicable
       proceeding; and


                                               80
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                        Pg 264 of 288


              (b)     to collect and receive any monies or other property payable or deliverable
       on any such claims and to distribute the same; and

               (c)     any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
       similar official in any such judicial proceeding is hereby authorized by each Lender to
       make such payments to the Administrative Agent and, in the event that the
       Administrative Agent shall consent to the making of such payments directly to the
       Lenders, to pay to the Administrative Agent any amount due for the reasonable
       compensation, expenses, disbursements and advances of the Administrative Agent and its
       agents and counsel, and any other amounts due to the Administrative Agent under
       Section 2.06 and Section 10.04 or otherwise hereunder.

               Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights of any Lender or
to authorize the Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

                            Release of Collateral and Guarantee. The Lenders irrevocably
agree and authorize the Administrative Agent:

              (a)     to release any Lien on any property granted to or held by the
       Administrative Agent under any Loan Document (i) upon the Termination of the DIP
       Financing      , (ii) upon any permitted sale, lease, transfer or other disposition of any
       item of Collateral of any Loan Party (including, without limitation, as a result of the sale,
       in accordance with the terms of the Loan Documents, of the Loan Party that owns such
       Collateral) in accordance with the terms of the Loan Documents, (iii) subject to
       Section 10.01, if the release of such Lien is approved, authorized or ratified in writing by
       the Required Lenders, (iv) if the property subject to such Lien is owned by a Guarantor,
       upon release of such Guarantor from its obligations under the Guarantee and Collateral
       Agreement pursuant to clause (b) below, or (v) in accordance with an order of the
       Bankruptcy Court; and

              (b)     in the case of any Subsidiary, such Person ceasing to be subject to Section
       6.11 as a result of a transaction permitted hereunder (as certified by a Responsible
       Officer) and the Borrower notifying the Administrative Agent in writing that it wishes
       such Guarantor to be released from its obligations under the Guarantee and Collateral
       Agreement.

               The Administrative Agent will, at the Borrower’s expense, execute and deliver to
such Loan Party such documents as such Loan Party may reasonably request to evidence the
release of Collateral pursuant to this Section 9.11 from the assignment and security interest
granted under the Collateral Documents (or the release of the Guarantor from its Guarantee
Obligations in respect of the Obligations) in accordance with the terms of the Loan Documents
(provided that the Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Officer certifying that such transaction has been consummated in compliance with
the Loan Documents and the execution and delivery of such documents are authorized and


                                                81
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                         Pg 265 of 288


permitted under the Loan Documents, and the Administrative Agent may conclusively rely on
such certification without further inquiry). Upon request by the Administrative Agent at any
time, the Required Lenders will confirm in writing the Administrative Agent’s authority to
release its interest in particular types or items of property in accordance with this Section 9.11.

                               Other Agents; Arrangers and Managers. None of the Lenders shall
have any right, power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such. Without limiting the foregoing, none of the Lenders
shall have or be deemed to have any fiduciary relationship with any other Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the other Lenders in deciding to
enter into this Agreement or in taking or not taking action hereunder.

                               Appointment of Supplemental Administrative Agent. (a) It is the
purpose of this Agreement and the other Loan Documents that there shall be no violation of any
Law of any jurisdiction denying or restricting the right of banking corporations or associations to
transact business as agent or trustee in such jurisdiction. It is recognized that in case of litigation
under this Agreement or any of the other Loan Documents, and in particular in case of the
enforcement of any of the Loan Documents, or in case the Administrative Agent deems in its
reasonable discretion that by reason of any present or future Law of any jurisdiction it may not
exercise any of the rights, powers or remedies granted herein or in any of the other Loan
Documents or take any other action which may be desirable or necessary in connection
therewith, the Administrative Agent is hereby authorized to appoint an additional individual or
institution selected by the Administrative Agent in its sole discretion as a separate trustee,
co-trustee, administrative agent, collateral agent, administrative sub-agent or administrative
co-agent (any such additional individual or institution being referred to herein individually as a
“Supplemental Administrative Agent” and collectively as “Supplemental Administrative
Agents”).

               (b)     In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right, power, privilege or
duty expressed or intended by this Agreement or any of the other Loan Documents to be
exercised by or vested in or conveyed to the Administrative Agent with respect to such Collateral
shall be exercisable by and vest in such Supplemental Administrative Agent to the extent, and
only to the extent, necessary to enable such Supplemental Administrative Agent to exercise such
rights, powers and privileges with respect to such Collateral and to perform such duties with
respect to such Collateral, and every covenant and obligation contained in the Loan Documents
and necessary to the exercise or performance thereof by such Supplemental Administrative
Agent shall run to and be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of Section 10.04 and
Section 10.05 that refer to the Administrative Agent shall inure to the benefit of such
Supplemental Administrative Agent and all references therein to the Administrative Agent shall
be deemed to be references to the Administrative Agent and/or such Supplemental
Administrative Agent, as the context may require.

               (c)     Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for more fully and
certainly vesting in and confirming to him or it such rights, powers, privileges and duties, the


                                                  82
19-11632-mg     Doc 14      Filed 05/21/19 Entered 05/21/19 01:10:17              Main Document
                                         Pg 266 of 288


Borrower shall, or shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Administrative Agent. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of acting, resign or be
removed, all the rights, powers, privileges and duties of such Supplemental Administrative
Agent, to the extent permitted by Law, shall vest in and be exercised by the Administrative
Agent until the appointment of a new Supplemental Administrative Agent.

                              Certain Bankruptcy Matters.

               (a)     Except to the extent provided otherwise in the Final Order and subject to
the Carve-Out, the Borrower hereby agrees that the Obligations shall (i) constitute super-priority
allowed administrative expense claims in the Bankruptcy Case having priority pursuant to
Section 364(c)(1) of the Bankruptcy Code over all administrative expense claims and unsecured
claims against any Loan Party now existing or hereafter arising, of any kind or nature
whatsoever, including, without limitation, all administrative expense claims of the kind specified
in Sections 503(b) and 507(b) of the Bankruptcy Code and all super-priority administrative
expense claims granted to any other Person, the establishment of which super-priority shall have
been approved and authorized by the Bankruptcy Court and (ii) be secured pursuant to
Sections 364(c)(2), (c)(3) and (d)(1) of the Bankruptcy Code subject to the priority set forth in
the Final Order and, to the extent provided in the Final Order, shall not be subject to claims
against the Collateral pursuant to Section 506(c) of the Bankruptcy Code.

               (b)     The Administrative Agent’s Liens and the super-priority administrative
expense claim priority granted pursuant to clause (a) above have been independently granted by
the Loan Documents, and may be independently granted by other Loan Documents heretofore or
hereafter entered into. The Administrative Agent’s Liens and the administrative expense claim
priority granted pursuant to clause (a) above, this Agreement, the Final Order and the other Loan
Documents supplement each other, and the grants, priorities, rights and remedies of the Lenders
and the Administrative Agent hereunder and thereunder are cumulative. In the event of a direct
conflict between the Final Order and any other Loan Document, the Final Order shall control.

               (c)    Notwithstanding anything to the contrary contained herein or elsewhere:

                         (i)    The Administrative Agent’s Liens on Collateral of the Loan Parties
       shall be deemed valid and automatically perfected by entry of the Final Order, which
       entry shall have occurred on or prior to the Closing Date. The Administrative Agent and
       the Lenders shall not be required to file, register or publish any financing statements,
       mortgages, hypothecs, notices of Lien or similar instruments in any jurisdiction or filing
       or registration office, or to take possession of any Collateral or to take any other action in
       order to validate, render enforceable or perfect the Liens on Collateral granted by or
       pursuant to this Agreement, the Final Order or any other Loan Document. If the
       Administrative Agent (at the direction of the Required Lenders) or the Required Lenders
       shall, in its or their sole discretion, from time to time elect to file, register or publish any
       such financing statements, mortgages, hypothecs, notices of Lien or similar instruments,
       take possession of any Collateral, or take any other action to validate, render enforceable
       or perfect all or any portion of the Administrative Agent’s Liens on Collateral, all such



                                                 83
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                        Pg 267 of 288


       documents and actions shall be deemed to have been filed, registered, published or
       recorded or taken at the time and on the date the Final Order is entered.

                       (ii)   The Liens, lien priorities, super-priority administrative expense
       claims and other rights and remedies granted to the Administrative Agent and the
       Lenders pursuant to this Agreement, the Final Order or the other Loan Documents
       (specifically including, but not limited to, the existence, perfection, enforceability and
       priority of the Liens provided for herein and therein, and the administrative expense
       claim priority provided herein and therein) shall not be modified, altered or impaired in
       any manner by any other financing or extension of credit or incurrence of debt by the
       Borrower (pursuant to Section 364 of the Bankruptcy Code or otherwise), or by dismissal
       or conversion of the Chapter 11 Case, or by any other act or omission whatsoever.
       Without limiting the generality of the foregoing, notwithstanding any such order,
       financing, extension, incurrence, dismissal, conversion, act or omission:

                      (A)     no costs or expenses of administration which have been or may be
               incurred in the Chapter 11 Case or any conversion of the same or in any other
               proceedings related thereto, and no priority claims, are or will be prior to or on a
               parity with any claim of any Lender or the Administrative Agent against the
               Borrower in respect of any Obligation;

                       (B)    the Administrative Agent’s Liens on Collateral shall constitute
               valid, enforceable and perfected Liens with the priority set forth in the Final
               Order; and

                       (C)    the Administrative Agent’s Liens on the Collateral shall continue
               to be valid, enforceable and perfected without the need for the Administrative
               Agent or any Lender to file, register or publish any financing statements,
               mortgages, hypothecs, notices of Lien or similar instruments or to otherwise
               perfect the Administrative Agent’s Liens under applicable nonbankruptcy law.

                                          ARTICLE X

                                      MISCELLANEOUS

                              Amendments, Etc. No amendment or waiver of any provision of
this Agreement, nor consent to any departure by any Loan Party therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Required Lenders and the
Borrower, and then such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that:

               (a)    no amendment, waiver or consent shall, unless in writing and signed by all
       of the Lenders, do any of the following at any time:

                       (i)     change the number of Lenders or the percentage of (x) the
               Commitments or (y) the aggregate unpaid principal amount of Loans that, in each
               case, shall be required for the Lenders or any of them to take any action hereunder
               (including pursuant to any change to the definition of “Required Lenders”),


                                                84
19-11632-mg    Doc 14       Filed 05/21/19 Entered 05/21/19 01:10:17           Main Document
                                         Pg 268 of 288


                       (ii)   release one or more Guarantors (or otherwise limit such
      Guarantors’ liability with respect to the Obligations owing to the Administrative Agent
      and the Lenders under the Guarantee and Collateral Agreement), if such release or
      limitation is in respect of all or substantially all of the value represented by the Guarantee
      and Collateral Agreement to the Lenders,

                      (iii) release, or subordinate the Administrative Agent’s Liens in, all or
              substantially all of the Collateral in any transaction or series of related
              transactions (other than as expressly permitted herein or in the Final Order), or

                     (iv)     amend any provision of this Section 10.01;

             (b)    no amendment, waiver or consent shall, unless in writing and signed by
      each Lender specified below for such amendment, waiver or consent:

                     (i)      increase the Commitments of a Lender without the consent of such
              Lender;

                      (ii)    reduce the principal of, or stated rate of interest on, the Loans
              owed to a Lender or any fees or other amounts stated to be payable hereunder or
              under the other Loan Documents to such Lender without the consent of such
              Lender; provided if the Required Lenders agree to waive, or forbear from
              exercising remedies with respect to, any Event of Default and such waiver or
              forbearance is effective in accordance with this Section 10.01 or if the Required
              Lenders agree to change any financial definitions that would reduce the stated rate
              of interest or any fees or other non-principal amounts stated to be payable
              hereunder or under the other Loan Documents pursuant to any amendment,
              waiver or consent not being effected in order to reduce the stated rate of interest
              or such fees or other amounts, then only the consent of the Required Lenders shall
              be necessary to waive any obligation of the Borrower to pay interest at the Default
              Rate in connection with such Event of Default or reduce the stated rate of interest
              or such fees in connection with such amendment, waiver or consent described in
              this proviso to clause (b)(ii), as applicable; or

                     (iii) except as provided in the definition of “Maturity Date”, postpone
              any date scheduled for any payment of principal of, or interest on, the Loans
              pursuant to Section 2.04 or Section 2.05, any date scheduled for payment or for
              any date fixed for any payment of fees hereunder in each case payable to a Lender
              without the consent of such Lender; or

                     (iv)  modify Section 8.03 in any manner that adversely affects the
              Lenders without the consent of each Lender directly and adversely affected
              thereby; or

                     (v)     modify Section 2.10 without the consent of each Lender directly
              and adversely affected thereby;




                                               85
19-11632-mg     Doc 14      Filed 05/21/19 Entered 05/21/19 01:10:17          Main Document
                                         Pg 269 of 288


provided further that no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such action, affect the
rights or duties of the Administrative Agent under this Agreement or the other Loan Documents.

                              Notices and Other Communications; Facsimile and Electronic
Copies. (a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be in writing
(including by facsimile transmission) (and, as to service of process, only in writing and in
accordance with applicable law) and, to the extent set forth in Section 10.02(e), in an electronic
medium and delivered as set forth in Section 10.02(e). All such written notices shall be mailed,
faxed or delivered to the applicable address, facsimile number or electronic mail address, and all
notices and other communications expressly permitted hereunder to be given by telephone shall
be made to the applicable telephone number, as follows:

                      (i)     if to any Loan Party:

                      Aegerion Pharmaceuticals, Inc.
                      245 First Street
                      Riverview II, 18th Floor
                      Cambridge, MA 02142
                      Attention: Barbara Chan
                      Facsimile No.: (617) 945-7968
                      Email: barbara.chan@aegerion.com

                      With a copy (which shall not constitute notice) to:

                      AlixPartners
                      300 N. LaSalle Street Suite 1900
                      Chicago, IL 60654
                      Attention: John Castellano
                      Email: JCastellano@alixpartners.com

                      With a copy (which shall not constitute notice) to:

                      Willkie Farr & Gallagher LLP
                      787 Seventh Avenue
                      New York, NY 10019
                      Attention: Leonard Klingbaum, Esq.
                      Facsimile No.: (212) 728-9290
                      Email: lklingbaum@willkie.com

                       (ii)    if to the Administrative Agent, to the address, facsimile number,
               electronic mail address or telephone number specified for such Person on
               Schedule 10.02 or to such other address, facsimile number, electronic mail
               address or telephone number as shall be designated by such party in a notice to
               the other parties from time to time; and



                                               86
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 270 of 288


                       (iii) if to any other Lender, to the address, facsimile number or
               electronic mail address specified in its Administrative Questionnaire or to such
               other address, facsimile number, electronic mail address or telephone number as
               shall be designated by such party in a written notice to the Borrower and the
               Administrative Agent.

                All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and (ii) (A) if delivered
by hand or by courier, when signed for by or on behalf of the relevant party hereto;
(B) if delivered by mail, four (4) Business Days after deposit in the mails, postage prepaid;
(C) if delivered by facsimile, when sent and receipt has been confirmed by telephone; and
(D) if delivered by electronic mail (which form of delivery is subject to the provisions of
Section 10.02(b)), when delivered; provided that notices and other communications to the
Borrower and the Administrative Agent pursuant to Article II shall not be effective until actually
received by such Person during the Person’s normal business hours. In no event shall a voice
mail message be effective as a notice, communication or confirmation hereunder.

                (b)     Effectiveness of Facsimile Documents and Signatures. Loan Documents
may be transmitted and/or signed by facsimile or other electronic transmission (including a .pdf
or .tif copy); provided that original copies are delivered promptly thereafter (it being understood
that the failure to request or deliver the same shall not limit the effectiveness of any document or
signature delivered by facsimile or electronic transmission).

                 (c)     Reliance by the Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices) in good faith purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice purportedly given by or on
behalf of the Borrower in the absence of gross negligence or willful misconduct by such Agent-
Related Person or such Lender as determined by a final non-appealable judgment.

               (d)    Notice to other Loan Parties. The Borrower agrees that notices to be given
to any other Loan Party under this Agreement or any other Loan Document may be given to the
Borrower in accordance with the provisions of this Section 10.02 with the same effect as if given
to such other Loan Party in accordance with the terms hereunder or thereunder.

                  (e)   The Borrower hereby agrees that it will provide to the Administrative
Agent all information, documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Loan Documents, including, without limitation, all notices,
requests, financial statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (i) relates to a request for a new Loan,
(ii) relates to the payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any Default or Event of Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent to the


                                                 87
19-11632-mg     Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17          Main Document
                                       Pg 271 of 288


effectiveness of this Agreement and/or any Loan hereunder (all such non-excluded
communications being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the Administrative
Agent to an electronic mail address specified by the Administrative Agent to the Borrower. In
addition, the Borrower agrees to continue to provide the Communications to the Administrative
Agent in the manner specified in the Loan Documents but only to the extent requested by the
Administrative Agent. The Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on IntraLinks or a
substantially similar electronic transmission system (the “Platform”).

           (f)  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY
OR COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE
PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM.          IN NO EVENT SHALL THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR
REPRESENTATIVES (COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO
THE BORROWER, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE PLATFORM, EXCEPT TO THE EXTENT THE
LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

               (g)     The Administrative Agent agrees that the receipt in accordance with
Section 10.02 of the Communications by the Administrative Agent at its e-mail address set forth
on Schedule 10.02 shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents. Each Lender agrees that notice to it
(as provided in the next sentence) specifying that the Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such Lender for purposes
of the Loan Documents. Each Lender agrees (i) to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s e-mail address to
which the foregoing notice may be sent by electronic transmission and (ii) that the foregoing
notice may be sent to such e-mail address. Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication pursuant to any
Loan Document in any other manner specified in such Loan Document.



                                              88
19-11632-mg      Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                        Pg 272 of 288


               (h)     Each Loan Party hereby acknowledges that certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material non-public information
with respect to any Loan Party or its securities) (each, a “Public Lender”). Each Loan Party
hereby agrees that (i) Communications that are to be made available on the Platform to Public
Lenders who notify the Borrower and the Administrative Agent of such Lender’s status as a
Public Lender shall be clearly and conspicuously marked by such Loan Party as “PUBLIC,”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof, (ii) by marking Communications “PUBLIC,” each Loan Party shall be deemed to
have authorized the Administrative Agent and the Lenders to treat such Communications as
either publicly available information or not material information (although it may contain
sensitive business information and remains subject to the confidentiality undertakings of
Section 10.08) with respect to such Loan Party or its securities for purposes of United States
Federal and state securities laws, (iii) all Communications marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side Information,” and
(iv) the Administrative Agent shall be entitled to treat any Communications that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

                 (i)    EACH LENDER ACKNOWLEDGES THAT UNITED STATES
FEDERAL AND STATE SECURITIES LAWS PROHIBIT ANY PERSON WITH
MATERIAL, NON-PUBLIC INFORMATION ABOUT AN ISSUER FROM PURCHASING
OR SELLING SECURITIES OF SUCH ISSUER OR, SUBJECT TO CERTAIN LIMITED
EXCEPTIONS, FROM COMMUNICATING SUCH INFORMATION TO ANY OTHER
PERSON. EACH LENDER AGREES TO COMPLY WITH APPLICABLE LAW AND ITS
RESPECTIVE CONTRACTUAL OBLIGATIONS WITH RESPECT TO CONFIDENTIAL
AND MATERIAL NON-PUBLIC INFORMATION. Each Lender that is not a Public Lender
confirms to the Administrative Agent that such Lender has adopted and will maintain internal
policies and procedures reasonably designed to permit such Lender to take delivery of
Restricting Information (as defined below) and maintain its compliance with applicable law and
its respective contractual obligations with respect to confidential and material non-public
information. A Public Lender may elect not to receive Communications and Information that
contains material non-public information with respect to the Loan Parties or their securities (such
Communications and Information, collectively, “Restricting Information”), in which case it will
identify itself to the Administrative Agent as a Public Lender. Such Public Lender shall not take
delivery of Restricting Information and shall not participate in conversations or other interactions
with the Agent Parties, any Lender or any Loan Party in which Restricting Information may be
discussed. No Agent Party, however, shall by making any Communications and Information
(including Restricting Information) available to a Lender (including any Public Lender), by
participating in any conversations or other interactions with a Lender (including any Public
Lender) or otherwise, be responsible or liable in any way for any decision a Lender (including
any Public Lender) may make to limit or to not limit its access to the Communications and
Information. In particular, no Agent Party shall have, and the Administrative Agent, on behalf of
all Agent Parties, hereby disclaims, any duty to ascertain or inquire as to whether or not a Lender
(including any Public Lender) has elected to receive Restricting Information, such Lender’s
policies or procedures regarding the safeguarding of material nonpublic information or such
Lender’s compliance with applicable laws related thereto. Each Public Lender acknowledges
that circumstances may arise that require it to refer to Communications and Information that


                                                89
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17           Main Document
                                        Pg 273 of 288


might contain Restricting Information. Accordingly, each Public Lender agrees that it will
nominate at least one designee to receive Communications and Information (including
Restricting Information) on its behalf and identify such designee (including such designee’s
contact information) on such Public Lender’s Administrative Questionnaire. Each Public Lender
agrees to notify the Administrative Agent in writing from time to time of such Public Lender’s
designee’s address to which notice of the availability of Restricting Information may be sent.
Each Public Lender confirms to the Administrative Agent and the Lenders that are not Public
Lenders that such Public Lender understands and agrees that the Administrative Agent and such
other Lenders may have access to Restricting Information that is not available to such Public
Lender and that such Public Lender has elected to make its decision to enter into this Agreement
and to take or not take action under or based upon this Agreement, any other Loan Document or
related agreement knowing that, so long as such Person remains a Public Lender, it does not and
will not be provided access to such Restricting Information. Nothing in this Section 10.02(i)
shall modify or limit a Lender’s (including any Public Lender) obligations under Section 10.08
with regard to Communications and Information and the maintenance of the confidentiality of or
other treatment of Communications or Information.

                              No Waiver; Cumulative Remedies. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

                             Costs and Expenses. The Borrower agrees (a) to pay or reimburse
the Administrative Agent and Lenders for all reasonable and documented out-of-pocket costs and
expenses incurred before, on or after the Closing Date in connection with the preparation,
execution, delivery and administration of this Agreement and the other Loan Documents, and
any amendment, waiver, consent or other modification of the provisions hereof and thereof
requested by the Borrower or negotiated in consultation with Borrower (in each case, whether or
not the transactions contemplated thereby are consummated), including all Attorney Costs, (b) to
pay or reimburse the Administrative Agent and each Lender for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement of any rights or
remedies under this Agreement or the other Loan Documents (including all Attorney Costs and
other costs and expenses incurred in connection with any workout or restructuring in respect of
the Loans and all such costs and expenses incurred during any legal proceeding, including any
proceeding in the Chapter 11 Case and (c) without limiting the generality of the foregoing, to pay
all reasonable and documented out-of-pocket fees and expenses of any financial advisory,
appraisers or accounting firm retained by or for the benefit of the Administrative Agent or
Lenders or by Latham & Watkins LLP, as counsel to the Lenders, including, without limitation,
the fees and expenses of the Financial Advisor. The Borrower’s obligation to pay all such
reasonable and documented out-of-pocket costs, expenses and charges includes, without
limitation, any such costs, expenses and charges that accrue after any conversion of the
Chapter 11 Case to proceedings administered under Chapter 7 of the Bankruptcy Code. The
foregoing costs and expenses shall include all reasonable search, filing, recording and title


                                               90
19-11632-mg      Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                        Pg 274 of 288


insurance charges and fees related thereto, and other reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent. The agreements in this Section 10.04 shall
survive the termination of the Aggregate Commitments and repayment of all other Obligations.
All amounts due under this Section 10.04 shall be paid within ten (10) Business Days of receipt
by the Borrower of an invoice relating thereto setting forth such expenses in reasonable detail. If
any Loan Party fails to pay when due any costs, expenses or other amounts payable by it
hereunder or under any Loan Document, such amount may be paid on behalf of such Loan Party
by the Administrative Agent in its sole discretion.

                                Indemnification by the Borrower.          (a) Whether or not the
transactions contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless the Administrative Agent, each Agent-Related Person (including without limitation,
Shipman & Goodwin LLP), each Lender and their respective Affiliates, directors, officers,
employees, counsel, agents, trustees, management companies (including employees of such
management companies), advisors and attorneys-in-fact (including without limitation, Latham &
Watkins LLP and Ducera Partners LLC) (collectively the “Indemnitees”) from and against any
and all liabilities, obligations, losses, taxes, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including one counsel to the Administrative
Agent and a separate counsel to the Lenders, taken as a whole) (and, in the event of any actual
conflict of interest, additional counsel to the affected parties) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such Indemnitee in
any way relating to or arising out of or in connection with (i) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (ii) any Commitment or Loan or the use
or proposed use of the proceeds therefrom, (iii) any actual or alleged presence or release of
Hazardous Materials on, at, under or from any property currently or formerly owned or operated
by the Borrower, any Subsidiary or any other Loan Party, or any Environmental Liability related
to the Borrower, any Subsidiary or any other Loan Party, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing, whether based on contract,
tort or any other theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) (any of the foregoing
described in this clause (iv), a “Proceeding”) (all the foregoing described in clauses (i) to (iv),
collectively, the “Indemnified Liabilities”), in all cases, whether or not caused by or arising, in
whole or in part, out of the negligence of the Indemnitee and whether brought by an Indemnitee,
a third party or by the Borrower or any other Loan Party or any of the Borrower’s or such Loan
Party’s directors, shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto and whether or not any of the transactions contemplated hereby are consummated;
provided that such indemnity shall not, as to any Indemnitees, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions, judgments, suits,
costs, expenses or disbursements resulted from the gross negligence or willful misconduct of
such Indemnitee or of any affiliate, director, officer, employee, counsel, agent or attorney-in-fact
of such Indemnitee as determined by a final non-appealable judgment of a court of competent
jurisdiction. No Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through the Platform, nor shall any Indemnitee or any
Loan Party have any liability for any special, punitive, indirect or consequential damages relating
to this Agreement or any other Loan Document. All amounts due in respect of costs, expenses


                                                91
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                         Pg 275 of 288


and disbursements under this Section 10.05 shall be paid within ten (10) Business Days after
demand therefor; provided, that each Indemnitee receiving any such reimbursement shall repay
such amounts to the relevant Loan Party in the event that such Indemnitee shall not be entitled
thereto pursuant to the provisions hereof. The agreements in this Section 10.05 shall survive the
resignation or removal of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.

                (b)    The Borrower shall not be liable for any settlement of any Proceedings
effected without its consent (which consent shall not be unreasonably withheld or delayed), but if
settled with the Borrower’s consent or if there is a final judgment for the plaintiff in such
Proceedings, the Borrower shall indemnify and hold harmless each Indemnitee from and against
any Indemnified Liabilities in accordance with the foregoing clause (a). The Borrower shall not,
without the prior written consent of an Indemnitee (which consent shall not be unreasonably
withheld or delayed), effect any settlement or consent to the entry of any judgment of any
pending or threatened Proceedings in respect of which indemnity could have been sought
hereunder by such Indemnitee unless (i) such settlement includes an unconditional release of
such Indemnitee in form and substance satisfactory to such Indemnitee from all liability on
claims that are the subject matter of such Proceedings, (ii) does not include any statement as to or
any admission of fault, culpability or a failure to act by or on behalf of any Indemnitee and
(iii) contains customary confidentiality and non-disparagement provisions.

               (c)     In the event that an Indemnitee is requested or required to appear as a
witness in any action brought by or on behalf of or against the Borrower or any of its
Subsidiaries or Affiliates in which such Indemnitee is not named as a defendant, the Borrower
shall reimburse such Indemnitee for all reasonable and documented expenses incurred by it in
connection with such Indemnitee’s appearing and preparing to appear as such a witness,
including without limitation, the reasonable and documented fees and expenses of its legal
counsel.

                               Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the Administrative
Agent or any Lender exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Administrative Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other party, in connection
with any proceeding in the Chapter 11 Case or otherwise, then (a) to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate.




                                                 92
19-11632-mg      Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                        Pg 276 of 288


                              Successors and Assigns.

                (a)     Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that neither the Borrower nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.07(b), (ii) by way of participation in accordance with the provisions of
Section 10.07(d), (iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.07(e) or (iv) to an SPC in accordance with the provisions of
Section 10.07(f) (and any other attempted assignment or transfer by any party hereto shall be null
and void). Nothing in this Agreement, expressed or implied, shall be construed to confer upon
any Person (other than the parties hereto, their respective successors and assigns permitted
hereby, Participants to the extent provided in Section 10.07(d) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this Agreement.

              (b)     Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its Commitment and/or the Loans at the time owing to it (and
its rights and obligations under this Agreement relating thereto); provided that any such
assignment shall be subject to the following conditions:

               (i)     Minimum Amounts.

                      (A)     in the case of an assignment of the entire remaining amount of the
               assigning Lender’s Commitment and/or the Loans at the time owing to it or
               contemporaneous assignments to related Approved Funds (determined after
               giving effect to such assignments) that equal at least the amount specified in
               paragraph (b)(i)(B) of this Section in the aggregate or in the case of an assignment
               to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
               need be assigned; and

                        (B)    in any case not described in paragraph (b)(i)(A) of this Section, the
               aggregate amount of the Commitment (which for this purpose includes Loans
               outstanding thereunder) or, if the applicable Commitment is not then in effect, the
               principal outstanding balance of the Loans of the assigning Lender subject to each
               such assignment (determined as of the date the Assignment and Assumption with
               respect to such assignment is delivered to the Administrative Agent or, if “Trade
               Date” is specified in the Assignment and Assumption, as of the Trade Date) shall
               not be less than $1,000,000 unless the Borrower consents (such consent not to be
               unreasonably withheld or delayed and shall not be required if an Event of Default
               exists).

                      (ii)  Proportionate Amounts. Each partial assignment shall be made as
               an assignment of a proportionate part of all the assigning Lender’s rights and




                                                93
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17          Main Document
                                        Pg 277 of 288


              obligations under this Agreement with respect to the Loan or the Commitment
              assigned.

                      (iii) Required Consents. Any such assignment shall require the prior
              written consent of the Borrower, which consent shall not be unreasonably
              withheld, conditioned, delayed or burdened (provided, that it shall be deemed to
              be reasonable for the Borrower not to consent to any assignment to any
              Disqualified Person); provided, however, that (A) no consent of the Borrower
              shall be required for an assignment to a Lender, to an Affiliate of a Lender, to an
              Approved Fund or, if an Event of Default has occurred and is continuing, to any
              other assignee other than to any Disqualified Person, and (B) the Borrower shall
              be deemed to have consented to any such assignment unless it objects thereto by
              written notice delivered to the Administrative Agent within ten (10) Business
              Days after having received notice thereof; and

                     (iv)    Assignment and Assumption. The parties to each assignment shall
              execute and deliver to the Administrative Agent an Assignment and Assumption,
              together with a processing and recordation fee of $3,500; provided that the
              Administrative Agent may, in its sole discretion, elect to waive such processing
              and recordation fee in the case of any assignment. The assignee, if it is not a
              Lender, shall deliver to the Administrative Agent an Administrative Questionnaire
              and the tax documentation required pursuant to Section 3.01.

                     (v)     No Assignment to Certain Persons. No such assignment shall be
              made to the Borrower or any of the Borrower’s Affiliates or Subsidiaries or any
              Disqualified Person.

                    (vi)    No Assignment to Natural Persons. No such assignment shall be
              made to a natural Person (or a holding company, investment vehicle or trust for,
              or owned and operated for the primary benefit of, a natural Person).

Subject to acceptance and recording thereof by the Administrative Agent pursuant to
Section 10.07(c), from and after the effective date specified in each Assignment and Assumption,
the assignee thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the interest assigned
by such Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Sections 3.01, 3.04, 10.04 and 10.05 with respect to
facts and circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with paragraph (d) of this
Section.




                                               94
19-11632-mg     Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17            Main Document
                                        Pg 278 of 288


               (c)     Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and stated interest) of
the Loans owing to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Borrower and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

                (d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any Person (other than
a natural Person, or a holding company, investment vehicle or trust for, or owned and operated
for the primary benefit of, a natural Person, or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries or any Disqualified Person) (each, a “Participant”) in all or a portion of its
Commitment and/or the Loans at the time owing to it (and its rights and obligations under this
Agreement relating thereto); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower, the Administrative Agent
and Lenders shall continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of doubt, each Lender
shall be responsible for the indemnity under Section 9.07 with respect to any payments made by
such Lender to its Participant(s).

                Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to enforce this Agreement
and the other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or the other Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the Participant, agree to
any amendment, waiver or other modification described in Section 10.01(a) or Section 10.01(b)
that directly and adversely affects such Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.01 and 3.04 (subject to the requirements and
limitations therein, including the requirements under Section 3.01(g) (it being understood that the
documentation required under Section 3.01(g) shall be delivered to the participating Lender)) to
the same extent as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to effectuate the
provisions of Section 3.07(b) with respect to any Participant. To the extent permitted by
applicable Law, each Participant also shall be entitled to the benefits of Section 10.09 as though
it were a Lender; provided that such Participant agrees to be subject to Section 2.10 as though it
were a Lender. Each Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the name and address


                                                95
19-11632-mg      Doc 14     Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 279 of 288


of each Participant and the principal amounts (and stated interest) of each Participant’s interest in
the Loans or other obligations under the Loan Documents (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish that such
commitment, loan, letter of credit or other obligation is in registered form under Section 5f.103-
1(c) of the United States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

                 (e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including under its Note, if any)
to secure obligations of such Lender, including any pledge or assignment to secure obligations to
a Federal Reserve Bank or central bank having jurisdiction over such Lender; provided that no
such pledge or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

                 (f)    SPCs. Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle identified as such
in writing from time to time by the Granting Lender to the Administrative Agent and the
Borrower (an “SPC”) the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to fund any Loan and (ii) if an SPC elects not
to exercise such option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each party hereto
hereby agrees that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the obligations of the
Borrower under this Agreement (including its obligations under Section 3.01 or 3.04), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable and such liability shall remain with the Granting Lender, and
(iii) the Granting Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such Granting Lender.
Notwithstanding anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent, assign all or any portion of
its right to receive payment with respect to any Loan to the Granting Lender and (ii) disclose on
a confidential basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee Obligation or credit or
liquidity enhancement to such SPC.

             (g)   Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any portion of the


                                                 96
19-11632-mg      Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                        Pg 280 of 288


Loans owing to it and the Note, if any, held by it and (2) any Lender that is a Fund may create a
security interest in all or any portion of the Loans owing to it and the Note, if any, held by it to
the trustee for holders of obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually becomes a Lender in
compliance with the other provisions of this Section 10.07, (i) no such pledge shall release the
pledging Lender from any of its obligations under the Loan Documents and (ii) such trustee shall
not be entitled to exercise any of the rights of a Lender under the Loan Documents even though
such trustee may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

                                 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information and to not use or disclose such
information, except that Information may be disclosed (a) to its Affiliates and its and its
Affiliates’ directors, officers, employees, trustees, investment advisors and agents, including
accountants, legal counsel and other advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (b) to the extent requested by any Governmental
Authority or examiner regulating any Lender or the Administrative Agent; (c) to the extent
required by applicable Laws or regulations or by any subpoena or similar legal process; (d) to
any other party to this Agreement; (e) to any pledgee referred to in Section 10.07(e) or
Section 10.07(g), Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights or obligations under this Agreement (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (f) with the written consent of
the Borrower; (g) to the extent such Information becomes publicly available other than as a result
of a breach of this Section 10.08 by the disclosing party; (h) to any rating agency when required
by it (it being understood that, prior to any such disclosure, such rating agency shall undertake to
preserve the confidentiality of any Information relating to the Loan Parties received by it from
such Lender); (i) to the extent not known by it to consist of non-public information, (j) for
purposes of establishing a “due diligence” defense or (k) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder. In addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Administrative Agent and the
Lenders in connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments and the Loans. For the purposes of this Section 10.08,
“Information” means all information received from any Loan Party or its Affiliates or its
Affiliates’ directors, officers, employees, trustees, investment advisors or agents, relating to the
Borrower or any of their Subsidiaries or their business, other than any such information that is
publicly available to the Administrative Agent or any Lender prior to disclosure by any Loan
Party other than as a result of a breach of this Section 10.08, including, without limitation,
information delivered pursuant to Section 6.01, 6.02 or 6.03 hereof.

                            Setoff.    In addition to any rights and remedies of the
Administrative Agent and the Lenders provided by Law, upon the occurrence and during the
continuance of any Event of Default, subject to the Final Order, each Lender and its Affiliates


                                                97
19-11632-mg      Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                        Pg 281 of 288


and the Administrative Agent and its Affiliates is authorized at any time and from time to time,
without prior notice to the Borrower or any other Loan Party, any such notice being waived by
the Borrower (on its own behalf and on behalf of each Loan Party and its Subsidiaries) to the
fullest extent permitted by applicable Law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other Indebtedness at any
time owing by, such Lender and its Affiliates or the Administrative Agent and its Affiliates, as
the case may be, to or for the credit or the account of the respective Loan Parties and their
Subsidiaries against any and all Obligations owing to such Lender and its Affiliates or the
Administrative Agent and its Affiliates hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not the Administrative Agent or such Lender or
Affiliate shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness. Each Lender and the
Administrative Agent agrees promptly to notify the Borrower and the Administrative Agent after
any such set off and application made by such Lender or the Administrative Agent, as the case
may be; provided that the failure to give such notice shall not affect the validity of such setoff
and application. The rights of the Administrative Agent and each Lender under this
Section 10.09 are in addition to other rights and remedies (including other rights of setoff) that
the Administrative Agent and such Lender may have.

                               Counterparts. This Agreement and each other Loan Document
may be executed in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. Delivery by facsimile
transmission or other electronic transmission (including a .pdf or .tif copy) of an executed
counterpart of a signature page to this Agreement and each other Loan Document shall be
effective as delivery of an original executed counterpart of this Agreement and such other Loan
Document; provided that original signatures shall be promptly delivered thereafter, it being
understood that that the failure to request or deliver the same shall not limit the effectiveness of
any document or signature delivered by facsimile or electronic transmission.

                               Integration. The Loan Documents comprise the complete and
integrated agreement of the parties on the subject matter hereof and thereof and supersedes all
prior agreements, written or oral, on such subject matter. Subject to Section 10.21, in the event
of any conflict or inconsistency between the provisions of this Agreement and those of any other
Loan Document (other than the Financing Orders), the provisions of this Agreement shall
control; provided that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document shall not be deemed a conflict
or inconsistency with this Agreement. Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

                               Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof. Such representations and warranties have been or will be relied
upon by the Administrative Agent and each Lender, regardless of any investigation made by the
Administrative Agent or any Lender or on their behalf and notwithstanding that the


                                                98
19-11632-mg      Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                        Pg 282 of 288


Administrative Agent or any Lender may have had notice or knowledge of any Default at the
time of any Loan, and shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied.

                              Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall not be
affected or impaired thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

                      GOVERNING LAW. (a) THIS AGREEMENT AND EACH
OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AND, TO THE
EXTENT APPLICABLE, THE BANKRUPTCY CODE (EXCEPT, WITH RESPECT TO ANY
OTHER LOAN DOCUMENT, AS OTHERWISE EXPRESSLY PROVIDED THEREIN);
PROVIDED THAT THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

          (b)   ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY
LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING,
SHALL, EXCEPT AS OTHERWISE SET FORTH IN THE LOAN DOCUMENTS, BE
BROUGHT EXCLUSIVELY IN THE BANKRUPTCY COURT, AND IF THE
BANKRUPTCY COURT DOES NOT HAVE OR ABSTAINS FROM JURISDICTION, THE
COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK COUNTY OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE JURISDICTION OF THOSE COURTS. THE
BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF
VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR
OTHER DOCUMENT RELATED THERETO.

                     WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO
THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY
LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING,
AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH
PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,


                                                99
19-11632-mg     Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17           Main Document
                                       Pg 283 of 288


ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 10.15 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY.

                              Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent, and the Administrative
Agent shall have been notified by each Lender that each such Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the Administrative
Agent and each Lender and their respective successors and assigns, except that the Borrower
shall not have the right to assign its rights hereunder or any interest herein without the prior
written consent of the Required Lenders.

                              Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or remedy against any
Loan Party or any other obligor under any of the Loan Documents (including the exercise of any
right of setoff, rights on account of any banker’s lien or similar claim or other rights of
self-help), or institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Administrative Agent. The provision of this Section 10.17 are
for the sole benefit of the Lenders and shall not afford any right to, or constitute a defense
available to, any Loan Party.

                               PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the Borrower in
accordance with the PATRIOT Act. The Borrower agrees to provide, and to cause each other
Loan Party to provide, such information promptly upon request.

                               No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Borrower
acknowledges and agrees, and acknowledges and agrees that it has informed its other Affiliates,
that: (i) (A) no fiduciary, advisory or agency relationship between any of the Borrower and its
Subsidiaries and the Administrative Agent or any Lender is intended to be or has been created in
respect of any of the transactions contemplated hereby and by the other Loan Documents,
irrespective of whether the Administrative Agent or any Lender has advised or is advising any of
the Borrower and its Subsidiaries on other matters, (B) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Lenders are arm’s-
length commercial transactions between the Loan Parties, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, (C) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed appropriate, and
(D) the Borrower is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan Documents;
(ii) (A) the Administrative Agent and each of the Lenders is and has been acting solely as a


                                              100
19-11632-mg     Doc 14      Filed 05/21/19 Entered 05/21/19 01:10:17             Main Document
                                         Pg 284 of 288


principal and, except as may otherwise be expressly agreed in writing by the relevant parties, has
not been, is not, and will not be acting as an advisor, agent or fiduciary for the Borrower or any
of its Affiliates, or any other Person and (B) none of the Administrative Agent or any Lender has
any obligation to the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and none of the Administrative Agent or any Lender has any
obligation to disclose any of such interests and transactions to the Borrower or any of its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent and the Lenders with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

                             Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any Lender that is an EEA Financial Institution arising under
any Loan Document, to the extent such liability is unsecured, may be subject to the Write-Down
and Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

              (a)    the application of any Write-Down and Conversion Powers by an EEA
       Resolution Authority to any such liabilities arising hereunder which may be payable to it
       by any Lender that is an EEA Financial Institution; and

              (b)     the effects of any Bail-In Action on any such liability, including, if
       applicable:

                      (i)     a reduction in full or in part or cancellation of any such liability;

                       (ii)     a conversion of all, or a portion of, such liability into shares or
               other instruments of ownership in such EEA Financial Institution, its parent
               undertaking, or a bridge institution that may be issued to it or otherwise conferred
               on it, and that such shares or other instruments of ownership will be accepted by it
               in lieu of any rights with respect to any such liability under this Agreement or any
               other Loan Document; or

                      (iii) the variation of the terms of such liability in connection with the
               exercise of the Write-Down and Conversion Powers of any EEA Resolution
               Authority.

                            Conflicts with Financing Orders. In the event of a conflict
between any provision of any Loan Document (other than the Financing Orders) and any
Financing Order, such Financing Order shall govern.




                                                101
19-11632-mg   Doc 14    Filed 05/21/19 Entered 05/21/19 01:10:17                Main Document
                                     Pg 285 of 288


              IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

                                                    AEGERION PHARMACEUTICALS, INC.,
                                                    as Borrower

                                                    By: /s/ Barbara Chan
                                                    Name: Barbara Chan
                                                    Title: President




                    [Signature Page to Debtor-in-Possession Credit Agreement]
19-11632-mg   Doc 14   Filed 05/21/19 Entered 05/21/19 01:10:17                Main Document
                                    Pg 286 of 288


                                                   CANTOR FITZGERALD SECURITIES,
                                                   as Administrative Agent

                                                   By: /s/ James Buccola
                                                   Name: James Buccola
                                                   Title: Head of Fixed Income




                   [Signature Page to Debtor-in-Possession Credit Agreement]
19-11632-mg   Doc 14   Filed 05/21/19 Entered 05/21/19 01:10:17                Main Document
                                    Pg 287 of 288


                                                   ATHYRIUM OPPORTUNITIES II
                                                   ACQUISITION, LP,
                                                   as a Lender

                                                   By: Athyrium Opportunities Associates II
                                                   LP, its general partner

                                                   By: Athyrium GP Holdings LLC, its general
                                                   partner



                                                   By:     /s/ Andrew C. Hyman
                                                   Name: Andrew C. Hyman
                                                   Title: Authorized Signatory




                                                   ATHYRIUM OPPORTUNITIES III
                                                   ACQUISITION, LP,
                                                   as a Lender

                                                   By: Athyrium Opportunities Associates III
                                                   LP, its general partner

                                                   By: Athyrium Opportunities Associates III
                                                   GP LLC, its general partner



                                                   By:     /s/ Andrew C. Hyman
                                                   Name: Andrew C. Hyman
                                                   Title: Authorized Signatory




                   [Signature Page to Debtor-in-Possession Credit Agreement]
19-11632-mg   Doc 14   Filed 05/21/19 Entered 05/21/19 01:10:17                Main Document
                                    Pg 288 of 288


                                                   1992 MSF INTERNATIONAL, LTD.,
                                                   as a Lender



                                                   By:     /s/ Jonathan Segal
                                                   Name: Jonathan Segal
                                                   Title: Managing Director




                                                   1992 TACTICAL CREDIT MASTER FUND,
                                                   L.P.,
                                                   as a Lender



                                                   By:     /s/ Jonathan Segal
                                                   Name: Jonathan Segal
                                                   Title: Managing Director




                   [Signature Page to Debtor-in-Possession Credit Agreement]
